Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, yesterday I raised a point regarding a camera stationed outside the Chamber with its light peering in through one of the doors. In addition to this, I was proceeding along the corridor yesterday afternoon when a cameraman was walking backwards filming a Member of this House. Not only was this a hazard to the cameraman's life and limb but it was also a hazard to any Member's life and limb.
I would ask the House and you, Mr President, as I know you treat this place with some dignity - much more than I do on occasions - to investigate these matters and perhaps advise us how these practices can be stopped.
Thank you for informing us of this, Mr Falconer. Fortunately, this practice of walking backwards is not one that has been widely adopted either by Members or officials, but we shall look into what was going on.
Mr President, on a point of order relating to Rule 41(1), we obviously had a linguistic misunderstanding on Monday. So I have to raise this matter again. On Monday, I objected to the deletion of Question Time to the Council from today's agenda. You said the agenda was adopted as it stood because no group had objected. But it says in our Rules of Procedure: 'Question Time to the Council and Commission shall be held at each part-session'. I wish to make that point. I believe we must observe the Rules of Procedure, even if not a single group has objected to the agenda.
Mr Posselt, this issue always raises problems because the Rules of Procedure also state that Question Time shall be held at such times as may be decided by Parliament on a proposal from the Conference of Presidents. If the proposal from the Conference of Presidents is that it should not take place - and this is not the first time that this has happened, since it has unfortunately happened on a number of occasions -, then I cannot go against their wishes or force them to make a proposal to that effect. It has always been parliamentary practice to ensure that Question Time takes place but there are exceptions to the rule - as in this case - and if matters on the agenda prevent it from taking place, then it may be that it does not indeed take place. However, I note your comments and will forward them to the Committee on the Rules of Procedure so that it might inform us as to whether our interpretation of the Rules of Procedure, which has been used until now, is acceptable or not.
I would also like to point out that we have very limited scope for action in this respect because the Council is usually only present one day of the week in Strasbourg. I have already requested that in one of the next tripartite discussions the Council be given the opportunity to extend its presence an extra day, so that Question Time can take place, although not necessarily on Wednesday afternoons.
Mr President, I want to add to what my colleague, Mr Falconer has said. I also saw a film crew yesterday along the corridor filming some of our employees moving a trunk. I am not sure why that should be of such importance. I suspect the programme was not one showing the wonderful work that we do within this Parliament.
I will ask DG 3 to look into what happened and I will give you and Mr Falconer the information as soon as we get it.
Since there are no further comments, the Minutes are approved.
Mr President, I would like to inform you and all Members of the House that, late yesterday evening, the Conciliation Committee reached a conclusion on the fifth framework programme. It has been very hard work - this was the fourth meeting - and I have to say that, as usual, codecision with a Council operating under the unanimity rule was an unequal struggle. But all the members of the delegation and all the political groups faced up to it with intelligence, persistence and great determination. The House will be asked to give its opinion on the work done by the delegation in December, but I think I can already say that everyone really did act very positively and I believe now is the time, while bringing you up to date, to thank all the members of the delegation who took part in the conciliation.
Thank you very much, Mr Imbeni. This really is good news, given the particular difficulties involved in these negotiations. And, in addition to thanking all Members, I think we also must give you special thanks for the effort you have made to secure the success of the conciliation.
Mr President, I should like to inform you that yesterday evening, after six hours of continuous voting, the Committee on Legal Affairs approved the draft Statute for Members of the European Parliament almost unanimously. I would like to thank and sincerely congratulate the rapporteur and all the members of the committee, who have worked very hard to ensure that the agreement reached in the Conference of Presidents was observed. We will therefore shortly be publicly debating the draft Statute for Members of the European Parliament.
Thank you, Mr De Clercq.
Agenda 2000
The next item is the statements by the Council and the Commission on the guidelines for Agenda 2000.
Mr President, ladies and gentlemen, Agenda 2000 is a central issue for the Austrian Presidency, as it is also in the European Parliament's debates. This is an important day for Agenda 2000, because the European Parliament will be determining its positions during this part-session. So I am glad to have this opportunity to report briefly, at the beginning of the debate, on the progress of work in the Council.
Let me underline again at the outset that the Austrian Presidency attaches great importance to constructive cooperation between the Council and the European Parliament on this matter. Each of our institutions has a very substantial role to play in accomplishing this great reform project. We will only manage to keep to the demanding timetable set by the European Council in Cardiff if we have an open exchange of views and effective coordination.
As early as June this year, the presidency agreed to take note of Parliament's views through regular contacts with Parliament and through its usual participation in plenary sittings and the appropriate meetings of Parliament's committees, to ensure that the European Parliament is kept constantly informed of progress made in the Council's work and to inform the Council of the results of Parliament's discussions and the content of its reports, of which the Council will then take due account.
I am glad to be able to say today that, to this end, Parliament and the Council have now agreed to initiate a regular, informal dialogue on the general trend of the discussions on Agenda 2000. The Commission will also take part in this dialogue.
The first meetings on the subjects of pre-accession instruments, reform of the common agricultural policy and reform of structural policy will take place at political level by the end of November or beginning of December. They will give Parliament in particular an opportunity to clarify its positions on Agenda 2000, which it is debating today and will vote on tomorrow. To ensure continuity, the future German Presidency will also be represented.
The Austrian Presidency regards Agenda 2000 as one of its main challenges. From the outset, we have considerably intensified the work in the various working groups and in COREPER. This Agenda is an important theme of every General Affairs Council, as it is for the Ministers of Finance and Agriculture. There is not a day that passes without intensive work on elements of the package.
Let me briefly summarise the main points relating to the state of the negotiations. Firstly, regarding the financial perspective for 2000-2006, there is general agreement that when the financial perspective is drawn up, account must be taken both of the need for budgetary discipline - efficiency in relation to expenditure - and of the need to make resources available for the adequate further development of Union policies. We have managed to reach agreement on the demarcation of pre-accession and accession-related expenditure. The overall structure of the financial perspective - allowing for the separate description and calculation of the expenditure for pre-accession and the new Member States - and the seven-year period of validity from 2000 to 2006, with a projected adjustment at the time of the first accessions, have met with broad support, although some Member States take the view that the financial perspective needs to be reviewed for each accession.
The average growth rates on which the Commission has based this will have to be constantly reviewed in the light of the most recent economic data, since annual growth rates can fluctuate considerably over a period of seven years. The Commission is starting out from the working hypothesis that the ceiling for Union resources should be fixed at a constant value of 1.27 % of the EU GNP as from the year 2000. This has also received broad support, although the negotiations on it have not yet been concluded.
Agreement on the total amounts under the various expenditure headings will probably not be reached until the final stage of the negotiations. The bodies responsible are currently also holding intensive discussions on the concept of stabilising expenditure in the new financial perspective. The meetings of the Finance Ministers on 23 November and 1 December will be most important. They will be concerned with continuing the discussion on key issues and identifying options for solutions in this area.
The Commission presented the report on the functioning of the own resources system to the European Parliament on 7 October and to ECOFIN on 12 October. The report discusses various methods of further developing the own resources system and resolving the problem of excessive budgetary imbalances. There has been little evidence of convergence in the discussions so far in ECOFIN and the General Affairs Council. Considerable efforts will still be required here with a view to finding generally acceptable solutions.
Regarding the Interinstitutional Agreement, good progress has been made in recent weeks in the negotiations on the Council's position on a new agreement of this kind. That enabled us, jointly with the European Parliament, to embark on the technical evaluation of the Commission proposal on 12 November. I hope that this work will make good headway.
Regarding the reform of structural policy, very major efforts have been made during the Austrian Presidency. I believe that overall we have made good progress here. There is agreement in principle on the following points and the corresponding technical regulations.
One: there is broad support in principle for the concept of spatial concentration and concentration of the eligible Community population. The number of objectives is to be cut from seven to three.
Two: the planning and implementation of the programmes are to be simplified and speeded up. Decision-making is to be more decentralised than in the past. Financial management and control are to be improved.
Three: in future structural policy, clear emphasis is to be placed on job creation and safeguarding competitiveness and sustainable development.
Four: the number of Community initiatives is to be reduced substantially, while giving precedence to Interreg.
Five: transitional rules are needed for Objective 1 and Objective 2 areas losing their eligibility.
The Council has now to a large extent determined its positions on the regulations on the Regional Development Fund - the ERDF - and the Social Fund - the ESF. Most of the technical work on the Cohesion Fund is completed. What still remains open is the question of the eligibility for assistance of the participants in economic and monetary union. Some of the key political issues in the continuing negotiations involve establishing more precisely the definitions and criteria of the individual objectives and clarifying the transitional rules. Then, of course, there are also the key financial questions relating to structural policy, which will probably not be clarified until the final stage of the negotiations.
Finally, I would like to say a few words on the pre-accession instruments. We take a very positive view of the progress of negotiations on the Commission's three legislative proposals for a coordinating regulation and structural and agricultural policy pre-accession instruments. Difficult questions needed to be resolved here, in particular the distribution of resources after the first accessions and guaranteeing sound financial management, together with control of the use of resources.
We are pleased that the General Affairs Council of 9 November managed to achieve political agreement on the three pre-accession instruments, subject to a reservation about the level of the ceiling of assistance rates. That has clarified a first, important component of Agenda 2000 in political terms, although of course this aspect depends on overall agreement on that Agenda, given that it is a package.
Above all, this progress sends out a positive signal to the applicants for accession, who expect the Union to give vigorous support to their reform efforts. I will not sum up the state of negotiations on the reform of the common agricultural policy, because as you know, my colleague Mr Molter, the Minister for Agriculture, will be giving you very detailed information on that this afternoon.
All in all, we can certainly say that concrete progress has been made on many aspects of Agenda 2000 over the past five months. During the next very busy months, we will make further efforts to achieve real headway in clarifying the key questions. Our aim must be to make substantial progress, so that by the Vienna European Council we have created conditions that will allow the decisive final stage of the negotiations on the overall package to start on schedule at the beginning of 1999.
Mr President, Madam President-in-Office, ladies and gentlemen, today's sitting marks an important step in the process which must, before the end of this parliamentary term, result in the adoption of all the measures proposed under Agenda 2000.
The Cardiff European Council and the recent informal meeting of the Heads of State and Government at Pörtschach expressed the political will to conclude the negotiations on Agenda 2000 at a special summit next March. I am delighted that the new German Chancellor gave a very clear indication at Pörtschach of his determination to successfully conclude this work.
My Commission colleagues will discuss in detail our reactions to your reports. I should like to remind you of the political importance of the Agenda 2000 package. As you know, it involves the following three strands: substantial reform of EU policies, preparation for the most ambitious enlargement of the EU to date and, finally, the development of adequate and reasonable financing within the ceiling agreed at Edinburgh.
The Commission believes that it has always been clear that a reform of our policies and an agreement on financing in the context of the financial perspective were essential to prepare Europe for the 21st century. The prospect of future enlargement adds to the importance of the global reforms contained in Agenda 2000.
Why must we reach agreement by March? There are several reasons for this: firstly, the approaching European Parliament elections which will have an impact on the activities of this House from March or April; secondly, the damage which a delay would cause to the credibility of the EU and to confidence; and finally, practical considerations linked to the programming of the Structural Funds and the establishment of policies, and also the negative effect on the accession process itself of any delay in implementing the pre-accession instruments.
Can agreement be reached by March? I believe so, because all the relevant information is available, including the Commission's 19 detailed proposals, considered in your reports, and also the Commission's report on own resources.
Aware of the problem of financing the EU budget, the Commission chose to bring forward by a year its report on the operation of the own resources system. This report was adopted by the Members of the Commission at the beginning of October. I must say that this is an innovative document from the Commission as it agrees to an in-depth study of the EU budgetary situation, including the delicate question of the 'net balances'. What was the reason for this? It was not because we enjoy tackling this difficult and over-simplistic concept but because of a desire for objectivity and Community spirit, to allow the discussions to take place in an open manner and on sound bases.
Parliament's role in this is clearly legislative, first and foremost. While maintaining a global approach, Parliament has chosen to use every possible option to assert its point of view and, where the Treaty provides for this, to fully exercise its prerogatives. Thanks to your cooperative attitude and substantive contributions, today's sitting will allow considerable progress to be made. The Commission will listen attentively to Parliament and try to respond substantively to your observations.
We all know that the concurrence of the entry into force of the Amsterdam Treaty and the end of your parliamentary term may pose certain problems. There are some aspects of Agenda 2000 which will be subject to the codecision procedure following ratification of the Amsterdam Treaty.
I would therefore highlight the responsibility of all the institutions to rapidly conclude an interinstitutional agreement that will allow a seamless transition to the codecision procedure. Such an agreement is generally required in all cases where there is a changeover from the cooperation procedure to the codecision procedure.
However, Parliament does not just have a legislative role. As one of the two branches of the budgetary authority, it will be a signatory to a new interinstitutional budget agreement. The current agreement has proven to be very useful in maintaining budgetary peace and in guaranteeing a moderate increase in expenditure. In the Commission's opinion, the conclusion of a new agreement that satisfies both branches of the budgetary authority is an integral part of Agenda 2000. I am delighted that the initial technical discussions on a new agreement have finally begun.
Yet we must not rest on our laurels. There is not much time between now and next March and we must intensify the in-depth discussions. The adoption of the Agenda 2000 package is in the general interest of the Community. We should all consider the consequences that a lack of agreement, before the European elections, would have on the new impetus in the EU created by the introduction of the euro.
I would therefore ask everyone to intensify their efforts before the Vienna European Council in order to ensure a good starting point for the discussions that must be concluded under the German Presidency.
Clearly, until there is agreement on every aspect, there will be no agreement. However, mindful of this reservation, I hope that we will achieve three objectives in Vienna. We must firstly obtain agreement on the 'technical' aspects of the legislative texts. In this respect, I am delighted at the progress achieved recently in the Structural and Cohesion Funds, the pre-accession strategy and the trans-European networks. Secondly, we must try to make progress in more political areas, for example in certain aspects of the agricultural and rural development reforms, of the structural measures and in the 'format' of the financial perspectives. Finally, we must outline a final package that should concentrate in particular on the financial implications of the reforms and of connected budgetary questions.
I have tried to briefly outline the challenges facing us in the coming months. The Commission is fully aware of the important role to be played by Parliament in this respect before your parliamentary term comes to an end. On many occasions in the past you have proven your intention to play this role seriously and with the necessary responsibility. Today's work must be treated similarly and the Commission will willingly contribute to this.
Mr President, ladies and gentlemen, we know that the decisions on Agenda 2000 are the central challenge facing the European Union, and therefore also the European Parliament, in the next six months. Before we discuss the individual reports in detail, I would like to make a few general points on behalf of my group. What is the real issue?
Firstly, it is about helping the Central and Eastern European countries to become eligible for accession. We welcome the Commission's proposals on pre-accession aid. We also welcome the instruments that have now been developed - or at least their main features. We do not see this pre-accession aid as a bonus or premium for the Eastern and Central European countries, but we say that it is also in our own economic and political interest. It is also clear, however, that it is the countries applying for accession themselves that must make the main efforts to qualify for accession.
Secondly, we ourselves, the European Union, are still not ready for enlargement. Considerable efforts are still needed before we are prepared. We regard the concept of Agenda 2000, as presented by the Commission, as the master plan for making the European Union ready for enlargement over the next six months. This applies to reform of its policies. It also applies to the financial perspective up to the year 2006.
In recent weeks and months, I have heard much criticism from the Member States, as also from the European Parliament and from my group, of individual Agenda 2000 proposals. I think that is only normal. It will happen again today. But let me make one point at the start of the debate: to date, I have not heard any Member State, any Union body or any parliamentary group propose a counter-plan that would be as consistent in itself, as coherent and as likely to achieve a majority as the one the Commission has presented. That is why my group will endorse the basic features of Agenda 2000, its essential points, in the form proposed by the Commission.
Perhaps I might try to list one or two of these points. We regard job creation, the sustained economic growth and the competitiveness of the EU regions as the most important objectives in the reform of the Structural Funds and the Cohesion Fund, but also in the necessary reform of the EU agricultural policy.
We underline the need for Structural and Cohesion Fund measures to be environment-friendly, more environment-friendly than in the past. We want regional and local organisations, but also our citizens, to be more closely involved in the planning and implementation of regional programmes. We also hope to see simpler and more responsible fund management, and the appropriate Commission proposals. The PSE Group has taken a clear stance on a range of disputed points. The group supports the EU Commission's proposals on the Objective 1 criteria, but insists that the European Parliament must carefully examine any necessary exceptions. The group supports the Commission's proposal to maintain Cohesion Fund allocations of about ECU 20 billion for the least developed Member States. The group firmly supports the aim of reducing the number of Community initiatives, as it does the precedence given to Interreg, but we call for the URBAN programme to be retained and hope an initiative will be set up for regions exposed to unexpectedly severe economic and social restructuring.
We insist that the aid for those regions that will no longer be entitled to aid after the year 2000 should be reduced gradually, while also saying that the transitional stage should last up to six years and that no distinctions should then be made.
Finally, we support the Commission's intention to bring about greater coherence between national aids and measures and EU Objective 2 measures. Here we certainly need greater flexibility.
These are the positions endorsed by my group, at least by a large majority. Let me add a general point of principle: if we only discuss how much some Member States have to pay and how much a few others receive, we shall not be doing justice to the scale of the decision we are facing, in Parliament and in the Council. In our view, all reforms - not just institutional reforms aimed at enlargement, but also reforms of our policies - are not only targeted at enlargement of the European Union; in fact they also serve as an opportunity. They are an opportunity to breathe fresh air into the EU policy-making of the past. Basically, we would still have to carry them out even if we were not faced with enlargement. To underline it once again, with these reforms we are aiming to concentrate what we can do as a Community and a Union. We are not aiming to demolish anything in the Member States, and we are not aiming to demolish the EU's policies.
Madam President-in-Office, you spoke of constructive cooperation and coordination of our activities. Let me say a few words on that. I do not have the impression that all the Member States, or rather the governments in the Council, have understood yet that Parliament's role has changed, have understood that in fact the European Parliament now has codecision powers through assent on the regulations on the reform of the Structural Funds and on the Cohesion Fund. That means that it must also be in the interest of the Council to enter into an interinstitutional dialogue with Parliament after this first reading, not just on the financial perspective, because that is routine and always happens, but also on the reform of EU policies and on the position of the European Parliament and the Council, which will have to be prepared in future.
If the dialogue to which you referred only consists of Parliament reporting and the Council listening but apart from that remaining silent, as would seem to be the idea, then let me tell you that is not enough for us! Then you are in danger of seeing all the reforms that need to be made running into a brick wall.
We want to decide Agenda 2000 during this parliamentary term, before the elections. We are prepared to adhere to the timetable. Let the Council do the same! We need to have the Council's position by the end of March, so do not expect Parliament to give you a pretext for not keeping to your own timetable! We know that the political, economic, social and ecological future of the whole of Europe is in our hands, in the hands of the Commission, in the hands of the Council, but also - and not least - in the hands of the European Parliament. You may be sure we are aware of that!
Mr President, ladies and gentlemen, the success of Agenda 2000 with the necessary reforms it involves is the condition for achieving European integration at the beginning of the 21st century. On 1 January 1999, European monetary union will become a reality - an historic event that many people in Europe still considered impossible only a few years ago. Monetary union is an example that shows that Europe can make great historic progress and is able to do so if the political actors summon up the necessary resolve.
But it is not enough just to have resolute political actors. The people of Europe must be able to have confidence in the European Union's decisions. In fact the people do not want less Europe, they want more. They want a convincing Europe, a Europe capable of acting at home and abroad, a Europe that is free of corruption and abuse of power, a Europe that serves the people and their interests. It is on that basis that Agenda 2000 must become a story of success.
I would like to address four tasks. Firstly, the top priority is enlargement of the European Union with the accession of the Central and Eastern European countries. The negotiations to that end must be conducted as rapidly as possible, so that the ten nations of central Europe can share the European Union's common values. This means that the enlargement process must take a flexible and transparent form. It means that those countries which are not in the first round of the negotiations can quickly move up that to level when they make the necessary progress. We must avoid giving the impression that the people in some applicant countries are excluded from the negotiation and enlargement process, because it is important to these countries' will to reform that they are also aware that they can soon share the European Union's common values.
The second major task is to reform the common policies, with particular reference to agricultural and structural policy. Agricultural policy must make its contribution to enabling efficient farms to stand up to competition. But agricultural policy is not just a policy for farming; it must increasingly include the rural area as a whole. Conditions in Europe differ from those in the USA. So Agenda 2000 must make its contribution to the further development of the European agricultural model and thereby to safeguarding it.
Structural policy is aimed at solidarity with structurally weak regions. I firmly support concentrating these resources, in terms of geographical area and content, on the structurally weak areas. But we also believe that the regions in what are regarded as the wealthier countries that are no longer eligible for EU assistance must continue to receive a certain amount of state aid, under a sensible competition policy which compares the structurally weak areas in these countries with the wealthy regions in the same countries.
The third task concerns reform of the European Union's institutions. We are all familiar with the Amsterdam protocol. But the reorganisation of the Commission, the new weighting of votes in the Council, is not the crucial issue. What really is crucial is to expand majority decision-making in the Council so that the European Union is able to act now and will be able to do so in future after enlargement. That is the basic condition: majority decisions in the Council for European Union legislation.
Let me address a fourth aspect. There has been a government agreement in the Federal Republic of Germany under which the government parties are to be entitled to both posts in the Commission. This deviates from the principle that the opposition is entitled to one post. If this becomes accepted practice in the European Union, in the Member States, it would put the political architecture in the Commission at risk. Under the Amsterdam Treaty, the European Parliament has a new role to play. The President of the Commission is elected. The Commission is appointed by agreement between the President of the Commission and the national governments, after which the Commission as a whole is subject to a vote of confidence by the European Parliament. If we were to have a one-sided Commission in the year 2000, at the beginning of Agenda 2000, that would not be a good start and it could lead to a conflict with the European Parliament, at least with my group. That is why we believe we must maintain the balance in the Commission. It must include all political persuasions so that it can contribute to stability and peace in the Europe of the 21st century.
Mr President, we believe that Agenda 2000 is a good measure of the current mood and state of the European Union and of the Commission's collective vision for the evolution of the European project. As a proposal, it is adequate rather than visionary, minimalist but capable of generating consensus, interim in nature but a step in the right direction on a necessary journey towards enlargement, the primary financial challenges of which are recognised but postponed for another day. For all its limitations, Agenda 2000 is the only proposal on offer, and the ELDR Group urges the Council to make rapid progress at Vienna with a view to its full adoption at Cologne next March.
On the detail, the ELDR Group supports the commitment to greater economic and social cohesion, with an emphasis on promoting employment, equal opportunities, sustainable environment and, in that context, welcomes as a target the 0.46 % of EU GNP suggested for structural funding.
We support the proposals for concentration and simplification of the funds and urge that the partnership process offer a greater role to local and regional authorities and wider consultation of civil society. For regions no longer eligible for Objectives 1 and 2, there should be a transitional phasing-out of funding and a soft landing and we support the establishment of the pre-accession funds for applicant states.
While agreeing that Community initiatives should concentrate on a more limited range of themes, such as Interreg and the Leader programme, the existing Urban initiative should be maintained. We support the concept of a reserve fund as a guarantor of good management and the effective use in the future of Structural Funds.With regard to the Cohesion Fund, the ELDR Group supports its maintenance for Member States whose GDP falls below 90 % of the Community average, without additional qualification or conditionality.
On CAP reform, the ELDR Group believes that farm policy cannot be treated in isolation from the other goals of the Union. The CAP must be affordable in terms of the budget, consistent with the market realities of world trade and consonant with the future needs and requirements of enlargement. CAP reform should recognise and respect a model of agriculture predominantly based in Europe and family farming but it should also respect high standards of food quality, animal welfare and environmental sustainability and encourage the promotion of rural development. We support a shift in emphasis in this debate from commodities, cuts and compensation, the debate of the last generation, to a greater emphasis on people and places, the debate of the next generation. The ELDR Group has an open mind on new ways to finance the CAP but insists such proposals must not lead to patchwork renationalisation.
Finally, we respect the need for fairness and balance in Member State contributions to the budget but we firmly reject the concept of juste retour , and ask States to bear in mind their European responsibilities as well as their national preferences, because agreeing the financial arrangements is indispensable to this project.
Mr President, I must say that I cannot see in Agenda 2000 the historic values on which the idea of the European Community was founded. Instead of real values, we see monetary values - a currency. Furthermore, it does not seem to me that the ideals have been maintained, especially in respect of the subject that I know best. This is going to be the subject of my speech as it is one of interest to my group, namely the common agricultural policy.
It does not, in fact, contain any concrete proposals but makes an underhand attempt to undermine one of the basic principles of the CAP, perhaps the most important, that of financial solidarity - which is also a form of moral solidarity -, through poorly concealed proposals to renationalise the CAP by creating national envelopes for the beef and milk sectors.
There is also a desire - one that is not concealed - to maintain the negative discriminations against less productive and less developed forms of agriculture by indexing the calculations of compensatory amounts on historical productivity rates. That will maintain a schizophrenic Europe, one divided between extremely poor countries and countries that are not poor for natural reasons or for reasons linked to their own national history.
As if Agenda 2000 and its legislative proposals were not enough, the Commission has now attacked agriculture and European farmers, especially the most fragile, in its report on the system of own resources by proposing the partial reimbursement of expenditure as direct aid from the CAP.
We are all equally aware that the CAP, the only genuinely common policy so far, is the cement of the construction of Europe. That is without referring to enlargement to include the countries of Central and Eastern Europe, or the millennium round of the World Trade Organisation. Nor does it include even yesterday's statements here by the President of the Court of Auditors, who overstepped his functions as a judge to give his opinion on the aid given to durum wheat in the poorest countries. This smacks of a confusion of powers and goes against what old Montesquieu and old Locke preached about the defence of democracy.
Finally, in Agenda 2000, the least-favoured regions will continue to be least-favoured and the most-favoured will become richer and richer. The gap can only widen; of that I do not have the slightest doubt.
Mr President, the challenge of the enlargement of the European Union can and must be approached in such a way so as to ensure that we achieve the major objectives in the process of the construction of Europe and particularly those concerning economic and social cohesion. This is why we feel justified in our severe criticism of Agenda 2000, because it was drawn up in haste as an irreversible decision and without being thoroughly assessed. It is a great paradox that Agenda 2000 was drawn up to facilitate enlargement and that, since then, it has scarcely been referred to in the proposals and arguments put forward.
Public opinion in the Member States sees the debate as one that centres on own resources and the insufficient ceiling of 1.27 % of Community GDP, as well as on the much disputed allocation of solidarity through the Structural Funds. That is the major difference in terms of this debate with the Delors stage, when successive increases in both resources and the size of the Structural Funds were proposed.
The debate does not adequately address the issue and does not bear in mind the fact that we must not only build an internal market but that, above all, we must achieve economic and social cohesion. Instead of simply talking about net contributors and beneficiaries, we should explain who benefits and by how much in an overall economic assessment, since the most significant economic policies are not reflected in the budget. We cannot ignore the enormous profits that some economies in the large internal market are making, whilst others are paying the economic and commercial price.
Our main criticism in relation to the common agricultural policy is that there is no overall view and it only refers to certain sectors of production. The reforms of the COMs will lead to substantial price reductions that will be compensated to a very small extent by income support and premiums for private storage. Time will show this to be the case.
We are concerned about the effects involved both in social terms and in terms of employment that will affect the weakest farmers. We are also concerned about the introduction of cofinancing since it does not solve the problems. The solution should be found in genuine proposals to regulate direct aid aimed at correcting the present unfair imbalances.
In our opinion - and with all due respect -, the Commission's proposal is no more than a vague attempt at regulation that will merely serve to exacerbate the present imbalances. Therefore, we are convinced that further efforts will still be needed to achieve a successful enlargement and also to solve the serious contradictions and insufficiencies that exist in our socio-economic and institutional lives before enlargement takes place.
Mr President, ladies and gentlemen, after all the solemn declarations in Brussels, Luxembourg and London about the historic significance of enlargement, it now appears that the Council is moving down a gear. There appears to be a climate emerging in which instead of the old Iron Curtain we now have a smokescreen of fine words concealing the Council's true intentions, which are to postpone the accession of new members. We are perfectly well aware that we are dealing with an unprecedented enlargement operation here that places extremely heavy demands on all countries, both our own and the applicant countries. The excellent progress reports which the Commission presented to us at the beginning of November show the efforts the applicant countries have made to meet the Copenhagen criteria, but they are paying a heavy price for the changes they are having to make. Sizeable groups of the population are now poverty-stricken, as anyone who goes there regularly will have noticed. This is why we want to draw attention to the fact that the establishment of a smoothly running market economy often degenerates into nothing more than an insistence on rapid privatisation. The situation in Russia, for example, shows that privatisation which enables a small number of people to monopolise a country's wealth is definitely not a sound basis for a socially adjusted free market. So the Commission and the Council should be insisting not just on rapid privatisation, but on responsible privatisation with the necessary mechanisms for political and social adjustment.
Compared with the enormous efforts that the applicant countries have made, the Council's approach has been far too laid back, in our view. What progress have we actually made? Institutional reform has been put on the back burner, and there is no sign yet of agricultural reform. In fact, all the indications are that we are going to continue with the old system of producer price reductions and exporting structural surpluses, rather than moving over to integrated rural development. On finance, we are still calling for an open approach that would allow us to adjust the volume of funding if necessary. For us, the key words here are participation and decentralisation. Decentralisation of funding is now a reality, fortunately, but we have still not settled the question of the participation of representatives of the applicant countries in the advisory committees deciding on projects. The recent report on nuclear safety by the Court of Auditors notes the Commission's embarrassing failure to improve the safety of nuclear power stations in the applicant countries. The issue was actually taken up by the western European nuclear lobby, which was intending to use its own extremely expensive experts and export its own equipment, with disastrous results on the ground. We can understand that the Commission should play a coordinating role in all this, but none of the programmes like TACIS, PHARE, BIRD and so on were put to best use at all.
We wholeheartedly support the proposals to start negotiations very soon with Latvia and later with Lithuania and Slovakia, and we were very pleased to see in the Joint Committee that our openness towards Turkey is producing immediate results, in that the Turkish representatives are now reacting differently to the European Union. Above all, we must prevent the Union from being held to ransom by Greece and Turkey, both of which are behaving like interfering mothers-in-law rather than caring mothers, and are only making things more difficult. Everyone knows that the resolution of the political problem in Cyprus is an absolute prerequisite and that without it, Turkey's accession is going to run into severe problems. We therefore urge that the Union should appoint a European mediator to promote a more dynamic policy and bring this issue to a successful conclusion.
Mr President, there is a real temptation today to compare what our debate on Agenda 2000 could have been with what it has become due to a lack of sufficient political will. The enlargement of the EU gave us a unique opportunity to examine together the principles on which our Community is based, to consider a new institutional structure which would be viable with 25 or 30 Member States, and to envisage the budgetary reforms which would have given meaning to continental integration. After, and only after, this attempt to overhaul the EU, we might have studied the technical consequences of enlargement, on our agricultural and regional policies for example.
Instead of this wide-ranging debate, throughout the day you will hear the Members bemoaning the fact that they rightly consider that the measures proposed today are not equal to this historic challenge. We should surely have started among the 15 Member States and with the applicant countries by reaffirming, and not just in rhetorical introductions, the special values of humanism, solidarity, justice and peace which form the European model, and the objectives of the proposed enlargement. Given the lack of general agreement on the founding principles and on the new frontier, we are left with the impression that some are distributing the remnants of their prosperity, with much condescension and political imperialism, whilst others believe that they have been invited to enter a supermarket.
We must not fail to also mention the missed opportunity of Amsterdam when we should at least have outlined an institutional architecture suited to the continent and resolutely moved towards a federal model, instead of adopting a unique structure whose limitations are constantly being revealed. We must not fail to highlight the emptiness of our financial undertakings, which make our political undertakings meaningless. In our own interest we should instead have been generous and imaginative, for example by considering direct Community taxation, which would give a concrete dimension to the People's Europe and genuine responsibility to Parliament. We have not even used all the financial resources that existing treaties allow us to use for enlargement.
I am aware of all the arguments of the economists, accountants and statisticians. They actually put forward these arguments against the German unification project. Whatever the figures might suggest, common sense allows us to realise that increasing the size of the EU from 15 Member States to 20, 25 and then 30, with the same resources and unchanged rules, will inevitably result in a weaker Europe. This will not be an enlargement but a dilution and a loss of solidity of the European Union, which will leave open Europe to extremely dogmatic economic liberalism and political powerlessness, thus paving the way for other interests.
This is why the Group of the European Radical Alliance, while generally being in favour of these reforms and some of the so-called reforms proposed, is still waiting for the major political debate on continental Europe which cannot be postponed for ever. It is clear that this enlargement is an important moment in history but it is also clear that, at this great moment, our European project is singularly failing to make its mark.
The debate is closed.
Welcome
I should like to welcome to Parliament two distinguished members of the recently elected Slovak National Council: Mr Peter Weiss, chairman of the Foreign Affairs Committee and now co-chairman of the Joint Parliamentary Committee, and Mr Frantisek Sebej.
We wish you every success in your work of taking Slovakia forward along the road to membership of the Union.
Pre-accession strategy
The next item is the joint debate on the following reports:
A4-0397/98 by Mr Barón Crespo, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Regulation on coordinating aid to the applicant countries in the framework of the pre-accession strategy (COM(98)0551 - C4-0606/98-98/0094(CNS)); -A4-0382/98 by Mr Walter, on behalf of the Committee on Regional Policy, on the proposal for a Council Regulation establishing an instrument for structural policies for pre-accession (COM(98)0138 - C4-0301/98-98/0091(CNS)); -A4-0388/98 by Lord Tomlinson, on behalf of the Committee on Budgets, on the proposal for a Council Regulation (EC, Euratom) amending Council Regulation (EC, Euratom) No 2728/94 establishing a Guarantee Fund for external actions (COM(98)0168 - C4-0302/98-98/0117(CNS)); -A4-0383/98 by Mr Sonneveld, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on Community support for pre-accession measures for agriculture and rural development in the applicant countries of Central and Eastern Europe in the pre-accession period (COM(98)0153 - C4-0244/98-98/0100(CNS)).
Madam President, Mr President of the Commission, the Council has left the Hemicycle and I would like this to be recorded in the Minutes.
I am going to present the report on the proposal for a Council regulation on coordinating aid to the applicant countries in the framework of the pre-accession strategy. Let me begin, Madam President, by reminding you of a very basic but extremely important fact: enlargement is an essential political project not only within the context of Agenda 2000, but also for the European Union. This project does not simply involve the Union giving the applicant countries a check-up, as though it were a medical examination, less still letting them come in through the back door. Rather, it is a protracted process that requires joint and shared effort to help these countries meet the requirements set out in the treaties, which were also reflected in theso-called Copenhagen criteria. Basically, they involve consolidating the applicant countries' democratic systems; restructuring their economies, not only to bring them into line with our acquis but also to ensure they operate as market economies; and encouraging good neighbourliness and solidarity between those countries, between each other and with us. This requires political will and clear objectives.
I sincerely hope that the Vienna European Council will reach a political consensus in this regard and, in particular, that it will take account of the inclusive and global nature of this process, without creating new differences and divisions between these countries.
I also take note of some of the things that the Austrian Presidency has said and that I have interpreted as meaning that Parliament's proposals are being taken on board. Firstly, category 7, which distinguishes pre-accession from the reforms, has been accepted. This is something that is positive more from the point of view of clarity rather than transparency, since transparency is not discernible whereas clarity is, and I think that we need to start talking more in terms of clarity in this respect. The need to review the financial perspective is also accepted - since the figure of 1.27 % is not set in stone - as is the need for a certain degree of flexibility. I believe that this may help the process.
As regards Parliament's basic contributions to the pre-accession strategy, we think that any pre-accession strategy has to bear in mind the overall political dimension of the process and not simply those individual assessments. It also has to take account of dimensions such as those related to aspects of political cooperation and security, which are fundamental. We think that it is important for the strategy to reflect and comply with what is set out in our treaties. In this respect, we would like to emphasise that the strategy must be developed through the instruments we have, that is, our joint actions and common positions. It is important that we ourselves respect the rules we have laid down, without needing to be reminded of them from time to time by the Court of Justice.
What is more, we have carried out significant work in terms of coordinating the various committees involved with the three basic instruments that are currently in force. I must say that the Commission, which put forward the three proposals for a regulation somewhat hastily, has changed its position and amended these giving far greater weight to the PHARE programme. In that respect, the Commission should also take Parliament's comments and amendments into account because they better clarify those objectives, particularly as to how the PHARE programme operates. This programme runs the risk of becoming two or three PHARE programmes: one for those countries that have already begun negotiations; one for those that are about to begin them and hope to do so; and one for those countries that are still not involved in the PHARE programme and that are not in the accession process either.
To conclude, Madam President, I wanted to point out that as a result of the coordination between the various committees in relation to the Hughes procedure, we were able to table amendments aimed at defining the political and economic conditions of the process while stressing the need for cofinancing. The amendments also referred to the need to assess and readjust the aid given within the limits established by the budgetary authority, to decentralisation and the monitoring of the process, to an annual report and to the European Parliament's involvement in the entire development and monitoring process.
Madam President, ladies and gentlemen, the European Parliament has on numerous occasions expressed its clear support for the enlargement process. The enormous challenge now facing us is as follows: how can we on the one hand ensure that the applicant states are ready for accession, but on the other hand make the European Union and its structures ready for enlargement? In this context, the pre-accession instrument for structural policies for the applicant states, in short ISPA, represents an important link between countries within and outside the Union by giving support to the applicant countries for urgently needed investment and gradually bringing them into line with the methods of operation and mechanisms of European structural policy.
The success of the pre-accession strategy will depend decisively on whether all the available instruments, that is to say ISPA, PHARE, pre-accession aid in agriculture and also Interreg are coordinated as far as possible in the context of cross-border cooperation. We cannot afford any duplication. That would put an unnecessary added burden on the applicant countries, because they have enough on their hands already. It must be clearly established, under the coordination regulation and any partnership agreements with the applicant countries, which instrument is to be used, where and how.
Apart from that, the pre-accession instrument for structural policies must also resolve a fundamental dilemma. On the one hand, the applicant countries have an enormous investment need in all possible areas. In the field of the environment alone, it is currently estimated that the cost of the necessary investment efforts in the ten countries will come to more than 100 billion euros. In that context, the EU financial contributions now being negotiated are little more than a drop in the ocean. So the funds must be targeted carefully. I think, and the clear vote in the committee endorses that view, that focusing the investment on environmental infrastructure and transport infrastructure should make it considerably easier to fulfil the requirements of the acquis communautaire . We must not fritter away our money.
Given the slender funds, it is also right, as the Commission has proposed, to provide project-based aid, as in the case of PHARE. But that does not mean that the relevant players on the ground in the countries and regions should not be fully involved in these activities. Apart from the infrastructure investment, technical assistance will also be given under ISPA. It would be wrong to use ISPA to support the general improvement of administrative capacity in the applicant countries, since PHARE does that. Given that administrative problems still exist, and given the need to catch up here, it is however necessary for the efficient implementation of the projects to ensure project-related support for the appropriate administrative bodies.
Focusing also means concentration on a few projects or project packages of relevant size. The Commission is right to propose a minimum investment of 5 million euros, provided this is supplemented by the provision that smaller investment sums up to a certain percentage of the resources can be allocated to smaller applicant countries and also in other justified exceptional cases. Here we need room for manoeuvre. We can also achieve our target by applying the principle of cofinancing. This ensures that European funds are used rationally and improves their knock-on effect if they are used in coordination with international financing institutions, such as the European Investment Bank.
The structural pre-accession instrument keeps being compared with the Cohesion Fund. That is correct if we look at the concentration on transport and environmental projects. As in the case of the Cohesion Fund, we shall have to ensure a good balance between the two areas. The environment must not draw the short straw when we support investment for enlargement. But ISPA is more than merely a cloning of the Cohesion Fund. It must also help the applicant states become accustomed to the Structural Fund mechanisms. That is why we say that as regards implementation and management and any other area where this proves possible, the same provisions must apply as in relation to the Structural Funds and the further development of the Structural Funds currently under discussion. The partnership principle must be applied from the outset and as widely as possible.
With ISPA, the Union is giving a good sign that we are serious about the accession of the Central and Eastern European states. Much has already been said in relation to enlargement about time scales, dates and annual figures. I think we must define realistic yardsticks here. There is no point arousing great expectations that cannot be met, but at the same time we must make it clear that we will use our instruments and that we will indeed provide financial support. ISPA represents the financial resources we can make available. It helps the applicant states towards self-help, no more and no less. In that respect, we welcome the Commission's proposal, subject to the amendments we have tabled, which we hope will be taken into account in the further discussions.
Madam President, the applicant countries are all busy adapting their farming sectors in order to be ready to join the EU on time. Those wishing and intending to join early must demonstrably achieve substantial results in this sector if they are to be able to bring their markets, administrations and institutional infrastructure into line with those of the Union of the 15 without too much difficulty. If the EU is to introduce a new instrument at this point to help the applicant countries in this pre-accession adaptation process, therefore, the help we provide must be strongly geared towards obtaining short-term results. We must not make it excessively restrictive, because the field is extremely complex and the situation varies so much from country to country.
The Commission proposal to allow the applicant countries to choose priority programmes from a list of qualifying policy areas is a fair approach. However, the proposal to demand that they draw up a rural development plan by 1 January 2000 incorporating all the programmes they have chosen seems far from fair, in my view. Not that such plans are not useful and necessary in themselves, but they cannot be produced at such short notice in a democratic manner and with a sufficiently integrated approach. All this does is to introduce unnecessary and even risky complications into this aid programme.
This is why I have put forward a proposal to the plenary on behalf of the Committee on Agriculture not to make these rural development plans a precondition, but instead to adopt a more pragmatic approach for the time being by funding a number of measures which are universally agreed to be useful. We therefore call for a consultative committee to be set up made up of experts from the 15 Member States and the applicant countries. Its remit would be twofold. First, it would help to identify these useful measures, and at the same time it would ensure that the process of submitting them to the Commission for assessment was kept moving. Its recommendations and support would be based on a thorough knowledge of the acquis communautaire and the process of change which the applicant countries are undergoing.
The services of the committee must be accessible to the administrations of the applicant countries and to the Commission's departments, in close cooperation with the EU representations in the applicant countries. This should improve quality and speed up procedures, and thus provide more quantifiable results in the short term.
To the list of measures proposed by the Commission from which the applicant countries should preferably choose their priorities, the Committee on Agriculture has added the establishment of an agricultural credit system and the accelerated and widespread introduction of book-keeping in farming. The committee's text also introduced conditions for a number of the measures, relating to distortion of competition and compatibility with Community legislation. I think it is more logical for all these conditions to be listed in Article 6, which deals with the question of compatibility and the conditions to be applied to the aid measures.
As regards coordination, we must try to ensure that the EU rules for the various aid programmes are as uniform as possible, such as the rules on budgeting and accounting. The best possible use must also be made of existing coordination and monitoring structures, and I therefore agree with the amended Commission proposal to make the PHARE committee responsible for this agricultural aid programme too.
The system of twinning between institutions in certain Member States and those in some of the applicant countries, in the field of veterinary and plant health inspections for example, should also be supported. The monitoring committee set up for this system should naturally continue its work under the new arrangement with our support. In this way, we can continue to build on the current activities under the PHARE programme.
Madam President, it is appropriate that we are launching this latest enlargement of the European Union this year, which is also the year we celebrate the 50th anniversary of the Berlin airlift. That was a remarkable international effort in the interests of European peace, stability and democracy. It is already very clear that this enlargement of the European Union is going to require the same kind of international effort if we are to see it through successfully. It will require unselfishness on the part of the Member States of the European Union and the applicant countries. It is clearly a complex and extremely demanding process. We have to commit ourselves to the ultimate goal, which is a stable and prosperous Europe.
Having said that, any solutions to these problems have to be accepted by the people of Europe, both our own voters and the voters in the applicant countries. So our solutions have to be practical and acceptable. Opinion polls in the European Union at the moment show that people are either indifferent or hostile towards enlargement, so we must actually sell this project, both within the European Union and in the applicant states. As well as putting money into infrastructure and the environment we have to think about the people. After all, as Galbraith said: 'Money is not superior to democracy'.
I would like to see more work done on the social dialogue and on developing programmes in these countries to help people affected by economic change.
In terms of the particular instrument that we are looking at today, as Mr Barón Crespo says, there has to be greater clarity about how this money is spent and how the committees administering this money are set up. In view of the latest Commission scandals we must make sure that this project is not tainted by any doubts about how the money is managed.
Madam President, the regulation on coordinating aid to the applicant countries in the framework of the pre-accession strategy is an extremely important step along the road towards the enlargement of the European Union. We are currently engaged in a process that considerably changes the Union's image of itself. Up to now, we have always regarded ourselves as members of a European economic community, but we are increasingly coming to the conclusion, particularly in our contacts with the applicant countries, that we are primarily a confederation of democratic constitutional states. This has also, of course, had an effect on our relations with some of the applicant countries, particularly Slovakia, and we can be grateful that the trouble we took with Slovakia in this respect may well have helped to influence its people to change the way they voted. We welcome the fact that the new government there is pursuing a completely different policy from that of its predecessors, and we hope that Slovakia will very rapidly feel the benefits of its prospective membership.
The Council has taken account of Parliament's desire to monitor the entire process, and we welcome this. The way in which the aid is organised is a very instructive example of the Union's political and administrative practices, and there is an important element here of familiarising countries with what future membership of the Union will entail. They have to deal with three financing instruments with clearly defined aims. They are shown how the Union manages operations, and they also get to know how things are coordinated. The emphasis on the responsibility of the Commission is extremely important. Article 9, in the Commission's version, is very clear and detailed on this point, and certainly must not be watered down. If the Member States are involved in the coordination, it seems logical that they should coordinate their own aid within the same framework. I think this is a point worth emphasising. In our accession discussions with the UK Presidency, we demanded and secured a procedure which guaranteed that Parliament would be able to examine any changes or additions to the accession strategy. We must be very careful here, which is why I do not think it is a good idea specifically to bring this dossier under the second pillar, where we have little say at the moment. It is also a good thing that our budgetary powers put us in a strong position, and this is partly why I think that we should not adopt the Swoboda-Titley amendment, Amendment No 15.
The PPE Group will therefore be voting against the amendments which give the applicant countries a stronger say in the aid process, since we think that the management should ultimately remain in the hands of the European Union. After all, it is our taxpayers' money, and we have a responsibility to them. The amounts of aid are not particularly high - in fact, you could say that they are surprisingly low. It is amazing that we can achieve such a high ideal at such a low cost.
Madam President, the Liberal Group supports the amendments by the Committee on Foreign Affairs, Security and Defence Policy to the Commission's commendable proposal to streamline aid to the applicant countries. It is very much in the Union's interests to use the aid funds efficiently, but the budgetary scope is limited and sound management is called for, making alignment with the Member States and the international financial organisations essential. We also support the Commission's proposals to decentralise the decision-making powers on micro-projects, and staff and funding must be made available for this. We oppose the proposal to make the entire enlargement dossier a foreign policy joint action. This sounds like a good idea, given that enlargement is or is claimed to be the main element of the Union's foreign policy, but joint action under the CFSP requires unanimity in the Council and puts the European Parliament in a weaker position.
More dynamism is required in the preparations for enlargement, as is clear from the Commission's progress report. There are considerable differences in the efforts which the Member States have made and the results they have achieved in preparing for enlargement. It is primarily up to the applicant countries to do their work properly, but it is clear that the quality and quantity of the aid provided is also a factor. It is not the financial target of 1.27 % of GNP but the quality of the preparation for enlargement that must determine the level of aid. The Liberal Group is delighted with the objective assessment of all the applicant countries. The Commission has rightly said that the two groups are not set in stone, and the efforts they make must be rewarded. Lithuania, Latvia and Slovakia are all making progress in their own way, but the Czech Republic and Slovenia are proving surprisingly lacklustre. We do not have to decide yet on moving certain countries from group II to group I. That will come next year and not just in six months' time either, because we cannot expect the Commission to report every six months.
Madam President, Commissioners, ladies and gentlemen, I want to thank Mr Barón Crespo and the other rapporteurs for their work. Obviously some of Mr Barón Crespo's report is the product of the work done in the Committee on Foreign Affairs, Security and Defence Policy, and we are very grateful to him for taking on board a whole series of points and suggestions.
It is clear that the Agenda 2000 enlargement is the great challenge facing this Parliament and the European institutions. It is an extraordinary political challenge for countries which only a few years ago could only cherish the dream of Europe, the myth of Europe, a democratic Europe, a Europe of rights and freedom. Well, the thought of reducing all this to an accountants' logic of how much money needs to be transferred from one place to another to help those who want to join in this great dream of liberty and democracy, strikes me as pretty simplistic. If this is the political challenge our credibility will be riding on in the years ahead, our institutions are certainly not ready to face up to it. It is like a car designed for six passengers which already has fifteen people in it, and now we are trying to squeeze twenty-five in. The car is in danger of collapsing!
That is why, in my opinion, we need to deepen our institutions in this pre-accession strategy. Above all, our dealings with countries which are getting closer to Europe must not revolve around the quantitative problem of economic support, but must substantially involve exporting democratic models and citizens' rights.
Madam President, those countries are building a constitutional state. If there is one thing of value Europe can transmit to them, it is that very concept of the constitutional state, democracy, citizens' rights and the ability to exercise them in every way.
Madam President, today's debates take us into a crucial phase for defining the next Community financial framework and the guidelines and rules due to govern some of the most important policies and instruments.
I feel that these debates are taking place in conditions that are completely different from those surrounding the debates that we held on the first and second Delors packages. But, in practical terms and to sum up, far off are the times when economic and social cohesion was presented as a point of honour and when we held heated debates about the resources to be earmarked to match our ambitions. Undoubtedly, there is an ambition: that of enlargement. And there are instruments - yes, there are - to carry out the various proposals made. Nonetheless, what is lacking is the money available for the aims and instruments. We have no reservations, in principle, about enlargement but we cannot say the same about the approaches chosen by the Commission to carry it out.
Enlargement will obviously lead to increased expenditure, undoubtedly far greater than the contributions that the candidate countries would be able to make to Community funds. This means that the European Union is going to have to make a choice between two alternatives and only two: either we must make additional financial resources available for enlargement or we will have to reduce expenditure, in other words, cut back our current aims and policies.
For our part, we are clearly in favour of the former option. But this is not the option of the Commission. As it has made strict compliance with the Stability Pact a priority, it has opted for the approach of reducing expenditure. This is the objective result of its proposals to maintain a ceiling on financial perspectives at current levels of 1.27 % of Community GNP and the subsequent reduction in that ceiling for the current 15 Member States to 1.13 %, or freezing the structural actions for an enlarged Union at the current 0.46 % of GNP. This is now also the result of its proposal to renationalise CAP costs. We reject the Commission's option and think that this vital question cannot be put to one side at this moment in time. That option would inevitably result in the sacrifice of economic and social cohesion. We cannot understand how, for the sake of a new form of solidarity, we can sacrifice the solidarity that happens to be enshrined in the Treaty.
Madam President, Commissioner, ladies and gentlemen, we say that enlargement of the European Union is the greatest challenge since the cold war. We say that the accession of our eastern neighbours can bring new stability to Europe. The Council representative says that our neighbours await European Union support for tackling their reforms and adopting the acquis communautaire .
But let us look at the scale of the financing: it is pocket money and it is shameful. The reality is that the applicant countries are virtually paying all the costs of the pre-accession strategies themselves. That is why I regard the patronising attitude towards these candidates reflected in the regulation as unacceptable. Surely they cannot be treated merely as objects of decision-making. They must finally be recognised as partners. The least we should do is to give them a say in the coordinating committee. The Greens reject the concept of enlargement as a one-way street and call for an enlargement strategy based on partnership.
Let me add something on the amendments, because in my view the order of the voting list is wrong. Mr Barón Crespo will surely accept that our Amendment No 17 to his Amendment No 7 and our Amendment No 19 to his Amendment No 9 represent, in both cases, additions rather than alternatives.
Madam President, I have some comments to make on this pre-accession strategy, resulting from my experience as rapporteur on the subject of the association of certain CCEE with the education, youth and culture programme. Apart from the media sector, these are areas in which the acquis communautaire is modest. However, these areas demonstrate certain imbalances from which our strategy suffers.
To start with, I fully support the rapporteur's point of view. Firstly, this pre-accession phase cannot be considered without taking into account the link that exists with certain Community policies and their necessary development. Secondly, the goal of coherence and efficiency involves the reaffirmation of the political objectives in the enlargement process. This is why it is unfortunate that, in this second phase, the PHARE programme concentrates more on technical operations to the detriment of more political reforms, for example in the social or cultural area.
Furthermore, in this obstacle course which the applicant countries must tackle, and which is modestly referred to as the adoption of the acquis communautaire , I fear there is a tendency to be content with appearances and to sometimes fail to assess the adherence of these countries to Community policies in terms of values and beliefs. This is particularly true in the areas of the environment and transport, which are covered by this new ISPA instrument. In this case too, I am not fully convinced that this instrument meets the intended objectives.
Madam President, we were very pleased to hear from the Commission that good progress has been made in the run-up to the negotiations with the applicant countries on accession to the European Union. A number of sections of the acquis have been screened and the results are encouraging, although some countries are slower in moving down the right path.
However, we are also hearing some less positive noises, and it is becoming clear that adaptation to EU legislation is a much bigger task than was originally thought. I endorse the reports before us today, but there are a few points I would like to emphasise. A great many demands are being made of the applicant countries, such as respect for fundamental freedoms, which have to be met if they are to join. The demand for quality in the adaptations they make must on no account be used as an excuse for delaying their accession.
The reports show how the Council has been unable to convert the implications of the decision on enlargement into a political strategy. Is the political will really there?
The negotiators must realise that the former eastern bloc countries have little experience of respecting democracy, human rights and the rights of minorities. I am not saying that they should not be blamed for this, but we in the European Parliament have to acknowledge that many of them have made surprisingly rapid progress here.
We must not set the bar too high for the countries of Central and Eastern Europe to join. They belong to western Europe, and after a period of Communist domination they are now looking to the countries of western Europe to help them achieve their legitimate aspirations to security and prosperity. Joining the stable security structures of the European Union and NATO may help to prevent new conflicts, and the fledgeling democracies of Eastern Europe can be encouraged to develop along particular lines. We should seize this opportunity and make every effort to ensure that these countries join as soon as possible.
If we expect the applicant countries to adapt, the European institutions should set them a good example.
Madam President, ladies and gentlemen, the European Union is preparing for the fifth time to welcome new Member States, namely Cyprus and the ten countries of Central and Eastern Europe.
This enlargement will be much more important than the previous ones. Europe of the 15 will become Europe of the 26 and will consist of an additional one million kilometres and a further one hundred million inhabitants. In particular, this enlargement towards the East can be taken as a sign of the final destruction of the Iron Curtain, which has divided our continent for nearly half a century.
Since its creation in 1972, the National Front has constantly fought against this Iron Curtain, which was built by the Communists to enclose the people of Eastern Europe in an enormous concentration camp. In his first speech to this Parliament, Jean Marie Le Pen denounced this oppression. For many years, although lacking resources, we tried to help our brothers in Eastern Europe but we were then a lone voice. In France, all the other parties accepted the situation, including the Communists, of course, whose leader Marchais acclaimed the positive consequences of the people's democracies, their socialist allies, and also the RPR and the UDF, led by Giscard d'Estaing and Jacques Chirac who even went so far as to place flowers on the tomb of Lenin, the worst mass murderer of all time.
Similarly, in 1991, our group was alone in supporting the struggle of the Lithuanians against the Soviet Union and that of the Croats against Yugoslavia. At the time, Jacques Delors, the US Government and all the European leaders condemned these people for daring to rise up against communist and federalist regimes.
These same people now want to see Eastern Europe come under the control of Brussels. We are opposed to an enlargement of this kind, as it would cost our countries dearly. The Commission has assessed the financial cost at over 500 billion francs between 1999 and 2006. This is hardly surprising. The countries of Central and Eastern Europe have been ruined by over forty years of Communism. This cost will be borne in particular by France for it currently receives little from Brussels, to which it pays over 90 billion francs, and it will receive even less in the future. The agricultural policy, which has already been drastically reduced, will be cut back even more. France's regional aid will be reduced by 20 %. Corsica and French Hainaut will no longer be included among the regions assisted under Objective 1.
However, money is not everything. Lech Walesa, when he visited Brussels some years ago, said to me that we in Europe were creating a new Soviet Union. He was right.
Madam President, although Mr Samland has not spoken yet, I would like to concentrate on Lord Tomlinson's report.
I have to say that it is clear from this whole debate that the idealists are not practical enough and the practical people are not idealistic enough when to comes to dealing with the enlargement problem. We have just heard a number of ideas that are extremely idealistic, such as my colleague Mr Oostlander's suggestion that the whole enlargement dossier should be brought under the CFSP and thus handed over to a bunch of quarrelling diplomats. I think the CFSP is far too important for this.
The fund mentioned in the Tomlinson report is a good example of something that is both practical and idealistic. It provides aid for countries which is guaranteed by loans and guarantees issued by the Union, and it seems to have been very successful.
Of course, there are times when it becomes clear that some countries cannot pay, which is when the European Union's guarantees come into play. This is an important element. The only thing is that it costs money, and this is something the Council in its wisdom failed to consider. It thought that the guarantee in itself was enough of an advantage, but there comes a point when you have to pay up.
Thanks to pressure from the European Parliament, a fund has been created which more or less provides those guarantees itself. The fund needs to be supplemented, but it now fortunately appears that we need less than we originally thought and that we can reduce the figure from 10 % to 8 %, which is good news.
This means that the Union has created an extremely practical instrument which is effective, which can be directly applied in the countries concerned in one way or another through the institutions which they themselves have set up with their central banks, and which is making progress. I would even add that we have used this same model in the employment programmes in Europe, where we have also used the combination of guarantees plus loans. It really is a very, very good model, much better than all the other things that have been proposed. It is also a model that I can prove was purely the result of pressure by the European Parliament's Committee on Budgets. If it had been set up as some Member States wanted, in a happy-go-lucky fashion, nothing good would have come out of it, and people would have blamed Parliament for wasting taxpayers' money again. But this is not the case. I think that we in Parliament need to bear in mind that if the diplomats get it wrong, we shall be the ones who are blamed, not them, and so we need to be both idealistic and practical.
Madam President, it is vital to focus and coordinate the aid for the applicant countries effectively by means of the three instruments available if we are to achieve maximum possible benefit. Fulfilment of the Copenhagen criteria is the basis for further development action. Efforts must also to be made to coordinate aid to the applicant countries based on cross-border and intergovernmental cooperation in the EU with the Interreg and TACIS programmes, so that the aid itself forms a coordinated whole. Aid to improve nuclear safety must also be concentrated in accordance with the PHARE programme.
In the allocation of agricultural aid to applicant countries we need flexibility and a clear system of prioritization on the basis of partnership agreements. Integration with the EU's single market and standards requires a massive amount of development work, which must focus on a policy of quality in foodstuffs production, monitoring, plant and animal health and the environment as a whole, all within the framework of sustainable production. We have to prepare for the consequences of structural change in agriculture with an effective, wide-ranging rural policy to create new and varied enterprise action and new jobs, and that is why a high level of education and training is vital when it comes to exploiting the use of the aid given to the applicant countries.
The partial decentralisation of administration to the applicant countries under the supervision of the Commission is also a step in the right direction. We should support the participation of the beneficiary countries, and we must also emphasise the importance of their own involvement in financing investment and discovering sources of funding.
Madam President, since we are debating a report by the Committee on Foreign Affairs about enlargement, I would like us to turn our attention to a superlatively political issue which has affected people in my country and is very worrying for them. It concerns the accession of the Republic of Cyprus to the European Union.
We were extremely disconcerted to see a statement by France, Italy, Germany and the Netherlands, in which they link the eventual accession of the Republic of Cyprus to the European Union with a solution to the Cyprus problem, a thing which bears no relationship to the initial positions adopted by the European Union at a succession of European Councils. It is certainly sad to see governments such as those of Mr Dalema, Mr Schröder or Mr Jospin pursuing policies which are worse and which deviate from the commitments made by governments such as those of Mr Berlusconi, Mr Juppé or Mr Kohl.
In that sense, I would stress that the worst way to solve the Cyprus problem is to say that its solution is a political prerequisite for the accession of Cyprus to the European Union, because that would constitute a motive for Turkey, which does not want Cyprus to join, to do nothing about the Cyprus problem even supposing it would otherwise have liked to find a solution to it. In that sense, I think it is very important to stand by what Mr van den Broek once said here, and our principle should be that the accession of the Republic of Cyprus must not be held hostage by any other country.
Madam President, enlargement of the EU to the Central and Eastern European countries brings with it both opportunities and risks, not just for the applicant countries but also for the EU.
It is particularly important to the agricultural sector that we do not export the destructive system of agricultural policy we have pursued in recent decades to these countries, but that instead we support their existing regional structures, develop them and give them a chance to modernise and become more effective. At the same time, we must resist the temptation to set in motion a form of development which, under the heading of 'structural improvement', would give rise to the same kind of negative trends. That is why I do not agree with the line taken in the Sonneveld report. It says that we must not call for plans for the integrated development of the rural areas. This means that he is not in favour of this positive development, which we must promote, but would like to continue pursuing the old system of rationalising structures and thereby destroying jobs and encouraging forms of production that are neither species-friendly nor environment-friendly.
So we cannot endorse Mr Sonneveld's amendments, not least out of a sense of responsibility for the development of agricultural policy in the EU.
Madam President, the accession of the countries of Eastern Europe, in particular the great Christian country of Poland and the Hungary of the former Austro-Hungarian Empire, is clearly an important and wonderful project.
I should like to examine the consequences from the agricultural perspective of the Seapared programme. The agricultural population of the West will increase by 50 % and our land will be increased by 30 %. Of course it is good to add to one's assets. In the Eastern European countries, 25 % of the working population are farmers but this percentage should fall to 6 % as in Western Europe. Agricultural prices are lower with 30 % less for meat, 20 % less for cereals and 15 % less for wheat. These countries also have problems of overproduction and plant health and they must adapt to our standards, particularly in terms of food safety. The cost is ECU 500 million per year but I am not going to talk about this as it could be resolved if necessary.
The problem, however, is that these countries must start on the difficult journey which we in the West have already completed. Common market organisations must be established, the right to property must be revised, veterinary and plant health changes must be made and in particular farmers must be eliminated. This means eliminating Hungarian farmers and producers of Hungarian Tokay, the king of wines and the wine of kings. Polish farmers must be eliminated, leading to unemployment. Structural Funds would then be needed. The West's regrettably hyperproductive agricultural model must be applied with, if you will pardon the expression, concentration camp-like livestock farming, the consequences of which we have seen in the West.
My greatest fear is that the accession of the countries of Eastern Europe - to which we might agree given the strategic nature of the project - is just a pretext for certain things. The first is for the fall in prices in the West, due to the revision of the CAP and to prepare for the negotiations within the World Trade Organisation. The second is for the revision - currently underway - of the financing of not only the common agricultural policy but also the whole European Community, with the ensuing problems of France losing too much, Germany losing even more and part of the common agricultural policy being nationalised under the pretext of the cost of the accession of the Eastern European countries. Thirdly, the accession of these countries must not be used as an excuse for challenging our CAP. It must not be used as a weapon to defeat western farmers by highlighting the fact that their costs are higher and must be reduced.
Furthermore, it is impossible to do two things at once. Can we handle Mercosur, the transatlantic market and all the costs it may incur, and open up to the East at the same time?
In conclusion, this is clearly a major strategic project which is soul-stirring but gives the impression of being premature, badly prepared and with many negative elements for the countries of Eastern Europe, which I know want to accede, and many negative elements for us. Perhaps discussions should be continued and intermediate stages provided? Everyone knows that the road to hell is paved with good intentions and that perfectionism can be counter-productive.
Madam President, first let me thank you and the House very warmly for your forbearance in allowing me to deputise for the rapporteur. Unfortunately I could not be here at the set time because I had to talk to one of our partners about the conciliation procedure this afternoon. That was the problem. I must also apologise on behalf of Lord Tomlinson, who is attending an important meeting in the House of Lords today in a different capacity. As you know, an important decision is pending there for our British colleagues.
Let me now turn to Lord Tomlinson's report on amending Regulation 2728/94 establishing a Guarantee Fund for external actions.
As Mr Pronk just pointed out, establishing this Guarantee Fund was a long-standing aim of the European Parliament, because we could not agree to the Member States of the European Union giving guarantees unless these guarantees were safeguarded through a fund, especially in the event of defaults. The entire budget stood guarantee in full for any potential defaults. So we found it very welcome when this Fund was proposed in 1994 and accepted by the Council, because it created the basis for covering the guarantees in Central and Eastern Europe.
In the report it has now submitted on the use of these funds and the risks they are designed to cover, the Commission concludes that the target amount of the Fund should be brought down from the existing 10 % to 8 % of outstanding capital liabilities. The Commission justifies this on the basis that potentially risky guarantees are situated at a level for which a lower percentage rate of payments into the Fund would suffice. By how many per cent are we reducing the rate? In this case, the proposed percentage rate would require an annual maximum amount of EUR 150 million to match up to the present level of lending to non-member countries, which comes to a maximum of about EUR 2.5 billion. That would allow the Fund to cover these risks.
The rapporteur, as also the Committee on Budgets, reached the conclusion that the Commission is right in saying in its report that, according to its estimates and analysis, the total of outstanding loans carrying a more than normal risk was about ECU 1.075 billion as of 1 July 1998. You can read that up in the report too, broken down by the various CIS member countries and the countries of Asia and Latin America. On that reference date, the Fund had at its disposal ECU 1.186 billion. Therefore, in the event that the total amount of loans which could be considered to be carrying a heavy risk were not repaid, the Fund would be able to cope with that loss. It would not even be necessary to draw on the amount allocated in the budget for loan endowments during that financial year, which is to say ECU 338 million in 1998. In that respect, it was right and sensible to reduce the target amount. The rapporteur and the committee endorse the Commission's proposal in that respect.
We have, however, tabled two amendments on which we would like to hear the Commission's position before the vote on this report. One calls on the Commission to submit a regular report to us so that we can re-evaluate the trend in the utilisation of the credits and the funds. I think this is the point on which we differ least. Here the Commission will endorse our view. It is Amendment No 2. But I would like the Commission to confirm this.
Far more important, however, is Amendment No 1. Who is to manage the Fund? Here we take an entirely different view. I tend to agree more with Mr Pronk than with the Commission. The Commission would like to transfer the management of the Fund from the European Investment Bank to its own administrative staff. We believe such a step would be quite wrong. In his explanatory statement, the rapporteur has once again pointed out that he considers it unlikely that European Union officials would be better able to evaluate the risks in granting loans than a bank, which has to prove itself at bank level and has to evaluate the quality of the risks as part of its usual banking business before deciding to grant loans. So we want to maintain the existing article. That would mean adopting Amendment No 1. The Commission is asked to delete the point in its proposal relating to the financial management of the Fund. We would like the Commission to make a statement on this.
As proposed by the rapporteur, I would like to say the following: if the Commission does not accept these two amendments, we will call for the report to be referred back to committee, because we cannot in fact support it if the Commission does not accommodate us on this point.
Madam President, enlargement of the EU with the accession of the Central and Eastern European states and Cyprus is not just a project starting with the new century, it is also a task for that century. And a project of this scale calls for an exceptional effort on the part of all concerned. Indeed, everyone has now realised that this primarily means the applicant states. But in the light of the real differences between us and the applicant states, for instance in the economic and social field, I continue to believe that in general the European Union is still not making enough efforts to meet this challenge, not least in financial terms.
But be that as it may. In the given circumstances, I believe the Commission has nonetheless submitted proposals that are for the most part viable and at least still give us a chance to master this important process of accession to the European Union and give it a positive shape. I would like to address one detail. I believe it is more necessary now than in past enlargements to familiarise the public administrations in the applicant states with the aims and procedures of the acquis communautaire at all levels- not just at the highest level, where this is certainly already the case, but also at lower levels.
In my view, we are still underestimating the background situation of the majority of these states, namely a dictatorship system with the corresponding type of administration. Moreover, we all too often forget that the same people are still working in the lower echelons of this administration, who are of course now endeavouring to work under the new system. But we should gear parts of our pre-accession aid much more specifically than in the past towards retraining the administration. On the other hand, it is probably less necessary now for western Europe to finance new studies. I believe it is enough to analyse what we already have in that respect.
Let me come back to our task for the new century. We should approach the interests not only of the applicant states but of course our own interests too in the most fair and balanced manner. But above all, as European democrats we should also be thankful that we can take part in this historic process.
Madam President, ladies and gentlemen, I would like to follow on from Mr Botz's last comment. Indeed we do not need to carry out any more feasibility studies; instead we need operational resources, and I believe that is the road the Commission has been pursuing for some time. We are quite prepared to support the Commission in terms of concentrating more on that approach. Setting infrastructure and the environment and the support measures for supervisory staff and investment financing as its objectives is the right starting-point, as is the strong emphasis on promoting democracy and the rule of law and viable administrative structures, together with a sensible judicial system.
But we must now spend these funds rapidly and unbureaucratically, so that they can make a fairly rapid impact. We are facing a difficult task, namely how to bring about an economic and political balance on a continent that was once mercilessly divided both economically and politically. Our major task in connection with this process of rapprochement must be to fuse the two parts together again. Here we must also take a look at ourselves and remember something we tend forget: that what we represent as the national interest can in fact be assimilated with the interest of the Community. When we look at the opposition between national interests, which are often considered in a short-sighted way, we may see short-term difficulties here and there, but in truth we want enlargement because it is also to our advantage, and not just to the advantage of the applicant countries. If we realise this, if we really define our interests in the political, security and economic areas, then we will also be in a position to muster the ability to compromise and achieve the balance that we need if we are to make progress here.
One thing is clear: until now we have enjoyed the benefits of strengthening trade relations between Central and Eastern Europe on the one side and the European Union on the other. Our citizens may have gained the impression that up to now all this has simply cost a lot of money; but the reality is that we have actually earned more than we have spent on these countries, simply because of the imbalance in trade relations. I believe we should make that clear to our people too if we are to mobilise the necessary political support for this accession process.
We must also take the time factor into account, since it is an important factor if we want the citizens of the applicant countries to continue giving their support. That means the programmes have to be of a high quality. Mrs Schroedter, I am delighted to hear you say that shamefully little money is being spent! I would cordially ask you to invite your Foreign Minister and your Chancellor to take your words to heart, so that we can achieve a better policy here!
Madam President, the reports on 'Agenda 2000' that the various committees are presenting hang together like spider's web. But acceptance of the proposed reforms must be wholly subject to maintenance of the Community policies contributing to cohesion between the Fifteen and to measures to facilitate the accession of the applicant countries.
As regards relations ahead of the pre-accession strategy, we agree with the rapporteur and with those who assert that the criteria defined at Copenhagen must be respected: the constitutional state, democracy, existence of a market economy, respect for the acquis communautaire .
We take the view that the new accessions represent a historic opportunity to reconcile our continent with its past and that they are needed to define the Europe of the future. But the Commission's proposals are prudent and pragmatic as they have to take account of the strong divergencies between the states, divergencies which underline what the Alleanza Nazionale has long maintained: that a great Europe is one where political union is the precursor of economic union. Political union should be and should have been refined before initiating the pre-accession negotiations, so that the new states could actually be presented with a precise and well-defined framework for the whole. So the proposal lacks a political introduction, which we think is necessary and which would have buttressed the central problem that the new accessions raise - the future financing of Europe. Plus we deplore the fact that the opening presented to the six states does not respond to precise political choices, and we suspect that it may be just an accounting device to make it possible to achieve the enlargement while maintaining the Community budget on the current base of 1.27 % of gross domestic product until 2006.
To be complete, the construction of Europe must unite all its peoples. But we must point out, with some regret, that the institutional reforms, the future financing of the budget and other problems are still waiting in the wings, while there is a need for unambiguous political will on the part of all the governments to handle European affairs politically and not as a purely economic and financial negotiation.
Madam President, Commissioner, ladies and gentlemen, I detect in our joint debate a discrepancy between a pre-accession strategy that is admirable and full of ambition and an Agenda 2000 that should prepare the Union for welcoming the applicant countries and in fact involves the necessary alignment of our common policies.
With regard to the pre-accession strategy that I wish to discuss this morning, I feel that we desperately need to take an overview of this. This overview would show that the enlargement for which we are preparing is not just a simple case of adding together two units. The EU must remind the applicant countries of this. We cannot engage in a bilateral process with each Member State. We must assess the overall impact of this strategy. Less than a year after the adoption of a list of applicant countries that the EU could initially integrate, we now see that the map has already changed. Malta has resubmitted its application, the Commission is envisaging the accession of Turkey under new conditions and there is a renewed possibility of two Baltic applicants being accepted.
More than ever it seems that the European Conference is essential, in its role as a forum for producing this overview, and I feel we must return to this.
I cannot stand to see this gap between the global and inclusive process that we have always wanted and the absence of an overview. We need to debate and consider the frontiers of the Union, the political objectives of the Union, the methods for decision-making and governing with more than 15 countries, and the methods for defending this body and for making its voice heard in world affairs. The amendments proposed by Mr Barón Crespo are in line with this and I fully support them. However, we must all be careful: if the devil is in the details, we are in danger of becoming blind to these details sometimes.
I should like to begin by expressing my thanks and appreciation to the rapporteurs. A favourable opinion from the European Parliament will be an important step towards obtaining approval for the increased aid package for integrating the applicant countries of Central and Eastern Europe into the European Union. I am looking forward with great interest to the wider debate on enlargement and the progress reports you have scheduled for the beginning of December, and I will naturally be glad to take the opportunity to look at all the directly related issues then. Today, therefore, I shall concentrate on the pre-accession instruments, and afterwards I would like to say a few words about the Tomlinson report.
What is the political significance of pre-accession aid? It was the Dublin European Council in December 1996, I would remind you, which instructed the Commission to increase pre-accession aid, and we put forward proposals on the subject as part of Agenda 2000. In financial terms, the Commission is proposing to double aid for the applicant countries to ECU 3 billion per year for the period 2000-2006. I would also point out to Mrs Schroedter that this is not the full extent of the aid from the Union and its Member States, and that a great deal is also being done in terms of loans. Bilateral action is also being taken by the Member States, and I think that if you add everything together and spread it over the 2000-2006 period, the figure comes to nearer ECU 70 billion than just five or six times ECU 3 billion a year.
The Commission has proposed that a number of important measures be renewed - and in some cases they already have been - such as the accession partnerships and the participation of the applicant countries in the Community programmes. The PHARE programme has been reorientated and now focuses on just two priorities in preparations for accession: firstly, institution building, and secondly, investment for the adoption of the acquis . However, the Commission has proposed that two new instruments be set up alongside PHARE, one for agricultural development and the other a forerunner of the Structural Funds, known as SAPAR and ISPA. Half of the ECU 3 billion per year is to be allocated through these two instruments. The three pre-accession instruments will together enable us to tackle many of the problem areas identified in the 1997 recommendations and later in the periodic reports. For example, they will enable us to help the applicant countries to prepare to implement structural programmes, of which they have had little experience in the past. The key to the success of the enlargement process is the link between the pre-accession strategy and the accession negotiations. The more problems can be solved for each applicant country as part of the pre-accession strategy, the less need there will be for transitional measures. The more help the Union can give them, the more flexible and smooth the accession process will be.
This is the only way to try to prevent the negotiations from being needlessly hampered by too many requests for transitional periods, which could of course also delay the actual accession process. The pre-accession aid helps the applicant countries, naturally, but it also lessens the impact of enlargement on the Union itself.
In his report, Mr Barón Crespo sets out Parliament's opinion on the coordination regulation, and I am most grateful to him. The Commission proposed this regulation to bring coherence and to prevent duplication between the three pre-accession instruments, first PHARE, second the structural instrument ISPA, and third the agricultural development instrument SAPAR.
Regarding the proposed amendments, I should like to make the following point. A number of Parliament's amendments propose changes on the subject of general principles such as the constitutional state and respect for the constitutional state, democracy and human rights. In our view, however, these principles are already defined in the PHARE, ISPA and SAPAR regulations, and the amendments are therefore, in our opinion, redundant.
In accordance with the wishes of Parliament and the Member States, Articles 2, 3, 4 and 5 now clearly define and distinguish what the tasks of the various instruments are, so that there is no risk of duplication.
The Commission is naturally aware of the importance that Parliament attaches to co-funding by the beneficiary countries, i.e. Article 7. However, it feels that the proposed text of the article expresses this quite adequately. In accordance with the proposals put forward by Parliament and the Member States, responsibility for coordinating operations under the three instruments, and particularly the pre-accession aid guidelines for each country, is to be given to the PHARE committee in its capacity as a management committee, as provided for in the new version of Article 9 drawn up by the Commission. The Commission has now clearly given up its earlier objections here, and although it still feels that this cumbersome structure, for cumbersome it is, could lead to delays in the programmes, it has decided to accede to the wishes of the European Parliament and the Member States on this issue.
In response to Parliament's insistence that the decentralisation of PHARE aid should be a condition for granting discharge for the 1996 budget, the Commission has redrafted Article 12. The revised version now sets out all the criteria and conditions needed for decentralised management and other provisions which help to ensure that the beneficiary countries comply with all the EU rules on project selection, invitations to tender and contracts.
Parliament and the Council are to be kept informed of the results of the inspection and evaluation of how the beneficiary countries are managing the aid through the reports provided for in Article 13.
However, I would like to stress the following point. The Commission has the right of initiative for drawing up rules on inspection and evaluation, as is clearly stipulated in the Financial Regulation. It is therefore difficult for it to accept that this responsibility should be shared with other authorities, as proposed in the amendment to Article 12.
In order to comply with your request to be kept regularly informed, the Commission is prepared to consider changes to Article 13 so that reports on the implementation of the regulation are presented to Parliament and the Council every year instead of every two years.
Moving on now to the Walter report, I should like to congratulate Mr Walter and everyone else who contributed to this report on the ISPA. We welcome the emphasis that is laid on the need to target the ISPA funding available as carefully as possible and to ensure that there is consistency and coordination between the ISPA and the other pre-accession instruments we are discussing today.
I would like to look at the 67 amendments proposed in the report, most of which I think are very constructive and support the general aims of the Commission's ISPA proposal. If we are to discuss them in more detail, it may perhaps be sensible to group the amendments according to the conclusions which the Commission intends to draw from them.
The first group contains a number of amendments which the Commission is considering incorporating in the proposal, either in the recitals or the articles of the regulation. These include the following: Amendments Nos 56, 63 and 65, which call for specific account to be taken of the employment aspect, particularly by evaluating the effect that the ISPA has on job growth; Amendment No 67, in the same category, on breaking down measures according to the mode of transport when reporting on operations in the transport sector; Amendment No 39 on improving the coordination of ISPA activities with, for example, the Member States' bilateral operations; in the transport sector, ensuring coherence with the guidelines for the trans-European networks and with the pan-European transport policy, that is Amendment No 58; and finally Amendment No 19 on the principle of equal opportunities.
The second group contains amendments the thrust of which the Commission can support, but which should perhaps be reworded if the Council is to agree to incorporate them. At this stage, I therefore feel that we cannot formally support these amendments, but I think I can say that their intention will be reflected in the final text. The following amendments are examples of this: Amendment No 24 on flexibility about the minimum funding of ECU 5 million per project; Amendment No 45 on detailed provisions relating to financial management and control; Amendments Nos 7 and 31 on improving coordination between the various instruments, particularly with regard to cross-border activities; and Amendment No 11 on trying to establish a 50/50 balance between environmental projects and transport projects.
The third group of amendments, on the other hand, contain proposals which go beyond the scope of the ISPA and therefore will not be accepted. These include the amendments on operations to be carried out under PHARE, for example. I would refer here to what I said about the Barón Crespo report. We must abide by the rules in the coordinating regulations which ensure coordination and consistency between all forms of aid granted as part of the pre-accession strategy. The amendments I am referring to here are Amendment No 26 on technical assistance for institution building, Amendment No 28 on standardisation in the transport sector, and Amendments Nos 29 and 32 on participation in Community programmes such as the fifth RTD programme and the LIFE environmental action programme.
Finally, there is a group of amendments where the Commission prefers to keep to its original proposal. For example, we feel that the allocation of 2 % for technical assistance is enough. The Commission also does not want to change the percentage of aid, which is in line with the cohesion funds, or the approach adopted towards Cyprus, which reflects the results of the Luxembourg summit. To sum up, the Commission can agree to incorporate the substance of Amendments Nos 19, 39, 43, 51, 55, 56, 58, 63, 65 and 67 in the articles or recitals in question. There are also proposals which we cannot formally agree to at this stage, but Parliament can be sure that the general thrust of these amendments, which I mentioned earlier, will be reflected in the final text of the ISPA Regulation.
The third pre-accession instrument alongside PHARE and ISPA is SAPAR, which stands for Community support for pre-accession measures for agriculture and rural development. I would like to thank Mr Sonneveld for all his hard work on this excellent report, and I must say that Parliament's draft opinion comes at a very convenient time in view of the considerable progress made in the Council on 9 November. We can see just how important this instrument is from the situation of farming and rural development structures in the countries of Central and Eastern Europe, with increasing privatisation, the level of productivity, the size of holdings and the quality of what they produce, the level of self-sufficiency and the proportion of the active population working in farming, in some cases up to 35 %. The situation calls for a compact package of measures which will ensure that the priority target of implementing the CAP acquis can be achieved, and which will also enable the countries concerned to solve their most acute problems and make the necessary drastic and often difficult reforms easier by creating alternative employment in rural areas in order to prevent depopulation and internal and external migration. The measures will be implemented through operational programmes and applied decentrally by the applicant countries. This approach will also give the countries the opportunity to familiarise themselves with the Union's working methods, with the close monitoring carried out by the Commission and with the idea of sharing responsibility for and control of the management of Community funding. They will be assisted here by a monitoring committee. All the necessary arrangements will also be made to ensure that there are effective checks, that action is taken against irregularities, that incorrectly paid sums are reclaimed and that the requirements and restrictions of the CAP and the rules on competition are obeyed. The co-funding percentage that we are proposing for SAPAR is the same that also applies for the Member States qualifying for Objective 1 under the Structural Funds. I feel that this strikes the most appropriate balance in terms of ensuring that the policy is effective and obliging the applicant countries to take great care in managing and allocating their funding.
With regard to the distribution of funding among the applicant countries I would urge that we should concentrate on those with the greatest need. Of the amendments adopted by the Committee on Agriculture and Rural Development, Nos 6, 7, 16, 20, 25, 28, 37, 38, 39, 42, 43, 46, 47 and 50 and, in part, Nos 3 and 33 have already been taken into consideration in the text amended by the Council. Amendments Nos 3, 13, 15, 19, 36, 40, 45 and 49 are dealt with in other regulations such as the new coordination regulation. In addition, a considerable number of amendments are already covered by the proposal either directly or indirectly: Nos 1, 2, 5, 8, 10, 11, 12, 14, 16, 17, 18, 19 in part, 21, 22, 29, 33 in part, 34, 35 and 44. Finally, there are also a few amendments which affect the actual substance of the proposal and which the Commission cannot approve: Nos 4, 9, 17, 24, 26, 27, 30, 32, 40, 41 and, in part, 19, 23 and 33.
Finally, I should just like to say a few words about the Tomlinson report on the Guarantee Fund, with thanks to Mr Samland for his input. Having gone into the pre-accession instruments in such detail, I will try to be brief. In the light of the evaluation of the progress made since the Guarantee Fund was set up, the Commission has put forward proposals for changes to the regulation establishing the Fund. Now that it has been running for a few years, it has grown big enough to cover the risks in question and the Commission is proposing to adjust its parameters downwards, since maintaining the original parameters would lead to sizeable surpluses in the Fund. If you will allow, I would like to look at the amendments in the Tomlinson report and use them to illustrate our view of how the Fund should be managed.
Amendment No 1 deletes the proposal to transfer the financial management of the Fund to the Commission. Here I would say that while the Commission agrees with the rapporteur that the European Investment Bank has done its job entirely satisfactorily, it turned out in practice that the services of the Commission actually did a considerable proportion of the work. The Commission therefore feels that it is important, both in order to simplify the administrative procedures and from the point of view of the savings that can be made in payments to the Bank, to take over the financial management of the Fund itself, including the investment of the resources available. Finally, the Commission accepts Amendment No 2 provided that certain changes are made to the wording. It supports the principle that the suitability of the parameters in relation to the aims of the Fund should be reviewed every year as part of the Annual Status Report on the Guarantee Fund.
Madam President, I must apologise for talking at such great length about this very important issue, and I should like to conclude by thanking the rapporteurs.
As you know, ladies and gentlemen, our agenda this morning has been organised to take account of the formal sitting. That is why the votes are taking place now, and also why we unfortunately cannot complete our debate this morning, as we could have done if we had held the votes at midday.
Welcome
Ladies and gentlemen, I should like to welcome a delegation from the National Assembly of Mauritania who have taken their seats in the official gallery.
This delegation is led by the Speaker, Mr Sid'ahmed Ould Baba, and I would point out that this is the second interparliamentary meeting with the relevant delegation of the European Parliament. Our relations are based on friendship, cooperation and partnership, and I very much hope that this second meeting will enable us to strengthen these relations further.
Thank you, and a warm welcome to Strasbourg.
(Applause)
VOTES
Mr President, on a point of order. I should like to ask you to join me in welcoming into the public gallery Helga Stevens, from the European Union for the deaf, who is observing this vote on behalf of the 500 000 profoundly deaf people within the European Union, as we vote to reaffirm this Parliament's support for the official recognition of their language - sign language - in every Member State of this European Union.
(Parliament adopted the resolution)
Mr President, I do not know whether it is our machines that cannot keep up with Scottish technology or whether you are going too fast for the machines but there is a whole row here that is not working properly.
I think it is probably something to do with the Liberals. Mr Watson - a good Scot - you will have kept up, I am sure.
Mr President, I think we need to get away from the destructive tribalism of your last comment.
We voted on 12 amendments with one vote. I should like to have your ruling as to whether that counts as 12 roll call votes or not.
(Laughter)
It is a productivity deal and I am afraid it is one move of the finger, one count.
Welcome
Mr President, as chairman of the Delegation for Relations with Japan, I would like to point out that an important delegation from the Japanese Diet is present.
They have travelled a long way and I hope that we can give them a warm welcome.
(Sustained applause)
Thank you very much, Mr Pompidou. In fact I was going to leave it to the President to make the greeting but I shall do so with pleasure myself.
It gives me great pleasure to welcome to the official gallery a delegation from the Japanese Diet, led by Mr Taro Nakayama. This is the 19th meeting between our respective delegations and, on behalf of the European Parliament, I wish to welcome them officially to this working session of Parliament and wish them every success on their visit.
(The sitting was suspended for a formal sitting and resumed at 12.30 p.m.)
VOTES (continuation)
Mr President, it is an unmitigated disaster that Members have only received this amendment at 10 a.m. I wonder what the Liberals are up to? The wording in the Swedish text says 'shorter working hours', but the Liberals would prefer it to be 'flexible working hours'. Low inflation is mentioned, but not in the translation, which is absolutely terrible! I was, of course, opposed to this proposal, which was fine in the original, so please can we have the original version back! Something also has to be done about the translation!
You are quite right. The one safeguard we have is that the language services always ensure that the amendments correspond to the original version. But there is a problem in getting amendments to people on time.
Amendment No 2
Mr President, after consultation with the various groups, I should like to make two small, but to some people important, changes to Amendment No 2. In the first section, 'European investment programme' should be changed to 'European investment strategy' and 'develop' to 'extend'. This last change is mainly a point of accuracy.
(Parliament adopted the resolution)
Welcome
Before we move on to the next vote, I have great pleasure in welcoming to the official gallery a delegation from the South African National Assembly led by Mrs Frene Ginwala, Speaker of the National Assembly and leader of the South African delegation, who are with us for their fourth interparliamentary meeting with the relevant European Parliament delegation.
This is an historic moment in the relations between South Africa and the European Union: negotiations are currently under way to conclude a trade, development and cooperation agreement, and we hope that they will be concluded successfully shortly. Our respective assemblies will then be consulted on this agreement, which will help to bring the countries and the peoples which we represent closer together.
I wish the South African delegation every success and a pleasant stay during their visit to Strasbourg.
(Applause)
VOTES (continuation)
Mr President, on behalf of the Green Group and pursuant to Rule 129 I must ask for this report to be referred back to committee. During yesterday's debate, Mr Sainjon put forward arguments justifying this request. Unfortunately he cannot be present today but as I fully agree with him I am repeating his proposal. Both arguments relate to current events.
Firstly, we are actually voting on a Commission communication that we know is no longer applicable. We are in fact going to adopt a report which Mrs Mann has had the goodness to adapt in accordance with the new political situation. The current context involves a Transatlantic Economic Partnership dealt with in a Commission/Council agreement and, more recently, in fact just a week last Monday, in a Council agreement on an action plan which we have never seen. We received a copy of this in English in the Committee on External Economic Relations but Parliament has never been able to debate this text. This is the first current event which means that we risk voting on a text which is out of date in terms of the policy and the issues and which, more seriously perhaps, risks causing confusion and even contradiction in Parliament. This would not be good for this House.
In conclusion, the second current event is the American position on bananas. Everyone is aware of this situation so I will not go into it. I believe that the context in which we debated this in committee, and even yesterday, has changed. We cannot be conciliatory towards a discussion partner who is being arrogant.
Mr President, ladies and gentlemen, I am sorry but the proposal from the Greens is absurd. Just listen a moment! That is no way to achieve what you want. If you want Parliament's voice to be heard, both in the Council and in the Commission and also by the Americans, you will have to state your position today. The next summit between the United States and Europe will take place in early December and this particular report will be discussed there too. That means that you will achieve nothing at all by preventing Parliament from stating its position on it today. Why do you not just look at the realities! After all, the political reality outside our doors does not depend on the position of the Greens!
(Heckling and applause) We have adapted everything. We are not pronouncing on an old report! I have specifically included all the Council's new decisions. I have pointed out that Parliament would like to have a new report. I have pointed out that these reports should go to all the committees. The Commission has agreed, the Council has indicated that it too would take note of this. That is all you can do. That is the way to ensure that Parliament and the committees can reconsider precisely that decision at a future date. If you refer the report back to committee, you will be depriving us of any chance of making a political statement. I would ask my colleagues in this House to agree that we vote on it today, and that we also vote in favour.
Mr President, the Group of the European Radical Alliance agrees totally with the request submitted by the Green Group and Mr Lannoye, and we also agree with the reasons put forward. We can give an excellent incidental reason, namely the banana affair. The European Banana Market Organisation uses the basic rules of our Community to ensure both internal and external solidarity, particularly with regard to the ACP States. We are being subjected in this case to an American diktat that has not yet received an appropriate European response. This is our circumstantial reason.
However, we also have more general substantive reasons and, without wanting to offend Mrs Mann with regard to her excellent work, we do not share all her assumptions, particularly not those contained in the initial recitals of the draft resolution, which assert the similarity of the models of society on each side of the Atlantic. On the contrary, we believe that these models are different and that the banana affair perfectly illustrates the difference between one model of society based on rules of liberalism and competition and another model based on values of humanism and solidarity.
Mr President, this will not become the rule here in Parliament, but in this case the European People's Party entirely agrees with the Social Democrat rapporteur.
We have held a very detailed discussion, which has taken full account of relations between the USA and the European Union. The report makes some very critical comments about American policy. If all these critical comments on American behaviour are to find a hearing, the report must be adopted now, and not at a time when there is no chance of our view being heard. I am therefore against the ideological and hyper-critical attitude of the Greens, and ask for this motion to be rejected.
(Parliament decided against referral back to committee)
Mr President, I found it difficult to understand the translation of the amendment from the Liberal Group in the earlier work and it is even harder to understand Amendment No 1 from the UPE Group. In the Swedish version it has been left out altogether. I apologise to Mr Pasty for my incomprehension.
That may not necessarily be the translation.
Mr President, I believe you made a remark which I consider to be rather personal. In reply to Mrs Thors, you indicated that the stupidity of Amendment No 1 might not just be a result of the translation but that it was perhaps intrinsically idiotic or stupid. My conscience has led me to reread this amendment which simply says that, in the negotiations with the United States, we must respect the acquis communautaire . I will let you and this House judge whether there is anything stupid in this amendment.
I am sorry, Mr Pasty, if my remarks caused offence. It was meant to be a flippant remark in the spirit in which the point of order was made. No offence was meant to your group. It was a joke. Some people find jokes harder to take than others.
(Mixed reactions)
(Parliament adopted the resolution)
Mr President, our group wholeheartedly supports the resolution on sign language, and we call for our policy on the deaf to pursue two objectives. First and foremost of these is greater accessibility, by which we mean equal access to education and public services and equal opportunities to take part in public meetings and hearings. There are about half a million deaf people in the European Union. By improving accessibility for the deaf, we are strengthening democracy.
Secondly, we call for better integration for deaf people, and there are five things that will help us to achieve this. First and most important is better training for sign language interpreters. Integration for the deaf is perfectly possible through the use of interpreters, so we need to provide adequate training opportunities for those who wish to learn sign language. It will be difficult to achieve general recognition for sign language. In Sweden, Denmark and Finland, sign language is already recognised in education, and the other Member States should follow suit here. We also need recognition for sign language in contacts with the public authorities and in the fields of employment and culture, perhaps following the United States' example. We must also ensure that the deaf have equal access to information. They have the same rights as those who can hear, but while this is obviously the case in the United States, it is often not so here in the Union. Another glaring problem is the incompatibility of text telephone systems. In my country, Flanders, alone we have at least three different systems that are not compatible, which gives you a good idea of the scale of the problem throughout Europe. This is completely unacceptable in the single market. There are no absolute standards for these communication systems, which is why deaf people currently tend to use faxes, though this is not two-way communication. They are now investigating possibilities using the Internet, which offers them huge opportunities to improve communication with those who can hear. Here again, the question is whether all chat systems are compatible and whether everyone can afford to buy the necessary equipment.
In conclusion, I should like to stress the importance of multimedia applications and of ensuring that the deaf are fully involved in their development. One final point: the Community has few powers in these areas, but I think that we in Parliament, as representatives of the people of Europe, have a duty to speak up on behalf of half a million deaf people. The incompatibility of the text telephone systems is clearly an internal market problem, so I hope we can rely on the Commission to come up with some proposals here. In any case, I hope that this resolution has more of an impact on the Member States than was the case with our resolution of ten years ago.
I am pleased to endorse the European Parliament's support for this resolution, which marks the tenth anniversary of our original resolution, first calling for the official recognition of sign language for Europe's 500, 000 profoundly deaf citizens.
Today in Portugal and in Finland, use of sign language is a constitutional right. Yet in four member states there remains no recognition of sign language, and in others, the gap between legal rights to sign language use and actual practice remains huge.
I would like to congratulate the European Union for the Deaf for their research into sign language use for which this Parliament was pleased to provide funding and the results provide a platform for further action in every country across Europe.
More awareness of sign language, increasing technical opportunities for deaf people to use sign language through electronic communication, and significant funds for training of sign language interpreters are absolutely essential demands from our Parliamentary resolution. The sign in British Sign Language for 'okay' is a simple thumbs up. Let us give that 'thumbs up' to our deaf citizens in honouring their right to communicate in the way they themselves choose.
Murphy report (Doc. A4-0424/98)
We should like to thank the rapporteur for his excellent work on an urgently needed report. The proposed directive relating to special provisions for vehicles used for the carriage of passengers comprising more than eight seats in addition to the driver's seat is of great importance in enabling people with reduced mobility to lead fuller lives, as well as making it easier for them to use public transport. We are pleased to note that to a large extent the report takes account of the needs of people with reduced mobility, so as to make it possible for them to travel in the types of vehicle covered by the directive. The rights of people with reduced mobility must come before the private interests of bus manufacturers. There should be a Union-wide coordinated approach to dealing with the issue, since to allow Member States to decide matters for themselves, or to leave it to the market, would only worsen the chances of people with reduced mobility having their needs met.
Although we voted for the report, we are still critical - for the reasons expressed in our previous explanation of vote - of the form of legislation it represents. In the different areas, legislation should be the principal and guiding mechanism, while technical specifications at profession level should be left to professional bodies and be applied through special regulations.
Mr Murphy's report is topical in dealing with what constitutes one of the most difficult problems for the European Union and the internal market. The free movement of goods presupposes either the establishment of a minimum requirement, which applies to all Member States, or that Member States mutually agree to approve each other's goods. In both cases, Member States with high minimum requirements can be forced to lower them.
In our view, the minimum requirement recommended by Mr Murphy in his report is so wide that there would be no serious risk of Member States having to lower their own minimum requirements. Neither does the report make any mention of compelling Member States to change their current regulations to make buses that are now in service undergo alterations. Instead, the report recommends that vehicles which comply with the requirements contained in the report would automatically be acceptable in all Member States.
We have decided to vote for the report for the above reasons.
It should be a foregone conclusion that all Member States, manufacturers and operators have a duty to ensure passenger and traffic safety and that the special needs of disabled people are met.
Any loophole in the laws of Member States should be rectified at national level. There is no need for an EU directive to legislate on total harmonisation or detailed specifications relating to the construction of buses, for example the width of seats, height of boarding platforms, provision of palm-operated buttons, or size and location of exit signs.
Furthermore, it is absurd for MEPs to have to adopt a position on 143 pages of technical data, drawings, and so on. It is evident in both the Commission communication and the report that it is the existence of protectionist measures with regard to trade in buses within the internal market which is the prime concern and is the reason for both the report and the Commission's proposal. I voted against the report for the above reasons.
I would have preferred the Commission to have viewed the issue from the standpoint of passenger and traffic safety and with the problems of disabled people in mind, and to have put forward a recommendation that would have improved safety and accessibility.
Although the report certainly deals with an important issue, it is nevertheless totally inappropriate for the European Parliament to be considering such technical matters. This should be looked at by the bodies which organise Parliament's work, so that a decision can be taken in Parliament endorsing the principles, objectives and guidelines, with a decision then being taken by qualified experts on specifications relating to seating, steps, doors and so on.
Soltwedel-Schäfer report (Doc. A4-0401/98)
In our explanation of vote, we should like to stress that we still think that the design of the euro coins should take into consideration the needs of blind and elderly people. As regards the proposal to introduce a 100 euro coin, we have decided to bow to the opinion of the PSE Group, although for our part we view the issue in a more neutral light.
This report gives me an opportunity to draw attention to a problem about which the public is becoming increasingly concerned: the proliferation of euro coins.
In addition to the euro coins minted by each of the 11 Member States in the euro zone, it seems that states that have a monetary agreement with one of the Member States in the euro zone are requesting that they be allowed to mint euros with national faces. This request is being made by San Marino and the Vatican City in Italy and by Monaco in France.
I must say that this request is absurd. Not only would it mean that countries which are not part of the euro zone and which do not therefore have to fulfil the very strict obligations for this would have the right to issue euros, but it would also contribute, if accepted, to the proliferation of euro coins. This would add to the public's confusion, which will be widespread anyway given the numerous commemorative coins that will undoubtedly be issued around 2002 to celebrate the advent of the euro.
In addition, as the Prime Minister of France, Lionel Jospin, has already indicated, authorising the Vatican to mint euros with an image of the Pope on the national face would risk causing constitutional problems in countries where there is a clear separation of Church and State.
For all these reasons, the issue of euro coins must be strictly limited and the three states indicated must consequently be refused the right to mint euro coins.
The Council's proposal amending the Regulation on denominations and technical specifications of euro coins intended for circulation has two aims. The first is to alter the weight of the 50 cent coin in order to meet the requirements of vending machines, and the second is to change the definition of the edge of the 50 and 10 cent coins, at the request of the European Blind Union, to facilitate their use.
We agree to these substantive changes as we believe they are practical. On the one hand, they are intended to facilitate the daily life of the visually impaired and, on the other, they should prevent fraud. However, we must consider the consequences in terms of cost of these last-minute changes, given that production has already started. It is rather curious, not to say unacceptable, that these changes have been made at the last moment when the minting of the coins has already begun, at the end of a full-scale campaign to promote the euro throughout Europe and after many technical studies and numerous hearings of experts!
Once again the cart has been put before the horse. It is saddening that disabled people were not taken into account earlier, while the practical aspects are still not fully settled!
The Council, Commission and Parliament should all share responsibility for this. A little more precision in the first place would obviously have helped the introduction of the euro.
As regards the rapporteur's proposal that a gold 100 euro coin should be introduced with EMU, I would definitely advise against this - even though Sweden is not part of EMU - because such a measure would almost certainly not stabilise the price of gold at a nominal level of 100 euros per coin. Rather, the price of gold would continue to fluctuate. If the price of gold fell below 100 euros per coin by weight, new coins would be produced, that is counterfeited, and if the price of gold exceeded the nominal value, the coins would be melted down and disappear from circulation.
Furthermore, with the value of the coin being so high and it being so easy to counterfeit, a 100 euro coin would only encourage fraud.
The proposal should therefore be rejected.
Hughes report (Doc. A4-0381/98)
High rates of unemployment and the falling demand for labour are fixed variables preventing our Union's social policies from coming into line. If we introduce factors like the future economic and monetary union, the ageing of the population or the future enlargement to the CEECs into the analysis, the paradigm gets even more complicated.
The Union's philosophy on policies for employment and mobility and on differentiating work typologies must be based on three types of approach: the first is optimising action; the second relates to financial support; and the third to the legislation which should underpin the new social action programme.
Like the rapporteur, we must first deplore the way the Commission keeps insisting on resorting to the use of instruments that are not legally enforceable, when, in our view, in areas such as the organisation of work, workers' individual and collective rights and social measures regulating the free-market economy, rules should continue to take the form of directives.
In our view the Commission would be able to act more vigorously if it included a series of provisions in the new social programme. The most important of these would be reducing the fiscal pressure on small companies and raising employees' wages through profit-sharing schemes, practical measures which should certainly be accompanied by initiatives to define the future of social dialogue precisely, and promote the adoption of a charter of fundamental social rights, also extending it to those partner countries which have not yet ratified it.
We should like to thank the rapporteur for his excellent work, both as regards the presentation and contents of the proposals contained in the report. The new Social Action Programme is very important in the Union's development of its social and labour market policies.
The Commission's proposals are basically sound, but they would have been noticeably improved by the inclusion of the committee's amendments. We agree with the proposals put forward in the report, in particular as regards the following: a clearer focus on the social dialogue, a move to incorporate provisions relating to individual rights in the social sector in the Treaty, an action programme against discrimination, legislation on sexual harassment, the need for stress to be included in legislation on the protection of employees, and their right to information and representation in the workplace. The report warrants a number of amendments which constitute urgent matters in themselves. However, it would be better to deal with them in another report that is more relevant to the areas they touch on.
We are not voting in favour of the Hughes report on the Social Action Programme 1998-2000, since it contains proposals for directives on workers' individual and collective rights and the social regime which will disregard the Danish system of agreements.
We are going to vote against the report, because we do not think that it is appropriate to legislate at EU level on matters relating to the organisation of work and workers' individual and collective rights. Labour rights and related issues should, in the main, fall to the competence of individual countries.
We agree with many of the rapporteur's proposals to improve the new Social Action Programme, for example on promoting worker involvement in company decision-making and strengthening the rights of employees' representatives, as well as the proposal to promote civil dialogue - we think that biannual forums are inadequate.
However, we do not agree that directives are an appropriate form of legislation in areas such as the organisation of work and workers' individual and collective rights. Instead, we think that negotiated agreements between the partners in the labour market are a workmanlike and appropriate way to achieve success in this area.
We also have reservations as regards legally binding legislation on sexual harassment.
We have therefore decided to abstain in the final vote.
The Social Action Programme, commonly known in Brussels jargon as the 'SAP', was submitted for our approval today. The French abbreviation is 'PAS' and this reminds us of unfortunate recent events in France when the French National Assembly considered the now notorious PACS - ' Pacte Civil de Solidarité', which is a legal framework for two cohabiting people.
We have voted against this SAP.
There are several simple reasons for this, and they basically relate to our very conception of social Europe and what this must be.
Social Europe is not the Europe of the devotees of Maastricht and Amsterdam. It is not the Europe of the general minimum income or of voting rights for immigrants. It is not the Europe of no borders and company relocations. It is not the Europe of ultra-liberals, free traders and internationalists.
Social Europe is first and foremost the Europe of homelands, national preference and social welfare. As a tool for social peace, social welfare must have the nation as a development framework and must come under the responsibility of each state.
Unlike the rapporteur, we believe that, in the context of the internal market, social matters must require unanimous approval by the Member States. Decisions taken on social matters have such extensive effects on all labour relations and on the lives of our citizens that all decisions taken by a qualified majority, where these are compulsory and therefore imposed on all the Member States, are dangerous for all citizens, whether working or unemployed.
We have therefore voted against this report which is dangerous in addition to being demagogic.
Prioritising employment is a positive move. EMU, the single currency and a permanent anti-inflation policy make it more difficult to increase employment.
The Social Action Programme should preferably be a non-binding instrument for analysing problems that lead to social exclusion, poverty, unemployment and discrimination.
Legislation on social issues, individual rights and so on should preferably be carried out by Member States and not through EU Treaty provisions.
In paragraph 2 of the report, Parliament expresses its disappointment that the Commission is increasingly resorting to the use of regulatory instruments in the field of labour legislation. Instead, the report establishes that 'in areas such as the organisation of work, workers' individual and collective rights... rules should take the form of directives...'
I am wholly in agreement with the report as regards the importance of basic labour rights legislation. However, I should like to point out that this is mainly a matter of national concern, and EU competence only extends to areas involving the organisation of labour and the working environment. In other areas, it is important to recognise Member States' cultural differences. For example, Sweden does not have a legal minimum wage; the issue is decided through collective bargaining and agreement.
I am in favour of an EU directive on minimum standards in the areas of organisation of labour and the working environment. In many Member States, it will enable workers and their representatives to enhance their working environment. However, I have serious reservations about an EU directive in the field of labour legislation.
It is also very important to encourage the European social partners to commit themselves to a binding agreement. Agreement has shown itself to be the most effective way of achieving a functioning labour market. Getting the social partners to take greater responsibility for reaching agreement considerably strengthens the labour market. There should be no recourse to legislation by Parliament until the social partners have articulated the causes of their disagreement.
With its new social action programme, the Commission is trying on the one hand to justify recent developments in the area of social policy, and on the other hand to set the general framework and philosophy of its future action, while at the same time offering a limited number of specific proposals.
As regards its justification, it is compelled to recognise the fact that unemployment 'persists' at high levels and that in many Member States the proportion of those employed is very low, but it still insists on the recipes it has been following in recent years, in other words the need to promote 'a new balance between the needs of companies for flexibility and the needs of working people for security', as elegantly expressed in the attempt to sweep away the acquisitions and rights of working people.
For the Commission, three important factors will have a drastic effect on Community legislation and serve as a pretext for the anti-labour attack in progress: EMU and the single currency, the ageing of the population, and the enlargement of the EU, all of which are being used to back the philosophy of 'flexibility' and 'adaptability'.
The Commission says that the policy pursued by the EU and its Member States on employment has brought 'noteworthy results'. Naturally, it regards as a 'noteworthy' result the extension of 'employability', in other words the transfer of responsibility for employment to working people and their various qualifications and not to the state and the employment policy it implements. It even regards as positive the imposition of part-time work, the continual spread of the phenomena of poverty and social exclusion, and the decline in the standard of living of working people, who are bearing the brunt of the 'new employment policy' and its recipes.
The Commission makes special reference to the celebrated Local Employment Agreements as a means to create new jobs. Here, of course, it omits any reference to the fact that LEAs are becoming a wooden horse for the overthrow of labour relations. In Greece, participation in them goes hand in hand with medieval working conditions and specifically with the non-application of collective agreements (an aim which the Greek Government recently legitimised by means of the recently enacted law on labour relations), with very low pay, with circumvention of the provisions of safety legislation, and with flexible timetabling and informal kinds of work.
We will not deny that certain proposals worry us a great deal. When the Commission announces that it will be submitting a new statement on the reinforcement of 'adaptability', that it will encourage 'adaptable contractual provisions' or that it aims for 'better harmonisation between occupational and family life', experience shows that this means new measures, further cuts and intensification of the attack against the hard core of labour legislation. From that standpoint, it also worries us when the report by the Committee on Social Affairs calls for an extension of binding Community legislation to the areas of labour organisation and the individual and collective rights of working people. Indeed, which way will that binding Community legislation move?
We are not overlooking the fact that some of the proposals are positive, such as those relating to stronger insurance protection for itinerant workers. However, for the other centrally important issues which concern labour relations, the health and safety of working people and social legislation in general, the Commission's choices lead to a headlong decline in the level of protection. The report by the Committee on Social Affairs, though it contains some positive statements and proposals on some of the issues, accepts the policy framework consisting of the triptych of employability, adaptability and 'self-employment' for working people who lose their jobs. For that reason, we view it with serious reservations.
van Velzen report (Doc. A4-0417/98)
We should like to thank the rapporteur for his excellent work on an urgently needed report. The report should be praised for the way in which it undertakes the adjustments to the employment guidelines that are needed in order to make them more effective. In particular, we should like to stress the importance of ensuring that employment is placed within the context of European macroeconomic policy. The scope of the report in this respect is to be commended, and goes in the right direction for achieving a dynamic employment policy within the framework of the European labour market, as the predominantly social democrat Council acknowledges.
Amendment No 1 on the need to prevent unfair tax competition is particularly interesting from Sweden's point of view, on account of the recent high-profile transfer of profits by Pharmacia and Upjohn to Luxembourg.
The Danish Social Democrats have voted in favour of the report on the employment guidelines for 1999. We firmly support the new form of European cooperation on employment. Exchanges of experience and annual assessments for the Member States will hopefully bring results in the form of more people moving into work. We are also pleased that the emphasis has been placed on continuity in relation to the employment guidelines for 1998. The initiatives which are under way need time to operate in practice. Equal treatment is the area in which the Member States have lagged most behind in 1998. It is therefore right that it should be given greater prominence in the guidelines for 1999. We need to have some quantitative objectives in terms of equal treatment. We do not support the call made in paragraph 2 for VAT to be reduced.
The van Velzen report contains a long series of parameters designed to guide the Member States' employment policy in 1999 which we are unable to support. It is clear from the report that an important part of the European Union's drive towards integration is to ensure social convergence. At the same time, it stresses the importance of the Member States acting in accordance with the Stability Pact. In principle, we do not believe that social and labour market policy should be a matter for the Union. It should be left to the individual Member States to determine the guidelines for these policy sectors on a sovereign basis. The power to regulate should therefore remain at national level, and as close to individual citizens as possible.
The report stresses the need to raise the level of qualifications in the workforce and to mainstream equal treatment policy and promote policy initiatives in favour of the disabled. It is important to give priority to these sectors, not least because there is still a large group of women who, despite the fact that they do the same work as their male colleagues, are paid less for it. However, it is problematic for the EU to combine these initiatives with its attempt to establish common European guidelines for Member States' employment policies and to encourage social convergence in the EU. We believe it is crucial for the EU system to respect the different social and labour market policy traditions in the Member States. Establishing social convergence is therefore a step in the wrong direction, because for a number of countries, many of the Commission's proposals will in the longer term result in a gradual dismantling of their social security systems, thereby actually worsening the situation of the disabled and other vulnerable groups in society.
Thus in the Commission's communication dated 14 October 1998 - COM(98)574 - it is emphasised that, in order to promote employment, the Member States should set a target for 'reducing the overall tax burden and, where appropriate, a target for gradually reducing the fiscal pressure on labour and non-wage labour costs'. Combined with the monetary policy contained in the Pact on Growth and Stability and the requirements for Member States' monetary and financial policy, we believe that this economic strategy will ultimately result in the Danish social policy model being put under pressure.
I welcome the fact that our rapporteur has raised the question of coordinating economic policies and, in particular, of using tax harmonisation as one of the main weapons in the fight against unemployment. I am also delighted that he has emphasised the need to develop entrepreneurial spirit, and that he has stressed the need for better targeted use of the Structural Funds in order to promote employment.
On the other hand, it would have been better if a number of unrealistic and economically questionable solutions had not been put forward. As a result, I am concerned by our rapporteur's persistence in asking, on several occasions, that working time be reduced by means of a centralised procedure. There is nothing to stop a company appealing for greater flexibility in working time whenever the opportunity presents itself. But to want this decision to be taken, at all costs, at the highest level of our European institutions would be pure nonsense.
There is another proposal that strikes me as particularly worrying: some sort of European 'New Deal' that involves using the currency reserves of the National Central Banks to stimulate investment! Without going as far as debating the validity of a Keynesian upturn, such a measure would only accelerate the fall in the dollar and, in doing so, would work against recovery in Europe. I do not believe that this is what we wish to achieve.
This report on the proposed guidelines for Member States' employment policies for 1999 contains a series of recommendations relating to Member States' action plans.
We are all keen that Member States should cooperate and coordinate their strategies in order to create lasting employment. Sometimes it is justifiable to 'urge on' Member States, but there are also times when Parliament wants to go too far. Amongst other things, the proposal in paragraph 6 of Mr van Velzen's report, concerning a European Pact that should include the coordination of economic and financial policy, goes too far in our view.
Despite the fact that we are voting against this paragraph and have abstained on another, we are still going to vote in favour of the report as a whole, because it encourages job creation.
The van Velzen report contains some very sensible proposals on employment policy. However, I think it would be useful to look more towards tax reliefs and less towards aid measures.
But I have no sympathy at all for giving unilateral support to women in paid employment, while at the same time discriminating against women who bring up their children themselves. It is high time we recognised that bringing up children in the family is a real and highly-qualified job and remunerate it accordingly. The relevant studies show that a clear majority of mothers want to bring up their children themselves but are forced by material pressures to take a paid job, which means they then have to put their children into child care establishments. The job of bringing up children within the family deserves to be fully recognised as such. After all - to put it in business management terms - it produces valuable human capital.
I will vote in favour of the van Velzen report. Nevertheless, the European Parliament should have been clearer about how much macroeconomic manoeuvre was allowed to stimulate growth, particularly as Parliament maintains, with the French and German Governments, that there is a need for a fresh cut in interest rates in countries in the euro zone. Parliament also supports the requests from the Head of the Italian Government that the vice-like grip of the Dublin Stability Pact be loosened, particularly to promote investment.
The report should have placed greater emphasis on the urgent need for major developments in infrastructure by setting time limits and suggesting ways of financing them, for example by means of a major European loan.
We fear that this idea, which has been raised many times, might remain only on paper and might not become a reality. There is also cause for concern that it has not fulfilled the desired objectives - namely job creation - as it has been diluted over time and has not reached significant critical financial mass.
Lastly, the plea for a reduction in working time is rather feeble as the objectives do not provide figures or dates and the 35 hour week is never clearly stated. More serious still is the wording of paragraph 19, which links flexibility to a reduction in working hours. As everyone knows, flexibility does not create jobs but, on the contrary, destroys them. Flexibility is a characteristic of jobs that do not have normal status and leads to an increase in part-time work and to job insecurity. I will therefore vote against this paragraph.
Whilst the European Union does not have a true founding treaty for a social Europe, whilst employment, according to the Amsterdam Treaty, still falls under national jurisdiction and whilst European initiatives are restricted by the Stability Pact, there is a real danger that Europe will not be capable of taking decisive action that may help reduce mass unemployment.
So, if current growth is a bonus, it must be consolidated, and if we assume that it will continue at the rate recorded, it would take decades to substantially reduce the mass unemployment we are currently experiencing. Finally, what can we say about full employment, other than that it is still the only valid objective for supporters of a European social model!
I am delighted to note that the employment issue looms large on the EU's programme of work. This report is proof of that. It contains many good ideas on ways of tackling mass unemployment, but there are also a number of omissions.
In my view, we will only achieve full employment through combined and vigourous efforts. Most importantly, countries should be pursuing an economic policy aimed at full employment - to stimulate the economy with the ultimate objective of combating unemployment.
Apart from the imperative of ensuring that the fight against unemployment is the constant and top priority of economic policy, there are three other important areas in the struggle to achieve full employment: education, job security and a wages policy.
On several occasions, the European Union and the Member States have committed themselves to taking coordinated action in the fight against unemployment. Mr van Velzen's report highlights the guidelines which have been raised many times;
improving education systems-developing a wide-ranging investment programme-supporting the creation and development of SMEs, - promoting entrepreneurial spirit-exploiting the potential of the 'social economy' for the creation of jobs.All these are praiseworthy indeed but are in danger of being nothing more than wishful thinking if we keep forgetting two parameters that are important for prosperity in Europe and which are also linked, namely the family and population growth.When children and young people fail at school - a real problem in Europe - it is not due simply to the failure of education systems to provide general knowledge and suitable occupational training, but largely to educational shortcomings resulting from the crisis of the family unit, to selfishness and to adults' lack of awareness. Young people are no longer sufficiently spiritually developed to cope with all the different problems of human existence. In this respect, this report sees reconciling work and family life once again as a problem for adults who experience difficulty in finding someone to look after their children. The quality of family education received during early childhood and adolescence is extremely important for subsequent professional and social success. Therefore, given that we must encourage the formation of small and medium-sized businesses, can we not view a family with several children as a small business providing basic and further training? Can we not see the allegedly 'inactive' mother of the family - who manages and organises the life of this small community - as a business manager worthy of respect and payment as she enriches in both quality and quantity a country's most precious capital: human capital.
When will economic and political leaders be prepared to face facts, namely that mothers and fathers of families are the main economic investors in a country and that they deserve to be encouraged rather than exploited, as they currently are in the Marxist sense of the word?
When a society's birth rate plummets, there can be no lasting economic growth and therefore no gradual reduction in unemployment. We are constantly being told that economic and social policy cannot be separated. And this is all very well provided that they go on to say that, if we are to come through an economic and social crisis that is leading an ageing Europe to a peaceful death (euthanasia) - as is currently the case - each of the countries of Europe needs a bold family policy. Even if such a policy is not enough to create jobs and to help in many other important matters, it is still a necessary condition.
I welcome the report's aim of increasing employment. However, with regard to reducing taxes on employment, I would like to point out that there is no correlation between that and increased employment. Technical and empirical studies have failed to show that an overall reduction in employment taxation would increase employment. The extensive and independent studies that have been carried out reveal considerable uncertainty as to whether lower taxes affect employment. In the Scandinavian countries, in particular, such studies have failed to identify any such correlation.
I am happy to vote for this report, noting as it does that an extra 750 000 jobs were created across the EU in the last year.
But as we all know, other jobs are threatened by traditional problems such as skills shortages and by new problems such as the knock-on effects of financial market crises in East Asia and other parts of the world.
The stark fact that more than half of all unemployed people aged 25 or more are classed as unskilled underlines the depth of the challenge we all face in the EU to raise our skills and raise our competitiveness in the global economy. I am glad that the New Deal for young people introduced by my own country's Government is to extend to older unemployed people in response to this challenge. We are in a long war against unemployment and we have to bridge the skills gap if we are to win the struggle.
The report rightly calls for more quality childcare places to allow parents who do want to work to find and keep a job and thus support their family by their own efforts. Again, I would commend the British Government's radical national childcare strategy for further study in the rest of the EU. Of course, each country has to adopt policies to suit its own particular unemployment challenges, but I believe that the great changes in British policy embodies by the New Deal and the national childcare strategy are British answers to the common European problems of skill shortages and parents trapped on benefit with no childcare available.
Paragraphs 2 and 3 of the report put forward the usual standpoint expressed in Parliament that lower taxation on labour is a foolproof way to achieve increased employment. According to the rapporteur, this applies particularly if taxes on environmentally damaging factors and, for example, primary products are raised simultaneously. There is nothing in economic theory, or in empirical reality, to support such an assertion. I am particularly opposed to the claim that reducing taxes on labour-intensive posts would create more jobs. The whole idea is based on a very partial economic analysis and does not take account of the fact that tax revenue translates into increased demand.
I should also like to express my reservations regarding the assertion - for example, in paragraph 21 - that having shorter working hours leads to more jobs. The introduction of shorter working hours is a good idea for several reasons, but it is not an effective weapon in combating unemployment.
Peter report (Doc. A4-0392/98)
We should like to thank the rapporteur for his excellent work on this important report. Promoting social dialogue will be of the greatest benefit in strengthening the Community's policy on employment, labour markets and the enhancement of working life, as well as on social issues. The committee's proposal clarifies the role of the social dialogue in the provision of information and the intensification of negotiations. At the same time, a wider view of the importance of the social dialogue in partnerships for employment is put forward.
As regards Amendment No 3 on the CEMR's participation in the combined sectors of information, consultation and negotiation, we do not support the proposal as a matter of principle. With regard to negotiations involving the different sectors within the framework of the social dialogue, which this amendment touches on, we do not think that the EU institutions should interfere in the selection of representatives to participate in the negotiations between the different partners. This is a matter for the social partners to decide for themselves, without any of them being deprived of their role by the Council, Parliament or Commission. We should also like to see the partners, when they so wish, involve the CEMR in the negotiations on the social dialogue, but only on their own initiative.
We should like to point out the significance of paragraph 13 on the number of representatives in the new composition of the Standing Committee on Employment. A reduction in the number of representatives to no less than 12 would appear to be unavoidable. However, additional arrangements are required if the partners are to carry national authority. Paragraph 13 highlights this point, but the Commission should devote more attention to the practicalities of achieving this.
Finally, we should also like to stress the importance of the Standing Committee on Employment being given the chance to discuss the EU guidelines on economic policy as well as the guidelines on employment policy. A strong employment policy in Europe clearly has an economic perspective which goes beyond the employment guidelines. So it would be quite natural for the Standing Committee on Employment to discuss the economic guidelines as well.
We are unable to support the report on adapting and promoting the social dialogue at Community level, because we believe that the basis for the dialogue between the partners in the labour market is ultimately the establishment of what will in fact be EU agreements. At the same time, we think that it is problematic for the partners in the labour market, as it says in the report, to be involved 'in economic policy in the context of EMU'. Denmark has an exemption from the third stage of EMU. In our view this is an important exemption, because we do not agree with the Union's economic policy, which gives priority to combating inflation at the cost of measures to create jobs.
Particularly in recent years, the labour market has been a focal point of EU regulation. This regulation is having ever greater consequences for the Danish system of agreements, and this is putting the Danish tradition under pressure. We feel it is important to retain the Danish model, which ensures that trade unions have substantial influence through the collective agreements that are negotiated, unlike the EU system, which is based on centrally dictated individual rights laid down by law. Transferring to the EU the responsibilities in this sector which previously lay with Denmark represents a fundamental break with the traditional system of collective agreements which has been very important in shaping the Danish model of society. This trend may therefore ultimately have implications for the system governing the labour market and society in Denmark.
The labour market is undergoing rapid change, whereas the social dialogue is based on the corporatist viewpoint and is likely to preserve the old structure and create unnecessary regulations at EU level.
I and my group are sceptical about giving any encouragement to the social dialogue which confers on the partners in the labour market a unique position under European legislation and an absurdly large degree of direct influence on policy-making - at a time when fewer people are choosing to join trade unions and many are remaining outside the labour market, with the result that the number of entrepreneurs and proprietors of small businesses, consultancy work and new types of employment conditions are all on the increase.
Popularly elected politicians have a responsibility to reform labour market legislation, not to give the partners the right to introduce yet more rules.
I have therefore decided to change my position in the final vote.
European integration is a whole in which all Europe's citizens should be involved. If we wish to have greater cohesion, the social dialogue must fit in with the construction of economic union. Therefore, I must once again welcome the fact that the Protocol on Social Policy has been included in the Amsterdam Treaty. Nevertheless, it must be emphasised that, evidently, the European Parliament's role within this framework is still unsatisfactory as, in effect, the Protocol abides by the general principle of Community law, according to which Parliament must give its assent on this matter.
I therefore welcome the Commission's statement that it wishes to inform Parliament, comprehensively and in good time, to give it the opportunity to deliver its opinion before Council makes its decision. I agree with our rapporteur that the Commission's positive attitude should be interpreted as the first step on the road towards Parliament's full and complete participation in this procedure.
Having said this, we must specify that true dialogue can clearly only take place between independent partners who have freely chosen to negotiate at the same table, and when all parties actually sit at that table. None of the actors in economic and social life can be kept out of the social dialogue against their will. SMEs should also be involved in the social dialogue, in the same way as other parties involved.
In addition, there is a need to develop the social dialogue if we wish to resolve the major social and economic issues that are as yet unresolved, in a peaceful manner and in everyone's interests. Obviously, and most importantly, these issues include problems relating to employment. Although the latest figures published by Eurostat on the subject of unemployment within the Union are encouraging, they do not mask the widespread and lasting nature of this problem.
What has just been said is particularly valid when it relates to data on the enlargement of the European Union to include the applicant countries. Therefore, we must welcome the Commission's wish to develop the social dialogue in these countries.
We agree with the Peter report on the need to adapt and promote the social dialogue between both sides of the world of work. In this text, there are also some grand and noble declarations of principle on the role and missions which should be allotted to the two sides of industry, and we must welcome them.
However, we voted against this report due both to some irrelevant aspects and to its shortcomings and omissions.
In fact, the Peter report does not talk about the persecution of the national trade unions in France. It is because of this persecution that it is not possible for workers in France to create new trade unions or to stand freely as candidates in union or workplace elections, unless, of course, they belong to the trade unions that are recognised and restricted by law. Such violations of union and electoral rights are serious and unacceptable. The truth is that the official trade unions, which represent workers less and less, are only good for banning any form of competition.
So, if Mr Peter wants to adapt and promote social dialogue, then let him start by taking an interest in the repeated attacks on trade union rights and in what is really happening in the countries of the EU. Then, and only then, will it be possible for dialogue and negotiation between workers and employers to take place without pretence or hypocrisy and without being dictated to by political correctness.
The social dialogue should, above all, be based on consultation and agreement between the partners in the labour market. Legislation is not an end in itself, neither at national nor European level.
National authorities and EU institutions should stress the importance of encouraging negotiations between self-governing and independent partners, rather than legislation.
Power is unevenly divided in the labour market. It is still the case that employers' representatives have an advantage over those representing employees. The report is well-intentioned and is favourable towards the setting up of a real dialogue between the labour market partners, but it does not contain any meaningful analysis of the division of power in the labour market. Without this analysis and a recognition of how power is allocated, there can never be a real dialogue on social conditions in the overall labour market.
In quite a short time the issue of the social dialogue has again come up for debate in the European Parliament. In view of that, we wish yet again to stress that the development of broad and productive thinking about the aims, content, results and future of the social dialogue at the Community level is a positive thing, to the extent that it leads to specific measures to strengthen that dialogue and to reverse the trend that the EU and its Member States are promoting, which involves degrading it or using it as an excuse to promote anti-labour measures and as a damper to suppress the social unrest and reactions brought about by the economic and social policies currently being implemented.
For us, the central question is on the one hand the representativeness of the spokesmen for social agencies who take part in the negotiation procedures, and on the other hand the degree to which their views are taken into account when formulating the attitudes of the Community's bodies and those of the Member States. It is a characteristic fact that SMEs are still excluded from all forms of dialogue at Community level.
It worries us in particular that the social dialogue in progress today in most cases has little connection with the central issues which concern working people in the EU, as a whole and in the various branches, sectors and regions. It is also not focused on the search for specific solutions to their very acute problems, on the effort to safeguard and extend their individual and collective rights, on the development of initiatives aiming to address the profound crisis that is affecting the EU and on the promotion of a progressive alternative solution to the liberalisation and globalisation dictated by the multinationals.
The touchstone for all these things can only be to address the problem of unemployment and work, which cannot of course be dealt with on the basis of the Thatcherite model of shared unemployment or by creating 'jobs' governed by a regime of labour and security dumping. A real social dialogue cannot ignore the tragic results of the policy of liberalising the markets, the policy signalled by the criteria of EMU and the stability pact. A real social dialogue cannot ignore the fact that the overthrow of even the most elementary acquisitions of the trade union movement is being promoted, with collective labour agreements first in line.
In our opinion, the most basic form of expression of the social dialogue if it is to play its part correctly, is collective bargaining aimed at the signing of collective labour agreements. Only in that way and in view of the increased legal force of such agreements, can working people be protected from the individualisation of labour relations, from the attempt to cut back their rights in the name of 'increased competitiveness' and more intense competition. Experience shows that whatever substitutes are put forward from time to time only aim to reduce the negotiating power and force of the trade union movement, to disorientate, fragment and undermine its champions, and ultimately to promote misrepresented views about class cooperation and cause it to abandon the role which it has historically been called on to play in the class struggle.
What working people and their unions need today is the reinforcement of collective bargaining at EU and Member State level, solidarity from all who are fighting to oppose the overthrow of any notion of collectiveness, and decisive action against those who are undermining collective, structured and targeted dialogue and the central means for stating worker demands, namely collective labour agreements.
I do not share the view expressed in recital G that the European Parliament's role in the legislative procedure - under the Treaty of Amsterdam - will turn out to be unsatisfactory. Considering that Parliament has a right-wing majority, I think it is good news for employees - at any rate in Sweden - if Parliament has as little influence as possible.
I note that paragraph 7 mentions the proposal to set up a number of 'advisory committees'. In my opinion, the endless setting-up of new offices and committees only leads to more bureaucracy, and is of very little benefit to European citizens and employees.
Erika Mann report (Doc. A4-0387/98)
Mr President, the trade negotiations that are about to begin with the United States on the Transatlantic Economic Partnership will follow a procedure that is far from clear.
As this procedure will relate both to sectors which fall under Community jurisdiction - goods and public markets - and to sectors which fall under national jurisdiction - services and intellectual property - one would be forgiven for thinking that representatives of the Member States would be engaging in negotiations alongside the Commission. Yet this is not the method that has been chosen. The Commission will negotiate with the United States, both on behalf of the Community and on behalf of the Member States, by means of a global mandate. For sectors under national jurisdiction, we are told that the Member States will 'be involved in negotiations' but we are concerned that they will not be in charge of them, not even for their own sectors. It seems rather improper that this procedure has been chosen, particularly as we know full well that the Commission wishes to promote a free-trade area with the United States and that France experienced considerable difficulty in ruining the previous attempt, known as the NTM or New Transatlantic Marketplace.
This procedure casts an interesting light on Paragraph 5 of the new Article 133 of the Amsterdam Treaty, currently being ratified in France. This text provides for the Council, acting unanimously on a proposal from the Commission, to extend Community competences to include international negotiations on services and intellectual property. I also note in passing that this procedure - which would deprive the French Parliament of its right to approve the ratification of Treaties as laid out in Article 53 of our constitution - seems as reprehensible as a very similar procedure on the movement of persons provided for in Article 67 and which has already been censured by the Constitutional Court in its decision of 31 December 1997.
It may seem improper to allow the Commission engage in negotiations on services and intellectual property in view of the way it dealt with the Uruguay Round negotiations on goods. However, the form of negotiation used for the Transatlantic Economic Partnership clearly shows that, short of abandoning the Amsterdam Treaty now, the Member States are in danger of falling back into the same trap as before.
Mr President, ladies and gentlemen, the content of the report by our colleague Mrs Erika Mann raises several questions, both in the field of economics and in the field of security and defence relations.
Following Mrs Mann's lead, I believe that the parliamentary bodies should be involved as much as possible in the negotiations. I hope that we will not find ourselves in a situation similar to that of the MAI, where legitimately elected political leaders are consulted in the last resort, and whose importance, dare I say it, was deemed negligible.
Therefore, we must keep a watchful eye on the content of this future agreement, particularly as regards the level of public aid. It is unthinkable that some of our partners impose draconian conditions whilst they themselves are exempt from such orders.
In these negotiations, the European Union must be seen as a power in its own right and must be capable of making its voice heard without having unilateral decisions imposed upon it. This is probably one of its most glaring weaknesses. For the record, I would like remind the House of the directive on shipbuilding, where we hurried to apply measures which now work against our interests as we are the only ones who follow them.
In this respect, I find it rather damaging that the Commission did not protest over the funds made available by the IMF to safeguard Korean shipyards that are already heavily subsidised by public authorities.
Although I do share the concerns outlined in the text as regards health, consumer protection and the environment, I am more cautious and worried about promoting core labour standards together with the United States. I admit that I do not share the enthusiasm for a country which, for years now, has been the champion of exaggerated ultra-liberalism, which displays its inhumanity day after day.
For many, the European Union is a relatively well-balanced pole of development that attempts to preserve economic dynamism and social justice. Let us ensure that we do preserve them!
The American diktat on European banana imports shows to what extent establishing an economic partnership between the European Union and the United States is still premature. This partnership would not only involve solving current disputes, but also asserting our ability to develop global and balanced relationships.
Recent experience has proven the need to widen the scope of this type of negotiations to include the whole international community, particularly within the WTO. The outcome of the MAI and of the draft NTM should be reason enough for the European Commission to exercise greater caution.
Therefore, whatever the common values and interests which unite the European Union and the United States, the very different attitudes to development, social policy and protection of the environment, as well as the need to preserve cultural sovereignty with all its diverse components, make the principle of privileged transatlantic relations in itself rather a deceptive one.
It is for these reasons that the ARE Group has asked that this report be referred back to committee and this is also why we abstained from voting on this report.
I will not vote in favour of Mrs Mann's report despite the quality of the work done by our rapporteur on developing a suitable framework for bilateral relations between Europe and the United States. Unfortunately, the reality of the situation is completely different and the European Parliament should voice loudly and clearly its disagreement with the attitude of the United States of America, particularly in the light of recent decisions - unilateral ones - made by that country.
The United States' attitude towards the banana market, the fact that it announced unjustified protectionist rules and used pseudo dumping as an excuse to tax steel, all highlight the fact that opening the market is a good thing for the United States when it is to its own advantage and a bad thing when its interests are challenged.
We are being deceived as there is no sincere commitment from this country towards balanced bilateral agreements. In fact, the Americans hope to benefit not only from their position of world domination, but also from Europe's weakness and from Europe's inability to react efficiently or to announce protective rules in retaliation, rules which convey an idea of shared progress.
Europe could, for example, create socio-taxes and refuse products made using child labour or carried out without the least respect for ILO standards. The issue of environmental standards is equally important. The unacceptable attitude of the USA at the last summit on climate change in Buenos Aires is proof of their lack of respect for the general interests of the planet. It also highlights the threats that the transatlantic partnership agreements pose to European legislation on health and the environment.
In effect, there will be an increase in the arrival of large quantities of products containing GMOs or made using procedures that do not respect our environmental regulations. Europe could find itself being penalised if it does not impose an environmental framework on its imports that is as rigorous as measures within the European Union. Lastly, the ambiguous attitudes of the Commission and of Leon Brittan have weakened the EU's links with the United States.
Fortunately, the Council has rejected the MAI and the NTM but, in a bid to protect itself from fresh manoeuvring, it has drawn up a restrictive framework for monitoring the Commission which, in fact, puts Parliament on the sidelines, and this has extremely serious implications for the future. So the European Parliament should now say that this cannot go on. American domination and the Americans' lack of respect for the rules cannot continue. Europe must retaliate. The lack of social and environmental standards in world trade cannot be tolerated for much longer. Multilateral agreements or bilateral agreements cannot be signed without such standards. The European Parliament can no longer be kept out of these negotiations.
If it wishes to make itself heard, the European Parliament cannot be kept out of these negotiations. And in order to make itself heard, Parliament should have formally voted for this report to be referred back. It did not do so. Therefore, by voting against this report, I would like to express my severe discontent with the way Europe has backtracked and capitulated to the United States.
The FPÖ rejects the report on 'The New Transatlantic Marketplace' because first we need a comprehensive and public discussion of the objectives and impact of this kind of partnership.
The rejection of the Brittan plan was intended to throw dust in the eyes of all those who reacted strenuously to the creation of a new transatlantic market which would put working people in Europe in an even more difficult position. The substance of that plan remains unchanged even after today's developments, the only difference being that the rate at which the specific plans are promoted will be different and greater flexibility will be shown in their implementation. But the principles of the new agreement are still to protect major capital and its unimpeded movement, to safeguard the unaccountability of the monopolies and of market liberalisation, and to restrict the ways in which the Member States and even the European institutions themselves can intervene and exercise control. These measures are regarded as essential for the preparation of the new round of multipartite negotiations in the context of the WTO and the talks on the Multipartite Agreement on Investment in the context of the OECD. They are an attempt to create new faits accomplis .
The political agreement achieved during the recent summit between the two sides and the Commission's action plan for transatlantic economic cooperation give cause for serious concern and raise some pointed questions, since important issues concerning public health, labour relations and the rights of working people, consumer protection, matters related to the free provision of services and the liberalisation of public contracts and to the promotion of regulatory cooperation and the abolition of technical trade barriers, are to be determined without any democratic or political control. Characteristically, in order to prevent possible reactions, the Commission has chosen the method of sectoral agreements on which the European Parliament delivers non-binding opinions, instead of a framework agreement requiring Parliament's approval, thus avoiding any possibility of greater control and intervention.
Besides, it is not by chance that the provisions establishing the procedures for the EU's trade policy were not amended and enable the Council and the Commission to employ suitable devices to achieve the signing of very important agreements without much 'interference'. Indeed, the fact that such a method was chosen after the reactions provoked at national and Community level by the publication of the draft OECD multipartite agreement on investments and the Brittan plan leads us to the natural conclusion that working people and the popular movement must remain vigilant and intensify their struggles. The danger is not only not past but, on the contrary, is greater than ever, because the various substitutes for those agreements being promoted are presented as 'more prudent' and less ambitious in their formulation and timing, though they follow exactly the same anti-populist direction.
The Mutual Recognition Agreements constitute an ingredient of the new agreement. Their aim is to facilitate the flow of trade, with a decisive role for technocratic committees subject to no democratic control at all. This lends strength to the view that the existence of legal provisions to protect public health and the environment constitutes an artificial barrier to trade, and seeks essentially to abolish safety requirements.
There is also serious concern about the provisions for further liberalisation of public procurement and about the services and the coordination envisaged in the context of the new round of multipartite negotiations on investments, agriculture and intellectual property.
No concern at all is shown about social rights, about reinforcing provisions that protect working people, or about any commitment to incorporate the basic ILO conventions in the WTO system. On the contrary, the increasingly frequent statements that labour legislation must not constitute a means of 'protectionism' convince us that once trade in goods and services has been liberalised, the next item on the agenda will be to dislocate labour relations and restrict state authority in the matter via the WTO, in other words to promote the related provisions of the Multipartite Agreement on Investments within the framework of the multipartite trade system.
We believe the plan for transatlantic economic cooperation fails to represent the interests of working people on either side of the Atlantic. On the contrary, it supports the choices of the major multinationals, which have been working since 1995 in the context of the 'Transatlantic Business Dialogue' towards the abolition of provisions that restrict their activities. It is an agreement which again signals the EU's compromising attitude towards the USA and its frequent attitude in favour of promoting the schemes of major capital in its frontal assault against working people. Besides, this is clear from the settlement agreement on the extraterritorial Helms-Burton and D'Amato laws, and also emerges from the provisions for agriculture and for the opto-acoustic industry.
This agreement discloses the true nature of international trade negotiations on so-called equal terms. The report by the Committee on Foreign Affairs we are debating, despite the few welcome comments it contains, accepts that framework overall and we will therefore vote against it.
We share the rapporteur's desire to improve trade relations between the EU and the USA. This is a comprehensive report covering a wide range of issues relating to the new transatlantic marketplace. However, we do not agree with the assertion in recitals B and C, as well as in paragraph 1, that the EU and the USA share the same security and defence policy, as well as economic, political, cultural and environmental values. As regards security and defence polity, this is even more relevant in Sweden's case since it is a non-aligned country and not a member of NATO.
We welcome the clear indication in paragraph 25 that the Helms-Burton and D'Amato Acts are unacceptable, and we wholeheartedly support the recommendation to speedily eliminate them.
I am happy to support this report by my colleague, Erika Mann. It is often the case that close links with other countries are most important when we have disagreements with them. This could not be more true than this week with the US Congress apparently set to start a trade war with the EU over objections to our support for banana growers in former British and European colonies in the Caribbean.
Like many people, I believe that we should have as free an international trade system as possible, free from distortions to fair and open competition. However, free trade needs to be fair trade as well, as in the case of the Caribbean banana growers. A little assistance to their exports to the EU does not threaten the already massive market share of US-owned banana producers in the EU and the rest of the world.
The kind of close dialogue called for by the London EU-US summit earlier this year should be established as soon as possible, to help both parties in the new transatlantic community to defuse and hopefully avoid such disagreements in future. That is why I urge fellow MEPS to vote for Erika Mann's sensible report today, and not egg on the Republican zealots in the US Congress who would love us to react in kind to their trade war bluster. Regular EU-US dialogue would allow us to point out the errors of Congress' approach to the EU's support for Caribbean banana exports to Europe, which keeps their economies going in a legal trade, and stops the temptation which would otherwise exist for farmers there to grow even more hard drugs - and both American and EU politicians know the damage they do to our young people when the drugs reach our streets.
(The sitting was suspended at 1.25 p.m. and resumed at 3 p.m.)
Pre-accession strategy (continuation)
The next item is the continuation of the joint debate on the pre-accession strategy.
Mr President, the very title of the Barón Crespo report on the proposal for a Council regulation on coordinating aid to the applicant countries in the framework of the pre-accession strategy summarises the faults and handicaps that afflict European integration, which, at the dawn of the 21st century, is still trudging along very slowly. Once again, priority has been given to economics and not to politics, and the plan for European integration appears to be nothing more than a regional version of globalisation of the economy. Economics is what divides Europeans. Politics and culture are what unite them. Yet, the closer we get to political union, the further away it drifts from us. It is, as I have already said, the modern version of the torment of Tantalus.
Economically speaking, I also believe that we are taking the wrong path by refusing to fight in the world economic war, by not accepting the principle of Community preference championed by Maurice Allais and which I have so often pleaded in favour of in this House.
I should like to conclude, Mr President, by returning to the main issue, to the primacy of politics over economics. Eventually, Europe must learn to eat to live and stop living to eat.
Mr President, ladies and gentlemen - and let me give a warm welcome to our visitors from the Central and Eastern European countries in the gallery - what we are trying to achieve here in the European Union is basically not enlargement but the integration of the Central and Eastern European states, the integration of people who are of course Europeans and who have not so far been given the chance to join this Community.
So they are partners, with whom we are working together, and when we look at current developments in, for example, the field of trade, we find that here there is unfortunately a dramatic imbalance against the applicant countries and that we must ensure that this imbalance is corrected, since we can only be partners if we work together on an equal footing in this economic area as well.
The Polish President said something remarkable this morning, which is true for both sides: 'One does not refurbish the house merely because there are guests coming'. That means that the European Union, the 15 Member States, must also do their own work first, especially in a sector that always tends to be pushed to one side, the agricultural sector. Basically, the Central and Eastern European states find themselves in an absurd situation here. On the one hand they are to adopt an acquis communautaire , the European Union rules, while on the other hand the European Union has not taken any major step forward in even formulating the agricultural reform, the new agricultural policy.
If we now take a critical look at ourselves, and if the pace at which the hard-baked representatives of the interests of the agricultural lobby are pursuing these vital reforms is to serve as a model for the Central and Eastern European states, it will take several decades before these states can become integrated. That is another self-criticism we shall have to accept. We must also take these representatives critically to task and say: if they do not want the reform of the common agricultural policy, then logically they do not want enlargement of the European Union either, or only enlargement on the medieval model, whereby these areas would merely be colonies, markets for selling our goods; that is not democratic enlargement.
Social policy plays an important role in this enlargement! Here we must tell our partners clearly, and emphasise during the discussions, that at present every single Member State of the European Union is responsible for its social policy and that naturally those countries that want to join us will have to be responsible for their social policy, for instance their labour market policy. That is not a disadvantage; basically it is also part of adopting the acquis communautaire .
Mr President, 60 seconds of speaking time is not enough for a comprehensive analysis. So I would like to concentrate on one aspect of the Barón Crespo report. The rapporteur would also like to finance agricultural development measures out of PHARE funds. Only recently, Parliament took some ECU 200 million from the PHARE programme for the 1999 financial year and allocated it to other areas of external relations. Its reasoning was that the absorption capacity of the Central and Eastern European states was exhausted. Is it not absurd to decide a few weeks later to give further PHARE support to the tune of ECU 1 560 million? In the light of the irregularities that have occurred in connection with PHARE, I am against supporting agriculture in the Central and Eastern European countries with funds from that programme while EU farmers have to accept massive losses as a result of Agenda 2000.
Mr President, Commissioner, people can only say the kind of things the previous speaker has just said if they believe they can turn back the clock. The European integration process is marching on, if not perhaps at the pace President Kwasniewski suggested here today. He beautifully described the dynamic of the Polish development process, and also said that Poland would probably no longer need any transitional periods. I do not share his view. I believe that Poland will certainly need transitional provisions with regard to economic and environmental matters, and not just concerning the free movement of workers.
But I do not want to go into that any further at this point. The fact is - and I am assuming that we all want this integration process - that the quality of the EU enlargement process very much depends of course on the quality of the preparations for it. That is why it is extremely important to coordinate the aid and the structural policy instruments. The Committee on Employment and Social Affairs was particularly concerned with social and employment policy questions. We must firmly support social policy mainstreaming. That is why it is so important not just to strengthen the administrative structures of the institutions, but also to promote the social dialogue.
Here the aim is to develop, structure and support employer/worker relations in European policy. That is the only way to make European policy at all meaningful and transposable. The social partners are best able to do this. The PHARE instruments, which are primarily designed to support institutional development, provide the framework conditions for promoting social dialogue in the appropriate manner. Mrs Wulf-Mathies addressed this matter yesterday, when we were discussing the social dialogue in Europe, and Mr Flynn also underlined its importance. If that applies in Europe, it also applies in the integration process. That is why we must support the concept, and of course the further development of the social dialogue in the framework of enlargement.
Mr President, as a member of the European Parliament representing Portuguese voters, I should like to make three points very clear:
we are in favour of the enlargement of the European Union and the negotiation procedure under way; -we are in favour of the institutional review that is needed to strengthen Europe internally and for its external representation and presence; -we are committed to the debate on Agenda 2000, the reform of the common agricultural policy, the new framework for the policy of cohesion and regional development, own resources, and so on.What we cannot accept is the attempt by some people, behind the scenes, to break off the contract of internal solidarity enabling the various European regions and countries - especially those with delays and development problems - to participate fully in the European project and to offer their peoples legitimate hopes of progress within a political and economic area without first-class citizens and second-class Europeans.
I should also like to make it quite clear here and now that the amendments tabled by Mr Berend, calling into question the Cohesion Fund, will lead us down a slippery slope with very serious consequences. There are many other points that we are hoping to clarify in the negotiations and they are negotiable; but this point is not negotiable.
My country and other Member States have made an enormous effort and, against all the odds, they have succeeded in meeting the conditions for participating fully in the euro. They cannot and must not be penalised and, in any case, that would violate the provisions in the treaties.
We shall definitely be making our contribution towards financing enlargement. What we cannot accept is that the poor countries will end up paying.
Mr President, this debate is about what we in Europe can do to facilitate the enlargement process, which must be a burning issue for us all. In a world once split by dissent, we now have a chance to demonstrate our capacity to overcome the difficulties as we contemplate a major political step. The Sonneveld report clearly shows that substantial funding - ECU 3 billion per year in all - has been made available to help the applicant countries to make the necessary changes for future membership of the EU. In my view, this is not a matter of 'pocket money', and I share the rapporteur's opinion that resources should continue to be concentrated on strategic actions.
The resolution which will be discussed later today calls for an in-depth analysis of Europe's financial situation following the accession of the countries of Central and Eastern Europe, so that we would then have a sound basis for a decision. Nevertheless, I would like to highlight the dynamic effect that enlargement of the Union would have, and also my belief that the positive results would very quickly outweigh any budgetary effects.
The Commission's proposal on agricultural reform, as set out in Agenda 2000, goes mainly in the right direction. It should help to place the global market on a firmer footing and enable the EU's agricultural industry to play a more active role in the market. As a result, enlargement would be made considerably easier and any negative budgetary consequences for the EU would not be overpowering. The transitional arrangements will also facilitate the process. Regardless of the problems we will encounter, it is vital that we never lose sight of the overriding goal of making Europe a better and more harmonious place by means of enlargement.
Mr President, Europe's progress towards genuine integration, the enlargement with the accession of Cyprus and the eastern European countries, the one plus ten countries, is a historic decision which has been taken and is not questioned by anyone, always in accordance with the clear Copenhagen criteria in force. This is no longer just a political aim to be achieved eventually, but a colossal enterprise which has already started and has a clear timetable. I believe that the precise effect of today's debate on the Commission's proposals is:
to prove that a decision of such historic scope can be achieved by a specific strategy, as complex and detailed as necessary but at the same time one which is cohesive, harmonious, and has clear mechanisms, procedures and legal bases; -to demonstrate that the European Parliament has powers and responsibilities in this great matter and aspires to exercise them.So: pre-accession aid for the applicant countries, enhanced where necessary, and in parallel internal reforms in the European Union. That must be the European Parliament's message to the citizens of Europe 2000, the citizens of the 15 Member States and those of the one plus ten applicant countries.
Mr President, ladies and gentlemen, Commissioner, we find it unacceptable for the EU Commission, so far at least, to take it upon itself alone to define the eligible areas for regional and national funding too. I was pleased to read in the Frankfurter Allgemeine Zeitung last week that you are prepared to meet us halfway here. I would sincerely ask you actually to do so. Countries like Germany and regions like Bavaria really must continue to be able to determine their own priority support areas in future too. Amendment No 47 by Mr Schiedermeier calls for just that possibility, which is in our view quite self-evident, namely that we can determine our own priority support areas with our own money. We cannot have our hands tied and not be able to allocate aid where we consider it necessary to do so, on the basis of our analysis, for the purposes of structural policy.
The Commission must not be able to tie our hands here completely. We are happy to show solidarity with the structurally weaker areas. But in return we expect a minimum of solidarity with our problems, given that we are dealing here not with EU funds but with our own support funds. I know the final decision on this has not yet been taken, but we want to make it clear here and now that we see a link between the reports being considered today and the ones that are still to come. My CSU colleagues and I regard this aspect as so important that our vote on the Hatzidakis report will depend on whether Amendment No 47 is accepted. Thank you for your attention, and let me point out that I have used ten seconds less than my speaking time.
Mr President, in creating the pre-accession aid programme for applicant countries the Council was aiming for a flexible system. The varying backgrounds and needs of the applicant countries have to be taken into consideration when planning such aid programmes. Already at this stage of the initial screening and negotiation process it has become clear that there is a need for investment under the PHARE programme in all countries concerned, particularly for 'institution building' in order to implement Community law and modernise the legal systems. This will also have a multiplier effect on matters such as the rooting out of corruption and the fight against organised crime.
While we are discussing whether the aid given by the European Union will prove to be adequate, it is worth remembering that the main force for change in the enlargement process is not and cannot be the Union's present bottomless purse but a natural desire on the part of the applicant countries to achieve the standards required for EU membership as quickly as possible. The applicant countries must themselves finance most of the changes required. This is the only way we can both ensure we have the approval of the citizens of the present Union and guarantee the success of policy decisions taken with regard to the enlargement process as a whole.
The aim of flexibility in pre-accession partnership also means that the Union needs new policy-making tools to increase cooperation with applicant countries, and one of the most significant elements here must be considered to be the Union's northern dimension, as presented at the Vienna Summit on the initiative of Finland. Via this northern dimension cooperation networks could be established, for example, in the areas of environmental protection and nuclear safety with the Baltic States, and we would get Russia involved in large-scale regional security projects.
Mr President, the substance of our policy and the grandeur of the historic political enterprise which we call the European Union is expressed through the policy of economic and social cohesion, in other words through the practical expression of solidarity towards the less favoured countries. The Union's political and economic interests make it necessary to outline a strategy which will create a climate of security and hope for all parts of the European continent, which will abolish the divisive lines of the past, and which will guarantee a decent life for all social groups and will in practice confirm the principles of European humanism and the values of peace, equality, democracy and solidarity. Enlargement must come about with generosity and dignity, with planning and rapidity, with imagination and vision, with participation by the citizens and with care for the preservation and use of Europe's multicultural wealth.
I wish to stress that any attempt to change course on the conditions for the accession of the Republic of Cyprus would call into question the Union's authority and credibility as a whole. And when talking about enlargement, let us also not forget that the European continent includes all the countries between the Atlantic and the Urals without exception, if we really want to do away with the divisive lines of the past and build a united and strong Europe.
Mr President, ladies and gentlemen, a few days ago, official negotiations opened on the accession of six - or, as we keep saying, 5 + 1 - countries to the European Union. We have completed seven chapters of the acquis screening. We now know that considerable progress can be made in this area too if we work consistently.
Let us perhaps look back a few years, or even longer. We see that in those days, Europe was facing problems with dictatorial regimes, that we were at war, and that in founding the European Union we were endeavouring to establish a system of democracy, market economy and security in Europe. I believe we must always regard these as the central aims. The Pope did so during the visit to Vienna. He said that we do not want enlargement of the Union - we are in fact Europe, and we should try constantly to move closer towards the same principles in a common Europe.
I believe a comprehensive concept for the accession strategies is quite simply necessary in order to prepare the applicant countries for the single market and political union. I myself am vice-chairman of the Slovakia/European Parliament delegation. It has become particularly evident in the case of Slovakia that our policy has done much to change the system, that its positions are now clear, and that the country is also perfectly adapted to accession. I believe we should make it quite clear, again and again, that we are not urging accession, but that the door to Europe stands open. However, it is up to these countries themselves how quickly they can meet the conditions which are plainly set out before them.
Mr President, everyone accepts that enlargement is a historic challenge and a historic step. However, this means that the European Union has many responsibilities to live up to, and I am sorry to have to stress that although all the reports by our colleagues on the eligibility of the various countries, one by one, speak of the conditions to be fulfilled by those countries, there is no mention of the fact that the European Union itself has obligations in the same parallel process, in other words the present 15 Member States must also fulfil their own obligations.
The structure we wish to extend must have firm foundations and it must be functional. But how can it be functional when at present, between Maastricht and the present day, the European Unions's most vital policy, the Common Foreign and Security Policy, has not only failed to be promoted but is being dangerously afflicted? For example, in conflict with the European Union's commitments on the Cyprus question, a few days ago four Member States of the Union expressed views which are provocative towards another Member State. What sort of example are we setting for the countries which we are inviting in and which we are even trying to help before their accession, when the European Union does not abide by its own basic policies and statutory obligations?
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Structural Funds
The next item is the joint debate on the following reports:
interim report (A4-0391/98) by Mrs McCarthy and Mr Hatzidakis, on behalf of the Committee on Regional Policy, on the proposal for a Council Regulation laying down general provisions on the Structural Funds (COM(98)0131 - C4-0285/98-98/0090(AVC)); -interim report (A4-0395/98) by Mr G. Collins, on behalf of the Committee on Regional Policy, on the proposal for a Council Regulation amending Regulation (EC) No 1164/94 establishing a Cohesion Fund (COM(98)0130 - C4-0289/98-98/0104(AVC)) and the proposal for a Council Regulation amending Annex II to Regulation (EC) No 1164/94 establishing a Cohesion Fund (COM(98)0130 - C4-0312/98-98/0118(CNS)); -report (A4-0393/98) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Regional Policy, on the proposal for a Council Regulation on the European Regional Development Fund (COM(98)0131 - C4-0286/98-98/0114(SYN)); -report (A4-0380/98) by Mr Kellett-Bowman, on behalf of the Committee on Budgets, on the proposal for a Council Regulation amending Regulation (EC) No 2236/95 laying down general rules for the granting of Community financial aid in the field of trans-European networks (COM(98)0172 - C4-0283/98-98/0101(SYN)); -report (A4-0398/98) by Mrs Jöns, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Regulation relating to the European Social Fund (COM(98)0131 - C4-0287/98-98/0115(SYN)); -report (A4-0406/98) by Mr Arias Cañete, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on structural measures in the fisheries sector (COM(98)0131 - C4-0288/98-98/0116(CNS)).
Mr President, I want to begin by saying that although this concept has been much discussed already, we must return to it in today's debate and consider its importance.
I refer to the concept of economic and social cohesion, which is directly related to the present debate. Economic and social cohesion is one of the European Union's basic pillars and is directly related to the single market, and in my view, to the establishment of the single currency as well. The single market could make rich areas richer and poor ones poorer under certain conditions, and that was why, as early as the 1980s, the then European Community correctly conceived the mechanisms of the Structural Funds so that weaker areas would be supported.
The same applies to the single currency. Coincidence of name is not enough to achieve the European Union's objectives and to establish a really strong euro. There must also be real convergence and the economic and social cohesion policies contribute towards that.
In that context, the Structural Funds play a very important part. It would be unjust if I were now to try and decry the contribution they have made so far. They have contributed substantially in all areas, regions and countries where they have provided help. They have assisted convergence, vocational training and the education of the workforce, but of course there is always scope for them to help still more substantially.
I now come to the heart of today's debate. This review is taking place at a turning point which we identify with enlargement and with the next millennium. Great care must therefore be taken to learn lessons from the past and to lay emphasis on certain sectors. Clearly, the areas covered by the Structural Funds must be limited. They cannot cover 52 % of the Union's population. Emphasis should be placed on the poorer regions, on the problems of unemployment and equal opportunities, and of course, we will have to consider alternative methods of managing the Funds. We will have to simplify the procedures and encourage greater participation by the private sector in the activities of the Structural Funds, because then, from the European Union's point of view, we could achieve much more with the same money.
Beyond that, I wish to refer to some points in the report that Mrs McCarthy and I prepared, which I regard as particularly important.
I think that Objective 1 must be the point on which the strongest emphasis is placed. For that reason, we believe Objective 1 should receive exactly two-thirds of the resources. Not approximately. Just as we say that structural activities should take up 0.46 % of the resources, we should talk about the amount to be earmarked for Objective 1 with equal clarity.
I also consider that the European Union's poorer areas, in other words those regions in which the per-capita GDP is below 70 % of the Community average, should be co-financed more extensively up to as much as 85 %, as happens now for example with the remotest peripheral regions.
In the context of the Interreg initiative, I think it is important to have a special sub-programme for cooperation between islands and for cooperation between mainland regions and islands, to flesh out what we voted for in Amsterdam, in other words the amendment of the Treaty which provides special treatment for island regions.
I also wish to stress that we oppose the Commission's proposal that there should be an effectiveness reserve amounting to something like 10 % of the resources. That 10 % corresponds to ECU 20 billion, or an entire Cohesion Fund. Consequently, we oppose that proposal. It creates uncertainty in planning and enables the Commission to deal with a very large sum without accountability, and we therefore do not think that proposal by the Commission should go through. We also should not approve the Commission's proposal that unspent amounts should be given to other Member States two-plus-one years after they were first committed. We consider that at least in the first phase they should be held for the same Member State.
(The President cut the speaker off)
Mr President, as co-rapporteur for the general regulation on Structural Fund reform I welcome today's debate and the opportunity for Parliament to present its first reading on the Agenda 2000 package of proposals.
Public support for the European idea is often most positive where citizens can see the tangible signs of European policies which enable poor communities and regions to participate in the benefits of European Union membership through training projects, business development, infrastructure and new opportunities for the regions. Europe is not about money but about inspiring people to develop their own potential and participate in the regeneration of their own areas and communities. For example, the regional policies of Merseyside and Northern Ireland, areas close to my heart, have offered communities the chance to forge a new partnership. It has been a catalytic innovation. This is the kind of people's Europe we want to create: one where we reconnect people with the political process, where policies and instruments can be seen to make a difference to people's lives, where we empower local communities to participate in their own regeneration.
In the new millennium we face multiple challenges: enlargement, EMU and the challenge of globalisation. This will create new opportunities for some regions and for others it will entail a process of structural adjustment. The European Union cannot be expected to solve these problems. But now is not the time to weaken our commitment to regional support. We have to reaffirm the positive role we can play in regeneration and job creation.
But reform is necessary. Reforms, if they are to sustain public support, must be fair, affordable, transparent and lead towards efficiency. Therefore we support the broad thrust of the Commission's proposals on reform.
However, let me highlight some substantive issues in Parliament's text which we trust will be the basis for future discussion with both the Council and the Commission. On Objective 1, eligibility, we understand the difficulty with concentration. Much debate has centred on whether drawing an arbitrary line at 75 % GDP, without taking into account underlying trends, is an approach which will deliver a genuine list of priority areas. The Commission is in favour of a strict 75 % rule, yet there are exceptions in the Commission's decision. Paragraph 5 in our text is a political position; it does not argue for flexibility but states that Parliament reserves the right within the framework to scrutinise exceptions and to demand their inclusion in the annex before delivering its assent.
On Objective 2, we welcome the acknowledgement in the Commission's proposals that regeneration has to be sustainable. The deep-seated structural problems of coalfields, steel and textile areas, as in my region - the east Midlands - cannot be turned around quickly. We welcome the cap on the reduction of the population covered by Objective 2 support. However, we believe that support for areas coming off the regional life-support machine should be extended from four to six years - the same transposition period as for Objective 1 areas.
To target and focus support for these areas, we need to go beyond crude indicators. The flexibility for Member States needs to be matched by a range of indicators to identify need. Unemployment is, of course, a priority measure but we need to take into account such factors as poverty and low GDP.In our report we have requested two additional Community initiatives. We want to retain the Urban initiative. The Commission and the Council have given urban policy a high priority with the programme of action plans to be discussed at the forthcoming Summit in Vienna. If it needs to be part of the regional policy agenda and a priority for Member States, then it deserves a separate Community initiative. We also propose a crisis initiative which could help regions and sectors react to unforeseen crises and develop innovative responses. This gives the Structural Funds a forward-looking perspective, which is appropriate for the next round of funding. It is not intended to cover the ground the Commission has proposed in Article 49c.
In the UK, we look forward to the new opportunities which European funding will bring to our regions. On the performance reserve, we are in favour of improving performance. We want to see public money not only spent up but spent in a more efficient manner. We want to support our local administrations in partnership, but we have never been in favour of a 23 billion EU lottery of funding being held back by the Commission, to be reallocated later in the programme. Rightly or wrongly, the public mood following yesterday's Court of Auditors' report and its criticism of the Commission's administrative systems may not be in favour of a centralised Commission approach in this area and, as a rule, we should decentralise.
We have the opportunity to maximise our European funds and boost regeneration. We now need regions to put together their plans. I ask the Commission and the Council to join me in agreeing a partnership between Parliament, the Commission, governments and our regions to ensure that the deadlines are respected. We look forward to future cooperation and debate. We are committed to meeting our timetable and making sure that regions get the best out of the new round of funding.
Mr President, it is a great pleasure for me to present the report on the cohesion fund on behalf of the Committee on Regional Policy. Last March the Commission presented its proposals to Parliament for the next programming period running from 2000-2006. These proposals are set out in a series of draft regulations and as far as the cohesion fund is concerned the Commission has tabled two sets of amendments.
The first set concerns the articles of the regulation itself and the second set concerns Annex II to the regulation which sets out in detail the provisions for implementing the basic principles. My report on the cohesion fund respects the main guidelines set out in the Commission's proposals and also welcomes the fact that the Commission fund will remain largely the same. Eligibility for the cohesion fund as stated in the report will apply to Member States with a per capita GNP of less than 90 % of the Community average. This is explicitly stated in Protocol 15 on economic and social cohesion of the Treaty. It is my belief that despite the significant benefits that the cohesion countries receive from this fund and despite the strong economic growth of recent years there is still a significant infrastructural deficit in the cohesion countries. These countries - Spain, Greece, Ireland and Portugal - simply do not have the same level of basic infrastructural facilities which typify the rest of Europe. A gap still exists between them and the more developed regions of Europe. The Commission's funding proposal is therefore consistent with generating long-term growth and promoting economic and social cohesion. Continued EU funding is necessary to help consolidate the progress made so far. The recognition of this by Agenda 2000 proposals is very welcome.
Despite comments made in some quarters I categorically reject any link being made between economic and monetary union and the cohesion fund. In fact, as Irish Minister for Foreign Affairs I participated in the negotiation and the signature of the Maastricht Treaty, which included the agreement on economic and monetary union. At that time it had also been decided that Ireland, Spain, Portugal and Greece needed an increase in structural funding in order to help them catch up with the EU average economic performance. No link whatsoever was made between monetary union and cohesion fund eligibility at that time and I do not see any reason to establish one now.
Certain innovative measures contained in the Commission's proposals are in principle correct. I welcome the Commission's efforts to improve the functioning of the fund. However, the practical implementation of the new measure needs further clarification. For example, the 'polluter pays' principle can be supported with a view to ensuring high environmental standards for projects. However, guidelines need to be set out for the application of this principle which should logically take into account the particular circumstances which exist in the four Member States to which the fund will apply.
As far as project financing is concerned, a single advance of 10 % as a first payment is too limited. The initial phase of a project is crucial from a qualitative point of view and a significant percentage of the total available money is generally necessary to guarantee the commencement of a project. Moreover a small advance could lead to discrimination against regions which are unable to generate sufficient start-up financing from their own resources. Even though I am extremely sensitive to the Commission's concern to keep the total cost of the plan and the annual breakdown in line with implementation on the one side and the progress of work in line with the advances paid on the other, I still consider that a 10 % advance is too limited and it would be too heavy a burden on less-favoured regions to support the initial phase of a project.
In view of the difficulties encountered in the previous programming period with regard to financial corrections and, more precisely, reducing, suspending or cancelling aid in the event of an irregularity, it seems to me that the appropriate response is to reduce or cancel the advance only in respect of the irregularity and not the entire project. Irregularities can easily be detected and corrected without interrupting the continuation of the project. By the same token the principle of automatic cancellation of assistance, in other words the cancellation of any commitment for which a payment application has not been made by the end of the second year, should certainly encourage Member States to implement their projects within time limits. However, the amount decommitted should be reassigned to the same Member State in order to penalise the region or, better still, just the project, but not the whole country.
Finally, I wish to express my concern over the consequences of a strict application of the mid-term review as it stands in the proposal. My report points out that if, at the time when the mid-term review is carried out, any Member State ceases to be eligible, it would be advisable to foresee some kind of an arrangement for phasing out, as is being actively considered with regard to the structural funds.
The end of eligibility for the cohesion fund is obviously a matter which will be decided on the basis of the relevant statistics. However, sudden cessation of funding to a country which has made good use of the funds could have too severe an impact on the country's economic wellbeing.
Mr President, Commissioner, ladies and gentlemen, there is no doubt that today we are holding a joint debate of great importance. As the democratic representatives of the citizens and peoples of Europe we are debating what should be the guidelines for the Commission's policy in Europe for the next seven years.
I think that the European Parliament, and particularly its Committee on Regional Policy, has risen to the occasion. Our contributions, which tomorrow will be taken on board by the entire Parliament, define and improve the Commission's proposals. In this set of proposals, the ultimate regional financial instrument is the ERDF, which, under Article 130c of the Treaty, is assigned the role of redressing the main imbalances in the Community.
The specific quality of the ERDF is the fact that it identifies with the central core of the cohesion policy, which, in the words of Article 130a of the Treaty, is aimed at reducing disparities between the levels of development of the various regions and the backwardness of the least favoured regions, which is why more than 50 % of funding for the cohesion policy between 1998 and 1999 has been made available through the ERDF.
The Commission's proposal does not offer a great deal that is new to a Fund that is as broad and versatile as the ERDF and that, in addition, has generally worked very well. Your rapporteur believes that the European Parliament has enriched the proposal, defining the priorities and adding different political connotations to the technical proposals, connotations that have come from the amendments of the different parliamentary groups and committees. Moreover, it gives the proposal as a whole a coherent structure that also, undoubtedly, identifies better with the problems that concern citizens and the less developed regions of Europe.
The European Parliament report combines economic and social cohesion with European territorial cohesion by developing regional planning. Regional planning means better communications, greater attractions for industry and greater opportunities for growth. In short, it means more development, employment and welfare.
Territorial cohesion means fighting to overcome the permanent geographical disadvantages of peripheral or island regions, and to promote the building of links among those regions and between them and the central regions of the Community. The ERDF has an essential challenge in this field and, in order to promote the development of these backward and peripheral regions, the majority of which are maritime regions, the European Parliament is calling for the development of maritime transport, an issue that is unresolved in the Community. This would reduce congestion in land transport, help the environment, and thus contribute to the development of the backward regions.
Our report also advocates the explicit inclusion of cultural investments that create employment, that tend to protect natural and cultural heritage, and those aimed at developing sustainable tourism, eco-tourism and cultural tourism. It develops the Commission's proposal to explicitly include those investments that are aimed at preserving or recovering a region's industrial basis, or those specifically aimed at local development.
Our report is in favour of maintaining the Community initiative URBAN, which, along with INTERREG, has clearly brought added value to the Community. Support for Interreg has been unanimous and there are great hopes for Interreg III, both in its traditional field of cross-border cooperation, in which the European Parliament is now asking for the explicit inclusion of inter-island and maritime cooperation, and in its new section C on transnational cooperation between large regions of Europe - a field that is also very closely linked to regional planning.
Finally, the report includes a broad development of specific business activities aimed at promoting small and medium-sized enterprises and cooperation between enterprises, services for enterprises, renewable energy sources and respect for the environment. The Commission can say or will say that its proposal already enabled the Member States to include these and other aspects, but the European Parliament, through its various political tendencies, wanted these issues to be clearly specified. They could thus identify with the views of the citizens and peoples that we represent, guiding and also giving priority to the activities that in due course will have to be included in the programmes to be funded by the European Fund for Regional Development.
Therefore, as well as having a good technical document, we now also have a good political document. I think we have done a good job at first reading and I would like to conclude by thanking the Members in the various parliamentary groups and committees who, with their amendments, have contributed to enriching this report for which I had the honour of being rapporteur.
I would like to end by mentioning the structural aspects of fisheries. Today, I would particularly like to make my voice heard in this House - in order to represent the regions that are dependent on fisheries, whatever their aims - in strong support of the position widely held by the European Parliament's Committee on Fisheries on the future FIFG regulation. I would like to highlight point 13 of the report on the general regulation and to ask why the fisheries sector does not receive the same treatment as agriculture. Commissioner, the fisheries sector needs a serious, rigorous, single and horizontal structural regulation that covers all its measures and gives legal certainty to its potential beneficiaries. I hope that you can do so in time and that you will rectify this and accept Parliament's position.
Mr President, this is really a first-reading type debate under the Hughes procedure and I must say that I shall welcome the new rules for the Hughes procedure when they come about and hope that the second reading will be subject to them.
I am presenting, on behalf of the Budgets Committee, one report and five opinions.
The report is about new rules for financing the trans-European networks. It is a rather technical report about the Commission finding more money to be available to fund the already agreed policies. As I say, it is a technical report and it will be my intention to resist amendments which are about policy and not about the subject of the report. We shall be voting on that tomorrow.
It would take too long to list the five resolutions on which the Budgets Committee is offering an opinion in my name. The objective in the Budgets Committee is not, in any way, to intervene in the policy arrangements of the spending committees. But as the Budgets Committee we are concerned by two things in particular. One thing was referred to by the President of the Court of Auditors here yesterday. He said that for two years running the number of irregularities in the structural funds were growing at the same time as those in agriculture, which has long been a problem, were falling. The other is the regular annual underspend of the regional funds. So, we as a committee welcome the new rules being put forward in this way by the Commission.
The amendments are to all five reports and are technical amendments. They are in no way seeking to alter the policy-making processes of the spending committees. The one exception might appear to be the Budgets Committee's support for the performance reserve. Another name for the performance reserve is efficiency reserve. Can you imagine the Budgets Committee being able to resist the idea of something called efficiency? I know - because I am a member of that committee too - that the Regional Committee is seeking to promote the idea of the performance reserve. However, if the Commission's proposals hold true, the Budgets Committee believes that we should be having proper financial rules to cover it. In no way should the decision-making view of Parliament be by-passed by use of the performance review, although it is tempting for a budgets committee to find support for this.
The amendments have not been welcomed in large sections of the House. I think that is a great pity and I would invite Members to read them. Any suggestion that we might be using the Financial Regulation should not raise hostility. Any suggestion that we should follow the financial rules should not cause people to be greatly concerned but I do understand that there are several Members of the House who are worried about those and I would invite them to read those amendments before they come to vote tomorrow.
Mr President, Commissioners, ladies and gentlemen, although the European Social Fund reform is much less controversial than the reform of the other funds, there are still problems associated with it. The first thing to emphasise is that the Social Fund is the only labour market instrument we have at European level. It also accounts for an impressive 10 % of the budget. Precisely because it is our only instrument for supporting the European employment strategy, we absolutely have to whip it into shape for the big new challenges in labour market policy. We must use it to open up new employment opportunities above all in the third sector, the non-profit-making sector. By this I mean the environment, culture and social services.
It is also necessary to use local employment initiatives to create more employment. Over and above that, we should be using Social Fund support not only to develop new forms of work, but also to do more to test them. This applies to two particular cases. Firstly, as regards women, we need to enhance the compatibility of family and working life. Secondly, for older employees, we need to facilitate the transition from working life to retirement. In future we also need to take greater care of a new problem group, workers in their mid-forties, who are generally the first in line to lose their jobs. Experience shows that regardless of age, doing a training course under the Social Fund increases a person's chances of finding a job by a third compared to someone in the same age group without this training.
Another novelty is that whereas up to now, education measures were only possible in Objective 1 areas, in future they are to be promoted throughout the EU. On this subject, I am very happy that yesterday the European People's Party was also able to agree to a compromise on this, which allows us to offer hundreds of thousands of young people in Europe the opportunity to improve their employment prospects through better education. This point is particularly important to me because taking Portugal as an example, in that country alone 600 000 young people are profiting from education under the Social Fund. In Spain the figure is 152 000. In Ireland, in the current promotion period alone, ECU 380 million has been deployed for education under the Social Fund.
But it is not only poor Member States that need this assistance. The United Kingdom, France and Italy have all implemented appropriate measures as well. Dear colleagues from the PPE, that is why it is a good thing that you agreed at the last minute. These are new priorities for assistance that have the support of all groups. But there are also two PPE amendments which the committee has already rejected, and which my group certainly cannot support. Opinions diverge fundamentally on a preventive labour market policy and, unsurprisingly, on assistance for women.
Now to begin with the first contentious issue, which is the expenditure of 15 % of Social Fund resources on a preventive labour market policy in Member States. This policy approach was introduced so successfully to Europe in 1994 by the Social Fund, that it quite naturally found its way into the Luxembourg Employment Guidelines, which is why I cannot for the life of me understand why you are against it now. The present division of funds between Objectives 3 and 4 is already quite similar. The present ratio between the resources for fighting long-term unemployment and for measures to facilitate the adaptation to industrial change is 80: 20.
Turning now to the second controversial issue, everyone here knows that mainstreaming for women is not enough to reduce the discrimination against them in the labour market. If we really want to make progress in realising equal opportunities, then here too Europe must adopt a pacesetting role and make 50 % of the Social Fund resources available for very specific additional measures to assist women. Anyway, I hope that by tomorrow, my dear colleagues in the PPE, you will have come to your senses on this.
Mr President, Commissioners, ladies and gentlemen, in 1994 fisheries became a part of the Structural Funds for the first time and the financial instrument for fisheries guidance (FIFG) was set up. The main objective of this instrument was to reorganise the chaotic situation that existed up until then in terms of the system of funding for the fisheries structural policy, which involved, on the one hand, the Structural Funds, and on the other hand, an instrument called the European Fisheries Guidance Fund.
This situation involved serious management problems, administrative inflexibility, a lack of coherence and a lack of transparency. The idea was to find a new and different way of dealing with the issue of funding measures related to the fisheries structural policy by simplifying instruments in order to overcome the flaws evident in the previous system.
The 1994 reform covered all the areas of the European Union dependent on fishing as it was in the form of a common policy. In addition, as part of this reform, Community initiatives appeared for the first time. Among them was the Fisheries Initiative, which was set up to complement the Structural Funds.
It seems, however, that the Commission has now forgotten the reasons that led it to make that reform. With the model it is currently proposing we are in danger of going back to absolute chaos in the fisheries structural policy, as well as the lack of coherence that the Commission is presenting us with in its proposal for a new regulation.
The Commission's proposal does not move further along the path taken with the 1994 reform. It is incomprehensible that we should be presented with a document in which details are not even given of the measures to be taken and in which structural action in the fisheries sector is not clearly expressed. The result of this shortcoming is that instead of the fisheries sector, it is the Commission that is benefiting from extending its discretion in an unthinkable manner in other sectors, such as agriculture or rural development. Perhaps the fisheries policy is not such a common policy as the agricultural policy?
What Parliament is proposing in view of the lack of coherence, the contradictions and the discriminations that we find in the Commission's proposal, is something as simple as a single legal framework, a horizontal regulation within the framework of national programmes with the aim of maintaining the coherence necessary to fulfil the objectives of the common fisheries policy. We are proposing a document that is the result of reorganizing and simplifying all the instruments available for structural measures in the fisheries sector, and that covers all the regions that are dependent on fisheries.
This more pragmatic approach would enable us, on one hand, to cover all the structural measures and, on the other hand, to cover all the regions that really need those measures to be implemented, disposing of ideas such as that introduced by the Commission of selecting areas for the new Objective 2 on the basis of employment criteria and not of fishing activity. This would inevitably cause a significant distortion as it is forgetting the ultimate reason for the fisheries structural policy, that it should be aimed at regions that are dependent on fisheries, and not exclusively at regions with employment problems in the fisheries sector. These are completely different concepts that should not be confused. To this I should add that, in general, regions that are dependent on fisheries do not have a particularly high level of unemployment. Usually, the problems in those areas are of a different order.
The regulation would enable the fisheries sector to have its own structural policy so that it might maintain its competitiveness, and would enable the Member States to resolve internal issues, taking into account the particular characteristics of various sectors.
In addition, this system would mean that there could be considerable simplification in terms of programming, as many existing regulations that are complicated, and at times inconsistent with each other, would disappear.
In short, we need to establish a single legal framework that brings together all the Community regulations on fisheries and that includes all the measures on modernising and renewing fleets, joint ventures, processing and marketing, socio-economic measures, aquaculture, etcetera. In short, we need measures that enable the fleet to maintain its competitiveness in an open global market.
Ladies and gentlemen, we have to prevent the achievements made so far from being lost through an incoherent reform that would lead us into a chaotic and obsolete situation. We must not forget the achievement that meant that the Edinburgh European Council adopted the decision to consider structural action in the fisheries sector within the framework of the Structural Funds. With the proposal that the Commission is presenting we have an alternative that goes against this decision by trying to take part of the structural action out of the Structural Funds to the detriment of the European fisheries sector.
I would like to conclude by briefly referring to the Cohesion Fund, stressing - like Mr Collins - that the only reason for the Cohesion Fund is to contribute to strengthening economic and social cohesion, not to constitute a nominal convergence instrument in order to fulfil the requirements for joining the single currency. It is always a final instrument, linked solely to the objective of cohesion and regulated in the final cohesion policy title and not by the Economic and Monetary Union title. For this reason, I fully support Mr Collins' suggestions and the Commission's proposals, which we believe are the only ones that fully comply with the spirit of the Treaty.
Mr President, ladies and gentlemen, Commissioners, firstly on behalf of my group, I should like to thank all the rapporteurs for their reports on the Structural Funds, and if I single out Mrs McCarthy and Mr Hatzidakis by name, then it is only because they have done the lion's share of the work.
If European regional policy is to remain effective we must confine ourselves to the main tasks. The objective is to help the regions that have economic problems, which is why we would approve the idea proposed by the Commission of concentrating assistance on the regions which lag behind in development, namely the Objective 1 regions. From a geographical point of view also, Objective 1 regions should receive assistance amounting to exactly two thirds of Structural Fund resources.
We urge strongly that the choice of the Objective 1 regions should in future be based on the strict application of the criterion of a regional GDP per capita which is less than 75 % of the Community average. For us this is a very important yardstick that is significant for the overall evaluation of the report.
I would draw your attention to the fact that those who advocate flexibility on this issue are jeopardising the common consensus and preventing a reform of the Structural Funds as a whole. At the same time, however, I would urge the Commission to see to it that Objective 1 regions are treated equally when resources are distributed. In view of the regional slant of Objective 1, I do not think that we can guarantee equal treatment by considering the national criterion of prosperity in determining the amount of resources to be allocated. We therefore explicitly reject this on the grounds that it would create a new type of unfairness.
As far as the Cohesion Fund is concerned, the opinion of my group is divided. Some of the group, mostly Members from southern European countries, are in favour of what the rapporteur and the Commission propose, which is a continuation of the Cohesion Fund in its present form. Others, including myself, consider that the Cohesion Fund has already achieved its most important goal as far as the countries participating in Economic and Monetary Union are concerned, by significantly helping to bring about nominal convergence. In our opinion there is therefore no reason for it to continue to exist in its present form. This kind of European assistance consists of temporary measures and should not be considered a permanent acquisition after its aim has been achieved. This issue is fundamental for a society based on solidarity. Solidarity is not just a one-way street; it is not just about taking, but must be based on the understanding that there is both give and take. Otherwise, this solidarity that we all emphatically support will be a very one-sided burden.
Mr President, Commissioner, the Group of the European Liberal Democrat and Reform Party would like to express its support for the principle of strengthening economic and social cohesion in all the territories, all the states and all the regions of the European Union. We would like to affirm the need to maintain the level of 0.46 % of gross domestic product for the Structural Funds.
We are in a period when the European Union is enlarging and we will have to bear the costs of this. In order to do so, we are relying on the economic growth of the Union. The main objective of the Structural Funds, along with economic and social cohesion, must be to encourage job creation through the promotion of small and medium-sized enterprises.
In the Commission's document we support the concentration of the Structural Funds with the aim of making them more efficient, and we also agree with the simplification of procedures in order to bring more transparency to the management of the Funds. We support the principle of subsidiarity and the recognition of the important role played by regional and local authorities, especially the authorities in those Member States where the regions also have legislative powers. We are in favour of consulting civil society and non-governmental organisations in drawing up the programmes. We are also in favour of decentralising the management of the Funds and making it more flexible, but we know that this means strengthening the control mechanisms in order to guarantee that the Funds are used appropriately.
We support, too, the reduction in the number of objectives from seven to three and we believe it is necessary to make State aid, as established by Article 92(3)(c) of the Treaty, compatible with the Structural Funds, especially in Objective 2 regions where the two types of aid need to be compatible.
We must also highlight - and I said this a few times in committee, Commissioner - the problem of rural areas, and in those areas unemployment and population decline must be looked on as important factors. We support the Commission's approach with regard to the phasing-out system. We also support the reduction in Community initiatives and would like to highlight the important role of Interreg in cross-border cooperation, which brings a truly European dimension to the initiative. In addition, its action involving the candidate countries must be strengthened.
Our group unreservedly supports the establishment of a percentage for performance, and a reserve percentage for each objective and in each Member State in order to encourage greater efficiency in its application.
We believe, Commissioner, that the reserve fund is a good idea that should be supported. We can discuss the percentage, but we think that it is important that it be implemented.
Finally, we also support the Cohesion Fund for Member States whose gross domestic product is less than 90 % of the Community average.
Mr President, Commissioner, ladies and gentlemen, the McCarthy-Hatzidakis report quite rightly welcomes the Commission's extremely valid objective of simplifying standards in terms of structural policy.
Parliament has a duty to draw the attention of the Commission and the Council to the need to closely link the aim of economic and social cohesion to that of cohesion in the European area, which is clearly expressed in the Varela report.
As well as the terrestrial aspects of the Union, we must also take the maritime aspects into account and then provide an adequate response to the specific needs of the island, peripheral or landlocked regions. We should not allow Europe to let its peripheral regions crumble. This is unfortunately the risk which these regions run, given the socio-economic data which is typical of these areas and the economic trends of the European market, mainly based around the London-Paris-Bonn axes.
As strict as it may be, the definition of the new Objective 1 in the report on general provisions, by tolerating limited exceptions, gives Member States the opportunity to improve the coherence of national zoning as the procedure is transparent and the list of eligible regions is annexed to the regulation. Therefore, the obstacles which impede the economic and social development of regions suffering permanent structural handicaps would be taken into consideration as a priority objective of the Structural Funds. I am also pleased to note that the report on general provisions provides for a special Interreg strand, dedicated to regional cooperation with and between the island regions. This fulfils the Commission's commitment which, until now, has been without any follow-up.
Finally, I believe it is important to compensate for the absence of Commission proposals on the relations between the Structural Funds and the draft development plan for the Community area. To this end, I would like to ask that we support the two amendments which we tabled to the McCarthy-Hatzidakis report, so that the framework regulation does not disregard the efforts made to develop a coherent strategy for planning the European area.
Mr President, Commissioner, ladies and gentlemen, the central question in the report on the Structural Funds is whether or not the European Parliament approves of reducing the financial resources earmarked from 0.6 % of Community GNP to 0.34 % in the next Community support framework. Whoever agrees with that reduction, tantamount to a reduction in the Structural Funds - which would lose my country hundreds of billions of escudos - will be voting for the report. Whoever thinks that it should not be for the current cohesion countries alone to finance EU enlargement will be voting against it. That is what we shall be doing unless the European Parliament approves amendments aimed at rejecting that move.
The essence of the report will not be hidden by its somewhat positive aspects. These positive elements include the vehement objections to the creation of a reserve, supposedly for reasons of effectiveness, the point that the Commission's guidelines for structural actions should only be indicative of the allocation of two thirds of the appropriations to Objective 1, or the restoration of the URBAN initiative.
The report on the Cohesion Fund, on the other hand, is in keeping with what the Treaty on European Union already provides for legally and what Agenda 2000 only confirms. In other words, all countries with a GNP lower than 90 % of the Community average should benefit from the Cohesion Fund, whether or not they belong to the group of countries participating in the single currency.
On the other hand, in line with what we have always contended, the report opposes the idea that the Cohesion Fund should be conditional, as the Commission proposes, on meeting the requirements of the Stability Pact.
We hope that the content of this report will not be radically altered by the amendments tabled by Mr Walter and Mr Berend, from the Socialist Group and the Group of the European People's Party. They reveal a total lack of solidarity with the current cohesion countries and are aimed at preventing countries that form part of EMU, such as Portugal, to mention just one, from continuing to benefit from the Cohesion Fund.
Finally, the continuity of the Cohesion Fund for these countries cannot be used to exert extra pressure, as Mr Berend is now doing, nor should it be used to conceal possible or real losses in the Structural Fund, since that Fund is, in principle, laid down in the Treaty and is even one of the rare positive elements included in Agenda 2000.
Having said this, we shall go along with the remaining reports as a whole in that they involve essentially operational regulations. As for the FIFG, we support the strategy of the report aimed at unifying regulations on activities in this sector, but we do not feel it necessary or even appropriate to present such a complete document at this stage as, for that very reason, we have not been able to sufficiently discuss all its implications.
Mr President, ladies and gentlemen, Commissioner, you will be amazed that I of all people am the first and only one here to observe that the Commission proposal is quite balanced, considering the tight financial framework. It makes sense to concentrate resources on the weakest regions. The Greens support the Commission proposals, even though we must of course observe that the Commission did not show any internal flexibility concerning the limits on resources in its own sectors, nor was it able to develop coherent structures.
I must simply say that there is no uniform structure for assisting the rural area, and no attempt is made to find a solution to the problems of European regions which share borders with the applicant countries. In other words, there is no attempt to establish the possibility of cross-border assistance in these regions. The common fund is the only useful solution and the Commission has still done nothing in that regard.
It is of course undeniable that progress has been made. Most importantly, in the Structural Fund Regulation, we have finally been able to introduce sustainable development as the central objective. The economy, ecology and social security need to be re-balanced once again if regions are not to stay connected to the drip forever but instead to undergo stable development. Of course, for this type of stability, the participation of the local and regional players and social groups is crucial.
The Structural Funds have this democratic approach. Parliament has put forward some crucial improvements in the Committee on Regional Policy, which could allow the social players a decisive say in drafting the plans. Unfortunately 'could' is about as far as we will get, because everyone knows that the new legal basis comes much too late as the plans were ready long ago. That is why today, Commissioner, I expect you to give us some idea as to how, in view of this dilemma, enough time can be found for the democratic participation stipulated in the Structural Fund Regulation.
In conclusion, it makes no sense for us to push through old claims of entitlement here, as though this were some kind of fair. The Structural Funds are not akin to a shop that is there to serve Member States. We are called upon to support the German Government's plan to conclude the Agenda 2000 package in March. It really is the last possible opportunity for us to grant regions assistance in January.
Mr President, ladies and gentlemen, on my own behalf and on behalf of 60 other Members in this Parliament that belong to the Socialist Group, the PPE Group, the Liberal Group, the UPE Group, the GUE/NGL Group, the Greens and the ARE Group who have jointly tabled Amendment No 49, I would like to draw your attention to a specific point that has not been considered in the report we are debating today. I am referring to the comparative insult involved in accepting that, when faced with similar problems, the Commission is offering solutions that are not only different but clearly discriminatory. Unfortunately, we can see that this is what is happening if we examine the Commission's proposal with regard to Objective 1.
The Commission, as you all know, proposes three routes for qualifying for Objective 1:
A) The first option involves having a low per capita income. All, I repeat, all the regions of Europe with a per capita income lower than 75 % of the European average are Objective 1 regions.
B) The second option involves being considered as an ultra-peripheral region. All, and again I repeat, all the ultra-peripheral regions of Europe are Objective 1 regions.
C) The third option involves currently forming part of Objective 6. In other words, the region must have a very low population density. However, in this case, it refers only to the Nordic countries.
Logically, this immediately begs the question: why does the Commission consider low population density as a handicap great enough to merit qualifying for Objective 1, but only in a particular region of the Union? What would you think if the Commission proposed to us that, arbitrarily, only some ultra-peripheral regions were Objective 1 or that only some regions with less than 75 % of the European average income were Objective 1? It is a basic democratic principle that for the same problem there should be the same solution. It is not consistent that some regions of the Union should be able to qualify for Objective 1 due to their low population density and others should not. The consistent solution is that which we propose in Amendment No 49, that is, directly including in Objective 1 the criterion of low population density.
Mr President, I wish to begin by congratulating all the rapporteurs on the reports presented to us today. There is little doubt that Structural Funds have delivered very worthwhile support to peripheral and poor regions in many parts of the European Union for many years. We are now at a stage where they need to be reformed. They have been extremely successful and many projects have gone forward which would otherwise never have got off the ground.
European Union support for my own area through difficult and dangerous times gave us hope for a better tomorrow and helped us to maintain our position for almost 30 years.
I understand why there has to be a 75 % benchmark. I must say to the Commission that we need a degree of flexibility to ensure that special areas will continue to receive support. For me, coming from Northern Ireland, to remove Objective 1 would send the wrong message at an extremely important and crucial time.
Parliament's report is balanced, responsible and realistic. It offers a possibility of a better proposal than exists at present.
I agree with the performance reserve in principle but it is too high: it should be no more than 4 or 5 %. There are not enough European lead projects. I would like to see the Urban programme and other European-led initiatives - five, six at the most - remain so that the people can see that this comes from the European Union.
Mr President, I will begin with recital C of the report, which specifies that the Structural Funds and the Cohesion Fund are the principal instruments of economic and social cohesion in Europe. Of course, it would have been useful to distinguish more clearly between cohesion between the various Member States and cohesion within the states themselves, especially cohesion between rural and urban areas. On this first point, namely cohesion between Member States, it is difficult not to think along the same lines as the rapporteurs, given that the high number of appropriations allocated to some Member States is necessary for the sake of efficiency. Nonetheless, we should not forget the need for cross-border cohesion, as there is still a great deal to be done in this field. Appropriations for such cross-border cohesion should not be used to bear the costs of adjusting to new objectives. Indeed, in relation to this, there is a most welcome mention of the Interreg programmes on page 14.
As regards the internal cohesion of Member States, which is perhaps discussed less, I believe this to be extremely important as cohesion between rural and urban areas is vital in the stages of development that we are currently experiencing, and which are generally detrimental to rural areas. Objective 5b will disappear, which is indeed regrettable and there is a danger that this may lead to disinvestment in rural areas. Examples of this are north-western Alsace, a region I know well, the Vosges massif and the Sundgau region. We are also unwittingly promoting the urbanisation of less-favoured regions. It would be worth knowing what percentage of funds were awarded to urban and rural areas, taking all funds into account. The Social Fund, for example, or industrial conversion funds, are mainly paid to towns. I approve wholeheartedly of the rapporteurs' paragraph 3 which quite rightly suggests that separate treatment is needed for the coherent development of the rural area under Objective 2. I hope that this request will later be acknowledged and that rural areas will not bear the costs of restructuring funds, as is currently the case.
Mr President, ladies and gentlemen, as a Parliament we want single programming for the fisheries sector. The Commission's proposal closely resembles the fragmentation theory: in substance it seeks to divide the sector along existing territorial lines and abandons the option of unitary management for the European Regional Development Fund, the European Investment Fund, the European Guarantee Fund and the European Social Fund.
We want single programming because we do not think there should be territorial discrimination in fisheries, and we are convinced this can come about through a regulation capable of achieving single programming of actions in the fisheries sector, covering Objective 1, Objective 2 and areas outside Objectives 1 and 2. Unless there is unitary action, there will be the risk of discrimination. That is why we are committed to putting forward a serious and rigorous regulation, anticipating the Commission proposal. That is why we have looked at fisheries not just from an exclusively production and market angle, but taking account of environmental issues, social issues and the revival of sector-linked economic and social activity as well as thinking about the market. We have also considered the possibility of establishing mixed companies involving third countries, taking maximum advantage of NGOs and small-scale fishing.
In short, ours is a serious, precise and timely proposal, and we would have hoped the Commission would naturally incorporate it. In fact the Commission is taking its time, but we are pleased that in some respects the Fisheries Council is fairly consistent with Parliament's position, and we are also aware that the Commission is going to propose a regulation which does take account of Parliament's own proposals, opportunely backed by the Fisheries Council. For this reason the possibility of two readings, approving this proposal for a regulation today and then approving the legislative resolution in April, when we assess the Commission's new proposal, will allow us to give the fisheries sector a single answer and single treatment, avoiding discrimination which would certainly be negative.
Mr President, ladies and gentlemen, as Mrs Jöns, the rapporteur, has already explained, her report is about the organisation of ESF content. Important things are to be settled in the framework regulation as it is still unclear whether or not certain points are going to be included in the text of the ESF Regulation. These delimitation problems should not arise in future. With regard to organisation, there were at first considerable differences of opinion between my group and the Socialists. As a result of many constructive discussions and rounds of negotiation continuing through into yesterday afternoon, we managed to reach some compromises.
I should like to express my respect for the rapporteur and thank her for being prepared to enter into discussion with me. I should particularly like to thank her for the commitment she has shown. We agree on the basic direction to be taken. The ESF is the structural policy instrument for fighting unemployment, and this in turn is the best social policy. Unemployment is the biggest economic problem we have, and the biggest problem for social policy. ESF resources are in short supply, and we must bear this in mind when considering the compromises that have materialised. This is the message for the Commission regarding the implementation of the text. It is also because of this that education is not itself one of the fields of ESF intervention, although of course it is a prerequisite for employability and for a culture of lifelong learning.
Of course Europe should also play its part. But on the basis of experience garnered from the last few programming periods, we have agreed not to just use the word concentration because it sounds good, but also to implement it rigorously. This is also true when it comes to the application of the ESF resources, where we want concentration on actively combatting unemployment. In this process, we should be guided by the employment guidelines at all levels.
(The President cut the speaker off)
I have to be strict, in view of the number of speakers. So just a few words to finish, please, in 30 seconds.
In conclusion, allow me to cite the rapporteur in this regard: 'In future the ESF is to support the European employment strategy and the multiannual national action plans for employment set up within the framework of this strategy.' I support this completely.
Mr President, firstly I should like to congratulate the Commissioner on putting together a proposal which is generally uncontentious among the 15 Member States and on all sides of this Parliament. That is no mean feat. I want to focus on three specific areas: timetables, the criteria for Objective 2 and access to funds.
Firstly, on timetables, we have just had an informal summit on bringing Europe closer to the citizen. One of the key issues with structural funding is making sure that we deliver regional and structural funding on time. This is one of the key areas where the European Union has credibility. Of course we have to complete the rest of Agenda 2000 as well but we have to be there for the March Summit.
The other thing I would say is that there will be a huge bottleneck at the beginning of year 2000, making it difficult to get these programmes approved. I should like to ask the Commissioner how she intends to deal with the almost impossible task for her staff of approving SPDs and CSFs in time to get those programmes rolling.
Secondly, on criteria; in Objective 1 we have a very good and tight definition of who should qualify for Objective 1, based primarily on GDP. Yet in Objective 2 GDP is not one of the criteria for qualifying. Will the Commission accept GDP as one of the extra qualifying criteria for Objective 2? It is the best poverty index so let us use it.
Thirdly, on access. One of the things I hear most often from my constituents is how difficult it is to get hold of structural funding, in particular for small voluntary organisations or firms. I know it is primarily a national problem, but how do we make sure that organisations can easily access European funding without being put off by the bureaucracy?
Mr President, at the outset I want to compliment Mr Arias Cañete on the presentation of his very fine report. I pay tribute to all my colleagues on the Committee on Fisheries for presenting a set of very realistic proposals. The 1994 reform ensured a common approach to all Union areas dependent on fisheries. There are many such areas throughout the Union where there is no alternative source of employment.
These measures were complemented by the socio-economic measures of 1995, as I outlined in my report on behalf of the Committee on Fisheries. The Edinburgh Summit did not endorse Parliament's proposal for a separate objective to deal with fishing. However, it accepted the strong case made by Parliament by directing that appropriate funds be allocated to coastal regions dependent on fisheries. This Commission proposal is a retrograde step and does nothing to improve the lot of the fishing communities.
The proposal is too general. It leaves a vacuum to be filled not by this Parliament but by the Commission. The Commission is hoping to obtain our imprimatur. I suggest that we should not do this until we know the details. Under the new proposals most of the fishing policy measures are to be finalised under the agricultural guarantees section. I question the legitimacy of this section being used to fund structural measures. The agricultural funds are apportioned on an annual basis while the fisheries funds are provided on a multiannual basis. Even if we accept the principle of the Commission proposal, it must agree to ring-fence funds specifically for the fishing sector...
Mr President, Commissioner, ladies and gentlemen, I would firstly like to say that the provisional report on the Structural Funds regulation makes important advances - that we support - in strengthening the principal of cooperation by increasing the number of people who will be involved in preparing, implementing and monitoring the programmes. The report also makes progress in enhancing transparency and in supporting peripheral, ultra-peripheral and island regions.
However, there are important aspects with which I am bound to disagree, such as the approval of the Commission's proposal that the resources destined for the Structural Funds should be fixed at 0.46 % of the European Union's annual gross national product. There are plenty of reasons to fear that, whatever happens, this allocation will be insufficient to secure economic and social cohesion. As a result, if this proposal is approved, inter-regional solidarity would be seriously damaged.
In addition, the report even contradicts itself. It expresses an opinion against the establishment of the performance reserve proposed by the Commission, but it does not prevent those reserves from being set up: it only stipulates that the provision must be less than 10 %. What is our decision? Are we for or against the performance reserve?
Mr President, I broadly welcome the Commission's proposals and would like to make some concrete points.
As Mr Collins has pointed out, cohesion funding should not be linked to monetary union. The cohesion funds could usefully be transformed into a structural instrument not directly linked to the trans-European networks. Here we have made a global amendment keeping the structural and cohesion funds in line with the agreed budgetary proposals of this House, as Mr Kellett-Bowman has indicated. We are giving priority to rail infrastructure. In my own country, Ireland, for instance, the railways are in a state of dangerous decay whilst most of the funding has gone to roads.
Our amendments also stress the importance of cross-border links. I should like to ask the Commissioner to emphasise in her response the importance of the democratic involvement of local regions, particularly those local regions who are asking for Objective I status.
(The President cut the speaker off)
Mr President, my aim is to try and wring the heartstrings of the Commissioners and Members who are here and, hopefully their groups also, to support Amendment No 49, tabled in the name of my colleague Mr Escolá Hernando and 60 others, with the pledges of nearly 200 Members already, and Amendment No 85 in the name of Mr Miller with the signatures of nearly all the British Labour Members.
They bring in the concept of remoteness and low population density. The Highlands and Islands of Scotland are certainly remote and have a low population density of 8.9, as probably everybody knows by now. The GDP is 76 % of the average according to my information at the moment.
There are two points I would like to refer to: one was made by one of the government Ministers to me recently, Gus MacDonald, who admits that but for the wages of all the oil rig workers - of whom very few come from my area - we would be well under 75 %, and I think it is a very unfair situation.
We are the land of whisky, but although the British treasury gets billions from that, we do not get very much in the way of financial benefit.
My constituency is often described as the last wilderness of Europe. It is a man-made wilderness. It was created by genocide. We peopled the lands of Canada because we were cleared out in favour of sheep, which were more profitable.
The Commission has done a marvellous job of supporting the Highlands and Islands. We have taken full advantage of it. We have spent the money wisely, as the Commission must admit. But you cannot expect 150 years of neglect and oppression to be cured in five. It would be ironic if, just when the work of the Commission has enabled us to halt, for the first time, the drain of our brightest and best young people away from the Highlands and Islands, it suddenly came to a stop because of the infrastructure. There are still single track roads in much of my area, with 50 miles to a petrol pump. When you get there you find the petrol is the most expensive in the whole of the EU. A hundred miles to a hospital - one could go on indefinitely. And the weather - I am sure you all sympathise with that. We even had a visit from hurricane Mitch - the only bit of Europe to get it - at 240 kilometres an hour over my area. We have sub-Arctic temperatures in the winter. For two-thirds of the year all surfaces are damp, houses have to be strong, the cost of distance is enormous. There are 90 inhabited islands - longer than England, bigger than Belgium or Denmark - and the costs of that peripherality are enormous. I am trying to wring the heartstrings of everyone. Make a note now for your coordinators: Amendments Nos 49 and 85, please.
Mr President, the Arias Cañete report is an excellent step. Along with Mrs Fraga's and my own opinions on regional policy and rural development, it displays a great deal of determination and widespread agreement in the views of the three committees on Regional Policy, Agriculture and Rural Development, and Fisheries. There is widespread agreement on the need to maintain a substantial CFP, based on significant structural measures which apply to Community territory as a whole and which affect fisheries, marine cultivations, aquaculture - including inland aquaculture - and activities further on in the chain such as processing and marketing.
The unanimous position of the Committee on Fisheries, adopted after consultation with fisheries representatives in the Member States, should have attracted the attention of the Commission, and especially that of Commissioner Bonino. In the opinion I drafted on the 'Agenda 2000' communication, also adopted unanimously by the Committee on Fisheries, we had already warned the European Commission that the whole fisheries sector was in danger of experiencing intra-Community relocation. Such relocation would take place if the Commission's original intentions - which would have created distortions - were not modified by implementing a regulation which accepts that the whole of the Union's territory is eligible for structural measures.
In the field of agriculture, a specific regulation on rural development has been drawn up. We have scrupulously monitored it to ensure that it applies to all of the Union's territory in order to preserve equity when applying the CAP. Why has the same thing not happened in the fisheries sector since it, like agriculture, has its own common policy?
So what will remain of the CFP, as there is no overall horizontal regulation bringing together all structural measures which apply to the fisheries sector throughout Union's territory and there is no regulation which is financed by an single instrument adapted to the needs of this sector? All that will be left is a bundle of different restrictions, fleet reduction measures and some stopgap measures, remnants that are certainly not worthy of being called a common policy. We do not expect the policy to be abandoned, but we expect a far-reaching and forward-thinking policy to be developed which will take into account the maritime dimension of the Union, one of its most essential characteristics. Mr President, the amendments tabled by our group reflect this aim.
Mr President, the Alleanza Nazionale delegation does not believe the objective of strengthening economic and social cohesion can ignore special situations involving structural handicaps, as in the case of island regions. Islands suffer from structural disadvantages which have long-term negative effects on their economic and social development, and there are many islands among the territories to be excluded from Objective 1 programmes. This means island territories will be dealt with on a par with regions which do not need special structural aid. That is a contradiction in terms. The new regulation cannot ignore the precepts of the new Treaty of Amsterdam which recognises and emphasises special features in Article 130a and the statement on the islands. So there ought to be a category for islands in Objective 1, applying greater flexibility to the GDP parameters. This is because careful and conscientious examination of the situation should make it clear that macro-economic issues are not the only ones; above all there are geo-economic issues involved.
On Objective 2, we note that the Commission's proposal to apply a certain population ceiling to the various Member States may penalise some regions in comparison with others. In Italy the Commission's proposal to include regions leaving Objective 1 in Objective 2 would penalise the centre-north regions. Instead the concentration of the Structural Funds by reducing the population assisted ought to be balanced and equitably distributed between all the Member States.
As regards transitional support, we think the period should be seven years for regions leaving Objectives 1, 2 and 5b. We are not asking for greater allocation of resources to regions in this group, only Structural Fund intervention for the whole of the programming period. I should specify that one Italian region, Abruzzo, ought to be able to benefit from transitional support despite the fact that it came out of Objective 1 in 1996, otherwise its inclusion in Objective 2 must be regarded as further penalisation of the centre-north.
Finally, we agree on the reduction in the number of Community initiatives from thirteen to three, but we think it is essential to maintain the URBAN initiative in order to implement a homogeneous policy throughout the territory.
Mr President, the Interreg, URBAN and Leader initiatives are breeding grounds for social and economic innovation which we must preserve at all costs. Interreg will encourage cross-border development of European territory. This affects not only the peripheral regions but also the very heart of Europe.
Whilst we are on the subject of the heart of Europe, have you ever travelled by train between Brussels, Luxembourg and Strasbourg? The trains are slow, uncomfortable, often late, and so on. However, the train is the ideal way to travel such distances and also the most ecological way to do so. What should be a symbolic journey - travelling on the train of the future to the heart of Europe - happens on a rickety and wheezing machine from a bygone era.
And that brings me to Interreg. Something that should feed and open up regions - such as the Walloon, Lorraine and Luxembourg regions - across borders is a train that has not progressed in the past hundred years. Something that should contribute to developing cross-border regions is out of date. Mr President, we must make a serious effort to look after cross-border regions such as those I have mentioned, regions which ask nothing more than to be integrated and to develop.
Mr President, I hope that you will not need to watch the clock while I am speaking. This morning we have already heard a great deal on the subject of enlargement. We have also talked about how this has to do with more than just making use of a historical opportunity, as we have to do a great deal before we can actually use this chance. We have discussed pre-accession strategies in the applicant countries, which involve driving forward as intensively as possible the process of economic and political accession to a common Europe.
But although we have a great deal to do in the candidate countries, there is also homework to be done here. We often talk for instance about the need for institutional reforms. This is an important issue but it is not the only one. For example, there is much potential here for economic restructuring in order to safeguard our own chances for the future. In this regard, I think that there is one important key idea. Austria, the country which probably shares one of the longest external borders with the candidate countries, is justifiably interested in ensuring that the crossing and opening of the common border is organised in such a way as to bring advantage to both sides and harm to neither.
The long discussions in the Committee on Regional Policy have achieved a great deal. I would particularly like to thank the Regional Affairs Commissioner, Mrs Wulf-Mathies. Yesterday evening during Question Time, we touched on this subject briefly, and today all sides of the House have rightly emphasised this willingness to cooperate. It has led to some fine results, but a little bit more could still be achieved.
More could and should be achieved, given that the money is guaranteed and there are many good ideas from the regions. We should not always be waiting for Europe to lead the way; we must take things in hand ourselves. On this subject, although in essence we fully approve and support the content of the Commission proposals, we would perhaps have liked to have seen one or two things treated differently. Perhaps also a separate Objective for rural areas would have been good, although we are satisfied knowing that the rural area can be suitably safeguarded by specifying percentages of the population.
For the next few years and for the transition period the phasing-out rules are particularly important, as is a long phasing-out period for areas which will no longer be eligible for assistance under the future criteria because they no longer need it.
Mr President, I wholeheartedly agree with the key aims of the Structural Fund reforms on improving the focussing and effectiveness of aid, pruning bureaucracy and simplifying administration. I also believe it is now essential to ensure that this more transparent policy is put into practice. In applying the principle of partnership a clear division of responsibility must be established and the decision-making process must not be allowed to be hampered, but we have to approach the question of listening and commitment on the part of the various parties flexibly.
I support the Commission's proposal on eligibility criteria and funding contributions for Objective 1. The poorest regions must be included in the group receiving the highest amounts of aid, that is to say the under-75 %-GNP regions, as well as the current northern and sparsely populated Objective 6 regions, as already agreed in the accession negotiations. Regarding the Objective 2 criteria and the issue of population density I would hope for some flexibility according to circumstances. For example, in Finland, Europe's most rural country, the hardships of farming in a northern climate and the long distances that people have to travel underline the need for an effective agricultural policy. Unemployment and mass migration from the countryside demonstrate the need for development aid measures.
Mr President, Commissioner, ladies and gentlemen, the first report on cohesion reveals to what extent the structural policies have had a strong levelling off effect. In particular, the Cohesion Fund has played a fundamental role in achieving convergence among the Member States, although some of them still have not reached the level of 90 % of the average GNP in the EU.
It is a fact that, in some cohesion countries, there is still a considerable deficit in terms of infrastructure. The conflict between the need to invest in these infrastructures and the need to make budgetary cuts, for countries taking part and not taking part in the euro, justifies the maintenance of the Fund.
On the other hand, the Cohesion Fund is fundamental for sustainable development in environmental terms, as was stipulated in the Amsterdam Treaty. Therefore, we welcome the Commission's decision to maintain the fund, despite the fact that these countries are joining the euro. It would be unfair for the poorest countries, which have made the greatest efforts to meet the convergence criteria, sacrificing expenditure in fundamental sectors, to be now deprived of this instrument for cohesion.
We should not confuse nominal and real convergence. But the Cohesion Fund is not just an act of generosity. We must not forget that it also enables money to be returned to the more developed states in the form of the acquisition of know-how and capital - in some cases, such as Portugal, as much as 50 %.
Therefore, not only is the Commission's decision in keeping with the treaties, but it is also in keeping with the spirit of Edinburgh: that of a cohesive Europe embracing solidarity.
Mr President, in spite of their growing share of the Community budget, the Structural Funds have not allowed us to get to the root of regional imbalances. They have barely compensated for the negative consequences of implementing the single market and preparing for the single currency.
The efficiency of the Structural Funds must be strengthened. To achieve this, we must concentrate the funds on least-favoured regions and channel them towards job-creating objectives. The participation of elected representatives, of organisations and of citizens - democracy, in other words - is vital for the effectiveness of the Structural Funds. And moving beyond the Structural Funds, the question of future financing of the European Union is also being raised. I am more than slightly hesitant about the guidelines from the recent Commission document which aims at redistributing national contributions, under pressure from Germany who wants to pay less whilst still benefitting from the markets that will open up in Eastern Europe.
On this issue, I should like to say that I believe the theory of fair returns is the very antithesis of European integration as it goes against solidarity, and without this solidarity Europe cannot exist. There is solidarity with the poorer regions, with sectors in difficulty, solidarity amongst the peoples of Europe, with applicant countries, with the Mediterranean countries of the south as part of the move towards development cooperation.
Rather than bickering over national contributions, would it not be a better idea to think of a more fitting use of Community appropriations, to seek new resources - from the financial markets, for example - by introducing a tax on financial transactions which, in this case, would be a fair return based on justice and not on...
(The President cut the speaker off)
Mr President, ladies and gentlemen, Commissioners, firstly I would like to thank Mrs Jöns for constructively including our group's ideas in her report as well. A point she made very clear in her statement, which I would endorse, was that we cannot lose ground. The 15 % figure reflects the level of European experience. Targeted assistance for women simply reflects our stage in the process of civilisation. Do our colleagues from the People's Party really want us to drop behind that? I think that the Christian Socialists in the House are in future going to have to decide whether they really want to risk a red-green majority in Parliament by opposing proposals which make sense.
(Heckling from Mr Schiedermeier) That is certainly something we shall see. Mrs Glase, concentration is not about cutting back on the given aims. It has to do with labour market policy, the process agreed upon in Luxembourg and above all employment policy in the third sector. But it is also about social reintegration, complemented of course by a fight against poverty that is worthy of the name.
I shall have to stop there. But let me just add that we based the synergies with other Funds on...
(The President cut the speaker off)
Mr President, ladies and gentlemen, perhaps you will remember that at the time of the Oostlander report, Mr Hänsch commented that many people would change their tune when it actually came to giving things up. We have reached that point now. Those who are familiar with the situation of the Structural and Cohesion Funds will know that Mr Hänsch hit the nail on the head. As is so often the case, everyone is basically of the same opinion, but when it comes to the crunch - the details of the sacrifices that need to be made - many change their tune.
Let me turn now to the individual points, and firstly to the Cohesion Fund. I also think that the countries participating in Economic and Monetary Union should lose their right to these resources.
Secondly, the Commission suggests that we maintain the present criterion for Objective 2. I am in favour of strict compliance with this, and not ...
(The President cut the speaker off)
Mr President, with the inclusion of an Employment Chapter in the new Treaty, a process began which led to the adoption of the employment guidelines in Luxembourg last November. One of the pillars of these guidelines is employability, based on a preventive and proactive labour supply policy in which training plays a fundamental role.
The proposal for a Social Fund regulation we are debating today is part of this new approach. The Commission has undoubtedly put a major effort into making the Fund as flexible an instrument as possible, without losing sight of the need for it to serve the achievement of European objectives.
Those objectives can be summarised as the development of proactive labour market policies, the promotion of social inclusion, the development of educational and vocational training systems to promote lifelong learning, the development of systems and models for the organisation of labour geared to producing a qualified labour force capable of facing up to the challenges of change, support for entrepreneurship and for the world of scientific and technological research, and the development of actions geared to promoting equal opportunities in the labour market.
Now I would like to comment on certain points contained in the Commission's proposal and strengthened by the excellent report from Mrs Jöns. The range of measures that can be financed allows the training stage to be encapsulated in a package of integrated actions, geared to facilitating entry into or return to work. It is important to emphasise that a whole series of pre-training measures is included, intended to reach the categories of people who would otherwise be irredeemably lost. This means there can be a response to problems which go well beyond the work dimension and, instead, involve the whole person, which is something worth highlighting. An important part of this is the proposal to devote 1 % of the Social Fund's resources to funding small projects run by non-governmental organisations, entrusting them to intermediate bodies on the basis of simplified procedures.
The Commission has already begun an important experiment in this area. Equally important is the promotion of new sources of employment by exploiting the third sector and the social economy, in particular by promoting and supporting local development. Fundamental here is the proposal to extend partnership, which should become an obligatory procedure at national level, for both governments and regions.
Finally, women must be guaranteed equal rights to participate in the measures promoted by the Social Fund not only by including mainstreaming in the regulation but also through specific measures. For this reason, the Jöns report proposes setting a minimum of 15 % of the Social Fund resources to guarantee that equal opportunities for women and men also remain a priority when the regulation is applied by the national and regional services.
Mr President, Commissioner, I come from Brittany, a region where fishing is a vital and dynamic economic activity, a keystone in development and employment and a balancing factor in land management. Where I come from, the fishing tradition has been handed down from father to son for hundreds of years. Fishing permeates every aspect of our way of life and our traditions and, in spite of the difficult nature of the job, it plays such a large part in our lives that it is a fundamental element of our identity. This is why, Commissioner, we cannot accept the proposals for regulations on structural measures in the fisheries sector. As our rapporteur pointed out, these proposals in their current state would threaten the unity of the fisheries sector by scattering the structural measures in the different regulations, they would destroy the current coherency in the maritime sector and, to the detriment of the final beneficiary, they would make it more difficult to gain access to aid. Above all, they would inevitably cause activity to be transferred from certain regions to others that will have greater advantages in the future. In Brittany, as in all regions dependent on fishing, we must preserve the means for building newer and safer boats, we must continue to modernise our ports and the fisheries industry, to upgrade our production and to train young people for a noble profession which, despite what is sometimes said, is a profession of the future.
Mr President, I intend to speak on Mr Arias Cañete's report on the fisheries sector. The Greens agree with many of the rapporteur's criticisms of the Commission's proposal, which is decidedly inadequate. Mrs McKenna has already been able to express our point of view during discussion in the Committee on Fisheries, and the various amendments proposed by the Greens have been accepted by the committee.
But we do not agree with all the proposals made by Mr Arias Cañete: I refer in particular to the new annex 3, which lays down measures for the construction of new fishing vessels. The Greens believe Community financing under the CFP should be limited to vessels no longer than 24 metres. Our proposal takes account of the environmental aspects - sustainable fishing is incompatible with a fleet of large fishing vessels - and the employment aspects, because large vessels certainly employ fewer fishermen. We hope the House can accept our amendment.
Mr President, this proposal for the reform of the Structural Funds is broadly positive in intention. The present seven objectives will be cut to three, which will certainly make it easier for both the Commission and the regions to manage the funds. Better practical implementation also demands greater decision-making powers and greater autonomy on the part of the provincial authorities, which cover bodies with more detailed knowledge of the situation locally.
As regards Objective 2, I think a great deal of attention needs to be paid to the admissibility criteria. This objective groups together four separate and distinct actions, namely one for urban areas, one for industrial areas, one for rural and mountain areas and one for fisheries.
If the admissibility criteria are neglected this grouping threatens to be detrimental to regions where there are great disparities between the various sectors in terms of development. Take Lombardy, for instance. It has a highly productive industrial fabric, which often means the poor and backward rural and mountain areas are forgotten. The depopulation and abandonment of pastures in progress are grave symptoms of an irreversible decline caused by our insensitivity to the mountains. The elimination of the Leader Community initiative in favour of the rural areas is a clear example of the lack of interest in mountain areas and people. I wonder how the Commission intends to manage this situation equitably. Still on the Leader programme, we are told that, with the reformed financing, the actions under it will be funded through Objective 2. I am curious to see how the funds will actually be managed. I am convinced - and I am not too far off the truth - that some of the local action groups always financed and provided by the Leader programme will be refinanced by the new Objective 2, but I rather fear that many of them will be destined to disappear together with much of the aid, support and incentives to rural development. We are once again faced with a good reform of the ...
(The President cut the speaker off)
Mr President, Commissioner, representatives of the Council, the Commission and the European Parliament have all appealed to one another to keep to the timetable agreed at Cardiff, and we have been assured that at least the institution that this speaker represents is keeping to this timetable. We have thus shown ourselves to be unanimous in our wishes here. Now we should also be able to agree unanimously that once the Council has finalised its decisions by the Brussels summit in March, Parliament will then be able to take part fully in the decision-making process. We know that there are deadlines to meet here, so we need to agree on how this is to happen.
The Commission communication on the Agenda 2000 document has provided a very good and solid basis for regional and structural policy reform. It is particularly important to simplify the administration of the Structural Funds, to place more reliance on regional and local authorities, and to concentrate resources in regions that have the greatest development problems. It is vital to keep to the priority of tackling the employment problem. The Commission's proposal is founded on the principles of the Treaty of Amsterdam, which took account of the fact that important environmental matters have gained greater prominence in the eyes of our citizens. The question of integrating environmental issues with regional, structural and cohesive funding does not, however, go far enough in the Commission's proposal. This aspect of the issue has been dealt with more effectively by Parliament.
What is of most importance is that the environmental authorities play a full role in the selection and implementation of regional projects. Furthermore, the role of NGOs has to be acknowledged as part of a real effort to bring about greater transparency and better publicity. By making the role of partnership between the environmental authorities and NGOs more visible and genuine we can make it much easier for citizens to become involved in regional and structural policy projects.
Mr President, Commissioner, I would like to look briefly at the main points. The ceilings of 1.27 % of the gross national product on the revenue side and 0.46 % on the expenditure side for the Structural Funds should not in future be exceeded. For Objective 1 the threshold should be a strict 75 %!
Objective 6 regions - peripheral and island areas - are in the Treaty, but that is all. Phasing out should just be six years, not seven under any circumstances, otherwise you will be dealing with them forever.
With regard to Objective 2, I do not agree with you. I do not like this catch-all category of yours, as the rural area will probably get a raw deal. I am afraid that unemployment as a sole criterion may be too harsh and I think that the soft criteria are important so that national authorities can have a say in the arrangements. For reasons of fairness, I want the 'phasing out' to be not four years but six, as you know is the case with Objective 1.
I would say yes to the safety net.
With Objective 3, I would say yes to the horizontal assistance. I fully agree with you on the three Community initiatives. If you permit others, then you will quickly find that you end up with 13 again, and that is also something that I do not want.
No reserves, Commissioner, I cannot grant you that playground. National assistance is better and I would support it. Above all else, within the context of subsidiarity it should still be possible for us at least to use own resources without the Commission constantly stepping in. So please increase the 'de minimis' rule as you have already promised to do. My preference would be ECU 1 million, as we could easily accept that and arrange everything quite successfully.
Commissioner, although you are already hearing about the red-green majority, I do hope that you accept sensible proposals from the other side. As I am a trade unionist, I hope that this is at least one level on which we can agree.
Mr President, I should like to welcome both Commissioners to the House and thank them for their time and assistance.
I should like to speak in particular about the social fund regulations and thank Mrs Jöns for her very visionary and forward-looking report. We must remember that when the Treaty of Amsterdam is ratified and comes into force it will have an employment chapter. Because of the problems of unemployment, in particular long-term unemployment across Europe, we must have preventative as well as curative measures for the long-term unemployed.
Therefore I would hope that we maintain our emphasis on life-long learning. It is essential that in an ever-changing world, in technological and financial terms, we upgrade people's skills. We must also ensure that in our schools and colleges more emphasis is given to looking forward to seeing where the new skills are going to be required in 10 years' time so that we can put in place the training programmes for that as well.
Most important of all is local development, where we can provide more and more assistance and more and more long-term employment, but for far smaller amounts of money than the present state aids and interventions. I am delighted to see that under the local social capital programme 1 % of the proposed new regulations under the ESF would be given towards that.
Finally, we must never forget that there is nothing rigid; it must be flexible; we must adapt.
Mr President, Commissioners, ladies and gentlemen, we mostly support the five reports under discussion and congratulate their authors. In particular, we should like to applaud the Collins report, which is faithful to the spirit and the letter of the treaties by strengthening the Commission's proposal to maintain the Cohesion Fund for countries whose GNPs are lower than 90 % of the European Union average. That is an act of justice. The McCarthy report also goes in the right direction, improving and adding to the Commission's proposal. But we do have some objections.
Wile agreeing with the suggestion of earmarking 0.46 % of European Union GNP to the structural policies, we cannot agree that enlargement costs should basically be subtracted from that amount.
We fear the consequences of a blind application of the eligibility criterion of 75 % for Objective 1 regions. These objections and doubts will not stop us from supporting the McCarthy report. However, the financial perspective is still very vague. We do not know for certain what we are going to be allocating in the future. And this issue conditions all the others. Our support for this report is, therefore, as provisional as the report itself. We shall decide upon our final position only at second reading.
Mr President, it is quite right that we should recognize here the efficient actions of the Member States that have received Structural Funds during their short but already ample history. Therefore, the obligation for all the European institutions should be to try to improve and strengthen them, without forgetting the fact that there is also inevitably a flow of capital into the more industrialised Member States. Will the regulations be improved? We have our doubts. Making the conditions for being declared Objective 1 more flexible would lead to a distortion of its essence, which is fundamentally social and involves solidarity and redressing imbalances.
We should also recall that the ruling from the Council's Legal Service was very convincing. The Maastricht Treaty states that it is legitimate to continue to include in the Cohesion Fund countries, such as Spain, that passed - indeed, with flying colours - the test to join the third stage of monetary union.
If it is established, the performance reserve - at least as it is in the Commission's current proposal, with a figure of 10 % - will in practice be a political instrument that is unnecessary and even counterproductive. Other complementary indicators should have been taken into account, such as inequalities in health resources, the decline in working population or environmental problems. However, we welcome the fact that the criterion of unemployment will play an essential part.
Finally, Mr President, I must point out the scarce amount of attention that has been paid to sustainable development in terms of the availability of energy resources and regional investment.
Mr President, ladies and gentlemen, no-one challenges the principle of or the need for the reform which has been proposed, but it is practical details of the reform which give us cause for concern and raise questions. I am thinking of my region in particular - the Nord/Pas-de-Calais region - which currently comes under Objectives 1, 2 and 5b and which stands to lose much of the aid it has received until now.
This region suffers from high unemployment, as high as 25 % in certain areas. The recession here is serious and the conversion of coal fields, amongst other things, is far from complete. Thanks to European aid, we were able to initiate a significant development process but this would be jeopardised by any sudden cut-off in aid. Of course, a transitional support mechanism has been set up but, as in other cases, people are still worried and need to be reassured. Therefore, I would like to stress the absolute necessity of this transitional support. We welcome the fact that it is provided for but we would like it to be extended to all regions no longer eligible for Objective 1, 2 and 5b status. We would also like it to cover the whole programming period, in other words from 2000 to 2006.
Mr President, ladies and gentlemen, this is Parliament's first opportunity to comment on the Commission proposals for the reform of the Structural Funds, and give some clear indications on them. As we do this, we German Social Democrats will be anxious to discover whether or not Parliament has the strength to display some truly common, clear principles. The consultations have shown that, in principle, all of us want greater accuracy and a concentration of resources on what is important. This means priority should still be given to assisting regions whose development is lagging furthest behind, but it also means continuing to give an appropriate level of assistance to regions in the richer Member States which are experiencing problems with restructuring.
We agree that we should concentrate the Structural Funds on creating employment and on simplifying structural policy, as well as helping the regions that are no longer eligible with transitional rules so that they are not just excluded all of a sudden. But the discussions of the last few weeks have shown that there is reason for us to fear that the representation of national interests and the horse-trading that accompanies it - something which we have so far only seen in Council - have spread to Parliament too.
Parliament is running the risk of needlessly ruining its reputation. There are amendments which we will table and present tomorrow so that a decision can be taken on them, but two points should allow me to clarify the exact direction that we are heading in. If at first reading we are already opening the door to exceptions to the 75 % rule for Objective 1, then we are giving the Council the unequivocal signal to start horse-trading. The price we will pay is a long list of exceptions, and less money for the regions that really need it. We cannot suspend basic arithmetic, after all! If we do not make the cake we are distributing any bigger but more people want a slice, then there is less for those who urgently need it. The cake that we are distributing is not going to become any bigger because there are more hungry people.
On the other hand, we should not, via the back door, turn the Cohesion Fund into an unlimited instrument for redistributing income to all those Member States which are beneath a certain level of prosperity. European integration has not quite reached that stage yet. The Structural Funds are an expression of European solidarity. The Cohesion Fund must be concentrated on the Member States that are having difficulty in complying with the hard criteria. I would ask that flexibility ...
(The President cut the speaker off)
Mr President, I shall confine myself to commenting on the Community initiatives, on which Parliament is now to deliver its opinion. I myself am in favour of reducing the number of initiatives, but I would urge that they be reduced from thirteen to five, which still simplifies matters very considerably. These would be Interreg, which has a very clear European added value, Leader, which guarantees rural development, and the Community initiatives on combating discrimination in access to the labour market, all of which are excellent. However, I also regard URBAN as extremely important. Focusing attention on Objective 2 cities is a good idea, but it is not enough. Medium-sized cities outside the objective areas should also be given a chance, and this is what URBAN, which has already proved its effectiveness, does. We all know that urban development and the accumulation of problems in cities has now almost become a global problem. It is a good idea to focus equal attention on their problems in tandem with the development of rural areas.
Together with Mrs McCarthy, the PPE Group has tabled a compromise amendment on behalf of the Socialist and PPE Groups, which I would urge Parliament to support. In the amendment, we call for the possibility of creating an instrument at EU level that can be applied flexibly in regions feeling the effects of the rapid changes that industrial processes are currently undergoing. There are at least three reasons for these changes: firstly, increasing globalisation; secondly, the dramatic upheaval caused by the information and communication technologies; and thirdly, enlargement towards Central and Eastern Europe.
We felt we had to table this amendment in order to ensure that we ourselves have the possibility of reacting flexibly. Moreover, we will shortly be living in euroland, and if there were to be a real crisis, there is currently nothing in the Structural Funds that could help the EU countries to deal with it. As a consequence of the amendment, I would also, as is only logical, urge that the contribution be raised to 7 % to ensure that funding is not taken away from the other initiatives.
Mr President, I should like to begin by making the point that I believe that in the current phase of the European Union's development regional policy is perhaps more important than ever before. One of the encouraging things we have seen over the last few years is the reduction of the gap in wealth between the rich and the poor Member States. On the other hand we have seen the prosperity gap between Europe's regions increasing. That demonstrates very clearly that more than ever before we need a proactive regional policy which ensures that all regions of the European Union benefit from firstly, the single market and, secondly, the establishment of the euro zone.
There are two things I should like to emphasise with regard to the report. Firstly, there is a consensus between the Commission and Parliament and, I believe, the Council of Ministers, that we need a simplification of the regulations governing the structural funds. But also there is a crying need for more partnership between everyone who is involved in the process of economic development: the social partners, local authorities or regional government as well as the Commission and central governments. We need to work much more closely together on identifiable objectives.
The second point concerns the principle of concentration. There is a strong case to be made for concentration. We want to make sure that the structural funds have the greatest possible economic impact and therefore we must target the areas of greatest need very carefully.
I would like to refer to one area of identifiable need, my own country, Wales. There is a reasonable chance now that much of Wales would qualify for Objective I funding. Certainly the resources would be put to very good use there, based on the principle of concentration and partnership.
Mr President, there have been few times when the various rapporteurs and draftsmen in a committee have worked so much in unison as we have done in the Committee on Fisheries on the reform of the Structural Funds. We were trying to prevent structural actions in the fisheries sector from being left practically to the Commission's discretion and to neutralise the contradictions and the enormous programming problems that the current proposal presents.
Therefore, as draftsman of the opinion of the Committee on Fisheries on the framework regulation, I have proposed the creation of a single legal instrument that would enable us to draw up a regulation on fisheries Structural Funds - the FIFG - which, being horizontal in nature, might bring together all the structural actions involving the fisheries sector, as the Commission itself has already done for the agricultural sector.
This need for a single sectorial legal instrument was easily understood by the various parliamentary committees and the change proposed will - I hope - be incorporated at this first reading. The fisheries sector does, in fact, need to have access to a series of structural measures that must be the same for the entire sector, regardless of the region in which a particular fisheries enterprise is established.
That is why the legal instrument that embraces them needs to be of a horizontal nature. This essential horizontal nature is destroyed by the regional planning that the Commission's proposal establishes for Objective 2 regions. The result of this will be enormous programming difficulties in the fisheries sector and serious risks of relocation of enterprises, as they will establish themselves in those regions where there are regional programmes or where the regional programmes are more favourable to them.
It was therefore necessary to correct this tendency so that the Member States might have the flexibility needed to establish the most appropriate level of programming for the fisheries sector, regardless of the region concerned.
Commissioner, you have seen that many Members have spoken on the subject of fisheries. The structural side of the fisheries sector is greatly affected ...
(The President cut the speaker off)
Mr President, ladies and gentlemen, Commissioners, I think it is now quite clear to both Parliament and the Commission that the Structural Funds must be focused much more than before on the priorities of Community policy, and one of the main priorities for us is equal opportunities between men and women in employment, social policy and regional policy. The Structural Funds could be quite a trump card in improving equal opportunities, if only this were spelled out in the regulations governing them. Previously, these regulations referred to equal opportunities, but in such a half-hearted way that often nothing much was actually done in practice. Women were given attention in training and employment initiatives, but the Member States were far less enthusiastic when it came to infrastructure and regional policy. I would love to know, in figures, just how much has been spent on female entrepreneurship, social infrastructure, reconciling job and family, and support for women in rural areas.
The Commission has done its best. It has organised two conferences and supplied information on good practice. The Council even passed a resolution on the subject in December 1996, but none of this was enough. We are therefore particularly pleased that the Commission is making an effort to strengthen the principle of equal opportunities in legislation, and we welcome the twin-track approach it proposes of incorporating equal opportunities right across all the Structural Funds while also devoting special attention to equal opportunities between men and women. Yet we still think, Commissioners, that greater attention can and must seriously be given to this subject. I am particularly grateful to the rapporteurs and especially to Karin Jöns for looking very carefully at the questions raised by the Committee on Women's Rights here.
We want to see improvements in two areas. Firstly, mainstreaming must have a much higher profile and must be much more quantifiable, in other words equal opportunities must be translated into clear objectives, clear statistics broken down by gender, accurate indicators and detailed evaluations. Organisations must be able to prove whether and how they have spent money on equal opportunities for women. Making structural policy work also means involving women more. This means that women must be included in the monitoring committees, and those responsible for equal opportunities must be involved in all stages of the implementation of the Structural Funds. Secondly, alongside mainstreaming we also want to see accompanying measures specifically designed to eliminate inequality. We therefore think that the excellent measures that have only just been launched under the Community initiative should be retained in the new Community initiatives in the future. Finally, as Karin Jöns said, we insist that 15 % of the Social Fund should be used for equal opportunities. I have to say that I cannot understand why the PPE Members are opposed to this. The Commission itself has proposed it, and we all know that special measures are needed.
Mr President, the structural funds have been a great success for Europe in Ireland. On the whole, the bulk of the funds have been used very well though there have been some instances when European funds were used for projects which threaten to undermine our environment. However, what a difference a few short months make. Our government has put together a package which must fail the Eurostat test for structural funds which requires eligible regions to have less than 75 % of average European GDP.
The structural funds for Ireland are in danger of becoming a victim of this particular plan. We should have put aside party political divisions and established priorities based on need in targeted rural and urban unemployment blackspots. The plan could have faced the need to integrate immigrants and refugees also. Instead, its only contribution to future regional planning has been to produce a plan so bizarre that it can only be designed to fail. We should have put aside party political wrangling. The Irish Government's strategy is, at best, a party political deal based on expediency. At worst it is a cruel attempt to deceive the Irish people. Proposing at the last moment a plan that must be rejected by Brussels has only one aim: to blame Brussels for its rejection. I would like to thank both Commissioners present for their own contributions to the success in Ireland.
We have, however, substantial and real underprivileged and underdevelopment, in particular in the west and in parts of Dublin and other urban blackspots. We have a serious literacy problem. We need a revised structural fund to tackle these and other problems and a greater political consensus to solve them effectively. I can only hope that there is sufficient goodwill in the Commission and in this House to ignore the dithering and mismanagement of our government.
(The President cut the speaker off)
Ladies and gentlemen, I have to interrupt the debate at this point. You must forgive me for being strict, but we had an hour ahead of us and 50 speakers on the list.
The debate is therefore adjourned. It will be resumed this evening at 9 p.m.
Situation in Central America and EU action
The next item is the statements by the Council and the Commission on the situation in Central America and European Union action.
I give the floor first to Mrs Ferrero-Waldner, President-in-Office of the Council.
Mr President, ladies and gentlemen, some of the disasters of our times are predictable. Then we can at least take measures to prevent them or reduce their impact. But the scale of some other disasters is unpredictable and there is no human means of preventing them. Hurricane Mitch was that kind of disaster in Central America. Hurricane Mitch was a Category 5 hurricane. It was the most violent whirlwind to hit the Caribbean this century. You all know the consequences, insofar as we can estimate them at all at this stage. I am grateful to Parliament for proposing that we should discuss this question in the plenary today.
Once again we are facing a situation that is so serious that all the international players must cooperate intensively, coordinate their efforts and mobilise all the available resources. The effects of Hurricane Mitch call for measures at two levels: firstly at the level of humanitarian emergency aid and, secondly, at the level of long-term reconstruction aid for the countries concerned. The fact is that the hurricane caused damage that none of the countries concerned, and probably very few countries anyway, could repair by their own efforts alone.
Economic development in these countries appears to have been set back years, perhaps decades. They cannot tackle the short, medium and long-term effects of this disaster unless the international community provides generous and effective aid. We are referring to them as the countries concerned, but that is not all they are: they are our direct partners, these countries are our friends and partners in the framework of San José.
We regard the European Union as representing above all a community of values and of solidarity, a Community whose members must show solidarity not only among themselves, but also and in particular with all other states and their inhabitants. These are not just so many empty words, as shown also by the rapid response of the Member States and Commission departments to the news of this natural disaster.
Following a request by Spain, which the Austrian Presidency was only too happy to endorse, the General Affairs Council began to consider the question of humanitarian aid for the countries concerned at its meeting of 9 and 10 November. All the delegations welcomed this initiative and the proposal for emergency aid. An inquiry carried out during that Council meeting showed that the Union as a whole is making ECU 100 million available, of which ECU 70 million comes directly from the Member States and ECU 30 million from Community resources.
I am in constant contact with Commissioner Emma Bonino, who is currently visiting that same crisis-hit region, where she has had contacts with the governments, the international organisations and the non-governmental humanitarian organisations and has also been able to see for herself the scale of the damage and of course of the necessary aid measures.
ECHO will be submitting a further global humanitarian plan so that we can determine the additional funding that is required. But the amount of resources is not the only important factor; another is the way in which they are used. We must prevent hunger, disease and epidemics in the worst-hit areas and guarantee minimum supplies of food, drinking water, medicines and emergency shelter.
The use of the financial aid must be monitored strictly. The material aid must be distributed as quickly and directly as possible to the suffering people of the region, and for three reasons in my opinion. Firstly, it is because the humanitarian aid must have as rapid and direct an effect as possible. Secondly, it is because we have an obligation to our taxpayers and contributors, who are entitled to see their contributions used for the right purposes. Moreover, the best means of preventing aid fatigue is by utilising the aid in an absolutely exact and correct way. In this context, we must not forget that other regions of world, such as Kosovo but also Bangladesh, are also in great need of humanitarian aid.
The third and last reason is the need to maintain social peace and political stability in the recipient countries. The poverty and despair among the suffering people, the governments' failure to manage the crisis, and inadequate, slow and poorly organised aid measures can, as we all know, produce a social powder keg that could easily explode. The appropriate lessons should therefore be learned from comparable experiences in the recent past. Misappropriations of financial aid and the resulting social unrest following this kind of natural disaster are, unfortunately, the rule rather than the exception.
At the same time, we must begin even at this stage to think seriously about reconstruction and a development plan. Here special attention will also have to be given to reafforestation, for instance, since deforestation evidently made the effects of the hurricane even worse. In Nicaragua, despite the tradition of political polarisation, the disaster appears to have led to a new approach, towards a more pragmatic and consensual policy with regard to the current problems. It seems inadequate and also illogical to provide humanitarian aid without at the same time cancelling at least a major portion of the debts of the hardest-hit countries, Honduras and Nicaragua, which are also the most heavily indebted countries in the region - the foreign debt of Honduras is 92 % of its GDP, and that of Nicaragua 300 %.
That is why we attach special importance to the trust funds to be set up by the Inter-American Development Bank and the International Monetary Fund with a view to cancelling the multilateral debts of the countries concerned, and we should all support this. Austria is currently drafting a law to that effect at my initiative.
The aid measures by the international community are now under way. The share provided by the European Union - the Member States and the Community together - is substantial, and is a reflection in humanitarian terms of the Union's importance and weight. Above all, we should show that we have learned from past experience in the conduct of humanitarian actions. But we will also cooperate closely with the governments concerned, for they now have an opportunity, through reconstruction, to improve their economic and technical structures and also their social, environmental and political structures. We shall also call on the governments to make the appropriate contributions here.
I have therefore asked for this subject to be placed on the agenda of the next Development Cooperation Council, which I myself will be chairing on 30 November, and expect practical proposals on long-term aid measures to be discussed there. Thank you for your attention; I am of course available at any time to answer further questions during the debate.
As you heard from the President-in-Office, Mrs Bonino is currently visiting the disaster area in order to see for herself, and on behalf of the Commission, what the situation is like there. Clearly, alongside the measures that the presidency has already taken, the Commission felt that priority had to be given to providing emergency aid for the most vulnerable people in the region. A preliminary detailed assessment indicates that things like food, blankets, medicines and chlorine are urgently needed, as well as cooking utensils and the like. Pending a more complete analysis, the Commission approved an aid programme of almost ECU 7 million under the emergency procedure provided for in Article 13 of the regulation on humanitarian aid. We were thus able to make a very timely and substantial contribution to the international aid effort as early as 4 November. The first aid programme is being carried out by the German and Spanish Red Cross, in cooperation with their sister organisations in the countries affected and 11 European NGOs already working on ECHO projects in the region. The first phase, in more detail, is as follows: first of all, direct support is being provided via the various national disaster programmes, and major efforts are being made on the ground to coordinate the work of national and international organisations, United Nations bodies, the International Development Bank, the World Bank, USAid and the European Commission, because coordination is the key to ensuring that all the human and financial resources deployed in the region are used as effectively as possible. There are a number of measures which form part of this and which focus on a regional or sectoral approach, such as the Red Cross's work to save victims and organise evacuations, help in providing a water supply, measures to protect public health, water purification tablets to prevent epidemics, and so on. Médecins sans Frontières has been extremely active and is receiving our support. The international Red Cross federation is being supported in its attempts to restore the very fragile and damaged communication network, which is vital for the distribution of the first emergency aid supplies. Existing humanitarian aid projects being run by NGOs in the region have been reorganised to provide the most urgently needed aid. The NGOs were already on the spot and have been able to provide help straight away, and they have reorganised or adapted ECU 3 million worth of projects to deal with the current situation.
The emergency aid under ECHO has come to ECU 10 million up to now, and the total including food aid is some ECU 30 million. The ECHO workers are now asking for extra funding in order to organise another aid programme, which is likely to be finalised in the next few weeks and which will probably be on the same scale as the previous one.
However, this second phase of emergency aid will also need to include a recovery element in order to prepare for the transition to more structured recovery work and aid for economic reconstruction.
There is just one point I would like to make about the prospects for recovery and reconstruction programmes in the short and medium terms. Of course, we are still waiting for a detailed analysis of the effects of this terrible natural disaster on the economies of Central America, but there is no doubt that each of the countries involved has suffered enormous structural damage. The first assessments mainly talk about damage to key sectors like agriculture, roads and supply systems.
The Commission is examining what potential funding could be provided to make an early and substantial contribution to the international reconstruction effort. Our approach from this point onwards will be as follows. In the short term, in other words in December this year, the Commission will put a funding proposal to the Member States using an urgent procedure, setting out a framework for future action. The proposal will be based on whatever funding for reconstruction and technical financial cooperation is still left in the 1998 budget. As soon as access is possible to the areas affected, a multidisciplinary technical evaluation team will be sent there in close coordination with the Member States and with the national authorities and other donors.
The development programmes planned for 1999 will be reviewed and adapted case by case, in close consultation with the beneficiary countries. Current projects may be strengthened or restructured to help with recovery or reconstruction. In addition, a strategic approach may require the setting-up of a regional reconstruction fund in the medium term, say, and the Commission could put forward proposals on this subject to the Council after consultations with all the parties involved, including other donors and the governments of the countries affected. The main problem with this strategy is the rather low level of funding currently provided under the budget line for recovery and reconstruction in Latin America, B7-313, which at present amounts to only ECU 4.25 million.
Of course, the budgetary authority could take a decision to allocate extra funding to this budget line.
Mr President, ladies and gentlemen, first I wish to thank the Council and the Commission for the emergency aid. It is perhaps not always a matter of course in this House for us to thank one another, but I do want to express my open praise for them here. I am also glad that Mrs Bonino has made the European Union visible in Central America through her presence there.
I have little time and will therefore be brief. Unfortunately, this will not be the last natural disaster to occur, so I would advise that we consider building up a kind of disaster aid system. A number of countries in the world actually have a special ministry for disasters, with its own transport capacity, aircraft and perhaps even satellites for predicting natural disasters.
My second point is that longer-term reconstruction aid should be given not only to the states of this region, but also towards the integration of the region. Now that so much has been destroyed, infrastructure measures, roads, telecommunications, energy networks and so forth can in fact also help to turn this region, inhabited by something over 30 million people, into a common region. The European Parliament, with the support of the Council and the Commission, has always expressed strong political support for the integration of this region.
My third comment is that we keep saying the aid must be unbureaucratic. On the other hand, it must be carefully thought through, planned for the long term and as transparent as possible. That is squaring the circle, I know. Perhaps we could discuss one day how we really can square the circle, since otherwise we shall be in trouble with the Court of Auditors again.
Mr President, there are of course misfortunes that do not need describing at length and I think that this is true of the tragic case of hurricane Mitch.
It is time to act. Until now, the Commission has acted promptly and efficiently and such action needs to be acknowledged and considered in a positive light. Efforts are now needed to set up an ambitious and strategic reconstruction plan. It is not simply a matter of hoping these things will happen, but of making sure they become a reality. Mr President, in my opinion, such a plan has to contain several components.
The first component relates to the budgetary dimension, and the response given by the European Union to this situation has to be in line with that of the Member States. I have to say that I feel particularly proud of how my country, Spain, the Spanish Government and the whole of Spanish society have responded to this situation. I think that, as an arm of the budgetary authority, the European Parliament must set an example of generosity and flexibility in this budgetary dimension and mobilise as many resources as possible. The Commission's representative, Mr van den Broek referred to this a moment ago. Such a plan also needs to contain a substantial trade component. For two years, this House has been calling for Central American countries to be included in the Generalised System of Preferences, like the Andean countries, including for industrial products. This, Madam President-in-Office, needs to be done unconditionally and without delay, because I have to say that the double condition contained in the Commission's proposal is inadmissable - given the circumstances - as well as being discriminating. What is more, it completely contradicts the philosophy that has inspired such measures.
This plan also needs a credit component and, in my opinion, as part of the plan's strategy, the Commission should endeavour to propose a whole series of measures that, taking advantage of the scale of this tragedy, are aimed at increasing the European Investment Bank's credits to this region. In addition, there obviously needs to be a debt component. It must not be said here that the European Union does not have any competence in this area because, Mr President, it is clear that there is nothing to prevent either the Commission or Parliament from asking the Member States to make clear concessions on the issue of debt.
I would ask, Commissioner, that in addition to the components I have just outlined, the Commission make use of its imagination. In the fight against misfortune and tragedy, and very often against reality - however hard it may be -, the best weapons, although they may not seem like it, are not the resources that have to be used in an efficient and coordinated manner, as Mrs Ferrero-Waldner pointed out. Often, the imagination also has an important part to play in such situations.
And, Mr President, I would call on the Presidency of the Council to act by setting in motion the wheels of political dialogue as well as calling an extraordinary meeting of the San José Conference at ministerial level. I think that this ministerial conference could, to a certain extent, give incentive to the possible conference of donors to which the representative of the Commission, Mr van den Broek, referred in his speech. I think that it is time to look to the future and view this tragedy as an opportunity to further unite the inhabitants of Central America and encourage them to double their efforts in pursuit of regional integration and greater solidarity.
To sum up, Mr President, I call on the Commission to spare no resources and to mobilise all its efforts. And you can rest assured, Commissioner, that the Commission - and I would ask you to pass this on to the Commissioner responsible for this policy, Mr Marín - will have the support of this House, because we shall never say of those who are doing all they can, that they are not doing what they should.
Mr President, I just wanted to add a few words to what my colleagues in the Socialist Group and the Group of the European People's Party have been saying in relation to the urgent action - and subsequent action - that needs to be carried out by the European Union, at both Council and Commission level, in the areas affected by the disaster.
In July, I had the opportunity to visit the countries involved and saw that they had begun a very positive recovery process following the internal wrangles and serious conflicts they had experienced, and I could see that they were genuinely on the road to recovery with a real desire to cooperate.
In a matter of hours, nature, in a most brutal and unfortunate way, destroyed the work of recent years. I think that from our privileged position in Europe, we must show as much solidarity as possible with the societies and people affected. We must also bear in mind those urgent aspects where, logically, public authorities at all levels - starting with the administration of the European Union, the governments of the Member States, and the other levels of administration within Europe - should be directly involved, together with non-governmental organisations. I would like to stress that it is essential to review these countries' debt so that it does not impede their possible recovery. Moreover, as we propose in our joint motion for a resolution, it is also vital to build the foundations for a medium and long-term recovery that will consolidate and restore the process that, as I said, I had the opportunity to see at first hand in July.
Mr President, Hurricane Mitch has devastated Central America, destroying everything in its path. This would be just another news story if there were not such an immeasurable human drama behind it all which, sadly, will remain a gaping wound for a long time to come. Throughout history, nature has made its presence felt through extremes, creating natural disasters which unfortunately take place all too often in areas that are already poor. These disasters add inhumane conditions, grief, desolation, separation, illness and the anguish of the aftermath to economic instability.
As a member of the interparliamentary Delegation for relations with the countries of Central America and Mexico, last May I had the opportunity to visit Honduras with a few colleagues and we were able to see how, even in the capital, Tegucigalpa, the hand held out by the Union was already a lifeline for these populations before the hurricane struck. Now, we not only have a duty towards them, but a real moral debt, which must take the form of a long-term commitment.
The international community as a whole has immediately lent a hand, and its spontaneity is not all as it has also provided supplies, clothing, means of transport, water filters, medicines and mobile hospitals. Like my colleague, I am proud to be French. And although, of course, I fully support the value of the emergency aid provided to these countries and pay tribute to the men and women in the field who are making every effort to reconstruct basic infrastructures to support a population which has absolutely nothing, I believe that the worst we could do would be to forget them after this emergency aid.
After this united effort, the world's rich nations, together with the governments of these countries, must draw up a plan for rebuilding this area and go beyond cancelling debts. However, we must not make the mistake of making decisions for them, as I believe that the chance to support the development of democracy in these countries has been presented to us on a plate. Alongside these plans we should introduce close dialogue with these governments, but also with the populations and organisations of these countries, to whom we must give the means to play a role in their own reconstruction.
Mr President, I completely agree with the President-in-Office of the Council, Mrs Ferrero-Waldner, when she said that the hurricane had been very strong and devastating because it was classed as a level 5 hurricane. However, we must also bear in mind - and I think that many non-governmental organisations are highlighting this fact - that if there had been housing in this area that was not substandard, a civic network that could have predicted what could happen and, in short, if there had been greater consolidation of human rights in that area, the hurricane would not have been as devastating. And I agree with many of the issues raised here by Mr Salafranca and Mr Linkhor in relation to generalised preferences for these countries.
However, in the short time I have left, I shall inform you of what was said to us by some Members and certain Central American organisations at a seminar held last week in Brussels. Their main concerns are the following.
First, they believe that in this case we need to review the cooperation agreements and, as other Members have said, adapt them to the medium and long term to help recovery in the area.
Second, there needs to be a way to ensure that aid reaches those affected. Unfortunately, this has not always been the case in the past.
Third, the distribution of aid has to take the town councils into consideration. There are small councils that are facing many difficulties but lack resources to deal effectively with these problems.
Fourth, a call must be made to have these countries' debt written off. We are all aware that it amounts to 300 % of gross domestic product in Nicaragua, but it is equally high in other countries.
Fifth, it is essential that a debt write-off does not serve to alleviate the governments' concerns, but those of the people. This is why the total amount of debt should be earmarked for specific recovery projects in the area.
I also feel proud, as Mr Salafranca said, not only of the response of the Spanish Government but, more particularly, that of the Spanish nation. It has shown a great sense of solidarity. But that is for now. We shall see what happens in January and February. We all need to continue acting beyond this emotional period surrounding the events in Central America.
Mr President, a disaster on this scale calls for reactions going far beyond those of the past. Thousands of people have died or lost everything, in part also because no precautions were taken as the hurricane roared towards them, because the poorest people have to live in the unsafest areas, because whole swathes of land were deforested for industrial agriculture. Central America has been devastated; it will take decades to reconstruct. But if this reconstruction is to work, these countries do not just need effective handouts of aid packages. They need a far-sighted reconstruction plan to be drawn up, not a patchwork of gift packages which, as we have seen in the past, seep away into dubious or government-chosen channels.
Well-coordinated reconstruction must be aimed primarily at improving the condition of the population. Top priority must be given to health, education and housing, as well as far-reaching agricultural reform. The people concerned must have a say and a right of control here. Central America needs total, bilateral debt cancellation. France is setting a good example here. The other EU countries should follow suit as quickly as possible. But it is not just a question of writing off debts that can in any case no longer be recovered. The multilateral debts must also be cancelled. The IMF and the World Bank will help out with loans, but these must not be tied to structural adjustment measures.
The European governments should therefore make real use of their influence at the IMF and the World Bank to make sure the loans are not conditional. According to today's 'Guardian', the prospects for Chiquita are rosy. The banana multinationals will make the insurance companies pay for the reconstruction of their plant, while their workers are left on the streets. The multinationals, for instance those in Honduras that have not paid taxes for years, are trying to evade their responsibility. The devastation caused by a hurricane is not just the result of a force of nature descending on mankind. The destruction of the ozone layer, the thoughtless wastage of natural resources and the reckless poisoning of the environment play their part in the disaster. And this will not be the last one, unless the industrialised countries engage in a process of radical rethinking.
Mr President, with each day that passes and as people begin to assess the human toll and material damage caused by hurricane Mitch, the true scale of the disaster is gradually emerging. On this occasion, nature has not been kind to the countries of Central America, but we should remember - as Parliament has - that it was the hand of man and his negligence that has caused climate change to unleash natural disasters such as this. We must all be aware - particularly industrialised countries - that if we do not radically change our behaviour, other hurricanes will follow hurricane Mitch with similar and devastating effects.
In Central America, ladies and gentlemen, as is almost always the case, the weakest have lost the most. It is therefore our unavoidable duty to ensure that aid is distributed in the most efficient, effective and coordinated way possible so that it reaches, above all, those who need it most and so that it does not become a source of corruption as has unfortunately been the case in other similar situations.
Lastly, we would like to publicly welcome the excellent displays of solidarity that have been made by the citizens of Europe individually and by the institutions that represent them, particularly the European institutions. We must welcome the rapid response that has been given to a situation that required immediate solutions. On many occasions, we have complained about the bureaucratic red tape that has delayed Europe's response to such situations, but today we can thank it for responding so promptly. Now all that is needed is for this action to be supplemented by totally writing off the debts of the countries concerned.
Mr President, we have been shocked to see the devastation in Central America. When the forces of nature wreak havoc in this way, leaving behind a trail of destruction, death and injury, we cannot help but feel completely powerless. Even in today's modern society with all its technical expertise, nature can still take us by surprise, though in this case it was not a total surprise in that we knew Hurricane Mitch was on its way shortly before it arrived.
The impact of the hurricane was bound to be hard, but the scale of the disaster was increased by the type of region affected. Poor farmers had been driven out by large landowners to farm on higher mountain slopes, with disastrous consequences. The hurricane was unleashed on the deforested slopes and washed everything away in a destructive river of mud.
However, the most important thing at the moment is to ensure that adequate help is provided. A great deal has already been done by countries all over the world, including in Europe. The example set by France and the Netherlands in writing off debts should be followed by the other EU countries, and the same applies to the rescheduling of debt repayments by the financial institutions and the international financial organisations.
In the longer term, a socially and ecologically responsible programme needs to be set up to help farmers and to restore the environment. The major landowners must cooperate in genuinely sustainable development, including appropriate measures to combat erosion, and it would be advisable to involve the NGOs here.
Mr President, I want to speak on debt rescheduling to revive the economies of the countries struck by the catastrophe. The countries cannot all be measured by the same yardstick: Guatemala and El Salvador seem to be richer countries than Nicaragua and Honduras, or at least less poor. When the criterion for debt remission is established, the actual difference between national incomes might favour differential treatment depending on the economic and financial situation of the country involved. In this way, the clauses agreed at Naples on the fringe of the 1993 G7 meeting, which provided for 66 % debt remission, could be applied to the less disadvantaged countries, while the G7 Lyons Agreement of 1996 could be applied to the most disadvantaged: remission of up to 80 % of debt.
In Nicaragua, as in Honduras, the already difficult economic situation is now expected to get worse, with damaging repercussions on a poverty threshold calculated today at 60 % of the population, and increases in rates of unemployment which currently stand at 53 % in Nicaragua and 30 % in Honduras.
Mr President, the rapid reaction from the Community institutions and civil society is a sign that we have got off on the right foot. But it is only a start; everything else is still to be done and Parliament eagerly awaits Commissioner Bonino's report and the proposals she is going to suggest to us. In fact, the catastrophe in Central America is not just a natural and a human catastrophe, it is also, and above all, a political catastrophe.
All these years we have been thinking in terms of political unity for Central America in the hope of bringing peace to the region in the face of the wars which have torn it apart, and now there is the possibility of a new social breakdown. We have supported Parlacen, the parliament of Central America. We have always thought in terms of regional interdependence. Well, now we must try to reproduce that interdependence in the proposed second stage of our intervention. We must think in terms of interdependence in relation to the plan to combat the mass unemployment which has immediately resulted, the infrastructure plan, the financial plan - where the problem of bilateral and multilateral debt remission arises both for the countries affected and for the international organisations - and above all in relation to multilateral cooperation between the donor countries. This must of course operate, as Mr Salafranca just said, in association with the San José Conference, but must definitely involve the continuous presence of the Union and not just at this emergency stage.
Mr President, ladies and gentlemen, I would also like to convey my sincere sympathy and dismay to those who live in the countries of Central America. I shall continue in German.
Mr President, ladies and gentlemen, we have heard it many times. The scale of the disaster is enormous and there has been nothing like it ever before, at least not in this region. So we really must all try to make our support as good and comprehensive as possible. There must be no taboos here. I have already said this at a meeting of our delegation. Parliament and the Council must jointly and rapidly consider how to release the necessary budget funds. The funds allocated so far can only be a first step, since we shall be needing a great deal of money for reconstruction for many years to come. Nicaragua and Honduras were in any case two of the poorest countries in the world, and now they are even poorer. So we need a great deal of money and we will have to take a very unconventional approach here. That is why I would like to repeat the proposal I made during the delegation meeting: we must seriously consider whether European Development Fund money could not be made available for this disaster because of their particularly difficult situation. Of course Honduras and Nicaragua are not ACP states, but we have to take an unconventional approach here. If some of the ACP states do not utilise the funds earmarked for them, perhaps these funds should be made available for disaster and reconstruction aid.
In the long term, I believe these countries will have to become members of the Lomé Convention, because how can we in fact justify withholding the Lomé preferences and financial resources from these countries, which are the poorest in the world and now becoming even poorer? We cannot justify it at all. If we want to be really honest, we really will have to do everything in our power. That is part of it.
Mr President, ladies and gentlemen, the situation in Central America is devastating: 12 000 people are dead, 18 000 missing. In Honduras, 90 % of the banana harvest has been ruined and 70 % of the roads are destroyed. A majority of Central American states have seen their development set back by years. The European Union aid is vital, not least as a means of preventing the threat of an escalation of the political situation in Nicaragua. The call for resources to be used to maximum effect in the motion for a resolution is of course welcome.
Besides the humanitarian aspects, which we all support in this House and where we strongly encourage the Commission to continue its activities, let me address a further aspect, following on from what Mr Kreissl-Dörfler said. Many experts believe that the high level of greenhouse gas emissions is one of the main causes of this environmental disaster. In these circumstances, I cannot understand why the adoption of rules on reducing greenhouse gases was postponed for another two years at the climate conference in Buenos Aires. I believe that it is essential, precisely in view of this kind of natural disaster, for the Union to give firm support to a rapid, worldwide reduction of CO2 emissions.
Mr President, I would like to thank the Commission and the Council for their presence.
In Central America, more than one generation will go by before the consequences of hurricane Mitch are fully overcome. This infernal hurricane has left a fateful mark that is far greater than was originally imagined. The area affected has been set back several decades and its efforts to heal the deep wounds of its most recent past have been undone.
The countries affected are aware of the reality of their situation: they have only a minimum response capability and State structures that are too weak to cope with the damage. We are seeing societies that, resigned to their fate, refuse, in spite of everything that has happened, to lose even hope in the face of these tragedies that affect them from time to time, as though they were some sort of collective Sisyphus watching his work being undone, just as he was about to complete it.
My sincere congratulations go to the Commission for responding immediately - mainly in the form of humanitarian aid - and also to the Member States for acting with equal speed. Our societies - and I know this has been the case in Spain - have shown solidarity and generosity, and in some cases have even surpassed government responses. However, the measures taken until now, though quite substantial, will not be enough. Governments need to solve the problem of these countries' debt through an act of strict justice, as a useful tool to cooperate in kick-starting their economies.
I would like my government, the Spanish Government, to write off the debt of these countries and for all the Member States to follow suit so that it can be used for physical, medical, educational or environmental infrastructures. As has been said, a regional aid and reconstruction plan will be necessary and should be launched in January or February. The institutions of the European Union will undoubtedly have to make their financial and budgetary mechanisms more flexible in order to support this plan. The tragedy of pain and death was caused by the hurricane and it is up to all of us to alleviate its consequences and help build a future for the people.
Mr President, as a vice-chairman of the PPE Group, with responsibility for relations with Latin America, I would briefly like to express the feelings of solidarity our group shares with the victims of the tragedy, as well as our delight at seeing that this popular and official sentiment of solidarity has been so strong. I would also like to say how pleased we are at the speed with which Parliament's Delegation for relations with Central America and Mexico met, at the request of Mr Salafranca, and with the large number of Members that attended this extraordinary meeting along with the Vice-President of the Commission, Mr Marín, and Commissioner Bonino. Finally, we must welcome the huge amount of aid generated in Europe, not by each state on its own, but by all of them together. Perhaps this aid may be symbolised by the visits to the area by the Prince of Spain, Don Felipe de Borbón, President Chirac and Commissioner Bonino. These three names perhaps best reflect the European aid given, aid that will certainly not be lacking in the future.
Mr President, the countries of Central America which were devastated by hurricane Mitch were already seriously afflicted by the aftermath of years of civil war. In all of them high rates of illiteracy, grinding poverty and the crushing burden of international debt were endemic, as those of us who have visited the area have seen. Now hit by the most deadly storm of the century, innumerable villages, shanty towns, bridges and roads have been swept away, crops destroyed, farm stock decimated, supplies of water eliminated, and many thousands are dead. The European Union and all who have sent emergency aid are worthy of the highest praise.
The steps taken to relieve the burden of debt are also of vital importance. It will, however, take years to rebuild the economies of these countries which were, in any case, desperately poor. We need to face the fact that there is a pressing need not merely for a moratorium on debt servicing but also for debt cancellation. Honduras and Nicaragua will never be able to repay the interest on what they owe and postponing their liabilities is not enough. Furthermore, medium- and long-term development aid must not be allowed to be cut back, particularly for social needs.
In land ownership there are all sorts of problems over tenure. The need for land reform is more pressing than ever. The European Union has long been deeply concerned with Central America, for instance through the San José process. We must redouble our efforts to help. The Council, the Commission and Parliament should facilitate the use of unspent funds in our budget for relief.
The disaster also reminds us of the need for far-reaching international action to limit environmental damage from climatic change, which will otherwise cause ever more frequent catastrophes, some even worse than the one we are talking about this evening.
Mr President, ladies and gentlemen, may I briefly respond? Firstly, I am very grateful for the support expressed in the various statements made, and also for the many suggestions and ideas put forward by Parliament, which will certainly prompt me to review these matters again at the Development Cooperation Council on 30 November.
In summary, let me say the following: the main issue is the coordination of the humanitarian aid - and also of the reconstruction and development aid - and here we will first have to achieve coordination between the partners, a task which the presidency intends to tackle mainly on the ground. Secondly, it is of course very important to consider the debt clearance question. This too has already been discussed in the General Affairs Council. We shall be devoting great attention to this issue at the Development Cooperation Council, but of course preparations are also under way for a donor conference. A donor conference is to be held in Washington on 10 and 11 December. There it will also be determined, under the aegis of the Inter-American Development Bank, what amounts can still be demanded. Another conference has now been scheduled for March, in Stockholm, which will focus on long-term reconstruction.
As regards the debts, we must of course distinguish very clearly between bilateral debts - development loans on the one hand and export credits on the other - and multilateral debts, in particular the HIPC initiative which is indeed seeking either the creation of a new fund, which the presidency will of course support and encourage, or drawing on existing World Bank funds, which we will also support.
For the rest, everything I said earlier has been discussed during the debate. Perhaps just a word on the climate convention: we all know that the European Union is, of course, making headway here, but that it is not easy to bring all the other major players on board too.
Speaking for myself and also on behalf of the Commission and Emma Bonino and Manolo Marín, who could not be here but who would certainly have been delighted to take part in this debate, I would like to thank you for the tremendous unanimity of feeling and solidarity that you have all shown towards this terrible natural disaster that has befallen so many people and countries in Central America. I would just like to look briefly at a few of the points that were made, including the speech by Mr Salafranca. It is true that the Commission has no powers when it comes to the debt problem, but listening to what the presidency had to say, I think that it must be clear to everyone that our efforts cannot stop at humanitarian aid, and that the international community must also do something in the present circumstances to ease the terrible debt burden or even, if possible, to write it off.
Secondly, Mr Salafranca referred earlier to the San José dialogue, which I still remember from much further back with the Contadora process and so on. I imagine, and I am sure that this goes for Mr Marín and probably also the presidency too, that once the situation in Central America has become a little clearer and financial decisions have been taken and a reconstruction programme has started, we will certainly begin talks between the European Union and the countries of Central America within the San José framework. This would seem to me to be an extremely constructive approach.
Thank you, Mr van den Broek.
I have received a motion for a resolution to wind up the debate.
The debate is closed.
The vote will take place tomorrow.
Developments in Middle East peace process
The next item is the statements by the Council and the Commission on developments in the Middle East peace process.
Mr President, ladies and gentlemen, the European Union has always underlined the need for a comprehensive, just and lasting peace settlement in the Middle East. The foundations for this are contained in the relevant United Nations Security Council resolutions and elsewhere. In this context, we should note that all the states of the Middle East region have a right to live within secure, internationally recognised borders, but also that the Palestinian people have the right to self-determination, and that here no option should be excluded.
The Union has therefore fully endorsed the content of the Madrid and Oslo accords which set the current Middle East peace process in motion. Since early 1997, however, we have been witnessing the dangerous standstill of this development with growing concern. The United States and the European Union reacted to this difficult situation by making even greater mediation efforts, during which the EU special envoy in the Middle East, Miguel Moratinos, repeatedly put proposals to the conflicting parties on ways of bridging their differences.
On 23 October this year, after difficult negotiations between Prime Minister Netanyahu and President Arafat, an agreement was finally reached at Wye Plantation near Washington, largely thanks to the efforts of the United States and President Clinton, but in which King Hussein also played a crucial role. This agreement was meant to signal the long-awaited breakthrough and set the peace process in motion again, after it had been at a standstill for more than a year and a half.
In signing it, the parties to the conflict revived the Oslo process by withdrawing further Israeli troops from the West Bank in return for comprehensive Palestinian security guarantees. Both sides agreed that they would rapidly begin negotiations on the final status and refrain from unilateral measures. With its commitment to achieving an agreement, the USA has assumed the role of arbitrator and also of guarantor.
Given the present lack of trust between the contracting parties, the Wye Memorandum may, however, very easily be at risk. So under these circumstances, we consider it most important for both sides to refrain from any unilateral action that could prejudice the outcome of the final status negotiations. At the same time, it is a remarkable and positive sign that the current Israeli Government has for the first time openly accepted the 'land for peace' principle by signing that agreement.
The European Union has firmly endorsed the breakthrough achieved at Wye Plantation, while also pointing out that its success or failure will depend on the speed at which the accord is implemented. So yesterday's ratification of the agreement by the Israeli Parliament is a very important step in that direction.
The European Union will support the implementation of the Wye Memorandum in all areas where it can make a constructive and further contribution. This relates in particular to aspects of the Israeli-Palestinian interim agreement, such as opening the airport and building the Gaza port and safe road links between the West Bank and the Gaza Strip. The European Union is currently conducting an anti-terrorism support programme for the Palestinians, and is preparing another small programme of the same nature within the EU-Palestinian security committee.
Independently of the progress made in implementing the Wye Memorandum, the first five-year tranche of EU aid for the Palestinians will expire at the end of this year. The USA has convened another donor conference at ministerial level in Washington on 30 November 1998, in order to assure continued support for the Palestinians. The EU has already taken a decision of principle to maintain its high-level support for the Palestinian people for a further five-year period.
The Austrian Foreign Minister, Dr Wolfgang Schüssel, visited the Middle East region from 12 to 15 November in his capacity of EU President-in-Office of the Council, accompanied by Miguel Moratinos, the special envoy, and a European Commission representative. He visited Jordan, Israel, the Palestinian areas, Syria, Lebanon and Egypt, where he held political talks. The purpose of the mission was to seek means of actively involving the European Union in the implementation of the Wye Plantation agreement. The period immediately after the signature of that agreement was a propitious moment for this visit. The talks with all the regional parties were very open and substantive. It was found that all the parties concerned valued the role played by the European Union in the peace process, and that many people hoped Europe would show even greater commitment towards it, not least of course through the intermediary of the EU special envoy, Mr Moratinos.
Israel, however, wished for this commitment to apply only to practical areas of cooperation and not, as it made quite plain, to political questions. There remains considerable domestic policy resistance among both the Israelis and the Palestinians to the implementation of the Wye Memorandum. Israel seems to be as inflexible as ever on the question of Jerusalem, the security zones around Jerusalem and in the Jordan Valley, and the expansion of existing settlements. Israel did, however, signal its willingness to cooperate with the Arab side on the questions of water and infrastructure - for instance railway construction.
Many of the interlocutors in Egypt, Syria and Lebanon expressed scepticism about the Wye Memorandum and the willingness of Israel to implement it. There was clear evidence of a certain pessimism among the Palestinians. Israel was particularly keen to see the rapid resumption of the multilateral components of the peace process, while the Arab representatives were against this so long as the Wye agreement has not been implemented and the peace talks at Syrian-Lebanese level have not been resumed.
In the light of the new developments initiated by the Wye Plantation agreement and the impressions gained from the Middle East mission of the President-in-Office of the Council, we have now identified a number of urgent tasks that need to be addressed and opportunities that need to be taken in order to support peace and enhance the European presence in this region, in terms of the Middle East peace process. For example, it seems urgently necessary for the EU to establish a common position for the forthcoming donor conference in Washington on 30 November to which I have referred, so that the Union can take a firm stance there.
Since Europe provides some 60 % of the economic aid to the Palestinians, the Europeans must have a very substantial say at this meeting, which we must use to assert our position. It would seem a very good idea to hold a quadrilateral meeting between the European Union, the USA, Israel and the Palestinians, since that would give strong impetus to raising the question of support measures during the talks on final status. Support measures relating to water, refugees and infrastructure could then be discussed. It would also be valuable to set up a bilateral European Union-Israel working party to consider regional questions and projects relating to water.
The Union should also make greater efforts now to reactivate the Syrian-Lebanese negotiating route, and the EU special envoy Mr Moratinos will continue his efforts in that respect. On 7 December, the Austrian Foreign Minister and President-in-Office of the Council, Mr Schüssel, will report to the General Affairs Council on his mission to the Middle East and use that occasion to submit further, concrete proposals on how the EU can play a more effective role in the Middle East peace process.
During this unusually difficult and complex process, it is particularly important that we do not allow ourselves to be deterred by the constant setbacks. We must initiate, coordinate and support extremely comprehensive and concrete cooperation measures at political level and in all other areas. In that way, we can contribute to building confidence, to defusing existing and potential conflicts and preventing the entire process from coming to a standstill, because such a standstill could herald the beginning of a new spiral of violence and confrontation in the Middle East, which it is also in our own, immediate interest to prevent.
Mr President, Madam President-in-Office, thank you for your report. There are indeed few promising signs. Those that do exist should however be recognised, such as the ratification by the Knesset yesterday. We must admit that steps were taken in this case, despite the bomb attack, whereas in the past the Israeli Government and Parliament always used such events as a reason not to take any steps towards peace. On the other hand, however, Israel has tied that decision to certain conditions, and then there is the government action regarding Jerusalem, in particular Har Homa. Let me state here even more clearly and plainly than the President-in-Office can perhaps put it: for us in Europe, for my group at least, it is quite unacceptable for the Israeli Government to keep trying to incorporate the whole of Jerusalem into Israeli national territory. Israel must show more respect here, towards the Palestinians and of course also towards the religions practised on an international basis there.
My second point is that I believe it is most important - and I have some information to the effect that the Arabs and Palestinians take the same view - for the European Union also to carry out some form of monitoring of the implementation of the Wye Plantation agreement. We must strive towards that, and we need exact information about what is happening. In the same way as settlement is being monitored, we now need to monitor effective withdrawal; that is what my group is calling for.
I fully endorse what the President-in-Office said about investment, which we wish to support and indeed have to support. Parliament is also prepared to do so. Even if we are only talking about small sums, I would now call on the Commissioner to carry this forward, so that we can also give adequate and prompt support to the Israeli and Palestinian NGOs which are doing good work, across the borders and in particular through people-to-people initiatives. I would ask the Commissioner and the Commission representatives to please consider how long the various organisations have to wait between the authorising of funds and the actual financing! That is quite unacceptable!
My final and very important point is this. As we can see from the calendar, it is not long till 4 May 1999. However much my group fully recognises the right of the Palestinians to unilaterally declare independence if the appropriate agreements cannot be reached with Israel, we should nevertheless strive all the more to ensure that agreements are reached, either agreements on independence or agreements on postponing that deadline, if Israel accepts the principle that there will be a Palestinian state. The European Union must endeavour in the immediate future to ensure that this date, 4 May 1999, does not signal the beginning of a new crisis, but that we have a joint declaration on independence by that date or, in the event that the deadline is postponed, that interim agreements are reached and the Israeli Government fully recognises the principle of a Palestinian state.
Mr President, I would like to thank the Commissioner and the President- in-Office of the Council for their statements. I rise today with a certain diffidence because I was hoping, as I am sure many colleagues were hoping, that we would be much further down the track of reaching peace in the Middle East. Whilst one welcomes the statements of Yassir Arafat that he has no intention of using violence to achieve his ends, one does see a continuation of violence.
We must also recognise that there has been a certain courage shown by Yassir Arafat in arresting some of the leaders of Hamas. That is to be greatly welcomed by this House and a great step forward. I am also glad that the Knesset has approved the Wye Accord and that we can move forward hopefully to see some greater security within that agreement. But the final status talks are really the most important we have to face. It is of the utmost importance - and I agree with Mr Swoboda - that the beginning of May is going to be a turning point. If UDI were the result of the lack of a peace process and a peace agreement in the final status talks, that would be a disaster for everybody involved. We have to strive very hard to ensure that does not happen. Unfortunately we are still seeing a certain amount of confrontation on both sides. I hope we can involve Syria, Jordan, Egypt and Lebanon to make sure that we begin to see a stop to this horrible confrontation. That is where we must try to achieve our results.
Implementation of the existing agreements is vital. The resolution which Parliament is going to adopt tomorrow emphasises this. We must go back to the Oslo Agreements and hopefully, as we can now see movement as a result of Wye, we can get back to these agreements without delay. Fresh impetus should therefore come as a result of the Wye Accord and that is what we must all try and achieve.
I believe Israel always intends to discuss more with the United States than with the European Union. That is a tragedy. We get the reputation of only looking after the interests of the Palestinians. We must try to overcome that perception with the Israeli Government and point out that we are dealing evenly with both sides of this argument and not taking sides at all.
Mr President, the Liberal Group is delighted with the Wye Accord, and the Clinton administration deserves great praise for its efforts. At long last we once again have some good news about the Middle East, though if we are honest it is still a rare event. Since Mr Netanyahu became prime minister the peace process has, honestly speaking, been in terminal decline, and it was only thanks to considerable American pressure that an agreement was reached. I agree with Mr Provan that America tends to play a pro-Israeli role and we a pro-Palestinian, yet it was America that talked the Israelis round, or so it appears.
We also welcome the fact that the Israeli Government has finally reluctantly agreed to hand back an extra 13 % and that the Palestinians have agreed to cooperate with the Americans on security guarantees. The terrible attacks that took place afterwards show that Israel's security demands are perfectly legitimate. If we fail to accommodate them, there will never be peace. Human rights organisations have rightly pointed out that maintaining law and order must not be allowed to lead to large-scale human rights violations which would have negative consequences for both sides.
Since the developments on 23 October, it is clear that constant external pressure is needed to keep the peace process on track. The statements made by President Arafat and Mr Sharon have merely poured oil on the flames, and the extra conditions demanded out of the blue by Mr Netanyahu were, even for us Liberals, unacceptable and unpalatable. The decision to give the go-ahead for the construction of more houses in Har Homa and Hebron was another wrong signal, and undermines the mutual trust that is essential for lasting peace.
I would like to ask the Commission what is happening about the Palestinian airport and seaport? Can he also tell us what the situation is with the hospital in Gaza that was built with European funding? And is there any truth in the rumours that Brussels bureaucracy is delaying the opening of the hospital? I must apologise for asking these two questions so abruptly, but we want to see peace and we want to see justice.
Mr President, there has been a war of words in the Middle East over the last few days, a war of words between the Israelis and the Palestinians that was supposed to lead to peace. In my opinion, this is one area of the world where deeds are what count, and looking beyond all the words and rules, I think that we really are coming closer to compliance with the Wye Accord. I welcome the fact that the European Parliament is making another critical but supportive contribution here today in a special debate on the subject. I congratulate the Members of the Israeli Knesset for voting by a majority to support the Wye Accord. The Palestinians too have shown great commitment, as we have all seen, and this must eventually be rewarded. I hope that in December, when the Palestinian national assembly meets in Gaza, they will finally remove the paragraph on the destruction of Israel from their charter once and for all.
Plans for a port and an airport in Gaza are back on the cards, but I gather that the airport has come up against certain technical problems. I was there recently and I saw that the buildings were finished, but there were no technical installations. Can the President-in-Office or the Commissioner tell us what the problems are? The EU plays a vital economic and financial role in the Middle East which is likely to grow in importance. The resolutions mention specific areas where we can provide support, and I entirely agree with these. As vice-chairman of the Subcommittee on Human Rights, I would draw your particular attention to peace education and to the citizens' programmes which are designed to foster mutual understanding between the Israelis and the Palestinians.
Our enormous financial and psychological commitment to the Middle East is certain to increase our influence in the region. My group has no problem with the proposal put forward in paragraph 12 of the resolution that the EU should take on the role of monitor and, if necessary, arbitrator, but the resolution then goes further and starts to concern itself with the final status of the peace agreements, which I think is particularly confusing, because this is something that the United States partly dealt with in the Wye Accord. The President-in-Office indicated that Israel would prefer us not to interfere here, but would be glad to see us play a stronger economic role. This is perfectly understandable, since a country whose existence has always been under threat would obviously prefer not to let it depend on a partner that does not have a uniform foreign policy. It cannot afford to do so, particularly while it still does not have peace agreements with Lebanon and Syria. Mr President, the peace process may be moving slowly, but progress is being made.
Mr President, it is to the credit of the Wye Plantation accords that they have reignited a peace process which we may have feared dead and buried. Of course, the accords are limited as the majority of Palestinian territories are still occupied. They also contain negative aspects, such as the role bestowed upon the CIA. Yet in spite of this, the agreements constitute a step forward. Of course, provided that they are implemented, they will be able to bring positive changes to the lives of thousands of Palestinians and allow hundreds of prisoners to be freed. The Knesset's agreement is a positive sign. Unfortunately, many extremists are fast constructing obstacles. The Israeli Government itself is relaunching a provocative strategy for fresh colonisation. This is not in the interests of peace, nor is it in the interests of the Israeli people. Once again, this peace process is in danger of being compromised.
The European Union must show proof of a firm stance and use the means available to take effective action to implement these agreements and to work on stopping anything that may go against them. The Wye Plantation agreement cannot be seen as a finishing line but rather as a starting block leading to a peaceful and lasting settlement which respects the right of the Palestinians to their own land, in the spirit of the Oslo accords.
Mr President, Madam President-in-Office, it gives me great personal pleasure to congratulate the members of the Knesset, on behalf of my group, on their successful adoption of the Wye Mills Memorandum between Prime Minister Netanyahu and President Arafat of the Palestinian Autonomous Authority.
That agreement makes it clear that the Oslo accord, which has constantly been violated, and the process it initiated are irreversible. At the same time, I must of course express to the people of Israel, its parliament and its government our deep concern and sympathy following the recent terrorist attacks. I do so in the awareness that the peace process in the Middle East is not just a question of foreign policy and the European Union's association agreements, however important both aspects are, especially in the context of the Barcelona programme.
The peace process in the Middle East is a key question of our political and religious culture. We must decide how long we are to allow terrorists and fundamentalists on both sides to succeed in imposing their agenda on the civilised world, by reversing a fundamental tenet of Jewish, Christian and Islamic tradition, namely the commandment: thou shalt not kill!
Mr President, ladies and gentlemen, this is another fresh start for a new stage in the race for peace in the Middle East. Hope, like the phoenix, has risen from the ashes, and yet the truth is that the main characters involved are hardly enthusiastic. We cannot say that they are welcoming each other with open arms. Urged by the President of the United States and already rejected by more than half its parliamentary majority, the Israeli Government is moving forward but dragging its feet. For its part, the Palestinian delegation, tired of having been deceived too many times and of being taken for a ride, no longer believes in the merits of dialogue. Nevertheless, the commitments made will actually have to be respected. The attacks and murders on all sides must stop, extremist settlers must no longer be urged to take provocative actions, deaths must cease and people must be prepared to look at, listen to and respect one another.
We in Parliament must launch an appeal to our counterparts in the Knesset and the Legislative Council, above and beyond the Israeli Government and the authorities. Through our counterparts we must launch an appeal to the Israeli people, heirs of those who brought unprecedented and unequalled messages of knowledge and spirituality to the whole world. We must launch an appeal to the Palestinian people, where Christians and Muslims come together in the melting pot of a nation that is being born and whose birth is particularly painful. We must tell them not to be afraid, not to fear their neighbours or the world that is following their progress. Europe, although unfortunately still not involved in the diplomatic progress, is nonetheless very active and very much part of the construction of this country; this Europe is their brother and wants them as its new-born partners.
Mr President, Madam President-in-Office, Commissioner, in the Book of Psalms, King David says in the 122nd psalm 'Pray for the peace of Jerusalem'. Even though he wrote that thousands of years ago, his appeal is still extremely topical. Time and time again, peace accords seem to break down because of mutual suspicion and the breaking of agreements by both sides.
Even after the Wye Accord recently concluded between Mr Netanyahu and Mr Arafat, peace in Israel seems further away than ever. This week violent conflict broke out again, with both parties perhaps rightly accusing each other of breaking agreements. Fortunately the Knesset approved the accord yesterday evening, but sadly this does not yet bring peace within reach. On the contrary, once it has been approved by the Israeli Parliament, the accord still has to be implemented in practice, and this is only part of the problem, because first and foremost confidence needs to be restored between the two peoples, and no agreement can achieve that.
The basic conditions for lasting peace in the Middle East are, in my view, the establishment of secure and recognised borders for Israel and recognition for the Palestinian nation's right to self-determination. Only when the Arab countries enter into full diplomatic relations with Israel can a lasting peace settlement be reached. The European Union must show political restraint here and coordinate any action it takes with the United States.
There is always a risk of terrorist attack with any peace negotiations, as we saw last week at a market in Jerusalem. Terrorism is the greatest threat to a lasting peace settlement and must be countered by international agreements, strict border controls and measures to combat poverty. European Union aid should be targeted on this, and it should also be an important consideration in any trade agreements that are concluded. Support from the European Union must foster strong economic cooperation in areas such as water supply, infrastructure, tourism and security.
Finally, the countries of the Middle East must take the agreements seriously, as this is the only way that progress will be made. Outsiders must show restraint, including the European Council and the European Parliament. If the peace talks are to go smoothly, the European Parliament should not interfere. It can no longer act as a neutral mediator, since it has openly sided with the Palestinians in the past. It is counter-productive to blame one of the two parties when both have clearly made mistakes.
At the start of my speech, I quoted the Bible's call to pray for the peace of Jerusalem. The original text says 'shalom', which has many connotations including the good or well-being of the city. Let us make this well-being our objective in our policy on the Middle East.
Mr President, ladies and gentlemen, the Wye Plantation agreement can be seen as a glass that is either half full or half empty. It could be seen as progress or one may feel rather uneasy, as I myself do, and think that the actors involved are only hoping to prolong a situation which has already been going on too long. The Wye Plantation agreement represents an enclave policy and will turn the situation into another Bosnia; it is a pathetic agreement not worth the paper it is written on.
I am well aware that this is not an easy situation. It is not easy because the situation in Israel must be confronted head-on. Yesterday, I criticised a report which appeared in an important left-wing newspaper from my region, La Dépêche du Midi , taken from the Sunday Times , which I hope was wrong and which stated that Israeli laboratories are working, and I quote, 'on the production of ethnic biological weapons, containing genetically modified micro-organisms that would harm Arabs but not Jews. The Hebrew State scientists are apparently attempting to identify the distinctive genes carried by some Arabs, then create a virus or bacterium which would affect that specific population'. I hope that this will be denied and that the Sunday Times , given the information by the Israeli Embassy, will tell us that this is not true.
But, in addition, the domestic situation in Israel is tragic and I acknowledge that Benjamin Netanyahu's role is not, of course, an easy one. This is why, in Tel Aviv's main daily paper, Yediot Ahronot , the great writer Seffei Rachlevsky criticises the cabbala-Messianic revolution which seems to be making progress towards 'relentlessly taking absolute control of the Holy Land', to use the words of Yediot Ahronot . Furthermore, in Tribune Juive , Jean Kahn, president of many organisations and rapporteur for the Committee of Inquiry on Racism and Xenophobia, describes the meetings held in Israel by the Sephardim where speakers claim that Hitler, alas, did not complete his work with the Ashkenazim.
Finally, again in the Israeli press I read that the Falashim are demonstrating in the streets shouting 'death to the whites'. So, the reality in Israel is not simple: it is one of real hatred and the climate of a civil war. It is not any simpler in Palestine, where Yasser Arafat is struggling to control the situation and where, at times, his days appear to be numbered.
I think that the only way out of such a situation is by working objectively and with very clear ideas. We could believe in the greatness of Israel, which would lead to a situation similar to that of the Milosevic regime and to civil war. Or we could promote - and why not? - a secular republic of Israel and Palestine, based on the South Africa of today, as there are both Muslims and Christians in Israel. Or we can even advocate a sovereign and viable free Palestine, with the right to self determination as recommended by the UN. This is the position of our group and we believe that, in the long term and if people behave wisely, it could lead to an Israeli-Palestinian confederation. But I do not think that squabbling yet again over tiny portions of territory will lead to a definitive peace agreement.
Madam President-in-Office, Mr President, ladies and gentlemen, without any hesitation or beating about the bush, I should like to say that, as far as I am concerned as chairman of the Delegation for relations with Israel, I am extremely pleased about the signing of the Wye Plantation agreement. After months and months of wrangling and of difficulties, this agreement, ratified today by the Israeli Government and by a large majority in the Knesset in spite of the two attacks that have taken place, is a major step forward. Of course, all has not been resolved but a new step has been taken on the road to peace. We must not forget that this agreement was signed by a right-wing Israeli Government, elected on a political platform hostile to the Oslo accords. Therefore, this peace process has today been given an electoral basis which has never been reached before in Israel.
I would therefore like to congratulate Mr Netanyahu and his government on their courage. I would also like to congratulate Mr Arafat and his secular team of Palestinian leaders, who have shown proof of their maturity, their composure and their ability to carry out the duties which weigh heavily upon them. We must now implement this agreement completely and swiftly, and on both sides. The next phase must now begin as soon as possible in order to discuss the final frontiers of the future Palestinian State as well as all the different links with the State of Israel, with Jordan and with Egypt, and we must not forget about the Syrian issue. Between now and then, we must avoid further obstacles being thrown in the path of this process. We must avoid threats of unilateral declarations, on the one hand, and of continuing to establish settlements, on the other. Such settlements are true time bombs, for Israelis as well as Palestinians.
Last week, in Brussels, the Group of the Party of European Socialists organised Israeli-Palestinian meetings. We were able to gauge the good-will on both sides and almost completed discussions for the basis of an agreement on the long-term objectives to be achieved. We were also able to gauge the ground that remains to be covered and the many obstacles to be overcome. But who would have imagined, in May 1943 - a bloody year if ever there was one in Europe -, that five years later The Hague would launch an appeal for a united Europe and that then, eight years later, the Treaty of Rome creating the EEC and the Common Market would be signed.
So, ladies and gentlemen, in the name of our still-recent history, let us be tolerant and attentive, in particular when a new problem arises in the Middle East. Rather than always asking whose fault it is, let us ask ourselves what we can and should do to help the Israelis and the Palestinians overcome this obstacle, and then go one step further down the road to peace and cooperation.
Mr President, Madam President-in-Office of the Council, Commissioner, it is to be regretted that just a few weeks after the Wye Plantation Agreement we have seen a series of damaging remarks and threats made on both sides that, although they have been withdrawn very recently, can only be described as very dangerous and unproductive. We do, however, welcome the fact that the Israeli Parliament has ratified this Agreement.
It is evident that the main opponents of the peace process at the present time are the most radical factions on each side that continually attempt to thwart the small advances that are so difficult to achieve for both the Palestinians and the Israelis. This can be seen in the fact that Netanyahu needed the support of the Labour opposition to guarantee the ratification of the Wye Plantation agreements, as well as in the increasing difficulties experienced by Arafat in his attempt to win over the more fundamental and radical sectors.
In spite of this, we must bear in mind that the majority of the people - both Palestinian and Israeli - openly support the peace process. This amounts to the best guarantee the process has of reaching a satisfactory conclusion and I hope that that conclusion will include the issue of Gaza. In this respect, and as stated in the resolution we are discussing here today, the European Parliament fully supports the agreements of 23 October. It reiterates the need for the European Union to exert a political influence in line with its current role in the area of providing economic and financial assistance, particularly in relation to the implementation of these agreements and the proposals for new formulas that might help the peace process move forward.
Having said all this, I do not want to overlook how important it is for both parties to avoid an increase in verbal attacks, such as those we have seen recently. Such attacks incite violence and do nothing to reconcile their positions and search for compromises, merely serving to add confusion and desperation in the area and in the rest of the world.
The Israeli Government should review its policy on the resettlement of colonists, as has been mentioned, as well as making the necessary efforts to implement the Oslo and Wye Plantation Agreements. In so doing, it must not give in to the pressure exerted by the ultra-orthodox sectors whose only aim is to destroy the peace process.
On the other hand, the Palestinian Authority must focus its attention on monitoring the extremist factions that are also opposed to the peace process, especially in relation to the control and prevention of terrorism, which, sadly, has been so prominent in recent years. It should also offer Israel the guarantees of security it has been calling for.
The European Union must play a more prominent role in this process and, in this respect, I was very pleased to hear the comments and proposals put forward by Madam President-in-Office of the Council. However, it must not limit itself to merely donating funds. The 15 Member States are currently involved in an in-depth debate on how to reach the desired objective of acting with one voice on the international scene and ensuring that this voice is strong and listened to by the rest of the world.
Madam President-in-Office, Mr President, I think that we now have a unique opportunity to make the voice of the European Union heard in the peace process.
Mr President, I agree with my fellow group member Mr Ullmann when he calls for an end to violence. I therefore feel very strongly about the total lack of balance in the reactions of the world community to last week's violation of the Middle East peace agreement. In the case of Iraq, we had to prepare ourselves for a major military offensive, which according to the 'Washington Post' could have cost the lives of 10 000 Iraqi citizens. But when, only a few days after the Wye Plantation meeting, the Foreign Minister, Ariel Sharon, in breach of the recent agreement, openly encouraged Israeli settlers to occupy Palestinian territory, what happened then? Not very much - at most a resolution here in Parliament.
I am not asking for Israel to be treated in the same way as Iraq. I do not want tens of thousands of Israeli children to pay with their lives for their leaders' transgressions. But some form of economic and political pressure should be exerted - and very soon - if our resolutions on the right of Palestinians to their own state are to be taken seriously.
Mr President, Madam President-in-Office of the Council, ladies and gentlemen, I would also like to add my voice to those who have agreed to support the Knesset's ratification of the Wye Plantation Agreement, with one exception, however: they have added a number of conditions that, to a certain extent, almost amount to a denunciation of the Agreement.
But the fact that there has been such widespread support is a sign of hope for the future, and the same applies even for the reactions to the Agreement reached. In other words, everyone has had to confront their extremists, and that is usually what happens when agreements that are equally unsatisfactory for both parties are able to work.
In this respect, there is an issue that needs to be highlighted that forms part of my personal experience: terrorists - whatever their colour - cannot be given the chance to hold the key to a process.
I wanted to focus on one point that was highlighted by the President-in-Office of the Council, that is, the role of Europe. We are faced with an immediate challenge. I think we must try and explain to our Israeli friends, with all the patience of a saint, that it is not normal for us to simply donate money and do nothing else. We have been reminded of this on several occasions, although there now appears to be more discretion. I believe that Europe's wish, as shown in the process that has gone from Venice via Madrid to Oslo and continued until now, is to participate, because we feel politically and morally responsible and because we have a great deal to offer, not only in the financial sense but also in terms of our own experience.
This is why I think that we should not only support the action of our mediator, Mr Moratinos, but that it is also vital for us to strengthen the role the European Union plays.
Mr President, I would like to thank the President-in-Office for her statement. It is always a delight to listen to her. I hope she will take particular inspiration from what Mr Caudron said.
I think our commitment in this situation should not be to one side or to the other but to success. We should be offering solidarity to both sides in the face of the inevitable terrorist extremist outrages. We should be putting pressure on both sides to observe commitments which they have undertaken and, above all, we should be offering encouragement to both sides to think, if not the unthinkable, at least to think those things which are politically difficult.
Yes, we must play our role in those matters such as water, trade and infrastructure, where our experience and money are important and are urgently needed. But I suggest that there is a much more difficult area where we might also make a uniquely European contribution and that is Jerusalem.
For 50 years we in Europe have struggled with the nature of co-existence in a crowded land. We have learned to be creative with the heritage of sovereignty and symbols. This European fascination with Jerusalem is not a new or a passing fad. Next year marks the anniversary of the conquest of Jerusalem in 1099 by Christian armies, in moments of medieval glory mired in murder. This city of Jerusalem has been central and sacred and important to all the peoples of the Book and we should honour that interest by a legal and a constitutional creativity, the kind which we have shown here in Europe in our own domestic arrangements in the Union.
I would say to all who choose to be involved in these negotiations positively that we will need two great virtues. The first is an eye for the devil in the detail. I learnt on a trip to Ramallah that our diplomats are going to have to eat and sleep and negotiate with a street map of greater Jerusalem in their pockets. They are going to need to watch each and every word. For instance a capital in Jerusalem is different from Jerusalem as a capital or the capital. Secondly, and most importantly, they are going to need the absolute determination to secure success, of the kind which President Clinton showed in Wye Plantation.
I think the European Union owes the Holy Land not just an economic investment but an intellectual investment in the final status of issues. This is not something which we should leave just to our overworked presidency. It is a challenge to the creativity of the Commission and indeed of this Parliament and of all of us as individuals. I hope it is not too much to believe that by May 4 next year we could perhaps echo the prayer of the ages, 'next year in Jerusalem, and mean by that a peace for the millennium in the navel of the world.
Mr President, Madam President-in-Office, Commissioner, ladies and gentlemen, the signing of the Wye Plantation accords have given rise to a fresh wave of optimism that the current deadlock will be broken and substantial progress made towards peace in this part of the world. By pulling out all the diplomatic stops, the European Union should put all its strength behind these beginnings of a peace process, no matter how fragile they may be. We must once again remember that the civilian populations of Israel and of the Palestinian territories are the victims of blind violence, whose aim is to obliterate any progress towards a negotiated solution.
The Near and Middle East encompasses different conflicts and the specific interests that fuel them. Each conflict in this region has its own origins, its own particular aspects, and needs its own specific solutions. Yet these will only see the light of day after a widespread dialogue, based on a detailed analysis of the situation and leading to a balanced agreement for the whole region.
To attempt to solve each conflict separately would be to erase all historical, ethnic, religious and cultural characteristics which fuel nationalist or fundamentalist attitudes, and would be to forget the international strategies that aim to control raw materials and maintain spheres of influence by means of military alliances. The real problems to be solved in this region involve abolition of the occupied territories, freeing prisoners and allowing refugees to return freely, recognising the rights of national minorities, lifting embargoes, ceasing military operations, organising cooperation between the countries in this region, normalising trade and exports, and strict control of the production and trading of arms.
I dreamed that this was an ambition which the EU was capable of achieving and that we were willing to see through such a process which would establish mutually beneficial security and cooperation amongst all countries in the Near and Middle East. I dreamed that we would be willing to support any joint efforts to find regional solutions, which are at the heart of the Euro-Mediterranean partnerships.
Mr President, Madam President-in-Office of the Council, Commissioner, I think the new Wye Plantation agreement is important, as also are the results of yesterday's vote in the Knesset on the implementation of that agreement. Also important and serious, and I congratulate you on that, are the Austrian Presidency's activities to assist the peace process. At the same time, however, it is sad that the agreement was reached in the United States, under the aegis of the United States and not in Salzburg or Vienna under the aegis of the European Union. There is no doubt that the peace process will progress more correctly and completely if the European Union becomes politically involved. In parallel with the huge economic and technical aid it provides, the European Union should also maintain a permanent political presence in the area which, - and I am sorry to have to disagree with you, Madam President-in-Office - does not now exist. It does not exist because the European Union cannot express its position through just a single ambassador, Mr Moradinos, who in any event is not doing much.
I would propose two measures here. First, upgrade the presence of the European Union by selecting a prominent figure, as happened for example with the choice of Felipe González for Bosnia, supported by a team of experts. And secondly, establish the presence of the European Union in all procedures involved in the implementation of and compliance with the content of the Wye Plantation agreement.
Mr President, ladies and gentlemen, I have followed this most interesting debate with the greatest attention and believe we all agree on one important point or important aspect, namely the role the European Union must play in the peace process.
We know it will be enormously difficult to implement the Wye Plantation accord, but let me emphasise again that it did represent another new start and a new hope. I believe one very important factor is that the European Union should now continue, as has been said here, to work firmly, patiently, courageously and creatively towards its implementation and continue to do so at the various conferences. I referred a moment ago to the donor conference now scheduled for 30 November in Washington. Of course we would have liked to see it held in Vienna. And we made every effort to achieve that. We negotiated with the Americans, we negotiated with the Norwegians, because we had hoped at least to co-chair the conference. We made all these efforts, but unfortunately we did not succeed.
Of course one could now say that we are rather sad and a little offended about this. Yet I believe that is not the right approach to take. The right approach is for us to become an important factor, an important element in the peace process. And what could be more important for both sides at present than for the Union to be present at, for example, the donor conference in Washington and to play its own important part there?
We are not in competition with the USA - one could almost liken this to a beauty contest. What is important is to make progress towards peace. If there is no other option, if one side listens more to the Americans and the other side more to the European Union, then we will simply have to act together. I think that is precisely what we must all do.
We must try to discover what specific contribution we can make, and on that basis I have tried to identify a whole range of necessary follow-up measures we must take. We cannot entirely separate the political and economic aspects, since the opening of the airport is in fact a very political matter, because it is the next step. How long is it since the airport has been completed but not opened?
In principle the airport is scheduled to open very soon, on 20 November, on an emergency basis. True, the airport is not quite ready. It should be completed as soon as possible; but at least this sends out a political signal that things are finally progressing here.
Secondly, the port. Foreign Minister Sharon said himself in talks with the President-in-Office, Mr Schüssel, that we could count on further steps towards agreement, if not agreement itself, in about two months' time. Even I tend to think it is perhaps going a little too far to use the word agreement. We have to be careful here. Another point that was unfortunately raised - and quite rightly so - was of course the question of the possible consequences of the 4 May 1999 deadline. It could indeed spark off a serious crisis and a new outbreak of violence, unless it is preceded by negotiations that can avert such a crisis, avert a unilateral declaration and the ensuing reactions. The Council has begun internal consultations and has also had contacts with the United States on this matter.
But what I regard as most important of all is that we jointly take concrete steps forward. As I said earlier, after the donor conference we shall be organising a quadrilateral meeting at which the four main partners, the EU and the USA, together with Israel and Palestine, will be discussing these important political and economic questions further. On the whole, I believe this is an important new step on the long and difficult road to peace in the Middle East.
Mr President, the Commission has an important role to play in this matter. I find it inconceivable that a man of the legendary eloquence of Commissioner Flynn does not feel moved to contribute at the end of this debate. Would you please repeat your invitation to him to take the microphone.
Mr President, I support Mr Spencer's proposal.
I listened to the President-in-Office of the Council and I am afraid there has been some misunderstanding. I did not criticise the Austrian Presidency for the fact that the Wye Plantation agreement was not concluded in Vienna or Salzburg, I simply said that I would have felt much better if it had been reached in Vienna or Salzburg, and I repeat as much. With this opportunity, I wish to say again that the Austrian Presidency's contribution towards helping the Middle East peace process has been and is important. I wanted to make that clear.
I will speak very briefly, as I would hate to disappoint Mr Spencer. I appreciate his kind words about my eloquence.
I have been listening very carefully to this debate. It seems to me that the Wye River Israeli-Palestinian interim Accord really gives the peace process a much needed chance. We have to appreciate that it was at a very delicate point of near collapse, so I see this as a very major improvement. In fact it is the only tool available to support peace in the Middle East that the international community has available to it at this time. For that reason, since it is the best chance that the ailing Middle East process has, it has to have our great support. We greatly applaud the fact the Knesset has taken the necessary steps in the recent past.
There may be many hurdles to cross insofar as the Accord is concerned but both political and economic support should be provided to all of the parties to maintain the momentum. That is a key point that has come out of this debate. But when all is said and done, implementation is the key. I quite clearly support what Mr Spencer so eloquently said. He said it is going to require a delicate touch from those who are on the ground to recognise all the vagaries of the situation that exists in that very sensitive part of the world. Having visited myself I have a full appreciation of how a wrong word, used at the wrong time, can jeopardise the whole thing. That must certainly be taken on board.
We have a contribution to make. We should focus our action on a limited number of high-impact areas. There were a few mentioned. It is quite interesting to mention the one about the hospital. The hospital is there; it is empty. The Palestinians would appear not to have the capacity to run it just now. But the Commission has sent a management team to get it up and running. So that is a positive development that we can support.
As far as the airport is concerned, Israel said that it should be up and running this particular week. We have to wait now to see what is going to happen over the next couple of weeks, if that commitment can be honoured.
Insofar as the port is concerned there are the continuing problems of access. They have yet to be resolved. One has to understand that there will be a three or four year delay in the actual construction anyway. So there are impediments there.
But what we have heard here is a consensus view that we want to give this a chance and we want to give our total support to the Austrian presidency and Mrs Ferrero-Waldner for all that has been done to enable it to happen. Certainly the Commission will be pursuing that objective too.
The debate is closed.
I have received seven motions for resolutions tabled pursuant to Rule 37(2).
The vote will take place tomorrow at 9.30 a.m.
(The sitting was suspended at 7.40 p.m. and resumed at 9 p.m.)
Structural Funds (continuation)
The next item is the continuation of the joint debate on the Structural Funds.
Madam President, the Committee on Employment and Social Affairs made a significant contribution to the report by Mr Hatzidakis and Mrs McCarthy. We have an important opportunity to plan the future of the European Social Fund since the new Objective 3 that is proposed in the regulation will be exclusively applied in respect of the European Social Fund and its activities are closely linked to the development of the national employment plans. We see as positive the simplification and concentration that has resulted in combining the current Objectives 3 and 4 into Objective 3 for the next seven years. The Committee on Employment and Social Affairs and the Committee on Regional Policy support the horizontal nature of the regulation because it is in keeping with the aims of the new Objective 3 to promote the policy of developing human resources in the management of the rest of the objectives. In addition, it is linked to the national employment plans and this guarantees that active policies will be applied in the entire Union, and not only in the regions that are not included in Objectives 1 and 2, as proposed by the Commission, since that would discriminate against the richest areas of the least developed regions, which would not come under the umbrella of Objective 3.
In committee we also expressed the need to guarantee the planning and implementation of the Structural Funds in all its objectives and to promote the principle of equal opportunities, but in a balanced way. It is true that there are serious distortions in the labour market that are detrimental to women and to the disabled.
I would also like to emphasize that we agree that resources should be used efficiently, but in the Committee on Employment and Social Affairs - and the Committee on Regional Policy feels the same - we feel that the formula proposed by the Commission to free funds automatically is too rigid and that the exceptional nature of the Structural Funds appropriations should be retained. That is, these appropriations should be spending objectives and not ceilings for spending. In addition, if there are funds that are not used, they should be distributed among other regions of the Member State, and the Committee on Regional Policy has also approved this.
Finally, with regard to Community initiatives, it is important that the interventions and objectives of Community initiatives should be clearly separate. In addition, the Commission should announce the criteria it will propose for the new generation of initiatives, as is stated in the report.
Madam President, I think today's debate has demonstrated substantial agreement between the approach of the Commission and the position of Parliament, agreement on concentration, simplification, efficiency and partnership. But I think the Commission will need to take account of some of Parliament's views if there is to be a meeting of minds in the spirit Mr Hänsch spoke of this morning, rather than a dialogue between someone maintaining one position and someone pursuing another route.
I think we have reached some important agreements on principles; now there are a few points to be finalised. The Commission is already willing - it seems to me - to review the reserve proposal. One approach to the Community initiative programmes is that Interreg should immediately become the main programme, but we are insisting both on the maintenance of the URBAN programme and on a greater role for the city within the regulations, both in Objective 1 and in the other Community initiatives, like the Interreg programme.
For Objective 2, coherence with state aid can be achieved in two ways: either through greater flexibility, or by asking the state aid to bear in mind that a problem has to be identified for there to be Structural Fund intervention, and that, possibly, the two maps should coincide. However it is the Structural Fund intervention which signals that there are certain problems to be dealt with here.
Madam President, I would like to have talked in general terms but, given recent developments in my own country, I will confine my remarks to our future strategy. I am sure the Commissioner is well aware of the Irish Government's decision to divide Ireland into two regions: a grouping of 15 counties from the west, the border and the midlands, including two counties in my own constituency, Kerry and Clare, to be designated as a new Objective 1 region. It is intended that the remaining 11 counties will be designated as Objective 1 in transition.
I understand, Commissioner, that you have already made it clear to the Irish Government, that this strategy will not result in any extra funding for Ireland. In any case you are leaving it to Eurostat to decide on the admissibility or otherwise of the new regions, based on the statistics available. Could you confirm whether it is true that Eurostat will be producing new figures in the next couple of days providing the economic indicators for 1996-1997? If, as I fear, they show a dramatic improvement in Ireland's economic performance, is there not a real danger that a major part of the newly designated Objective 1 region will no longer qualify? It will be above the threshold and that would leave our current strategy in tatters.
The use of the GDP criterion overestimates Ireland's true position. It includes multinational profits which do not stay within our economy and I ask the Commission to bear this in mind when considering the Irish case. GNP would be a much fairer criterion.
Finally, I seek clarification from the Commission in relation to the proposed Objective 1 in transition status. Will the change in co-financing from 75 % to 50 % apply equally to EAGGF projects and those under ESF and ERDF? What will be the situation in relation to headage payments. Will the level of headage payments under Objective 1 be continued under Objective 1 in transition areas?
Madam President, I commend the Commissioners on their attendance at this marathon debate and the attention they are paying to it, but I am afraid I have to use my limited time to talk about where I believe the Commission has got it wrong: first in the proper pursuit of concentration and simplification. The cuts in the Community initiative go just too far. The Commission must not tell us that the amounts are too small to justify the administration. Tell that to the people in my region, which has used ECU 30m - £25m - in the last five years. Smaller programmes which are targeted, can actually work better.
In supporting the Urban initiative, let us not hear about duplication. What about the 60 % of people who live in small and medium-sized towns, innovation, transnational links? A new Community initiative can be tailored to these needs. In Objective II, let us be clear that giving help to the poorest regions is not the same as giving help to the poorest people. Let us help the pockets of poverty; one programme, one region, yes, but targeted help from Objective II within the region at below NUTS III level.
On the question of services, a redundant bank teller or hotel receptionist is just as unemployed as a redundant factory worker. I welcome the fact that the Commission has supported our representations on this, but the regulation still needs clarification.
It was wrong of the Commission to exclude environmental authorities from participating in decision-making. And regional funding, just as much as social funding, should respect principles of non-discrimination.
Finally, on the issue for which I have been rapporteur, the guidelines: let us have an unequivocal assurance from the Commissioner that they will be published by the end of the year and they will not be used to impose late changes on local projects. This is a test of the Commission's real commitment to simplification. Let us accept a duty to negotiate this package on time. Anything less will mean funding delays, short deadlines, rushed projects for the next seven years. The opportunity to prevent that exists once and once only. We must act now.
Madam President, the cohesion policy is an element of solidarity for the most disadvantaged regions. The regions that are a priority for aid, as defined by the Commission, are the Objective 1 regions, which are those with an income that is less than 75 % of the European average. For this definition the autonomous community or region is used as a point of reference. This procedure may seem fair, but one change needs to be made. There are areas that, although they are not as large as a region, have objective needs, and their income is unfortunately below the level required. For this reason there must be exceptions, which are, of course, limited, so that those areas can be Objective 1 and can take priority in receiving aid. There are various areas of this type in the European Union. One example is the area made up of the left bank of the Nervión and Ayala in the Basque Country. It has 350 000 inhabitants, with an income that is below 75 % of the European average, a level of unemployment above 20 %, a socio-economic fabric that urgently needs revitalising and, what is more, is an area adjoining two autonomous communities that are currently Objective 1: Castilla-León and Cantabria.
Therefore, including the left bank of the Nervión and Ayala in Objective 1 would leave no island in the European aid map. It would be an act of solidarity towards its inhabitants and a essential element in revitalising investment and economic activity in the area and in creating jobs. It is therefore necessary to consider the possibility of taking account of exceptions in the Objective 1 map, so that specific and objective needs for support will have their share of the Structural Funds, above and beyond political and administrative limits.
There is another aspect of the Commission's proposal that we must modify. Aid for training and employment for the new Objective 3 could be lost for Objective 2 areas: industrial areas. This would be a complete contradiction in terms. Where are training and human resources more needed than in areas that are undergoing industrial change? It is only through this concept and through this modification that the Basque Country, as well as other industrial areas of Europe, will be able to continue to receive around 8 billion pesetas every year.
I hope that Parliament will tomorrow be in favour of using that Fund for training in Objective 2 areas that are undergoing industrial change, because if training is needed for employment anywhere in Europe, it is undoubtedly needed in areas like these that have a high level of unemployment and where a considerable amount of effort is being made in industrial and technological change.
Madam President, I would like to speak about the proposal for a regulation on structural actions in the fisheries sector. It is impossible to take, in principle, anything but a critical position with regard to this regulation. This critical position is justified by the current situation of the fisheries sector, and by the proposals that are being made to us in this regulation, even though they are not very specific.
It is important to emphasise - and you are all perfectly aware of this - that the common fisheries policy currently relies almost exclusively on the Structural Funds. On this issue, both from a quantitative as well as a qualitative point of view, it is impossible to take anything other than a critical position.
The Community fisheries sector is currently undergoing a profound change in order to survive and be competitive in a globalised economy. The action that is taking place requires the provision of sufficient funds to finance the various aspects that make up the common fisheries policy in its various facets: conservation and protection of resources, international agreements, markets, structural measures, social aspects, etcetera.
The lack of sufficient funding would lead to the collapse of a sector that is vital in coastal areas and that is labour-intensive, both in the actual fishing sector and in the processing industry, and the loss of this would result in a considerable outlay of public resources. From a quantitative point of view, there are a series of uncertainties that are making its future difficult.
And from a qualitative point of view - and I am coming to an end here - there is an observation that has been made many times in the Committee on Fisheries: it involves the plan for the new structural policy, in which the horizontal nature of the fisheries objective is lost. The fisheries sector needs a regulation, or at least a specific objective, that is of a horizontal nature, as well as a single legal instrument, a basis like the current FIFG, which should be strengthened on the basis of the criteria put forward by the Commission in the proposal to create a rural development fund. This is what we are calling for, Madam President, in our amendments.
Madam President, in the discussion on the Cohesion Fund overriding importance should be attached to the proposals for amendments removing entitlement to the funds from countries that have joined the euro. In other words, we should focus our attention on this element. These are proposals without any substantial justification since it is a structural fund aimed at bringing about real convergence among the countries with per capita GDPs less than 90 % of the Community average.
Given that this convergence would be jeopardised by the restrictive policy dictated by nominal convergence, it is understandable that, in everyone's interest, further support should have been granted to bring about real convergence. The need to bring the less developed countries closer to the more developed did not come to an end when they joined the euro. This is indeed a temporary mechanism - as was said yesterday afternoon -in that it no longer applies once they reach 90 % - as a transitional measure -, and due to the fact that these less developed countries are obliged to pursue austerity policies under the terms of the stability and growth pacts.
The proposal to exclude these countries from the Fund would have the paradoxical consequence of punishing those countries that met the conditions for joining the euro while rewarding those that failed to do so because they applied a less rigorous policy.
Apart from these substantial reasons, what is at stake is our credibility vis-à-vis a Treaty where the conditions of access to the Fund are made perfectly clear: a per capita GDP of less than 90 % of the average Community GDP and the definition of a programme of nominal convergence. It is a Treaty that, without any reservations, rightly won the support of the European Parliament and has been ratified by all the Member States. What image would we be giving of politicians in general, and Members of the European Parliament in particular, if, for no reason - and in this case against the Commission - the Treaty were disregarded through our initiative?
Both the treaties and our word must be honoured, not only by the southern countries but also by the northern countries, which naturally played a decisive role in drafting those treaties.
Madam President, Commissioners, we are debating a section of Agenda 2000 that has a special bearing on the nature of Europe, as it is directly concerned with cohesion.
I have listened to many speakers in this debate and, possibly because they have been rushed due to the short amount of time we have, they seem to have given an impression with which I do not agree, because they have tried to say to the Commission that its proposals are not sound. I wish to say the opposite - using the short amount of time that I have - by stating that the documents we have received from the Commission are truly positive, genuinely encompass the meaning of cohesion, have enabled us to work, and we are amending them. However, I am not so pretentious as to assume that our amendments improve the Commission's texts. I think that society is complex and that our amendments possibly complicate the Commission's text. And this is necessary because we are Members of this Parliament and representatives of the people, but are acting at the cost of lowering the technical level and the appropriate tactical level of the Commission's document.
However, I know that in the Commission you have been positive and courageous. You have been courageous in designing the structure of cohesion, courageous in proposing the Cohesion Fund and succeeding in the legal ruling, and courageous in proposing a balanced and sound amount to be set aside for this Cohesion Fund.
Madam Commissioner, I ask you in particular to try to send us a new document on this framework regulation that precisely encompasses this very rich debate that you have had with Parliament and that I know you are having with the Council. It would be good if this regulation, which has already been discussed at great length in a certain way, could be replaced by another that would then be the final draft in this very fruitful debate we have had.
Madam President, the funding for trans-European networks proposed by the Commission from 2000 to 2006 is almost double that from 1995 to 1999. I welcome this increase in funding, but it should be noted that the period from 2000 to 2006 is longer than the previous period, that figures must be compared in real terms and not in current terms, and that investments in the Union's infrastructures have fallen from 1.5 % to 0.9 % of the GDP in recent years.
I therefore think that the figure is as relatively poor as that put forward in the Council regulation that we are now amending and for which I was rapporteur. At that time, I said in this House that the funding anticipated for trans-European networks only represented 0.6 % of the funds needed in order to build the infrastructures planned for the 1994-1999 period. We are in a similar situation despite the fact that the funds have been doubled in current terms, and there is therefore still a clear contradiction between the needs in terms of a real Community policy on infrastructures and the funds that are available from the Union.
In addition, as I was also draftsman of the opinion on the Cohesion Fund, I must make the following observation. According to what has been determined, if a Member State that is receiving money from the Cohesion Fund does not fulfill the convergence criteria, such as public debt and public deficit, it will stop receiving funds. That is what has been determined. However, some people say - and today we have heard speeches to this effect - that if a Member State that is receiving money from the Cohesion Fund has fulfilled the convergence criteria, it should stop receiving that money. That means that every Member State, whether it fulfills the convergence criteria or whether it does not, will be punished by not receiving its share of the Cohesion Fund. When faced with such a contradiction, there is nothing more that can be said.
I will only add that this was not the spirit of the temporary committee that was set up in order to implement the Cohesion Fund. I know what I am talking about, as I had the honour of being one of the members of that temporary committee.
Madam President, the document presented to us today is the result of many hours of discussion and compromise. It was drawn up by our two co-rapporteurs, Mrs McCarthy and Mr Hatzidakis, whom I should like to thank for their efforts.
Although we can approve the general content of the report, which adopts the Commission's suggested principles of concentration, simplification and decentralisation, we cannot vote in favour of the final version.
In effect, we will still vote against the report, in spite of its positive points, such as the horizontal application of Objective 3, maintaining the 'URBAN' initiative and taking small and medium-sized towns into account for the first time, the need for a new initiative to deal with the economic and social crises that lead to job losses, and the restructuring of the performance reserve provided for by the Commission.
As regards Objective 1, we too believe that, first and foremost, aid should be given to the regions that need it most. We believe that the 75 % criterion should be adhered to strictly. We cannot, under any circumstances, accept that appropriations from the Guarantee section of the EAGGF, used within Objective 2, be considered as non-compulsory expenditure. Also, we consider that our democracy will be tarnished if the House does not vote in favour of our Amendment No 46 which, in the interests of greater transparency, stresses that the non-discriminatory use of Structural Funds appropriations must be ensured in the different regions concerned.
It is for this reason, Madam President, that the French Socialists in the European Parliament will not vote in favour of this at first reading.
Madam President, Commissioners, quite an important objective in the Council Regulation is that the ERDF resources should mainly be used for measures which are favourable to employment. I would consider that point, which was also the subject of our discussion in the Committee on Employment and Social Affairs, to be particularly significant.
I should like to pick out a few essential points which we in the Committee on Employment and Social Affairs unanimously thought should be implemented. Firstly, we know that, in general, flexible models and new forms of organising work also lead to more jobs. However, we also know that these flexible models are very often not applied, and this is often because small and medium-sized companies are not in a position to transpose them. That is why we would request that you promote examples which can show how these new flexible models are to be implemented in smaller companies.
Secondly, many small and medium-sized companies cannot afford to transfer to their companies all the technology that has been developed. I would propose that we set up innovation centres where innovative young entrepreneurs can obtain the appropriate knowledge and guidance to create new jobs in young companies.
Thirdly, we think that from the very beginning of each project attention should be given to ways of best developing human resources in this context. Fourthly, we were all very concerned that the needs of the disabled should receive special attention during the planning stage of the infrastructure measures being supported. There are a great many other points, but I think that these are the main ones that can help to create a higher level of employment. We have reached unanimous agreement on these points and I call for them to be implemented.
Madam President, ladies and gentlemen of the Commission, just a week ago I organised a conference in my hometown of Cuxhaven, an important fishing location in Germany, to look at the reform of the structural measures in the fisheries sector. The criticisms made by the regional fisheries sector reflected the great anxiety that prevails in that sector at present. In December 1992, the European Council in Edinburgh agreed upon the principle that areas dependent upon fisheries should receive privileged assistance within the context of the structural policy. However, in the new Regulation on the Structural Funds, the Commission no longer respects this principle. The partial restructuring in the agriculture fund threatens to bring the fisheries sector once again into direct competition with agriculture, an aspect which caused the greatest disquiet during the conference.
According to the Commission plans, the very same measures in the different Objective regions are to be financed from different sources in future, with Objective 1 areas clearly coming off better. Does the Commission realise that companies in Objective 2 areas are going to consider relocating to an Objective 1 area purely and simply because the conditions there are better?
We must drop our original request for a separate Objective 4 for rural areas and separate consideration of the areas dependent on fisheries. However, we do need a horizontal, harmonised structural policy to safeguard the objectives of the common fisheries policy. That is the only correct approach. We cannot simply proceed as normal, because making the wrong decision in such a sensitive area as this would further undermine confidence in the European Union. That should not be the outcome of this new European Structural Funds policy.
Madam President, Commissioner, ladies and gentlemen, today Parliament is dealing with the first step in the reform of the Structural Funds which will govern the cohesion policy of the Fifteen up to 2006. From this date onwards I think everything will change substantially, both the CAP and the conception and management of the Structural Funds and the Cohesion Fund.
To manage the period up to the enlargement of the Union, the financial perspectives propose the maintenance on paper of 0.46 % of GDP for Category 2 of the budget, while the Commission is in fact promising a concentration and a simplification which, in real terms, will significantly reduce the map of the regions and the percentages of the European population which will be covered by Objectives 1 and 2.
Now, if the level really were 0.46 %, this concentration could be understandable. But it is not so, since the cohesion policy funds will also be used to finance the pre-accession, thus reducing by half a point the percentage of expenditure laid down at Edinburgh and confirmed in Agenda 2000 for the cohesion policy of the Fifteen.
On the subject of the Community initiatives, the reduction from thirteen to three is acceptable if the surviving Community initiatives really have the added value compared with the existing funds and the trans-European regional character that must be at the basis of this type of initiative.
I welcome the reference in the general regulation on the Structural Funds to the fact that it is not appropriate to link this regulation with competition policy. Of particular importance, in the reports on the general regulation and on the European Regional Development Fund, is the reference to the requirement to incorporate the island criterion both for Objective 1 and for the Community initiatives, providing a new area clearly dedicated to inter-island cooperation under the new Interreg especially.
By adopting these proposals at first reading, the European Parliament shows consistency with its own position - in view of the vote in May on my report - and with the Treaty signed in Amsterdam, which provides, in the basic article on cohesion policy, for the inclusion of all the European island regions amongst the less favoured regions.
In conclusion, I hope that the Commission can adopt the same consistent line that the Council and Parliament have been following since Amsterdam.
Madam President, I would like to begin by thanking Mrs Jöns for her splendid work. I intend to speak here about the social funds. I would like to raise three points in particular relating to the proposal by the Committee on Employment and Social Affairs. Firstly, it is inevitable that the social funds should form part of the process of implementing common guidelines for employment. On this we are in full agreement with the Commission. Secondly, we need action to promote the status of women, and thirdly, we need to address the possible role of the social funds in implementing Article 13 of the Treaty of Amsterdam on non-discrimination. The committee proposes that Article 13 should be amended and that a statement should be added to the effect that the funds should promote action to prevent discrimination based on gender, race, ethnic origin, religion or beliefs, disability, and age. I do hope the Commission will take the committee's proposal seriously. It is vitally important, as without resources the article on non-discrimination might not have any real impact. I hope the Commission will take the views of the committee on board.
Madam President, Commissioners, one of the most important aims of this reform is concentration. If we are to achieve this objective, the funds available must be concentrated on - that is, allocated to - the really needy areas. The more regions are classified in the highest category of assistance - Objective 1 - either because people do not wish to accept the 75 % threshold or because they find ways to avoid complying with it, the harder it becomes for us to achieve this important Community objective satisfactorily.
That is acceptable neither in the present Community of 15 Member States, nor in the light of the coming enlargement. In my view the 'phasing out' suggested by the Commission is in itself a fair way of dealing with the regions that have reached the 75 % mark. But let me give you an example by way of clarification: a region that has reached 74 % in 1999 would evidently remain at the top level of assistance for another six years and then ultimately enter the 'phasing out' stage by 2011.
If I may express it thus: those who have benefited cannot with a clear conscience claim that there is a lack of solidarity in the EU; quite the contrary. I should like to remind you that we had a very distinguished guest here today, the President of one of the countries on our doorstep. I hope that if we ever reach the situation where the Republic of Poland fulfils the 75 % criterion during membership - and of course neither I nor any one of us knows when that might be - then our Polish friends will not insist upon staying in the top level of European assistance for more than 12 years from that date. To summarise, we in Parliament should really think once more about establishing a clear, exact definition of the criterion for membership of Objective 1. I hope that tomorrow's decision will reflect this.
Madam President, ladies and gentlemen, I would like to start by thanking all the rapporteurs for the considerable amount of work they have done and for the quality of their reports: Mrs McCarthy and Mr Hatzidakis for their report on the proposal for a Council Regulation on general provisions; Mr Varela Suanzes-Carpegna for the report on the proposal for a Council Regulation on the ERDF; Mr Collins for the report on the proposals relating to the Cohesion Fund; Mr Kellett-Bowman for the report on the proposal to amend the rules on trans-European networks; Mr Arias Cañete on the proposal for a Council Regulation on structural measures in the fisheries sector.
I think that these reports are a means for Parliament to express its determination to conclude the work on Agenda 2000 before the end of this legislative period, and I am grateful for the many clear statements made in this debate to the effect that Parliament shall assume its responsibility. Madam President, I have five proposals here, and in part they are legislative ones, so this might unfortunately take somewhat longer than the ten minutes remaining. I would assume that you also have a right to hear what our position is on the amendments, and I will be glad to clarify it. For this reason I beg your indulgence.
Allow me first of all to make some comments on the general Regulation on the Structural Funds. I am glad to see that the Commission and Parliament follow the same line on most of the issues of principle connected to the reform of the Structural Funds. This applies particularly to the financial framework of 0.46 % of GNP, the selective assistance for regions whose development is genuinely lagging behind, the reduction in the number of Objectives and Community initiatives, the strengthening of the principle of partnership and the significance of the Programme Monitoring Committees in the decentralised programming process, and the emphasis placed on equal opportunities and sustainable development. My colleague, Commissioner Flynn, will shortly be commenting in greater detail particularly on the subject of equal opportunities in connection with the Social Fund.
I would very much regret it, though, if in crucial areas such as concentration, which is essential, Parliament did not summon up the courage to push through the principles which have been acknowledged as the right ones, regardless of the specific interests of individual Member States, regions or sectors. That is why the Commission cannot support a number of proposals on implementation in the report.
Firstly, the geographical concentration of assistance under Objectives 1 and 2. Many speakers have made clear in the debate that this constitutes the heart of the reform. Without concentration, our efforts to use the money for assistance more efficiently will come to nothing. They will be nothing more than a noble intention. Without it the positive effects for poorer regions will level off, and ultimately the Cohesion Fund itself will be undermined.
That is why the Commission cannot support proposals which amount to watering down the goal of concentration. This is the case with the requested exceptions to the strict application of the 75 % criterion in Objective 1, as well as the attempt made in Objective 2 to water down the reduction of the population ceiling to 18 %, by taking the level as indicative only. Let me say to our Irish colleague that the figures for Objective 1 will be available during the course of this week and I am sure that you would therefore understand why I do not wish to comment on the Irish government's decision at this point.
Moving on now to the organisation of Objective 2, the developments in unemployment are still the most prominent aspect of our assessment of structural adjustment, as you stress many times in your comments. Nevertheless, in the context of greater flexibility, the Commission proposal does allow Member States to use a number of so-called soft criteria as the basis for choosing which regions to assist. In the light of today's discussion, I think it would be completely acceptable to include some of the criteria that you requested in the wording of Article 4(9). But there can be no change to the restriction of the population ceilings to 18 % and the allocation of ceilings to Member States on the basis of the European criteria proposed. Similarly, the Commission cannot endorse the suggestion that GNP should be used as the yardstick for Objective 2. That would in fact amount to establishing an Objective 1 for rich Member States behind the façade of Objective 2. This would be a contradiction in itself and, as we see it, could not be reconciled with cohesion policy.
But the rural area shall not be disadvantaged because here too there is in fact some leeway because of the soft criteria. On Objective 3, let me just say something from the point of view of regional policy, namely that it does of course have an important role within the context of the National Employment Action programmes. Here as well there are absolutely no differences of opinion between the Commission and the European Parliament.
We also need to see to it that previous overlaps between measures under Objectives 2 and 3 are avoided, and that we achieve real coordination between promoting investment and the labour market in the regional Objective areas. We have no objections to the national employment strategy being in application everywhere; quite the contrary. But we want to make sure that regional measures to promote human resources, measures which fit perfectly into the regional investment and development strategy, have at their disposal the necessary resources from the Social Fund. That is why the Commission is ready to examine alternatives to its present proposal which take on board Parliament's concerns. For example, I think that it is conceivable for there to be a separate Objective 3 assistance within Objective 2 regions.
From the points of view of the economy and regional policy, however, we think it is essential that ESF funds are also provided under Objective 2 for the development of human resources. This incidentally is also in keeping with the necessary increase in the influence of the local and regional administrative bodies in determining the strategy of regional development, which you rightly call for in many places. I think that this compromise takes account of both these necessities.
I would now like to comment on the Community initiatives, and more specifically on the issue of whether we still need URBAN. For reasons of simplification and improvement in efficiency the Commission cannot accept any further increase in the number of Community initiatives beyond the three that are suggested. I would emphasise that this also includes LEADER, as one of the contributions to the debate was not sufficiently clear about that. This is also due to the considerable problems with the absorption of Community initiatives.
Sustainable urban development is already one of the aims as far as assistance in Objective 1 regions is concerned, and it is specifically emphasised for the new Objective 2 as well, together with an indicative percentage of the population. After the experiences with the URBAN Community Initiative in the previous promotion period, it is now a question of transferring the tried and tested measures and forms of implementation to the mainstream programmes of Objectives 1, 2 and 3. An URBAN Community Initiative existing alongside these would hinder the process rather than promote it. Though for instance we could think about whether the idea of sustainable urban development should not be emphasised more in the recitals for all the Objectives, in order to counter the misunderstanding that sustainable urban development is not to be assisted unless it is explicitly mentioned in the Objective. I think that would also take account of some of the problems that you have mentioned here. This would mean of course that assistance is not restricted only to large towns. In the past I have always made this point clear, and it should be made clear here as well.
The subject of the efficiency reserve, or the performance reserve, came up in many of the contributions to the discussion here. I am still disappointed that the Council and Parliament constantly called for improved efficiency in the Structural Funds in the past, for better provision to be made for penalties and better evaluation and monitoring, but now they are almost flatly rejecting the opportunity to actually create a system of incentives to safeguard an efficient management of the Structural Funds.
It has already been stressed many times that the Commission is prepared to consider changes to its proposal, not however to compromise on the principle. We all owe it to the European taxpayer to do more than merely attach a commitment to public resources that they will be handled efficiently, because in the last promotion period this unfortunately fell far short of assuring the general success that we were looking for. In order to make it easier for Parliament and the Council to agree to the efficiency reserve, the Commission is prepared to discuss the size of the reserve, and to think for instance about whether it could be restricted to 10 % of the amount of resources earmarked for the last three years.
Changes are also possible to the decision-making mechanism, to ensure that Member States have a decisive say in the allocation of the reserve funds. Not because we are concerned with playing, Mr Schiedermeier, which is why we do not need a playground, but because we want to work with you to make sure that we end up with a successful structural policy. Maybe the reservations that still exist would be dispelled by the allocation of commitments at national level so that funds would not have to be reorganised between Member States.
Mind you, this would no longer comply with European best practice, and it would certainly harm the European dimension of the reserve, and so I think we also need to discuss the individual problems which could arise as a result. The Commission is ready to discuss this constructively with the Council and Parliament, because I think that we can all agree that the reserve is a crucial element of the Commission's proposals to improve efficiency through a combination of simplification and decentralisation, better evaluation and more rigorous financial management. I think that is something we all want.
Perhaps it was not a coincidence that yesterday the President of the European Court of Auditors explicitly described the efficiency reserve as a useful instrument in improving the efficiency of the Structural Funds. As the credibility of the Court of Auditors is really very high, I would ask you also to bear this in mind in your future considerations.
The consistency between the figures for funding in competition policy and the Structural Funds also inspired part of the discussion and even gave rise to some ideas for compromise. I would merely like to draw your attention to the fact that this is also necessary if we want greater efficiency, because it makes no sense for European regional policy to assist areas that are not assisted nationally with regional subsidies, especially as the room for manoeuvre is greater at national level than in the Structural Funds.
It also seems to me a contradiction that in the reports we are constantly reminded of the need for coherence between all Community policies, and yet now our proposal is being rejected for going too far. The suggested flexibility of 2 % of the population ought to be sufficient if, for example, the urban problem areas were not included in the ceiling for competition. I would suppose that the priority there is probably not the need to boost investment from big companies or work with particularly high investment subsidies. It is more a question of softer measures: the fight against social exclusion, the provision of social services, the promotion of small and medium-sized enterprises and the craft industry. I think that in this way the Commission position would move very much closer to the ideas expressed in the reports.
A final important point on the general regulation has to do with Parliament's role in the application of the Structural Fund Regulation. The Treaty assigns to the Commission, as the executive body of the Union, the responsibility for managing the implementation of Community policies. Of course, in doing so the Commission has a duty to regularly account to Parliament for its actions. It does this. But compulsory prior consultations on the management of the Fund are not compatible with this legal situation. Nevertheless I am prepared to comply with the practice hitherto, which has developed on the basis of the Klepsch-Millan Code, and elaborate a new code of conduct which includes information being provided to Parliament in advance on general implementation issues.
You know that in this promotion period, we also kept to this and thus took account of Parliament's position in our final proposals. We also made available to you all the documents that were sent to the Council working parties. But it cannot be reconciled with the institutional balance, or with the principles of subsidiarity and decentralisation, for Parliament to have a say in the implementation of structural policy at Member State level. I hope you understand that the Commission must confine itself to protecting Parliament's role as the body which monitors Community institutions. The national and regional Programme Monitoring Committees are not Community institutions.
Now I would like to turn to the new ERDF Regulation, and three points specifically. The first is the amendments concerning the field of application. The Commission has no fundamental difficulties with most of the amendments, which are meant to provide further detail on the field of application and the possibilities for intervention. However, I do have reservations against including them all in the regulation, and for two reasons. The first is that most of these instances have already been covered by the practice of the last few years, so there is in fact no need for a modification. And the second is that, if there is too much detail, the text of the regulation will not only become largely unreadable, an observation that has already been made here, but there is also the hidden danger that it will lose the necessary flexibility and possibly even in future exclude different types of assistance which may be important for regional development, and which correspond to a real bottom-up approach.
Moreover, experience teaches us that, however much we try, it is still probable that we would not succeed in including all the different possibilities in the text of this kind of regulation. I would have to rule out amendments which cannot be reconciled with the basic thrust of the Regional Fund. This applies for instance to maritime transport (but not to the infrastructure facilities in this context), and to biodiversity. Both of these are covered by other Community programmes. However we are prepared to accept the specific examples of the subjects which have played a role in today's discussion, namely culture and tourism, as they constitute a real added value in expanding a region's endogenous potential for development and could lead to a higher level of employment.
I would basically welcome the different amendments underlining the added value of the Interreg initiative and the significance of transnational, cross-border and interregional cooperation. The Commission is prepared to change the text in accordance with the spirit of these proposals. The same applies to the need to improve coordination with PHARE, TACIS and MEDA. We are in the process of revising this regulation.
The Commission can accept the amendments which aim to extend the innovative actions and pilot projects. However, I think the request that the Regional Fund's financing of the Interreg initiative should also cover the development of human resources and the rural area is redundant, as this is already explicit in the text of the regulation. As for the URBAN initiative and Parliament's role - on which I am prepared to elaborate a new code of conduct - I would refer you to my comments on the general regulation.
A final word now on the Community initiatives and RESTRUCT. In Objective 2 we explicitly noted that the mid-term assessment should include the possibility of reacting to any crises that may have arisen suddenly and replacing regions. I think it is actually the task of the mid-term assessment to establish where there is a need to reorganise and change programmes in the interests of future developments.
As this consultation procedure will hopefully at some point be a codecision procedure, allow me briefly to sum up the amendments to the ERDF once again and also the Commission's position in relation to them. We can take on board the following amendments wholly or in part, or incorporate them into other recitals and articles in the regulation: Amendments Nos 1, 3, 6, 7, part of 11, 19, 22-26, 29, 34, 35 and 55. Some of the other amendments are deemed by the Commission to be redundant and therefore unnecessary from the technical and legal points of view: Amendments Nos 2, 4, 5, 9, 10, part of 11, 13-18, 20, 27, 30 and 33.
A number of other amendments cannot be taken on board by the Commission, as they go beyond the ERDF framework and do not correspond with its general objectives. These are Amendments Nos 11 in part, 12, 28, 31, 32, 36, 38-54 and 56-62. And finally, the Commission will take on board Amendments Nos 8 and 37 when the code of conduct for Commission and Parliament is drawn up.
Turning now to the Cohesion Fund, the aim of the change that the Commission has proposed is to bring about greater harmony with the Structural Funds system, particularly with regard to financial management. The Commission has noted with satisfaction - I can say this now following our discussion - that the majority of the Members of this House obviously share the Commission's point of view on the necessity of continuing with the Cohesion Fund for 'ins' as well. As regards the request that the more exact definitions of projects or project stages be taken from the Annex of the basic regulation, here the Commission thinks that due to the precise details provided on the substance of the concepts, they have the quality of implementing provisions, and the Annex is therefore the appropriate place for them.
The Commission shall consider whether the proposed rule on the advance payment of 10 % will lead to difficulties in view of the short duration of the project, and whether the proposal needs therefore to be amended.
The Commission has difficulties with paragraph 5, as we do not think it expedient for the future distribution of funds between different Member States to be laid down exactly, in advance, in the annual budget. Identifying the annual amounts would lead to needless rigidity and also the danger of a lower utilisation of the resources available annually.
On the conditionality issue in paragraph 7, the Commission remains of the view that it is essential to align the conditions with the Stability Pact for the Member States participating in monetary union. The Commission cannot endorse the request in paragraph 8 that 'phasing out' also be introduced in the Cohesion Fund. It is hardly likely that upon attainment of the level of 90 % GNP nationally, compared to 75 % regionally under Objective 1, there would be a sharp economic shock when the assistance comes to an end, especially as these countries will continue to profit from Objective 1 assistance by means of the 'phasing out'.
Paragraph 17 calls for 5 % of the total fund endowment to be reserved for the grouping together of small projects. The Commission thinks this is unnecessary, as grouping small projects into bigger entities has not given rise to any difficulties hitherto. The need for grouping does however differ from year to year and from one Member State to the next, so please allow us the flexibility that would be required to help out when good projects are actually presented to us.
The ability to reassign cancelled authorisations requested in paragraph 20 would undermine the intended effect - that projects are implemented quickly - and so we cannot support it.
With respect to the TENs Regulation, the Commission welcomes the desire to guarantee greater efficiency in the use of the funds, in view of their limited nature, and also the fact that we have similar opinions on how to achieve this. I particularly welcome the support for the most important measures: multiannual planning, the introduction of risk-capital participation, increased Community controls over the cofinancing of investments and the estimate of EUR 5.5 billion for the period 2000-2006. We can therefore take on board either the whole of, or the essence of, 18 of the 30 amendments to the report. They are Amendments Nos 1-4, 6-10, 12, 14-20 and 22.
I should probably repeat that the other way round: we cannot accept Amendments Nos 5, 11, 13, 21, 23 and 24-30. As these points were not brought up in our discussion I will not give an explanation of each one. However, I would be glad to provide written explanations if they are requested. But I think that for today we can close this point now and move on to the final one, namely the structural measures in the fisheries sector. We have seen this give rise to many of the contributions here.
With the Regulation on structural measures in the fisheries sector, we are proceeding in two stages, with a basic regulation and an implementing regulation. We are thus using the same process we did in 1993, and it did not raise any problems at the time.
The amendments in Mr Arias Cañete's report aim to incorporate important elements of the implementing regulation in the basic regulation. As you know, there is no Commission proposal for the implementing regulation yet but the Commission shall shortly be adopting one. Therefore, in the light of the Commission's exclusive right of initiative, the amendments today cannot be taken on board as such, even though I regard them as an important part of the general discussion. As far as the content is concerned, it is to be welcomed that the Commission and Parliament see considerable need for reform.
From the Commission point of view, there are clear lessons to be learnt from the experience that has been gathered since 1994. The present regulation does have some gaps and weaknesses in practice, and occasionally it has even led us onto completely the wrong path. Here I am referring particularly to various Court of Auditors reports, which make statements that cannot be ignored, to the inadequate coordination and lack of synergy between the structural policy in the fisheries sector and the common fisheries policy, as well as the difficulties in ensuring compliance with certain aspects of the regulation. Parliament has criticised all of these things on many occasions and even called for remedial action.
The Commission will soon present its proposal for a new implementing regulation to replace the present regulation. Then you will see that the fisheries sector is not at a disadvantage compared to agriculture and that, taken together, the two instruments cover all EU regions. This Commission proposal will also contain many of the basic ideas from your amendments.
In the debate which will subsequently take place on the implementing regulation in Parliament, we shall have the opportunity to go into the individual aspects of implementation in more depth. Nevertheless, the Commission is prepared to include some general guidelines on the fields of intervention in the basic regulation we have discussed today, and this is to follow at a later stage of the process. I would hope that once we have both regulations on the table it will be possible for us to agree on some reasonable solutions, and to take adequate account of all the concerns that have been discussed in the fisheries regions.
I should like to thank you all, and especially the rapporteurs, for your cooperation, support, and additions that you have made to many areas, which from a Commission point of view are very valuable. As an incorrigible optimist, allow me to conclude by expressing my hope, and indeed my expectation, that we shall find a constructive solution to the points that remain controversial, allowing us to get this important part of Agenda 2000 up and running in good time. This brings me onto Mr Teverson's question, to which I would respond only that our assumption at the outset is that even if the regulation is adopted in May 1999, and after that the programme for Objective 1 regions in March 2000, or at any rate in the spring of that year, it will still take until August to adopt the Objective 2 programme. Therefore there is a definite possibility that some of the things that you were worried about could arise in the meantime. This also shows though how important it is for us all to keep to the timetable. Commission, Council and Parliament are all jointly responsible for making sure that the regions that most urgently need European solidarity are not let down. Thank you for your patience.
Thank you, Commissioner. That was certainly required, even if it means that we have gone well beyond the speaking times. Nevertheless, only 20 minutes were set aside for both speakers. I did not interrupt you because I felt that your detailed statement was entirely appropriate.
Mrs McCarthy would like to put another question.
Madam President, it is very simple. The Commission indicated that it will be modifying its proposal on the performance reserve. Does that mean that we are to expect a modified regulation or simply a modified proposal on the performance reserve? I should like to remind the Commission that while we are very willing to have discussions with you on the perfomance reserve, we do not have the right of initiative. We would like to have codecision, we would like to propose our own performance reserve, but that is not our job. It is up to the Commission to come forward with a proposal that is water-tight and workable.
Madam President, Mrs McCarthy, we are not going to draw up an actual legislative proposal yet, but a paper which we would like to discuss with the Council and Parliament. I think that before we work on a new legislative proposal, it would make sense for us to discuss it together and see if we can reach agreement as far as possible. We also want to include many of the valuable ideas from Parliament, as I see that you are prepared to support the basic idea of the performance reserve.
Madam President, first let me thank Mrs Jöns for her extremely thorough report on our proposal for a Council regulation on the European Social Fund.
We agree on nearly all the major points of substance in the Commission's proposal for the future operation of the Social Fund, the importance of preventing and combating unemployment and the vital link between the Social Fund and the European Employment Strategy. In this spirit I am happy to take on board your Amendments Nos. 4, 8, 11 and part of 14 which reinforce these points.
I also know that Parliament has concerns about the Commission's proposal, that Objective 3 - the main focus of the Social Fund activity - should apply only outside Objective 1 and Objective 2 areas. This is a concern which is shared by many of the Member States. We accept therefore, on reflection, that Objective 3 will have to intervene within Objective 2 areas in the future.
We will still have to establish how we will operate that. Our original proposal in this area was framed with the objectives of simplification and flexibility. We must ensure that any alternative arrangements do not depart from this.
We also agree on the need for a strong partnership in the Structural Funds. It is all the more important for the European Social Fund with its focus on inclusiveness, developing human resources and on involving local organisations. I welcome the recognition that the report gives to the importance of local development and the involvement of non-governmental organisations.
I am happy to accept the first part of Amendment No 12, the first part of Amendment 38 and Amendment 63, which clarify the importance of partnerships particularly involving NGOs in the distribution of small grants by intermediary bodies.
I want to take the opportunity to thank you all for your continued support for our proposal in Article 4(3) of the draft regulation, that at least one per cent of the Social Fund appropriations should be available for such an approach.
We are running into some resistance in the Member States in the Council who want to water it down to a point where it would be just meaningless. Parliament clearly has a better grasp of the job creation potential of local development and local social capital. We will all do our utmost to keep these provisions in the Social Fund regulation and I hope that you will continue to support us on this essential point. An interesting fact here is that we have had more than 600 applications for a pilot project action that we have undertaken. It gives you some idea and I hope that the sceptics will take note.
In keeping with our emphasis on equal opportunity I accept Amendment No 6 clarifying the aims of the fund in relation to equality between women and men. I also accept the principles behind Amendments Nos 19 and 60 for specific additional measures to encourage women's participation but we need a clear wording here.
The general regulation sets out very clearly that the principle of mainstream equality of opportunity should apply at all stages of programming in all of the Fund's interventions.
Accordingly, Amendment No 47 dealing with equal opportunities at the evaluation stage is therefore already covered in the general regulation and is not therefore necessary. I am pleased that you broadly support the five Social Fund policies that we have proposed in Article 2 of the regulation.
Amendment No 15 - the first part - Amendments Nos 17, 18 and 19 are in line with the Commission's intentions and I am happy to support them. Similarly, the clarifications that you bring to Article No 3 - the eligible activities - to Amendments Nos 21 and 24 and in principle Amendments 23, 27 and 31, these are very welcome too.
However, there are three main groups of amendments which the Commission could not accept. I will explain why very quickly. The first is the return to the target group approach of the current Objective 3, which for us of course would be a retrograde step. The key principles behind our proposals for the new Social Fund are simplification and flexibility. Specifying certain target groups at the start of a seven-year period would act to the exclusion of other groups and would deny the Social Fund the flexibility to intervene in support of any further vulnerable groups which might emerge during the programming period. It is in fact the exact opposite of the mainstreaming approach that we have been trying to promote. For this reason I am unable to accept the new Article 1(2) proposed in Amendments Nos 14 and 58, the second part of Amendment No 15 or Amendment No 39.
However, let me be clear. Support will still be available for these groups. The Social Fund must support a more all-embracing approach to combating inequalities in access to the labour market. I accept Amendment No 3 (first part) which makes this very clear, and Amendment No 7, subject to some rewording. The second major amendment which the Commission has difficulty with is Amendment No 20. This seeks that a minimum of 15 % of interventions be devoted to adaptability and equal opportunities. This does not mean that we are not committed to these two issues. Indeed, we suggest this 15 % in the explanatory memorandum as an indicative figure and stipulate in the regulation that particular emphasis must be given to these two fields.
However, specifying a figure in Article 4 would not allow Member States the necessary flexibility to respond to the needs identified by their ex ante evaluations and in their national action plans for employment within the annual employment guidelines.
Finally, the third group of amendments concerns technical assistance. It is a simple fact that the availability of technical assistance is a matter defined within the regulation and not by the budgetary authority.
So, in conclusion, I have no difficulty in accepting 19 of the proposed amendments. These are Nos 1, 2, 3 (first part) 4, 6, 8, 11 and 12 (first part) 14 (second part) 15 (first part) 17, 18, 21, 24 and 34 (first part) 38 (first part) 45, 52 and 63. Further to this, I can accept in principle a further six amendments, subject to some clarification of the wording. These are Amendments Nos 7, 19, 23, 27, 31 and 60. I hope that I have adequately explained why the Commission cannot accept the remaining amendments.
The Social Fund is above all concerned with people - their jobs, their skills, their prospects in the labour market. I therefore believe that it is absolutely right for the European Parliament to have a strong input into this regulation. I have greatly appreciated Mrs Jöns' partnership and that of the Committee on Employment and Social Affairs and I look forward to continuing close cooperation in the future.
Thank you, Mr Flynn.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
CAP, EAGGF
The next item is the joint debate on the following oral questions:
B4-0702/98 by Mr Colino Salamanca, on behalf of the Committee on Agriculture and Rural Development, to the Council, on Agenda 2000 - reform of the CAP; -B4-0703/98 by Mr Colino Salamanca, on behalf of the Committee on Agriculture and Rural Development, to the Commission, on Agenda 2000 - reform of the CAP; and the report (A4-0405/98) by Mr Görlach, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (COM(98)0158 - C4-0297/98-98/0102(CNS)).
Madam President, I would first like to welcome the President-in-Office of the Council. Thank you for attending this evening. I think that this sets a good example for future Councils.
With regard to the Council, I would like to express our concern about the way in which Agenda 2000 is being handled. The Presidency's programme stated that you intended to actively continue the negotiation process. The truth is that, if we believe the most recent Council report from the 19th and 20th, we may have some doubts as to whether the Council is really continuing this active negotiation. I am saying this mainly because I have had the opportunity to read the report of the last Council of Ministers in which you listed the key issues in each of the sectors being reformed. That list does not give us much optimism that we are soon going to reach a solution. For example, I read the Council's thoughts on the horizontal regulation where you specify that the main issues are the need to include 'environmental conditionality', the need to regulate aid, the need to fix a ceiling for direct aid and the need to determine how budgetary resources are redistributed. In order to produce that, all that you really needed to do was to read the regulation involved. This gives the impression that, so far, four or five months have gone by and all the Council has really done is to read the regulations. In truth, we had thought that something more would have been done during the last four or five months. We are even surprised to find that the Council of Ministers is still discussing whether the wine regulation is included in the Agenda 2000 reform or not. I thought that this had already been resolved, that we had come to an agreement on this issue and that we were now working on Agenda 2000 with wine included.
In any case, you concluded at your last Council meeting that you can now start to look at the solutions. This is all well and good. Above all, I would like to know when you intend to conclude your discussions, because I think that after five months things should have progressed a little more, especially if we want to meet our deadline of the Vienna European Council in December and, in particular, so that by March, which is the date we have fixed, we will be in a position to give our opinion on the issues involved in Agenda 2000.
With regard to the Commission - and I would also like to take this opportunity to thank Mr Fischler for attending - I would like to say that there is an issue that is somewhat disrupting the debate: the famous issue of co-financing. It did not come up initially, but halfway through the debate, and it has complicated the matter somewhat. I think that more information is needed. For example, when reference is made to 25 % of the aid, what aid is being referred to? There are many types of aid. Does it refer to aid for tobacco or hops, to the premiums for sheep or those that are in the 1992 reform? It would be good if these issues were clarified so that the debate could move on. We should also have clarification on whether or not this co-financing has to be the same for everyone when there are - as you know very well from the study carried out by the Commission - countries affected that are undergoing what we call 'cohesion' and that, according to your presentation, it does not seem that they are the ones who end up paying when this situation arises elsewhere, as occurs with budget balances.
The other issue that I feel needs to be highlighted with regard to the Commission is that it recently endorsed the studies carried out in Bonn and Amsterdam on the possible consequences of the 1999 reform. I think they are a good thing - I am not going to start judging them as I do not have a detailed knowledge of them - but there is one piece of information that catches my attention: the possible job losses that could occur while farmers' incomes are being maintained. I feel that this is serious, because there were already significant job losses in 1992. In this respect, it would be appropriate to consider what measures we are prepared to take in order to prevent this.
Moreover, according to my information, the calculations and forecasts are pure futurology. Sometimes the results show that they are right, and sometimes not. However, what does seem to be correct is the information that unemployment may rise - according to the studies - by between 2.2 % and 3.7 %. If this were the case, it would be important to know whether or not you plan to strengthen the area of rural development. I think that if this forecast might be right, we should be able to implement the second pillar of agricultural policy - that is, rural development - with even more vigour. We should have a set of measures planned that will enable us to deal with a situation that will otherwise overwhelm us. In this respect, I think that it would be appropriate for us to consider the possibility of promoting rural development - not only that linked to agricultural issues, but also to non-agricultural issues - so that we can approve the reforms that are currently on the table.
Madam President, now that Commissioner Wulf-Mathies' comprehensive discourse has given us the opportunity to discuss one or two points outside the Chamber, perhaps we can now catch up with some lost time to ensure that everyone on the list has the chance to speak this evening.
Madam President, Commissioner, ladies and gentlemen, we have all entertained high hopes for the Commission's proposed reforms. There is no doubt that the overall package, including the merging of several directives into a single directive for rural areas and their development, contains genuinely far-reaching proposals and new ideas. Having said that, I must add that, if the headings are compared with the descriptions, it emerges that not every heading matches the small print underneath. We must be careful not to raise hopes that cannot be fulfilled when the ideas are implemented.
Let me now focus on the new proposals on rural development. For several years, of course, we have all been under the influence of the proposition, which the Commission has reiterated, that the development of rural areas is effectively a second pillar of the agricultural production system that has to be erected alongside the traditional, albeit reformed, agricultural policy. I recall the excellent conference that the Commission organised in Cork, but we are all well aware that, although we may sit together in a relaxed atmosphere and speak a little about our dreams for the future, those dreams cannot always be fulfilled in the way we would wish. Our hopes were higher, but they could not all be converted into concrete proposals.
I also know this is difficult, but I believe that many of the Commission's proposals were too strongly influenced by the thought of the editing scissors that the Council would inevitably wield, given the wide diversity of the Member States' interests. Of course it is essential to seek a majority but, as every trade union knows, to secure a 3 % pay rise you must start by asking for 6 %. Anyone who opens negotiations by offering a compromise solution need hardly be surprised when that offer is beaten down, particularly in the agricultural debate, where so many different interests are involved.
Allow me to highlight Article 31, for therein lies the key to the question of the extent to which we can take account of the potential of rural areas in the support we give them. As far as the agricultural economy is concerned - and I refer expressly to the agricultural economy, and not just to farming - the wording is unclear. We are not quite sure where it is supposed to be leading. We have heard many explanations from you, Commissioner, and from others. That puts our minds at rest. But I believe this has to be more clearly worded. It must say more clearly what we intend to do, and it must also give a clearer indication of the resources that will be available to us in the future. Parliament cannot accept being fobbed off with the promise of more specific provisions in the implementing regulations.
I am well aware that it is not possible to formulate everything in detail in a legislative text. I have even criticised a considerable number of my parliamentary colleagues' amendments for trying to do just that. A piece of legislation cannot be crammed with helpful details, but there should certainly be a little more clarity. If the implementing provisions subsequently spell out everything that can be done, we should then find a way, if possible, in which Parliament can participate in a Commission measure as a goodwill gesture, even beyond the scope of written agreements.
The two pillars are not yet pillars. Or at least the second pillar, namely rural development, is not so much a pillar as a spindly little tree. We shall have to tend and fertilise it very well until its trunk attains the same girth as the first pillar. That will be exceptionally hard work. Parliament knows that the Commission is on the right road, but that road is not yet very clearly signposted. Let us try to work with you to mark out this route and perhaps also to find a means of bringing home to the Member States, in all their diversity, that rural development is not simply a matter of financing non-agricultural activities but that, by bringing stability to rural areas, it ultimately benefits agriculture and the agricultural economy.
Madam President, I am pleased that this oral question on the agricultural part of Agenda 2000 affords me the opportunity to continue our dialogue with the European Parliament which has started very promisingly, in my opinion, in the Committee on Agriculture and Rural Development. In view of the situation with regard to speaking time, I should like to give a very condensed report on the progress made by the Agriculture Council in examining the Commission proposals with a view to transposing them into statutory instruments.
I should like to concentrate on the main political issues that will be at the heart of future discussions. I need hardly tell you that some of my comments will be made without prejudice to next week's Agriculture Council discussions, the aim of which will be to formulate a clear political position as a contribution to the Vienna meeting of the European Council.
As you are also aware, it is the intention of the presidency to engage in further talks with the Committee on Agriculture and Rural Development as soon as we have the results of the forthcoming Council meeting.
We are all conscious of the challenge posed by Agenda 2000 in general and particularly by the special status attaching to the common agricultural policy in that context. It is now generally recognised by the body of Agriculture Ministers that the reform process initiated in 1992 must be continued, intensified, adapted and supplemented. This necessity derives from both the inherent constraints within the farming world and the new extraneous challenges, such as the forthcoming round of WTO negotiations and enlargement of the EU. It is therefore our duty in the context of our political responsibility for agriculture to take swift and concerted action to structure the CAP in a way that will determine the course to be followed in the global negotiations. In my opinion, at any rate, this approach is preferable to a wait-and-see strategy, which would result in our having to take decisions that were forced on us by a deteriorating market situation on the one hand or by our non-EU partners on the other.
In this respect, we are proceeding from a number of basic principles which most Members of the House have approved and are able to endorse and which ought to enable us to complete the ambitious project of CAP reform on satisfactory terms, in the true interests of the farming community and to the advantage of consumers. I am thinking here particularly of the European agricultural model, which ought to be further developed. This model agricultural system must be multifunctional on the one hand and sustainable and competitive on the other; in other words, it must cover the entire territory of the EU, including regions with specific problems. This European model should not be unfamiliar to us, since the initial inspiration came from this House. The model was endorsed in the conclusions of the Luxembourg European Council.
We also largely agree that the reform of the common agricultural policy has to result in arrangements that are economically prudent and reliable as well as socially acceptable, in appropriate earnings and in a balanced relationship between production sectors, producers and regions, and that it must prevent distortions of competition.
After all, we are firmly resolved to preserve budgetary discipline and are virtually unanimous in the view that the agricultural guideline should, as a matter of principle, be maintained as a ceiling and be calculated in accordance with the present formula, irrespective of what the guideline covers. With regard to this point, however, I must point out that there has been a change in the position of some delegations on the agricultural guideline, as well as on the question of shifting some fiscal burdens from the CAP purse back to the Member States.
The European Council itself, moreover, has expressed the view that the Commission proposals offer a basis for further reform of the common agricultural policy. This means that the completion of the reform process will depend on adjustments being made to these proposals.
In this context, it is imperative that the Vienna European Council should make considerable progress, in accordance with the Cardiff timetable, on the main components of Agenda 2000, so that political agreement can be reached on the whole Agenda 2000 package by March 1999 at the latest. The Austrian Presidency expects to engage in highly constructive cooperation with the European Parliament in this matter. As far as the Agriculture Council is concerned, may I tell the honourable Member that tangible progress has been made since the meeting of the European Council in Cardiff. For one thing, the Council has completed the process of identifying and clarifying the issues that will form the core of future negotiations. This means that it can now move on to the next and more substantive stage of seeking ways and means of resolving these issues, possibly in the form of a range of options.
To this end, as I explained at the start of my remarks, the Agriculture Council is to adopt a report at its meeting this week for the Vienna European Council. The aim of the report is to identify the general guidelines that have emerged from the papers produced to date, to outline the main progress made since the Cardiff meeting and to shed light on the issues on which the Member States still hold sharply differing views.
From my point of view, there is also a need to emphasise that the negotiations have to proceed at a very brisk pace after the Vienna European Council. Since I assume that the timetable for dealing with Agenda 2000 which was set by the European Council in Cardiff will be adhered to, I believe it is desirable that agreement be reached as quickly as possible on the unresolved issues, so that the Agriculture Council is left with a limited number of key political issues to discuss at its March meeting. As you can imagine, the solution of these problems may depend to some extent on developments in the negotiations on other aspects of Agenda 2000, particularly on the financial conditions. For that reason, it would be very useful if the European Parliament's preliminary reports were available on time. I am gratified to note that the report on rural development, one of the most important areas where reforms are needed, will shortly be completed.
As far as the reform of the common organisation of the cereals, beef and milk markets is concerned, may I remind you that the Agriculture Council, at its November meeting, expressed the view that the approach adopted back in 1992, the main element of which was a reduction of the price-support measures, combined with direct compensatory aid and accompanying measures, remains valid. The Council also took the view that the suitability of this approach in specific situations and the weighting of the various measures should be assessed on a case-by-case basis, with all available internal and external factual information being taken into account. The work that has been done on this subject, however, indicates that the Member States have different concepts of suitability.
There is actually quite wide-ranging agreement that this approach should be pursued in the domain of crop farming, irrespective of the size of the reduction in the intervention price and the amount of compensatory aid. With regard to beef too, the great majority of the delegations consider this approach useful, again notwithstanding the amount of the reduction in the intervention price or of the compensatory aid. Some delegations, however, doubt that this approach alone can control the supply situation and recommend provision for measures specifically designed to control supply, which would mean a smaller reduction in the intervention price.
As far as dairy products are concerned, the positions of the delegations differ widely. Some Member States believe that this approach, and especially the lowering of prices, is unnecessary in the present market situation. Others, however, believe that radical changes to the system are indispensable.
These differences derive partly from the opposing positions adopted by the delegations on the future of milk quotas. While most of the delegations wish this quota to be retained, some Member States are calling for it to be abolished by 2006. There are numerous questions concerning details of the individual market regulations which we can certainly include in the discussion if so desired.
With regard to the proposed reform of the common organisation of the wine market, which was submitted in July, a technical examination is now being undertaken so that the key questions can then be identified quickly at the political level. For that reason, I cannot provide you with a résumé of the Member States' positions at the present time.
However, I should like to make two comments, because I believe they are important. First of all, the discussions to date and the exploratory talks held by the Council in September have shown that the Member States generally regard the present Commission proposal as a decidedly better discussion basis than the proposal of 1993/94. The more flexible approach and the general objectives are considered on the whole to represent substantial progress.
In addition, let me say to the honourable Member, since it was he who asked the question, that this proposal should be regarded as part of the general package of CAP reforms under Agenda 2000. So in order to achieve this goal, it is essential that we progress as quickly as possible. It would be very, very helpful - and I address this appeal to all of you in this House - if the opinion on this proposal could be delivered as soon as possible, so that we in the Council can make the progress that needs to be made.
Some very definite progress has been achieved in the realm of rural development. This is an issue with extremely important implications for the future of our farmers and the entire countryside. That is precisely why the presidency devoted its informal meeting in St Wolfgang to this topic. There is unanimous agreement in the Council that vital importance attaches to rural development policy as the second pillar of the common agricultural policy. The delegations also largely accept the recommended integrated policy framework. There is also very wide-ranging agreement on the objectives that should underlie the granting of assistance for the development of rural areas. Moreover, the idea of developing forestry and giving it a more prominent role in the package of rural development measures has also been welcomed, although I cannot deny that the Member States still differ on the scope of individual measures in the package, because most of this domain, of course, falls within the jurisdiction of the Member States.
Various important questions will have to be dealt with in greater detail so that they can be definitively resolved. In my view, the main questions are these: firstly, the type of specific measures that can be implemented - in other words, whether these measures should only relate to activities connected with agriculture in all its multifunctional aspects, or whether multisectoral contributions to rural development of a non-agricultural nature can be considered.
Secondly, the link proposed by the Commission between the compensatory allowance for less-favoured areas, subject to compliance with certain environmental requirements, has elicited comments from many delegations to the effect that the compensatory allowance is primarily a socioeconomic instrument designed to compensate for natural disadvantages.
The third and last question relates to sources of funding and especially to the Commission proposal that rural development be switched from the Guidance to the Guarantee Section of the EAGGF.
As far as the financial regulations are concerned, it is logically obvious that the discussions on those can only be concluded at a later stage, particularly in the light of the negotiations on other elements of the Commission proposals, the results of which will have to be reflected in the provisions of the financial regulations.
My own point of view on the question of horizontal regulations is that these proposals include innovations which must be examined extremely thoroughly before they can actually become common political guidelines.
As for compliance with environmental requirements, there is general agreement on the need to promote the attainment of environmental targets; this, incidentally, is wholly in line with the European agricultural model that all the relevant bodies want to see developed. But there is still a need to examine how these targets are to be achieved, and particularly whether they should be incorporated into the common organisation of the markets or whether they should be prescribed elsewhere, for example in specific regulatory frameworks.
Moving on to the criteria governing the employment of workers, there are divisions among the Member States on basic principles as well as on procedural details. This is evidently a highly sensitive subject which requires more study.
Lastly, with regard to the sliding scale of total grants paid to farms on the basis of farm size, the delegations evidently differ on this point too. Several delegations agree with the principle or are keeping an open mind on the maximum amount, whereas some delegations still disagree with the Commission's approach.
I hope that I have managed to provide you in this brief summary with all the most important information on the work that has been taking place in the Agriculture Council and on the prospects for future progress in connection with the agricultural element of Agenda 2000.
I am confident that this dialogue will help to foster the deliberations that are taking place in Parliament and in the other institutions. You may rest assured that the Austrian Presidency is willing to do whatever is necessary to ensure that the targets laid down in the Cardiff timetable are met and that the process is therefore duly completed in March 1999 in the interests of the agricultural sector, which needs a clear vision of the future. Thank you.
Thank you, Mr Molterer.
Ladies and gentlemen, I have been doing some calculations. The sitting is due to continue until midnight. The speaking time for the individual speakers is so tight that we shall only manage if you all keep very strictly to your time, and indeed save a little if possible.
In this context, I should like to ask Mr Fischler something. You ought to have the floor now, and then again after the debate. Could you make your statement at the end, or do you wish to speak at this point?
Madam President, Mr President-in-Office, ladies and gentlemen, first the good news: I shall deal with everything together, then there will be no need for me to speak again at the end. But before beginning, I should like to thank you for the opportunity to engage in this debate here today. I thought I would divide my contribution into two parts, starting with my response to Mr Colino Salamanca's oral question and then dealing with Mr Görlach's report. Before I do that, however, let me convey to all the rapporteurs and to all those who have spoken here or produced working papers my sincere thanks for their efforts.
What stage have are reached in the reform debate? The President-in-Office has just reported in detail on the present position with regard to the discussions in the Council, and I need not repeat that. There is only one thing I should like to re-emphasise: we need reform, and we need it now. Moreover, we need real reform. With half measures, window-dressing or 'semi-skimmed' reforms, we shall never attain the goals which we have set ourselves and which Parliament has postulated. The problems in Asia and the Russian crisis have made many people question the need for reform and our approach to the task of reforming the common agricultural policy. Our assumptions regarding the development of the global market are over-optimistic, they say. What is more, these are often the selfsame people who, until recently, were criticising us for allegedly producing excessively pessimistic estimates.
Let me therefore state quite plainly that nothing significant has changed in the assumptions on the medium- and longer-term development of supply and demand that underlie our proposals. Our approach to these reforms has been entirely vindicated by the latest studies we have conducted. An increase in consumption in the newly industrialised countries of Asia in particular, combined with limited scope for increased production in those countries, will stimulate trade in agricultural produce and boost price levels in the world market.
Even though the problems in Asia and Russia have put a temporary damper on economic growth, that will not significantly affect developments in the longer term. So there will certainly be opportunities for our agricultural producers if we are prepared to pursue the path of reform. And what if we do not? Well, as far as the cereals market is concerned, our analysis shows that unless our policy is changed, this year's intervention stocks of 14 million tonnes will have risen to 51 million tonnes by about the end of 2005. The beef estimates also confirm the urgent need for reform. In the absence of reforms, we can expect a beef surplus of one and a half million tonnes in the middle of the next decade.
Although the milk situation is less critical, the EU dairy industry will be unable to benefit from the anticipated upturn, particularly with regard to cheese exports, without a change of policy. It is therefore essential, in my opinion, that the Community should adhere to a long-term strategy and not let itself be irritated by short-term problems. Be that as it may, reforms designed to put our own markets in order are absolutely indispensable.
Our three principles for the reform process remain unaltered. First of all, we must develop the European agricultural model further by distinctly improving the competitiveness of our agricultural sector. Secondly, in order to strengthen the European agricultural model, we must integrate a multifunctional approach into our agricultural system. Market reforms must therefore be supported by a more active rural development policy throughout the entire Community. For the sake of coherence and to avoid conflicts, rural development and market policy ought to be more closely linked, which should be done by using the Guarantee Section of the EAGGF to fund rural development outside Objective 1 areas. Thirdly, even if policy is better attuned to the market, agricultural policy will still require a safety margin so that it can respond to unexpected developments.
The latest economic crises in particular have shown that the world market not only offers interesting export opportunities but also entails a certain degree of risk, which our farmers have to take into account. But in particularly difficult years, when natural disasters occur or when major markets collapse, for example, farmers must be able to rely on Community solidarity.
Mr Colino Salamanca referred to the fact that the own resources report is playing a more prominent part these days in the discussion on the funding of Community policy. In this context, may I point out to the honourable Member that there is a list in which the payments included in the calculations are enumerated in precise detail; this list was compiled by Directorate-General XIX. I have already given copies to one or two Members of Parliament. I shall gladly send you a copy.
Our sole intention in this report was to create an objective basis for discussion and to highlight the basic options available to us in our bid to cope more effectively with budgetary imbalances. First of all, this means that cofinancing is not the only conceivable solution, but it also means that we shall not table a proposal until there is a clear political will on the part of the Member States for us to do so. However, I should not like to rule out the possibility that other entirely different factors might crystallise in the course of the discussion. For instance, some Members of this Parliament have already indicated that it might become necessary to establish a new equilibrium between market policy and rural development policy.
However, let me warn you against one thing, namely the fallacy that we can solve the budgetary problems by abandoning the reform process or by confining ourselves to cosmetic surgery. The fact is that mini-reforms would ruin farmers' prospects of a prosperous future. Such a strategy would be dangerous self-delusion and would be pursued at the expense of the future viability of our farms. If we do not reach agreement as quickly as possible, there is a danger that the current financial latitude will be restricted, primarily from without, to the extent that, if the reforms were postponed until a later date, they would have to be implemented without the safety net that is now available. Do we want that? Do you want that?
The Agenda 2000 proposals in their present form provide for income support measures, and the concerns voiced by the farmers' associations regarding the effects of the proposals on incomes have once more been proved groundless. The fact is that we now have comprehensive studies from two universities which have analysed the economic impact of the proposals. These studies represent the most comprehensive and broad-based analyses that have been undertaken in this field, as well as being the most independent.
Unlike many of the farmers' associations, the universities did not use static models but opted for dynamic models which took account of the interdependence of the various production sectors, cost savings and the structural development that may be expected to occur. On the basis of the assumptions made in these models, it transpires that nominal incomes within the agricultural sector will rise slightly between now and 2005. However, if the probable structural development is also taken into account, per capita agricultural incomes are shown to rise perceptibly in real terms as well.
Mr Colino Salamanca asked which structural developments were postulated in these studies. Let me tell you that the average annual reduction in the number of farms was higher before the 1992 reforms than afterwards, and let me say that in the period for which we are now planning, the average annual reduction in the number of farms is expected to be lower than it has been during the present period.
Lastly, I should like to emphasise that it may well prove necessary to amend the proposals so that a decision can be taken. Even if amendments have to be made, we must fully uphold the principles on which we have chosen to base the reform process. And that brings me to the Görlach report. By consolidating policies that have hitherto consisted of many scattered elements in various different portfolios and by undertaking an urgently necessary extension of activities relating to rural areas to form a coherent whole, we wish to make rural development into the second pillar of the common agricultural policy while considerably simplifying the relevant provisions, procedures and aid criteria. Mr Görlach is right to say that the second pillar is not yet as strong as the first, but we - at least we in the Commission - are certainly prepared to do our bit to make it as strong as possible.
Your amendments, ladies and gentlemen, highlight the various reservations that exist in Parliament. I hope that I shall be able, with due brevity, to dispel most of your misgivings or at least make it clear where the Commission's view differs and why. The main goal of rural development policy is to provide a framework within which coherent programmes can be created throughout the Community. First of all, that framework has to be flexible enough to take account of the diverse needs and the rich potential of Europe's rural areas. Secondly, it must be able to accommodate an integrated planning approach and, thirdly, it must guarantee the development of sustainable agriculture and forestry. I welcome the rapporteur's endorsement of these primary aims.
Roughly speaking, we can divide the amendments into three groups. Some of the proposed amendments seek to change the core of our proposals and are thus at odds with our basic thinking. For example, a number of amendments seek to restrict rural development programmes outside Objective 1 and Objective 2 areas to farmers only. While we recognise the key role of agriculture, farmers alone cannot ensure the viability of rural areas. What would the prospects be for the brothers and sisters of anyone taking over a farm? Would migration be their only option? For these reasons, we have proposed in Article 31 that the measures for the promotion of rural development be broadened. The choice of priorities, however, should be left to the Member States or their regional authorities. I am sure that the rapporteur, Mr Görlach, shares my view on this point.
Another question that touches on the foundations of the proposed regulation is addressed in some amendments which deal with agri-environmental measures. We in the Commission regard this as a key element of our proposal. That is why it is the only part of the proposal that is intended to be compulsory for the entire territory of the Community. For the sake of the credibility of these measures, it is imperative that they actually help to improve the environment.
Two of today's amendments in particular, namely Nos 55 and 56, would considerably prejudice the proposed agri-environmental measures. One of the amendments would mean that all farmers using extensive farming methods would automatically receive environmental premiums, without any assessment at all of the environmental benefit of their methods. The result of this could be that the agri-environmental measures would conflict with the compensatory payments and extensification premiums under the common organisation of the markets. May I remind you of those very reservations that were expressed here last month in the debate on the Iversen report.
The second amendment which would be incompatible with our draft regulation provides for the introduction of aid for the marketing of regional products. This is a good idea, and we have nothing against it in principle. Indeed, we are pursuing it, but in another context. I trust you will appreciate that such aid could not come out of the agri-environmental budget.
The vast majority of the amendments are consistent with the spirit of the Commission draft, which, incidentally, was endorsed by the Committee on Agriculture and Rural Development. Most of the amendments are proposals for improvements in the wording. I am well aware that, as with any legal text, there are a few points in this draft that can and should be improved. In most cases, however, the wording was carefully chosen by the Commission to reflect quite specific political objectives. For that reason, I am not in a position to accept amendments today without detailed examination. It should not be forgotten that even nuances can be important.
Many amendments merely emphasise or reiterate matters that have already been covered. As far as the aid ceiling is concerned, we must examine the amount of aid it will take to achieve the desired effect in each case and ensure at the same time that an appropriate reciprocal contribution is made. Wherever possible, we have proposed an increase in the amounts of aid for specific measures, such as the establishment grant for young farmers. However, we do not believe there is any justification for further wholesale increases.
Finally, there are a number of amendments - Nos 22 and 27, 31, 35, 38 and 65 - which relate to the jurisdiction of the Member States and the Commission. If we are serious about subsidiarity, we should not include in the text of EU laws any matters that could equally well be resolved at the national and regional levels. In particular, it is certainly not for the European Union to decide which authorities or institutions should be consulted on matters of programme adaptation. The Commission will, however, examine whether it can incorporate some of these ideas into the detailed implementing rules.
As far as the Commission's responsibilities are concerned, I shall certainly take up the challenge to have the implementing rules on the table within six months. However, I cannot accept the amendment in its present form, because our intention is to produce the implementing rules as soon as possible after the Council has adopted the regulation. As far as the division of powers among the institutions is concerned, I cannot alter the obligations and powers of the Commission. That transcends the scope of the draft regulation. You may rest assured, however, that I shall keep Parliament fully informed of our progress in preparing the implementing rules and developing the programmes.
Finally, I am gratified to note that the report endorses the main objectives of the Commission proposal, and I therefore hope that Parliament will support the principles of our rural development policy as set out in our draft regulation.
Madam President, first I would like to compliment Mr Görlach on his report. His argument is very convincing, and reflects our group's constant attention to agricultural and rural policy.
We are disappointed that, in fact, despite all the declarations and grand statements at Cork, this second pillar of the CAP still looks like a shaky crutch. Yes, simpler procedures for rural development programmes are an excellent step forward, and the new role of the regions and strengthened partnership are important, but the paramount problem is still funding, which is pretty limited at 10 % of all CAP expenditure. This suggests that planning for the countryside, that vast physical and human European resource, will be largely driven by traditional market policy with its powerful funding and instruments, which makes our poor little rural policy look like a lady-in-waiting
In this context, I fear that the entirely legitimate attempt to extend rural policies to cover more than just agriculture - mentioned by the Commissioner - runs the risk of generating eagerness and expectations everywhere which are bound to be disappointed. We will not be able to satisfy all the rural communities wanting to take advantage of them. I think that is a sign of the difficulty and uncertainty surrounding this endlessly awaited reform of the CAP. And our motion for a resolution on the Agenda 2000 agricultural reform is geared to that very point.
We are driven by two concerns: the first is that the crisis situation on the international markets may hold up reform while waiting for better times. Instead, we think it is necessary to press on rapidly and stick to the planned timetable for decisions next spring. And there is no need to water this reform down excessively and have a kind of artificial reform - as the Commissioner said - especially on those innovative aspects of the horizontal regulation which are supposed to be an opportunity to reconcile people to the CAP and justify the aid it covers, and which, in my opinion, threaten to disappear altogether.
Mr Görlach is right - if the Commission's proposal, here too, had been a bit more courageous and a bit less wedded to a rather too convenient subsidiarity, we might not have reached this point. But now we must move forward, and there is absolutely no need to curl up like a hedgehog to defend the status quo. I believe a fortress Europe would be the worst signal to send to the CEECs who even now see their accession date fading sadly into the distance.
The second concern is the one this debate on the cofinancing of income support raises in me. Commissioner, I appreciated your extreme prudence at the last meeting with the Committee on Agriculture because, in fact, this logic of net budget balances, which has got absolutely nothing to do with the real issues of reforming the CAP, threatens to introduce a dangerous virus into the whole construction of Europe, and I do not want all of this to lead to another reform deadlock. Our message - at least the one we have tried to get across in this resolution - is that it is right to have the cards on the table and let the farming world have its say too, because it cannot be made just a passive witness of decisions taken over its head. If we want to grasp the opportunity of the debate on budgetary resources to talk about expenditure, and hence about the CAP, fine, but what drives us are the real problems of the CAP - the unfair distribution of its benefits - which the President of the Court of Auditors also described to us in this House yesterday.
I think it would be wrong to erect an ideological wall against the renationalisation which the cofinancing would provoke, and see it as a demon. But it would be equally wrong to allow purely accounting logic to prevail over aspects of balance, cohesion and solidarity which are even more necessary in the new CAP than they were in the old one. So debate and negotiation should come together in this context. I think it will be best for everyone.
Madam President, I wish to greet the President-in-Office and the Commissioner. I should also like to congratulate Mr Görlach on his excellent report.
What are the main issues of concern for the European Parliament that led to the tabling of this oral question? You only have to consider the report on the general aspects of the reform approved by the European Parliament in July, a report that I myself drafted, the declarations made at the 1997 Agriculture Council or the Cardiff European Council, or the statement made recently by the Austrian Presidency to find the answer. But I should like to reiterate the main concerns.
First of all, we must show caution and moderation in the reduction of prices, especially in the milk and beef sectors.
Secondly, we need to maintain the intervention regimes, albeit in a more flexible and operational form.
Thirdly, we must ensure greater equality between different crops, farmers and types of farm so that the CAP can finally contribute to the economic and social cohesion of the European countryside.
Fourthly, we should strike more of an internal balance within the CAP by strengthening the so-called second pillar of rural development. It is incomprehensible that there should be virtually no change in the appropriations earmarked for this extremely important pillar when around 10 % of the guideline resources have not been used.
Fifthly, we need to preserve an adequate number of farmers working the land. This is a major concern in the less-favoured, peripheral and ultra-peripheral areas, which are already running a great risk of abandonment and desertification.
If, as is proposed, the reform of the CAP is limited to a reduction in prices and their compensation by means of aids indexed to productivity rates, then we shall be carrying out a reform only for the more efficient farmers. That would be a shocking contradiction with the political aims of defending the European farming model and keeping the countryside alive. Those aims have always been pursued and reiterated by the Commission and the Council. Let us leave aside such political hypocrisy.
It is now 13 months since Agenda 2000 was first presented and 7 months since the proposals became more practical. But we have yet to see any signs of progress despite the efforts made by the Commissioner and Jacques Santer. As if that were not enough, there is now the proposal on cofinancing, which has poisoned the whole debate over the CAP. We do not want to avoid this debate and we cannot escape it but it goes far beyond the question of the agricultural policy and is a debate that we have to hold at the right time, not now. The European Parliament has reached a broad consensus on the CAP but the question of financing at this stage cannot be allowed to poison our debate, nor should it be allowed to divide us.
Madam President, I should particularly like to welcome the President-in-Office, the Austrian Minister for Agriculture, along with his many assistants who are here this evening. This is a very positive signal from the Austrian Presidency. I should also like to congratulate Mr Görlach on his report, which I think lays a very solid foundation for the rural policy in Europe which my group feels is so badly needed. It will have to be defended in future, particularly in international circles in my view, as part of the 'blue box'. While we on this side of the Atlantic are busy drastically reforming the agriculture policy that we feel we need, those on the other side are sending out completely different signals, however understandable this may be, by suddenly increasing their subsidies enormously. It would be interesting if the Commission could analyse, and let Parliament know, whether this extra aid is classified as being in the blue box or the green box. It will inevitably be part of Europe's future agricultural policy, to be paid for from Category 1.
The main problem with income support in future will be that once the Central and Eastern European countries have joined, they are sure to apply for it. This will be very difficult: it will become unaffordable, and then the common agricultural policy itself will come under threat. I favour cofinancing under strict conditions: only if there is no renationalisation, and if the Member States are obliged to pay or face strict sanctions if they fail to do so. You will not be surprised to hear that I also advocate a policy of promoting good-quality agricultural products. In my report a few months ago, I gave a detailed account of how this should be approached, and I hope that the Austrian Presidency will bring this matter up again in its discussions in future.
Madam President, Mr President-in-Office, as the Commissioner explained to us a few moments ago, in answer to the protest from certain Member States who make net contributions to the Community budget, the Commission has just drawn up a report on the own resources of the European Union, with a view to readjusting Member States' contributions.
The Commission puts forward three options, one of which is the national cofinancing of direct aid to agriculture at a level of 25 %. This proposal may be tempting at first sight as it would have a considerable effect in terms of readjustment for certain Member States whose agricultural sectors are smaller than the Community average. However, in the short and medium term, there is a danger that national cofinancing could weigh heavily on the national annual budgets of certain Member States, such as France, who would be forced to significantly increase their agricultural budget. Yet this goes against the policy of controlled expenditure needed for the success of the euro.
Also, national cofinancing represents a real threat to financial solidarity among Member States. There is a danger of intolerable imbalances among the fifteen Member States, which would lead to the formation of a two-speed Europe: a Europe of rich states and a Europe of poor states. I am opposed to national cofinancing. The Commission's proposal poses a serious threat to the common agricultural policy and could mark the beginning of its renationalisation and, over time, its disappearance.
The progressive and underhand dismantling of the CAP would irreparably challenge European unity as the CAP is the first Community policy which, for 50 years and despite battles fought over agricultural matters, was able to give strength to the cohesive force and spirit of solidarity that are characteristic of the European Community. CAP reform is necessary but it should not trigger the collapse of Europe.
Madam President, Mr President-in-Office of the Council, Commissioner, I think firstly that the Cunha report - which is an excellent report - brought to light the contradictions, imbalances and effects of the 1992 reform. I do not think it is right that the Commission should propose Agenda 2000 to us without having completed the task of presenting a report evaluating the effects of the 1992 reform.
Commissioner, reports from universities are not enough: the Commission's political responsibility obliged it to set out the effects of the previous reform before this Parliament in order to have an adequate debate. This was one of the Commission's major responsibilities.
With regard to the proposals, the Commission has restricted itself to drawing up proposals for sectorial reforms, without having an overall plan. What is more, the reforms it is proposing are, in general, price reductions that are not partially compensated for by direct aid to incomes, and a widespread system of replacing purchasing intervention with aid for private storage.
With the development of the international financial crisis, it would also have been desirable to use more specific tools for analysing these measures and the effects that the international crisis might have on this sector.
Finally, on behalf of my group, I would like to congratulate Mr Görlach, and draw attention to rural development, Commissioner, as neither the tools nor the financial resources considered in the Commission's proposals are satisfactory with regard to this issue, and they will in no way be able to compensate for the negative effects of the remaining proposals on the rural society and economy.
I would like to add a few thoughts on the subject of co-financing. What is proposed is not a policy of solidarity, because the real economic policies - the internal market policies and the common commercial policy - are not reflected in the budget. Therefore, presenting matters in terms of net balances is inappropriate and very inaccurate. Perhaps we are seeing there the hand of a Member State, and the Commission should be more generous and not give in to certain pressures.
Allow me a final thought: what is happening with Agenda 2000 is an example of institutional game play within the context of Europe. It is very important to keep to timetables, but it is just as important to take the right decisions, with the appropriate methods and pace of debate and with sufficient transparency.
Madam President, Commissioner, a great deal of money is spent in the agricultural domain; just imagine that all the money that has been poured into agriculture in the past had gone towards this second pillar we are discussing here today.
Commissioner, it is impossible to assess the extent to which rural areas could have flourished, how many jobs would have been created and preserved, how much agricultural spin-off development we could have initiated too. If we consider how much innovation has taken place as a result of the frugal programmes we have had and through the funds that have trickled into the Leader programme and the accompanying measures, we can obtain a rough idea of the sort of impact these programmes would have had if they had been furnished with the necessary capital.
Nevertheless, what is planned for the second pillar is very sound in terms of quality, but in quantitative terms its resources are meagre. We should be bolder here, and above all in the other areas, in the traditional agricultural domains, in the support premiums for price reductions; we should surely look long and hard at the social and environmental quality of our measures and adjust them accordingly, with a view to bringing them into line with our social and environmental policies and to charting a new course, so that these funds will eventually flow into what we now call the second pillar, which within five or ten years - perhaps we should not set ourselves too tight a schedule - could become the first pillar.
If we make wise use of the funds at our disposal, if we do not let them disappear into the national treasuries, we stand a great chance of succeeding. I would ask you, Mr President-in-Office, Commissioner, to be rather more daring and to adopt a somewhat more positive approach in explaining to the public the great opportunities that lie along this route. Your native country has some valuable tips and good examples to offer us in this respect.
Madam President, Commissioner, Mr President-in-Office, I would simply like to make two points. Firstly, we are used to hearing that the CAP has achieved its objectives of self sufficiency, as set by the Treaty. Then we immediately think of overproduction, set-aside, fallow land, the drop in agricultural prices and yet, it has to be said, this does not really reflect the reality of the situation. The Union is in deficit in certain products that it could easily produce itself. We import 70 % of proteins for livestock farming, but also 50 % of honey and a considerable amount of citrus fruits, fish, wood and even sheep whilst, at the same time, troubled rural areas remain unused.
Also, on a budgetary level, we should not be decreasing aid but rather improving it, without diluting it with hypothetical cofinancing. Such cofinancing promotes selfishness in national accounting and harms the founding principles of solidarity within the Union. This reform should redistribute production among the various regions, climate zones and countries. This reform should stop making intensification a priority. The main aim of reform cannot be to satisfy the multinationals of the food and farming sector.
We understand that European citizens do not wish to continue financing such a convoluted system. A European agricultural model does exist. It is not uniquely based on the Union's exports, nor on a widespread drop in prices. It is based on the multi-functional nature of our agricultural sector and on the patchwork of our land. We should ensure that they complement one another with a view to sustainable rural development in the human interest, and the creation of jobs.
And what of the world market? We must, of course, take our place in it, but not at the expense of our fellow citizens and their health, nor at the expense of their environment. This is also the price we pay for European integration. It is also the price we pay for having a European Union, a worthy partner that is respected and well-known in the globalised world.
Madam President, the proposal for a regulation on support for rural development from the EAGGF incorporates all of the existing measures relating to Objective 5a of structural policy.
I find that the Commission proposal lacks realism and does not take into account the negative impact that the 1992 reform of the common agricultural policy had on the economic fabric of rural areas. A perfect example is the frantic race for output, productivity and enlargement in order to maintain an income that no longer allows profitable investment.
Our group, both in committee and in the House, has tabled a series of amendments which include all economic sectors in rural areas in the support mechanism for extensive agricultural production. This support is provided by compensating for the supplementary production costs for farms in less-favoured areas.
A large number of these amendments have already been adopted by different majorities in the Committee on Agriculture and Rural Development, thereby showing both the Commission and the Council how much importance we place on rural development for a healthy balance in European society.
As regards financing the CAP, we are opposed to any system where Member States cofinance a common policy due solely to the fact that Article 2 of the Treaty of Rome lays down the principle of financial solidarity. Moreover, although the national cofinancing of aid would at first be compulsory, the methods for implementing it would soon become optional or discretionary. As a result of this cofinancing proposal, Mr President, I question the Commission's objectives. Do you really want to maintain a Community agricultural policy, the only existing common policy along with the Common Fisheries Policy? If this is not the case, then it must be stated clearly and without pretence in order to allow Member States to renationalise agricultural policy to defend their own interests themselves.
Madam President, CAP reform is dictated by outside considerations, particularly in the eyes of the Commission, and it should now be clear that developments in the international arena, with the crisis in Asia and Russia, mean we must be more realistic about export possibilities for our agricultural products. We must be wary of being too confident in this area.
Similarly, enlargement to include the CEECs should be subject to careful consideration. In this respect, it must be clear that such enlargement should not lead to our common policies, particularly the CAP, being watered down.
In addition, it is also in our interests as Europeans to note that, currently, the United States is once again being forced to strengthen public support for its farmers. These are new arguments to justify our CAP and the European agricultural model within the WTO.
But I would also like to draw attention to more internal aspects of our forthcoming reform. The legitimacy of our agricultural policy needs to be renewed. For the consumer, the quality of products needs reinforcing, and the taxpayer needs to be reassured that public money is being wisely spent. And our fellow citizens need to be reassured that we are safeguarding regional balances and promoting sustainable development.
More importantly, we must make our CAP more coherent, as the Cunha report suggested. From this point of view, I would like to warn against the initiatives and decisions in favour of Member States cofinancing the CAP as this measure, if it were taken, would challenge the whole principle of financial solidarity, one of the basic tenets of the CAP. It may also lead to the renationalisation of the CAP as, when national partners have to vote on appropriations for their country's farmers, it will not be long before they use national criteria to decide which way they vote.
For these reasons I cannot sanction the idea of cofinancing, and I call on my colleagues to be most careful on this matter.
Madam President, ladies and gentlemen, I too should like to begin by thanking the rapporteur for his cooperation and his willingness to compromise.
A report on the funding of measures for rural areas is very difficult to deal with, not only because of the host of amendments but also because of the diverse needs of the Member States. The development and promotion of rural areas is a particular concern of mine, since I am convinced that Europe, in all its diversity, will only have a future if its less-developed regions, including its rural areas, receive targeted and effective support.
I therefore crave your indulgence, ladies and gentlemen, for my repeated interventions in the House on behalf of rural areas, but I consider rural development to be a very important subject which warrants these constant reminders and which needs to be explained clearly to all our citizens.
Alongside regional policy, agricultural policy plays an important role in the development of rural areas. While regional policy focuses its array of instruments and resources on supporting the rural population and the economic base of small and medium-sized businesses, agricultural policy supports the farming community through the EAGGF. This fund and the regional support measures are now to be made available as a combined package, primarily to meet agricultural needs and requirements. In my opinion, this idea of an integrated policy for rural areas is extremely important, but let me emphasise that care must be taken from the outset to ensure that these resources are used efficiently. In other words, measures which primarily affect agriculture must be financed from this fund, whereas measures that affect rural areas without having any link at all with agriculture and the multifunctionality of rural areas should actually be supported within the framework of regional policy.
I also support the constructive approach based on the principle of good professional practice. Good farming practice is really the basis of the way in which farmers run their businesses. They must be specially recompensed for any contributions they make, over and above that basic farming practice, to improve the environment, promote animal welfare, care for the countryside and help society in general.
Let me just remind you of the Commission's policy, the aim of which is a relentless process of price liberalisation; that makes it all the more important that our farmers should have the opportunity to top up their incomes by providing additional services.
I am naturally a staunch advocate of transparency in the production chain, of environmentally acceptable production methods and of high standards of animal welfare. Farmers, however, cannot be expected to make these contributions without the guarantee of a commensurate income. It is on that guarantee that the future of our European model of agriculture depends.
Madam President, Mr President-in-Office of the Council, Commissioner, Agenda 2000 aims to facilitate the eastward enlargement of the EU and to prepare for the next WTO talks. The Agenda 2000 timetable was decided at the Edinburgh summit, and the ELDR Group is pressing ahead with the agreement of reforms laid down in the timetable.
The costs of enlargement have been assessed too conservatively. The global economic situation has got worse and so the plan for the funding of enlargement has altered. The new situation prompted the Commission to draft a report on own resources, proposing as one solution the partial assumption of the burden of funding agricultural expenditure by the individual states. This national funding of Common Agricultural Policy expenditure is already routine in Finland, for example, which acquired the right to finance aid itself during the transition period, in order to ease the integration of Finnish agriculture into the EU single market. The co-funding of environmental aid is also something already happening.
The national funding of agricultural expenditure must be very strictly regulated, so that farmers in the Member States receive equal treatment. When operating in a single market under very different circumstances the worst-off producer regions must be supported by means of a common agricultural policy. The Agenda 2000 reform, therefore, should have given more weight to the needs of the worse-off regions, as was called for in the Luxembourg resolution. I hope more consideration will be given to these needs in future.
The Agenda 2000 reforms further reduce the share producers get from the market place, which is a particularly serious problem for the worse-off regions. The share of direct aid in the income structure for the Finnish farmer has now grown too large. Agenda 2000 is only exacerbating the situation. How, I would like to know, is the spirit of enterprise in farming to be kept up?
The provisions on forestry aid in the Agenda 2000 reforms are worded very unclearly, and it is thus difficult to discover what they mean, for example, in terms of funding. The ELDR Group opposes extending the aid policy to cover the forestry sector, which falls into the category of free trade.
Madam President, in the available time it is not possible to deal with the many challenges facing European agriculture or the role of farming as a central pillar in rural infrastructure. Neither is it possible to evaluate that role in economic terms.
In spite of generous EU support, which I acknowledge, family farms are disappearing from the rural landscape. The age profile of farmers is deteriorating and young people no longer see farming as a sustainable career. How then is the European family farm model to survive? What are the consequences for long-term food security and quality, not to mention the role of farmers as managers of the environment?
To those politicians who see farmers as a legitimate target to boost their own political careers with urban voters, I say that they are displaying an appalling lack of understanding of the unique role of agriculture in the context of broader national and EU policy. They are ignoring the fact that in the present circumstances food is now being produced at profit levels that are marginal and, in many cases, below the cost of production.
In Ireland there is certainly a short-term crisis for beef and sheep producers which could not have been foreseen at the time of the 1992 reform. The collapse of the Russian economy and the fall-out from BSE are just some of the problems that are impacting on our beef sector.
Taking the long-term view in the context of Agenda 2000, we must ensure that family farms and their individual enterprises are supported within the available budget resources. Large-scale commercial enterprises should not be allowed to usurp funding which should go, in my view, go to family farming.
In conclusion, I fully support those who say that there should be no co-financing of the common agricultural policy. I would certainly oppose any move towards renationalisation.
Madam President, I should like to congratulate Mr Görlach on his excellent report, in which he emphasises the fact that rural development is in danger of falling between two stools, in other words being virtually gambled away, since according to the Commission's proposal, it is no longer to be a separate objective. I wonder whether a proper analysis of the consequences has been carried out.
It is important to support and encourage interaction between rural areas and towns, since each provides the other's resources. The development of agriculture - in which the EU plays an important part - has brought about a situation in which it is often impossible to depend on the family farm as the principle means of employment and sole source of income. Running a farm often has to be combined with other work to make it feasible for family members to remain in the countryside. The situation is particularly acute in sparsely populated areas. Therefore, the support criteria need to be changed, otherwise only the large agricultural units will continue to thrive, while the small, environmentally friendly farms see their future disappear. Rural depopulation would continue, leading to the painful demise of small towns and villages, since it is the small and medium-sized undertakings that keep the countryside alive. The EU's agricultural policy therefore needs to be flexible to allow the countryside to go on flourishing.
Madam President, I should like to begin by congratulating the rapporteur. He is a man we all respect within the Committee on Agriculture and Rural Development and Parliament.
Rural development is being put forward at the moment as a second pillar for agriculture. The question I ask myself is: will the second pillar be any use? You can only give it the strength it requires by providing sufficient finance to give maximum support to the rural community. I am extremely concerned that the second pillar will create an even more uneven playing field within the European Union than presently exists. To only make the agri-environmental measure mandatory is an extreme weakness. It gives Member States the licence to pick and choose to their own advantage, which may not be in the best longer-term interests of people living in the country, especially those dependent on the land for their support.
Rural development, as proposed, can never hope to address the serious problems facing the rural and agricultural communities throughout the European Union at present. This will not protect the family farm structure that we have within the European Union. Farmers throughout Europe are asking where do we go from here; what do we do and what have we done wrong? We should ask ourselves what we have done wrong. We are the people with the responsibility within the Commission and Parliament. We are the people who have to point the way forward. We are the people who have to find and ensure that there is a way forward. Unfortunately, to date, I do not see within this proposal enough support for the family farm structure within the European Community.
Madam President, we need to be serious in this Parliament about achieving genuine reform of the common agricultural policy for the 21st century. Mr Görlach produced an excellent report on the Commission proposals for rural development and put forward a small number of very practical amendments to bring them more closely in line with the Cork Declaration which the Commission had watered down somewhat.
Those amendments recognised the reality that in the conditions of the 21st century European agriculture will be much less labour-intensive and more mechanised in almost all sectors. It is therefore essential to see rural development as support for the creation of a range of additional occupations in rural areas, not just those relating directly to agriculture and food processing, important elements though they will certainly continue to be in such areas.
It was therefore disappointing that the Committee on Agriculture and Rural Development introduced many additional over-detailed amendments to link support primarily to farmers and weaken the commitment to wider rural development. We are not the farmers' committee and we have a duty to look beyond personal vested interests and towards the interests of all those citizens living in rural areas who will not find jobs in agriculture.
I hope this House will reject the majority of amendments so that we will have an opinion from the European Parliament which is realistic and constructive in adapting the European model of agriculture to new economic and social conditions as set out in the joint resolution from our colleagues, Mr Fantuzzi and Mr Graefe zu Baringdorf. They identify as key factors sustainable development, quality food production, consumer safety, protection of the environment and biodiversity, animal welfare and rural development. To achieve the latter we need LEADER type programmes to assist small-scale enterprises to develop new jobs in high technology as well as in tourism, traditional crafts and skills and environment-enhancing projects. They should not only be in Objective 1 and 2 areas but everywhere the rural environment is suffering high unemployment and social deprivation.
Madam President, I have listened very carefully and have participated actively in many debates on the major elements of Agenda 2000. I fully agree that the Union must plan its course for the future. But the proposals for CAP reform are based too heavily on measures to ease the cost of enlargement to the East and to satisfy US pressure in WTO.
It is very clear that there is a strong move to reduce farm prices to world price levels and the levels of Eastern Europe to save money. This approach requires EU farmers to sell their products below the cost of production and depend for their income solely on partial compensation. This is not sustainable and should be changed. The system is already generating angry criticism of farmers as the amounts of these payments are identified separately from the costs of products that farmers produce and are seem by some as handouts. In fact, you yourself, Commissioner, used the word subsidy. The Court of Auditors report this week is a good example. It certainly generated widespread headlines almost implying that farmers are criminals.
The system is also acting as a deterrent to young people making a career in farming. The environmental benefit of their management, their energy and their skills is also being lost. I can find no basis for the Commission's optimism that farming incomes will increase except at the expense of a sharp decline in numbers. The proposals will cost an extra six billion euros and make farmers a lot poorer.
I would appeal to the Commission to soften the severity of these proposals and find a better way. Farmers in my country are already suffering a huge decline in income. Beef prices to farmers are 40 % lower than two years ago. Pig prices and sheep prices have collapsed.
Lastly, can I ask the Commission again to investigate why food prices to consumers are not reducing in line with the huge fall in farm prices?
Madam President, Commissioner, Minister, I think that it is extremely important that we should follow up the report by Mr Görlach and the proposals from the Commission by developing a broad rural policy. Why do we need this policy? The point has been made several times this evening: because we need new economic platforms in rural areas. I would like to draw attention to two aspects that have scarcely been mentioned this evening. Eighty per cent of the population live in towns or cities. I think that people in rural areas must realise that, when we develop a rural policy, it has to be geared to the people in the towns. This is what I mean by a broad rural policy.
I would also ask for attention to be given to women in rural areas, who are often a powerful voice for change, often much more so than men. I would like to see them given extra help as part of this rural policy.
Madam President, we agree that the CAP needs to be reformed, partly because of the new economic circumstances but also because of the malfunctions that have been noted in it so far. We say yes to reform, reform that will reduce the inequalities between countries, regions and farmers, reform which will contribute towards ecological development of the countryside, reform which will support the farming populations in our countries. So we back the measures proposed by Agenda 2000, which move along those lines and are compatible with the fundamental principles of cohesion and financial solidarity. We must point out, however, that like some other objectives, the objective of developing the countryside will be nothing more than wishful thinking unless it is accompanied by sufficient funding.
However, the need to reform the CAP must not serve as an excuse for its virtual abolition. Consequently, we cannot support proposals such as the co-financing of direct aid for farming, which, though it responds to the demand by some Member States that their net contributions to the Community's budget should be reduced, leads the CAP along the way to renationalisation and in essence calls into question the level of the agricultural guideline. At the same time, the adoption of co-funding will have an adverse effect on the flow of funding from the Structural Funds to the Union's poorer countries, so increasing the inequalities that exist already.
I think the need for reform is more or less agreed. That should allow us to proceed more steadily, taking careful steps towards a well thought out reform which the farming world really needs.
Madam President, Minister, Commissioner, ladies and gentlemen, this important debate must end with approval of a document on the reform of the CAP. I do not want the difficulties that have emerged in relations between the political groups to lead to the defeat of the resolutions tabled. In my opinion, this would be serious for the European Parliament, which ought to express itself clearly and not just leave the decisions to others. There has to be a realistic assessment. Cofinancing can make it possible to resolve the conflict which has developed on the net contributions of Member States to the agricultural budget.
What must be avoided is renationalisation of the CAP and reduction and weakening of the spirit of internal solidarity. That is why I am in favour of the proposals which clearly uphold all these principles and I urge all my colleagues, starting with the Italians, to vote consistently tomorrow.
Ladies and gentlemen, if we do not decide on an approach here and if the Council does not find a solution to the problems soon, the risk is that the decision will pass to others, to the Ecofin Council of course, and it certainly is not likely to increase the relevant resources, which would be needed to sustain the reform of the CAP. So the cofinancing can be there if the demand for a new equilibrium and internal cohesion remains firm.
Madam President, Commissioner, 80 to 90 % of Europe is countryside. A vast area of Sweden consists of countryside, but only a small fraction - 10 to 20 % - of the population lives there. If no one lived in the countryside, half of Sweden would be uninhabited. It is therefore very important for us that support should be given to rural development and agriculture. Support for Objective 6 should be included in Objective 1, and support for Objective 5 should be included in Objective 2. The criteria for support should remain the same.
The countryside, the people, nature, the soil and water are all resources that Europe should be using sensibly. It is also important to strengthen local communities, coordinate support, address education, protect the environment, encourage organic farming and invest in bio-energy and new types of fuel such as ethanol and methanol, as well as in tourism and transport. However, these activities must take place in accordance with the wishes of the people concerned, if rural development is to be successful.
Madam President, Commissioner, Mr President-in-Office, Agenda 2000 is most certainly one of the issues that has caused the greatest activity in the European Parliament over the past ten years. The length of the debates and the number of meetings that all Parliament's committees have devoted to it lead us to expect a far-reaching project.
We were finally about to give birth to Europe, so to speak, to an ideal Europe where our children were be able to live in peace as free citizens, from the Atlantic to the Urals. We were going to open our doors to new countries, countries that may be poor in financial terms but are rich in hope. At last we had stopped being afraid and were marching towards the creation of a European state. This state was to be a area of intellectual freedom where the concerns of political and economic leaders would be centred around human concerns.
We were going to leave hormone-laden meat and the quest for profit at all costs to the Americans and to their World Trade Organisation. We were ready for true solidarity, where the rich - as indeed we are - offer a helping hand to give and to support rather than to take and to trample. Yet this was just another dream. I woke up this morning and my blood ran cold when I realised how we have behaved. Once again, we are ready to pretend to help our poor, each of us entrenched in our own little states, made more callous by our narrow-mindedness.
Sadly, cofinancing will for example legally allow our richer states to help their own farmers. If there is no longer any solidarity in Europe, if Agenda 2000 consists simply of allowing rich Member States to obtain rebates of their own money, then who will pay for the poor in the poorer countries, be they in southern Europe today or in eastern Europe tomorrow? Once again, we are doing the opposite of what should be done, and this is unfortunate for our children.
Madam President, Mr President-in-Office of the Council, Commissioner, nobody doubts that a reform is necessary and nobody doubts that the common agricultural policy is not entirely fulfilling the role assigned to it in the Treaty. When this policy is judged from the point of view of its contribution to economic and social cohesion, the level of criticism is sometimes outrageous.
However, in my opinion, the most worrying thing is that with a reform process that is so highly complicated, particularly given the small amount of resources set aside for rural development policies, the debate on the Community's own resources has become involved.
In this context, it is true that the Commission has restricted itself to presenting a report with various options, but our experience in the Community means that we are accustomed to fearing reports, White Papers and Green Papers drawn up by the Commission. In the end, there is a considerable possibility that the option that has the most support and the most justification will become a definitive part of Community legislation. Co-financing direct aid to incomes represents not only a breakdown in the principle of financial solidarity, but also a violation of the principle of 'means necessary', as laid down in Article F.3 of the Treaty on European Union. It is not a means of improving the efficiency of the CAP, but simply a mechanism for redistributing the burden of spending.
The proposals involved are clearly regressive, are largely detrimental to the 'economic and social cohesion countries' and benefit the more prosperous countries, with the exception of France and, to a lesser extent, Denmark. This would lead to the paradox whereby enlargement would take place at the expense of the 'cohesion countries', whose relative share in category 2 has been considerably reduced and that, in addition to this, the reform of CAP funding would also affect those countries again. Moreover, Commissioner, that does not take account of the fact that, according to the information provided by the Commission in June, the list of direct aid that Directorate-General XIX has used for its calculations includes a much smaller amount of aid than that which is considered direct and subject to regulation in the reform that we are currently dealing with. This means that the proposals are even more regressive.
Madam President, the common agricultural policy was established in the 1950s, when there were only six Member States. As nearly everyone recognises, this policy is not ready to cope with an enlargement which will mean the Union consisting of some 20 countries. The Commission has submitted its proposals for specific changes to the agriculture policy, and we are currently studying our attitude to the reform of the CAP in several parliamentary committees. The main ideas are well known: the across-the-board support schemes will be abandoned, and European farmers will have to compete on the world market, where liberalisation is now in full swing. This will mean that prices have to fall into line with those on the world market, and that will put an end to milk quotas and stocks of surpluses. This should not take place at the expense of our farmers, who will find it difficult to hold their own in free competition. On the contrary, future agricultural support needs to be much more targeted. Price support should be replaced by increased direct aid for those farmers who really need help. Support will also continue to be provided for areas and sectors which have special problems.
The present form of agricultural support is based on quantity rather than quality. It takes no account of animal welfare and environmental considerations, and in my view is in fact totally out of step with the growing importance which most consumers attach to these values. The agricultural policy cannot continue without change if European farming is to participate in competition on the world market. And the CAP currently swallows up more than half the EU's total budget, and with enlargement things will become even worse.
Our consumers are increasingly demanding to be told what their food contains and how it has been produced. They want to have natural systems of production which protect the welfare of animals and do not harm the environment. It is important to realise that we have to organise our common agricultural policy so that it meets the current demands both for the present Member States and - not least - for those which join in future.
Madam President, Commissioner, the farmers in the new federal states, like farmers everywhere, are following the decision-making processes in the realm of agricultural reform very closely. Even though it has not yet filtered through to everyone - I know that it filtered through to you long ago - most of these farms of ours correspond to the European model of agriculture. They are multifunctional, they are sustainable and they are at least potentially competitive. We all know that some of those in favoured locations are very competitive.
Let me say a few words on multifunctionality with special reference to communal farms, which of course account for most of our farmland, especially in less-favoured locations. Not only are these farms multifunctional, but - and this is our main concern, and I believe you are aware of it - in truly rural areas where unemployment is in the 30 to 40 % range, such as Mecklenburg/West Pomerania and other regions, they are the only guarantors of the relatively few jobs that still exist. With regard to this second pillar, to which we all look forward eagerly and which ought to become strong as quickly as possible, under no circumstances must we permit the rules governing the first pillar to break down the last bastion of employment in these regions.
I believe this point has been taken on board. As far as long-term prospects are concerned, I should like to make explicit reference to the re-established family farms, which are reasonably sized from our point of view, because their size is based on the sole objective of passing on the farm as a viable business to the next generation. Here too, the degressive intentions of the Commission meet with very little comprehension.
Madam President, Mr President-in-Office, Commissioner, I shall begin with the point I feel is closest to the statement made by the Commissioner, that is, we cannot carry out a 'reformlet' but it must be a real reform - I would even say a great reform.
The problem facing us at the end of this century is not one of production. Production is doing fine and Europe has nothing to worry about. Since 1950 the rural population has dropped from 35 % to 5 %, yet production has increased almost eightfold. As you have just said, Commissioner, this reform is going to lead more people away from the countryside. That means that the Commissioner is going to spend half of the Community budget on far less than half of the population and, since there is profound injustice in the entire common agricultural policy, the Commissioner is going to spend 40 % of the Community budget to benefit 1 % of the richest people in the Community. While 20 % of all farmers get 80 %, the Commissioner can work it out for himself that 1 % of the richest are going to be receiving 40 % of the Community budget. After all, the problem is not one of production. The problem is one of justice, a just policy to defend people living in the countryside. That policy of justice is not understood or even being discussed by the Commission. That is the fundamental issue at stake because today's problem is whether the Commissioner or the Council are going to put a complete end to aid to production. As they stand, they are the enemy of quality, the enemy of the environment, and the enemy of jobs, because the crops that the Commissioner gives most of the finances to are those with the highest levels of unemployment: cereals currently receive 43 % but producing cereals is the least labour-intensive of all the types of farming that exist. In other words, unemployment is being subsidised. The Commissioner is doing nothing to regulate, set ceilings or ensure that justice prevails. It is the vital issue of justice that we ought to be discussing because productivity is doing very well, thank you.
Madam President, although I am speaking last, I do not think I am speaking about anything trivial if I take up the points made on this issue by the Committee on the Environment, Public Health and Consumer Protection. The aims of agricultural reform in the Agenda 2000 document are in principle very much a step in the right direction, taking account of the decisions taken, for example, at the meetings in Amsterdam and Cardiff. The aim is to make agricultural policy more environmentally-friendly, and to serve the needs of the consumer to a greater extent.
In practice this is not actually being implemented very successfully. The problem is that the Commission is leaving these issues to be decided at national level. The decision on whether or not to link environmental matters with income support is being left to the national authorities. There is no desire to make joint decisions, but this is vital if we are to be able to change tack. Agriculture, as is well known, is one of the worst polluters of soil and water. We will only see genuine improvement when we devise common rules for good agricultural practice which apply the principle of sustainable development, and only when these practises are introduced can we share the benefits of a common agricultural policy.
As for future agricultural policy in the European Union, the issues have been gone over at many summit meetings. Along with the approach to the environment that emerged from the Cardiff conference, emphasis must be given to the policies agreed at Luxembourg, which stated that in the future we must be able to practise farming everywhere in the European Union area, including the north.
Thank you, Mrs Myller.
The Council and the Commission have indicated that they will forego their statements if there are no further questions, as seems to be the case.
I am grateful to everyone for staying with us for so long.
I have received eight motions for resolutions tabled pursuant to Rule 37(2).
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Finally, I must not forget to thank the interpreters, who have worked for much longer than was originally planned.
I wish you a safe journey home.
(The sitting was closed at 0.17 a.m.)